             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 1 of 230




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

VANESSA ST. PIERRE,                           )
                                              )
                       Plaintiff              )
                                              )
               vs.                            )       No. 3:20-cv-257
                                              )
STANDARD INSURANCE COMPANY                    )
a/k/a THE STANDARD INSURANCE                  )
COMPANY, STANCORP FINANCIAL                   )
GROUP, INC. and DEARBORN                      )
NATIONAL LIFE INSURANCE                       )
COMPANY,                                      )
                  Defendants                  )

                                    NOTICE OF REMOVAL

       Defendants Standard Insurance Company, Stancorp Financial Group, Inc., and Dearborn

Life Insurance Company f/k/a Dearborn National Life Insurance Company (“Defendants”)

respectfully remove this action to the United States District Court for the Western District of

Texas, El Paso Division.

                                        INTRODUCTION

       1.      Plaintiff has filed an Original Petition against Defendants in the 168th District

Court of El Paso County, Texas, Cause 2020-DCV-2840. Defendants were all served with

citation and a copy of the Petition on or about September 15, 2020. Pursuant to 28 U.S.C.

§ 1446(a), Defendants have attached copies of all pleadings and orders in the El Paso County

District Clerk’s file as Exhibit 1 to this Notice of Removal.

       2.      Defendants file this removal notice within the 30-day period required in 28 U.S.C

§ 1446(b).
             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 2 of 230




                                  GROUNDS FOR REMOVAL

       3.       This case is removable under 28 U.S.C. § 1441 based on federal diversity

jurisdiction existing under 28 U.S.C. § 1332, for the following reasons:

             a. Plaintiff is and was at the time of the filing of the Plaintiff’s Original Petition

(“Petition”), an individual citizen of Texas. Petition at ¶ 5. Defendants are each citizens of other

states. See Petition at ¶¶ 6-8; Hertz Corp. v. Friend, 559 U.S. 77, 81 (2010) (discussing the

“nerve center”).

             b. Plaintiff filed the instant case in the District Court of El Paso County, Texas,

alleging $100,000 in damages. (Petition at ¶¶ 1, 57.) She also seeks treble and additional

damages, as well as attorney’s fees. (Petition at ¶¶ 59, 61.)      It is therefore apparent from an

analysis of Plaintiff’s allegations that the amount in controversy in this action exceeds the

jurisdictional sum of $75,000.00. See St. Paul Reinsurance Co, Ltd. v. Greenberg, 134 F.3d

1250, 1255 (5th Cir. 1998); Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

             c. There is complete diversity of citizenship between Plaintiff and Defendants;

Plaintiff is a citizen of Texas; Defendants are not citizens of Texas; and the amount in

controversy exceeds $75,000. This case, therefore, is removable based on diversity jurisdiction.

       4.       Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the place where the removed action has been pending. See 28 U.S.C. §

124(d)(3).

       5.       Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly provide written notice

of this removal to the District Clerk for El Paso County, Texas.




                                                 2
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 3 of 230




                                            Respectfully submitted,


                                            By:       /s/ Andrew F. MacRae
                                                  ANDREW F. MACRAE
                                                  State Bar No. 00784510
                                                  LEVATINO|PACE PLLC
                                                  1101 S. Capital of Texas Highway
                                                  Building K, Suite 125
                                                  Austin, Texas 78746
                                                  Tel: (512) 637-1581
                                                  Fax: (512) 637-1583

                                                  Attorneys for Defendants


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Removal has been
filed through the CM/ECF system on this 14th day of October, 2020. A copy of this Notice of
Removal has also been forwarded via e-mail, to the following counsel of record:

Michael T. Milligan
4171 N. Mesa St., Suite B-201
El Paso, Texas 79902
Elpasomike13@aol.com

Leticia Dominguez
The Dominguez Law Firm, P.L.L.C.
4171 N. Mesa St., Suite B-201
El Paso, Texas 79902
LDominguez32@elp.rr.com




                                                            /s/ Andrew F. MacRae
                                                            ANDREW F. MACRAE




                                               3
                                                                Mc~4 ,tl
                   Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page     L-n
                                                                     of 230                                         Cl~z — o~
                                                                                                             (
                                                                                                            ~ES -4D—DAY
                                                                                                  ~'R r       °'•
                                                                                                                           ~ p QTZD
    -                                                                                                               ~
                                                                                        ~~;s~~ c~fi'~.a~l
                                                                                                    ~

                                                                                              PROFE ;SIOEVAL CIVIL PROCESS
                                            THE STATE OF T=VAS INITIALS;~
          NOTICE TO DEFENDANT: "You have been sued. You may ~             S
                                                                         em pA~yanatt~eOyC~y~o~
                                                                                o                     ou
                                                                                                       Cr a~ me~y, do~not~
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you."

TO: Dearborn National Life Insurance Company, who may be served with process through its registered agent for
service of process, Corporation Service Company, at 211 E. 7th St., Suite 620, Austin, Texas 78701-3218.

Greetings:
        You are hereby commanded to appear by filing a written answer to the Plaintifrs Original Petition at or before ten
o'clock A.M. of the Monday next after the expiration of twenty days after the date of service of this citation before the
Honorable 168th Judicial District Court, EI Paso County, Texas, at the Court House of said County in EI Paso, Texas.
        Said Plaintiffs Petition was filed in said court on this the 28t'' day of August, 2020, by Attorney at Law MICHAEL T
MILLIGAN 4171 N MESA ST #13-201 EL PASO TX 79902-1431 in this case numbered 2020DCV2840 on the docket of
said court, and styled:
                                                   Vanessa.St. Pierre
                                                             VS
    Standard Insurance Company a/k/a The Standard Insurance Company, StanCorp Financial Group Inc. and
                                Dearborn National Life Insurance Company

      The nature of Plaintifrs demand is fully shown by a true and correct copy of the Plaintifrs Original Petition
accompanying this citation and made a part hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

        Issued and given under my. hand and seal of said Court at EI Paso, Texas, on this the 8th day of September,
2020
Attest: NORMA FAVELA BARCELEAU, District Clerk, EI Paso County, Texas.

                      CLERK OF THE COURT
                NORMA FAVELA BARCELEAU                                 ,..
                                                                                                    ~' ~.
                         District Clerk                           By          -       ', SF- `=_• ~_.LL
                                                                              .r•~ .rr'~~.F'
                                                                                                                    , Deputy
                  EI Paso County Courthouse                                        Stephanie V. Aguilar
                500 E. San Antonio Ave, RM 103
                     EI Paso Texas, 79901                              CERTIFIGATE OF DELIVERY BY MAIL
                            ATTACH                                I hereby certify that on the                 day of
                      RETURN RECEIPTS
                                                                  .k%_, 2020, at                             I mailed to
                              WITH
                  ADDRESSEE'S SIGNATURE                 a~
        Rule 106 (a) (2) the citation shall be served y~ '
        mailing to the defendant by Certified Mail R
        receipt requested, a true copy of the citation.           19   ndant(s) by registered mail or certified mail with
        Sec. 17.027 Rules of Civil Practice and                    elivery restricted to addressee only, return receipt
        Remedies Code if not prepared by Clerk of
                                                                  requested, a true copy of this citation with a copy of
        Court.
                                                                  the Plaintiffs Original Petition attached thereto.
        *NAME OF PREPARER                         TITLE
        ADDRESS
        CITY                       STATE            ZIP




                                                                                                             Exhibit 1
                   Case 3:20-cv-00257 Document 1 Filed 10/14/20 Med     1 230
                                                                Page 5 of                             C_LR_
                                                                    DELIVERED THIS.DDAY0
                                                                    BY:
                                                                        PROFESSIONAL CIVIL PROCESS
                                   THE STATE OF TEXAS INITIALS•                    1 LIC#J2
        NOTICE TO DEFENDANT:"You have been sued. You may employ an attorney. If you, or your attorney, do not
                                                                                                              -
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you."

TO: Standard Insurance Company a/k/a The Standard insurance Company, who may be served with process
through its registered agent for service of process, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas
75201-3136.

Greetings:
        You are hereby commanded to appear by filing a written answer to the Plaintiffs Original Petition at or before ten
o'clock A.M. of the Monday next after the expiration of twenty days after the date of service of this citation before the
Honorable 168th Judicial District Court, El Paso County, Texas, at the Court House of said County in El Paso, Texas.
        Said Plaintiffs Petition was filed in said court on this the 28th day of August, 2020, by Attorney at Law MICHAEL T
MILLIGAN 4171 N MESA ST #B-201 EL PASO TX 79902-1431 in this case numbered 2020DCV2840 on the docket of
said court, and styled:
                                            Vanessa St. Pierre
                                                    VS
    Standard Insurance Company alk/a The Standard insurance Company,StanCorp Financial Group Inc. and
                                Dearborn National Life Insurance Company

       The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiffs Original Petition
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

        Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 8th day of September,
2020.

Attest: NORMA FAVELA BARCELEAU, District Clerk, El Paso County, Texas.

                       CLERK OF THE COURT
                 NORMA FAVELA BARCELEAU
                           District Clerk                                        .1,tt
                   El Paso County Courthouse                     By                                             ,Deputy
                500 E. San Antonio Ave, RM 103                                   Stephanie V. Aguilar
                      El Paso Texas, 79901
                                                                      CERTIFICATE OF DELIVERY BY MAIL
                            ATTACH
                       RETURN RECEIPTS                              ereby certify that on the              day of
                              WITH
                                                                               ,2020, at                  I mailed to
                  ADDRESSEE'S SIGNATURE
        Rule 106(a)(2)the citation shall be served
        mailing to the defendant by Certified Mail R
        receipt requested, a true copy of the citation.
        Sec. 17.027 Rules of Civil Practice and                    fendant(s) by registered mail or certified mail with
        Remedies Code if not prepared by Clerk of                delivery restricted to addressee only, return receipt
        Court.
                                                                 requested, a true copy of this citation with a copy of
                                                                 the Plaintiff's Original Petition attached thereto.
        *NAME OF PREPARER                           TITLE
        ADDRESS
        CITY                       STATE              ZIP
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 6 of 230
El Paso County - 168th District Court                                                          Filed 8/28/2020 2:59 PM
                                                                                                       Norma Fayela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                                2020DCV2840



              VANESSA ST.PIERRE,

                      Plaintiff,

              V.                                                  Cause No.

             STANDARD INSURANCE COMPANY
             a/k/a THE STANDARD INSURANCE
             COMPANY,STANCORP FINANCIAL
             GROUP,INC., and
             DEARBORN NATIONAL LIFE
             INSURANCE COMPANY,

                      Defendants.


                                            PLAINTIFF'S ORIGINAL PETITION

              TO THE HONORABLE JUDGE OF THE ABOVE COURT:

                      Plaintiff Vanessa St. Pierre (TDL last four 1733, SSN last four 9707)(hereinafter "Ms.

             St. Pierre") complains of Defendants Standard Insurance Company a/k/a The Standard Insurance

              Company (hereinafter "Standard"), StanCorp Financial Group, Inc. (hereinafter "StanCorp"),

              and Dearborn National Life Insurance Company (hereinafter "Dearborn"), and for cause C

             respectfully shows the Court the following:

                                                I. Introduction and Summary

                                        A. Discovery Control Plan and Claims for Relief

                      1.      This suit is not governed by Rule 169 of the Texas Rules of Civil Procedure

             because, although it seeks $100,000 as third party beneficiary of contracts between the City of El

             Paso and its successive life insurance underwriters, it also seeks costs of the action and attorney

             fees, which will push the total amount of Plaintiffs claim beyond the $100,000 threshold.
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 7 of 230




Instead, Plaintiff intends to conduct discovery under Level 2, Rule 190.3, Tex. R. Civ. P., but

will not oppose any adverse party's request for discovery under Level 3.

       2.      This suit arises under Texas Insurance Code, Chapter 541, Subchapter B; Texas

Business & Commerce Code, Section 17.46(b)(24); and Texas common law.

                                   B. Jurisdiction and Venue

       3.      This Court has jurisdiction over the subject matter of this litigation because it

raises claims based on Texas statutory and common law, and the amount at issue is in excess of

the minimum jurisdictional limits of this Court.

       4.      Venue is appropriate in this Court because all, or a substantial part, of the events

and omissions giving rise to the above claim occurred in El Paso County, Texas, which is where

Plaintiff and the City of El Paso are located.

                                            C. Parties

       5.      Plaintiff is a widow, seeking life insurance benefits for the death of her husband

as a third party beneficiary of successive group life insurance contacts between Defendants and

the City of El Paso, Texas. She resides in El Paso, Texas, and may be served for all purposes

through her undersigned attorneys of record.

       6.      Defendant Standard is a corporation located in Portland, Oregon, but which has

sufficient minimum contacts in the State of Texas to be subject to jurisdiction of its courts. See

Attachment 2, Section B, p. 4, ¶ 3. It may be served through its registered agent for service of

process, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       7.      Defendant StanCorp is a holding company created by Standard in 1999. Since

then, it has had the same minimum contacts in the State of Texas through Standard, a subsidiary

of StanCorp, to Plaintiff's best knowledge and belief. It may be served through its registered



                                                   2
             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 8 of 230




agent for service of process, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201-3136.

        8.      Defendant Dearborn, the underwriter and administrator of the City's group life

insurance plan since January 1, 2017, is a corporation whose "nerve center" is located in the state

of Illinois, but which has sufficient minimum contacts in the state of Texas to be subject to its

jui'isdiction. It may be served through its registered agent for service of process, Corporation

Service Company,211 E. 7th St., Suite 620, Austin, Texas 78701-3218.

                        D. Summary of Contentions and Prior History

       9.       Ms. St. Pierre did all she could to get group insurance on her husband's life

through her employer, the City of El Paso. Standard was the City's provider of group life

insurance from July of 2009 through December 31, 2017, and Dearborn has been its successor

from January 1, 2018, through the filing of this suit. Both companies made multiple promises to

the City, which were eventually incorporated by reference into their group life insurance

policies, assuring the City that they would perform numerous administration functions, including

information to employees about their rights and obligations. Those commitments on the part of

the two companies were not made in good faith, as they knew, or should have known, that the

companies would not actually perform them. Instead, both Standard and Dearborn outsourced

them to the City, which did not have employees on staff with the requisite knowledge and

experience of the insurance business to administer the program without support and guidance

from the companies. Ms. St. Pierre, as part ofthe City's workforce, was a third party beneficiary

of the successive contracts between the City and its insurance underwriters. Based upon such

standing, she sues both companies for joint and several, and in the alternative proportional,

responsibility for her insurance proceeds, attorney fees, and costs.



                                                 3
                                                                                                     io
              Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 9 of 230




        10.      This action was originally filed in the 243rd Judicial District Court of El Paso

 County, Texas, sub nom Vanessa St. Pierre v. City of El Paso, Texas, Cause Number

 2019DCV2376. Following removal to Federal Court, it was dismissed, without prejudice, sub

 nom Vanessa St. Pierre v. Dearborn National Life Insurance Company, Docket Number EP-19-

 CV-00223-DCG. This suit is filed within the applicable two-year statute oflimitations.

                                             II. Facts

                              A. Standard's Contract with the City

        11.      On June 23, 2009, the City of El Paso issued a solicitation of offers for outside

 vendors to provide, inter alia, basic and supplemental life insurance. Attachment 1, first

 unnumbered page; Section B, page 1. Standard submitted its offer on July 27, 2009. Id., first

 unnumbered page.

       [Note: The City's solicitation and Standard's offer, filling in the blanks on the
       solicitation, have been provided by the City as a single document. For the sake of
       clarity, this pleading has separated the City's solicitation from Standard's
       responses to questions from the City.]

        12.      Standard's address (920 S.W. Sixth Avenue, Portland, Oregon 97204)

(Attachment 2, Section B, Page 3) is important because on the very next page and other places

throughout the -record, it refers to itself as "The Standard," which is the name of a different

 company located in New York. See https://wvvvv.standard.com/about-standard/company.

        13.      Concerning Standard's assistance to the City and its employees, the City posed

the following question and received the following answer in response thereto:

       [Question] "13. Will your representative be able to participate in open enrollment
       and new employee orientation meetings? (Open enrollment meetings will be
       conducted in October. New employee orientation meetings are conducted twice a
       month." [Sic, punctuation error.]

       [Answer] "Yes, we welcome the opportunity to assist The City with orientation
       meetings as needed.


                                                4
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 10 of 230




       "The City of El Paso will be serviced by a dedicated National Accounts
       Management Team. The team members are led by your dedicated National
       Accounts Consultant, Jennifer Stacy, who acts as a client advocate and works
       closely with local sales and service office to meet and exceed your expectations.

      "Local Employee Benefits Sales & Service Office:

       Standard Insurance Company
       2805 North Dallas Parkway
       Suite 440
       Plano, Texas 75093
      (972)943-1615
      (800)727-7112
      (972)943-1617 Fax

      "The activities performed at our local Employee Benefits Sales & Service Office
       include assistance with enrollment and implementation, as well as general service
       and contract issues. This office will be your primary contact for new employee
       orientation meetings, led by both Jennifer Stacy (Portland) and Derek Jones
      (Dallas)."

Attachment 2, Section B, p. 6.

       14.    The next question further pursued the issue of services promised by Standard:

      [Question] "14. Each successful bidder must provide a sufficient number of
      representations [sic] to properly enroll all eligible employees who wish to enroll
      during the initial open enrollment period and at each annual open enrollment.
      Please indicate your agreement."

      [Answer] "The Standard wants our policyholders to experience a smooth and
      comfortable transition and The City of El Paso's dedicated National Accounts
      management team will manage every aspect of the implementation process from
      start to finish.

      "As an Implementation Analyst will manage every aspect of the initial enrollment
      period as well as work with other National Accounts team members to create
      custom enrollment materials, deliver contracts and certificates, clarify claims
      processes, assist with benefit design, help with payroll administration and verify
      your reporting and billing requirements. [Sic, not a complete sentence.]

                                          *   *   *




                                              5
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 11 of 230




        "Additionally, after the effective, date implementation resources will finalize
        implementation tasks, ensuring accurate premium billing, training on e-services,
        and smooth claims administration and reporting."[Sic, punctuation error]

Id., pp. 6-7.

        15.     After discussing the claims process, which is not at issue in this case, the

questionnaire proceeds to the critical element of how the employees can learn vital information

about insurance coverage:

       [Question] "18. Provide a sample of all standard communication material that
        will be provided to the City of El Paso for annual enrollment and use throughout
       the year."

       [Answer] "ENROLLMENTSTRATEGY:

       "The [sic] Standard provides a full range of enrollment services and we can create
       a customized marketing and enrollment strategy for the City of El Paso's Life and
       Disability Insurance Program. The proposed strategy for The City's plan is to
       develop an array of personalized information and enrollment tools using a
       combination of direct mailings and technology based services such as:

       "Customized precommunication and enrollment materials targeted to employees
       •     Announcement and endorsement letters
       •     Posters, payroll staffers, and training materials

       "Personalized Enrollment Form System
       •      Paper forms customized with the employee's individual plan benefit and
              premium information
       •      Customized Online and Interactive Voice Response(IVR)Enrollment
             system

       "Utilizing these services we are confident employees will be able to make an
       informed benefit purchase decision.

       "Sample communication materials have been provided for your review. These
       materials include informational brochures designed to educate and inform your
       employees of the coverage offered. We are able to customize these materials to
       the City's specific plan designs, population and needs. Please find the same
       materials in Section 5.

       "Normal costs for enrollment, communication, and implementation materials are
       included.



                                               6
              Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 12 of 230




        "Please see same communication materials located in Section 5."

Id., pp. 8-9.

        16.      The following question and answer are inconsistent with commitments made at

Attachment 3:

       [Question] "19. What services are available on-line to:
              a. City ofEl Paso Benefit Stafffor management ofthe Plan

       [Answer: Page and a half of materials listed.]

                 "b. City ofEl Paso employees enrolled in the plan for customer service."

       [Answer] "At this time, The Standard offers online claim form submission for
       employers only."

Id., pp. 9-10.

        17.      After some questions not related to this suit, the questionnaire shifts to the topic,

Life Questionnaire (Id., p. 12), begins renumbering, and obtains the following commitments

from Standard:

       [Question] "4. Will you offer a one time special open enrollment opportunity
       offering guarantee issue without evidence of insurability to all eligible
       applicants?"    [Note: No distinction between employee and dependent
       supplemental life coverage.]

       [Answer] "Yes."

                                                  *    *
                                              *

       [Question] "6. What is the guaranteed issue amount for life insurance? What
       evidence of insurability is required? What is your turnaround for the EOI
       process?"

       [Answer] "The guaranteed issue amount for voluntary life insurance is
       $200,000." [Standard did not answer the other two questions.]

Id., p. 13.




                                                  7
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 13 of 230




        18.    The appendices to the proposal start with a money-back guarantee of satisfaction,

but the payback is only 5 percent. Attachment 3, first unnumbered page. From there, it

describes an all-electronic operation of the program, trademarked "AdminEASEsm." Since they

are mostly directed to the employer (the City, in this case), it is reasonable to infer that Standard

expected the City to set up the program and teach the employees how to use it, which is very

different from the "hands-on" approach laid out in response to the questionnaire. Id., first and

second unnumbered pages. Cf.¶1] 11-13, supra, this document.

        19.    Presumably after learning the system from the employer, employees are

guaranteed "personalized employee enrollment experience, . . . allowing them to directly

manage their insurance affairs," including "complete evidence of insurability electronically" and

access to a "multilingual call center during enrollment periods."           Id., second and third

unnumbered pages [emphasis supplied].

       20.     The Attachment goes on to guarantee access to an electronic "Medical History

Statement" webform "simple and easy to submit online saving employees and employers time."

Id., third unnumbered page. All-electronic management, Standard says, would also enable the

employer to monitor online applications and "monitor applications that require medical

underwriting," including "whether Standard has received a particular application, its status,

coverage amounts, and ability to fit the data into a spreadsheet." Id.

       21.     Also attached to Standard's proposal was a copy of its brochure entitled "Group

Life Insurance," which differs from the questionnaire. As set out above, in response to the

questionnaire, Standard said the guaranteed amount of life insurance was $200,000, and it did

not respond to the question about evidence of insurability. The brochure says supplemental life




                                                 8
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 14 of 230




insurance is available in the amount of up to $300,000, but proof of insurability is necessary for

employees and their spouses. Attachment 4, p. 8.

       22.      On December 11, 2009, the City accepted Standard's offer incorporating as the

final agreement "the solicitation, [Standard's] offer, and the Purchase Order(s)" as the "final and

complete repository of the agreements between the City and Standard Insurance Company."

Attachment 5.

                  B. Standard's Pocket Veto of Ms. St. Pierre's Application
                        for Supplemental Dependent Life Insurance

       23.      Ms. St. Pierre became an employee ofthe City of El Paso ("the City") on or about

August 11, 2014. On or about the second day of her in-processing as an employee, she received

the Non-Uniform Employee Benefits Summary (Attachment 6), containing the following

information about life insurance coverage from Standard, pertinent to this suit:

       "Basic Life [emphasis in original] [following in ultra-fine print]. All eligible
       employees have $50,000 in Life coverage; $2,000 life cvg for spouse; and $1,000
       life cvg for each eligible dependent child.

       Supplemental Life [emphasis in original] [following in ultra-fme print].
       Approvals up to $200,000 are guaranteed for new employees. After 30 days of
       continuous employment, changes can only be made with a qualifying life event or
       through Open Enrollment and subject to medical underwriting. Evidence of
       Insurability application for underwriting process will be required with waiting
       period of approximately six (6) weeks for an answer from carrier. Plan is age-
       graded term life policy."

Id. The language about guaranteed approval for new employees was consistent with both

Standard's answer to the City's questionnaire (see paragraph 15, supra) and the oral presentation

about life insurance.

       24.      After completion of the briefmg, the last item in the exhausting second day ofthe

three-day orientation was for employees to fill out a six-page form containing all of their

elections about the. various optional benefit plans available. There was no option for online


                                                9
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 15 of 230




enrollment, as explicitly promised above in paragraph 13, and the first page of the enrollment

form unhelpfully advised the new employees to "keep a copy of this form for your records,"

without a copy machine anywhere in sight. The guaranteed approval of up to $200,000 for new

employees with no need for evidence of insurability was replaced in fine print, "Supplemental

Life After Tax $200,000(written in) Pending E of!          ." Below that it says "Dependent Life

— spouse - $100,000(written in) Pending E of!          ." Attachment 7, p. 3. Also gone was the

promised participation of a Standard representative during the initial enrollment (Attachment 2,

Section B,p. 6,¶ 13), replaced by a loophole of unknown origin:

         "TO ENROLL OR MAKE CHANGES IN THE FOLLOWING PLANS
         (SUPPLEMENTAL LIFE, DEPENDENT LIFE AND SHORT TERM
          DISABILITY, YOU MUST MEET WITH A REPRESENTATIVE. THEY
          WILL BE AVAILABLE DURING THE ENROLLMENT SESSIONS."

Attachment 7, p. 3. There was no Standard representative in attendance. Standard simply stood

up the employees and, at least on paper, made it impossible to enroll in any of the life insurance

plans.

         25.   There was nothing about electronic evidence of insurability or even rudimentary

information about how to provide "E" of it, nor in fact any information whatsoever how "E of I"

goes from "pending" to "active" or "satisfied" status. Standard's promise of"help with payroll

administration," verification of the City's "reporting and billing requirements," and "ensuring

accurate premium billing"(supra, paragraph 14) all went out the window,replaced by:

         "I UNDERSTAND THAT IT IS MY RESPONSIBILITY TO VERIFY
         THAT ALL PAYROLL DEDUCTIONS AS STATED ABOVE ARE
         CORRECT AND TO REPORT ANY DISCREPANCIES IN DEDUCTIONS
         ON MY PAYCHECK TO THE INSURANCE AND BENEFITS DIVISION
         IMMEDIATELY TO GUARANTEE PROPER COVERAGE AND
         CONTRIBUTIONS."




                                               10
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 16 of 230




Id., p. 6. Not only did the City, clearly acting as Standard's agent, excuse it from important

responsibilities it had assumed, but also gave it another helpful loophole: the employees were

not given a rate sheet or any other means of computing what premiums they ought to be paying.

Finally, there are no deductions "stated above" anywhere in the enrollment form.

       26.     The only reasonable inference to be drawn from the wide disparity between the

hands-on guidance Standard promised and the City's defective operation of its benefit plan five

years later was a failed delegation, if not a complete abdication, of Standard's contractual duties

to the City. Although not even eligible to perform as an agent under the Texas Insurance Code,

the City nevertheless acted as agent of Standard under Texas principles of common law, and

Standard is liable for the City's conduct under the common law doctrine ofrespondeat superior.

       27.     One thing the City did right was that it transmitted Ms. St. Pierre's application to

Standard.    That transmission is an undisputable fact because Standard did whatever was

necessary to put Ms. St. Pierre's $200,000 of insurance into effect, and the City began deducting

premiums for insurance on her life no later than September 12, 2014. Attachment 8. In that

respect, at least, Standard complied with its explicit 2009 promise to the City of guaranteed life

insurance of $200,000 issued to new employees. Paragraph 17, supra. As noted there, Standard

did not answer the question about the "E ofI" prerequisite. By August of 2014, it had apparently

given a two-part answer as to the E of I requirement: no as to employees; yes as to dependents.

Having made this decision, Ms. St. Pierre's application was granted in part and denied in part,

but nobody told Ms. St. Pierre what had happened and why.

       28.     From 2014 through her husband's death on August 31, 2018, Ms. St. Pierre had

no reason to suspect that Standard and the City had mishandled her application so badly.

Instead, she reasonably inferred, from the biweekly pay deductions for insurance, that they had



                                                11
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 17 of 230




behaved like the normal institutions they apparently were. At least as of 2009, Standard's life

insurance brochure contained nothing about how an employee could resolve problems with a life

insurance policy except the following:

      "Should you have any questions or need additional information please contact
      your insurance advisor or the Employee Benefits Sales and Service Office for
      your area."

Attachment 4, second unnumbered page. A reasonable person in Ms. St. Pierre's circumstances

would have believed that she had $100,000 worth ofcoverage on her husband's life.

                              C. Dearborn Replaces Standard

       29.    Perhaps wanting better support from its underwriter, on July 26, 2017, the City

requested proposals from employee benefit plans (Attachment 9), including a requirement that

proposals "identify and explain your online eligibility and enrollment capabilities." Id., 3rd

highlighted page.    The solicitation stated:      "The successful offeror's proposal will be

incorporated into the final contract." Id., 4th highlighted page. There was also an indemnity

clause requiring the bidder to indemnity the City against any possible claims.        Id., 5th

highlighted page.

       30.    Dearborn submitted its proposal in response to the City's request on July 31,

2017. Attachment 10. In the first sentence, the proposal identified Dearbom's agent as "Marc

Hernandez of T.E.B. Benefits Group." The Court can take judicial notice of T.E.B. Benefits'

registration with the Secretary of State, which gives a home office address of 702 Wyoming

Avenue, El Paso, Texas 79902.

       31.    Dearborn's proposal began with a five-page "Introduction and Overview"

making, inter alia, the following commitments:




                                                 1.2
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 18 of 230




               •        "An Account Service team to make the transition to Dearborn National

        smooth and effective with minimal interruption to your employees."

               •        Leadership "by an Account Manager who will work with your assigned

        employment coordinator...[and] be responsible for day to day contact with your chosen

        staff to answer . . . questions and to ensure service needs are handled quickly and

        effectively."

               •        Account Manager will [inter alia] "provide strategic account management

        and consultation; support the City during the renewal process and ensure seamless

        transition" by participation in every facet ofthe transition process.

               •        Account Service team will have "ongoing meetings," create and review

        draft contracts and certificates, facilitate client service training, work with City's

       "benefit staff," and conduct annual feedback services [emphasis supplied].

               •        [Dearborn's] "Beneficiary Resource Services program helps beneficiaries

        and their families cope with sorrow and change."

Id., pp. 1-4, highlighted portions.

       32.     On November 1, 2017, Dearborn submitted a "fmal offer" to the City containing,

inter alia, the following terms not considered in its July 31 proposal:

       "A one-time modified open enrollment with Life Insurance amounts of $50,000
       for employees and $20,000 for spouses up to the Guarantee Issue Limit. Anyone
       wishing coverage over the Guarantee Issue Limit would still need to submit
       evidence of insurability. In the event someone does not wish to change their
       elected amounts,the current amounts will be grandfathered."

Attachment 11, p. 1 [emphasis supplied].

       33.     The City accepted Dearbom's "offer" on November 28, 2017 (Attachment 12),

without differentiating between the initial proposal and the "best and final offer." Attachments



                                                 13
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 19 of 230




10 and 11, supra. The Notice of Award stated: "The contract comprised of the solicitation, your

offer, and the purchase order(s) constitutes a final and complete repository of the agreements."

Attachment 12, highlighted portion. The City would not submit a formal, written application to

Dearborn for group life until December 14, 2017, the last day of Open Enrollment. See

paragraph 36, infra. Dearborn would not issue a policy until on or about January 1, 2018. See

paragraph 37, infra.

       34.     The City's request for proposals and Dearbom's proposal total nearly 200 pages.

The City's pre-enrollment information and enrollment form contain a scant 18, apparently

prepared without input from Dearborn. The Notice of 2018 Open Enrollment(Attachment 13)is

not written in plain, readable, understandable language. For instance, it instructs employees,

"Make sure you review the supplemental life insurance rate sheet because your rate increases as

you move up into the next age group." Id., p. 8. There is no rate sheet provided. The brochure

does contain, however, this one exception to its general lack of clarity:

       "You will only have to re-enroll if you are making changes. If not, your
       current plans will roll over to the next year and the rates will be adjusted
       accordingly."

Id., p. 9, emphasis in original. However, it does not tell employees how to verify their current

plans nor the rate they should be paying.,

       35. When Ms. St. Pierre attended the open enrollment session on December 13, 2017,

she filled out the enrollment form in her own handwriting, except for the rates for employee and

spouse/dependent life insurance. She told the FIR rep that she did not know the rates to put in the

blank provided, but she wanted the same coverages as she previously had. Not surprisingly,

given the brochure's language, he wrote "Same" in both spaces for both insurance coverages.

He also checked the box for "Employee + Dependent(s)." The handwriting and the pen used



                                                14
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 20 of 230




clearly show that portion of the form was not completed by Ms. St. Pierre. Attachment 14. In

very fine print just below the HR rep's handwritten entries is the following confusing language:

       "Employees may increase their supplemental life volume [sic] without Evidence
       of Insurability (E of I) by up to $50,000 not to exceed a total of $200,000.
       Spouses may increase their supplemental life volume [sic] without E of I)[sic —
       punctuation error in original] by up to $20,000 not to exceed $20,000. Any
       increased amount in excess ofthese limits is subject to E ofI."

As in 2014, there was the same "bricks without straw" requirement "to verify that all payroll

deductions are correct and report any discrepancies in deductions on my paycheck to the HR

benefits services immediately to guarantee proper coverage and contributions," but without a rate

sheet to make the necessary calculations. Id., p. 2.

        36.    On December 14, 2017 (the last day of open enrollment), the City made a

purchase order to Dearborn for group life insurance (Attachment 15), even though it had already,

marketed Dearborn insurance coverage as set out above. In its purchase order, the City as

"Policyholder" represents that coverage of individual employees ("insureds") is subject to

approval of their applications by Dearborn after any required "medical underwriting," a term not

defmed in the agreement. The City and its employees "are subject to all policy terms and

provisions and trust agreements," the full content of which is presently unknown to Ms. St.

Pierre. The City is responsible for collecting and paying the premiums to Dearborn, sending

employees' applications to Dearborn, giving "certificates" to the employees, reporting group

changes to Dearborn, and keeping records of employee eligibility. The City expects Dearborn to

agree, at least implicitly, to issue a "master policy and certificates." Id., p. 2. Ms. St. Pierre is

presently without complete knowledge as to compliance, vel non, with any of those undertakings

by the City or Dearborn.




                                                 15
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 21 of 230




        37.     On or before January 1, 2018, Dearborn accepted the City's application

(Attachment 15, supra) and issued a life insurance policy. (Attachment 16). Its provisions are

 restricted to the eight meager pages of the policy itself, the certificate of coverage, the City's

 application, and the employees' signed enrollment forms. Id., p. 4. There is a rate addendum

 attached, Id., p. 5, but employees had no access to this document. It almost seems like Dearborn

 was attempting to absolve itself of all the reassuring language in its initial response to the RFP

(Attachment 10), its final offer (Attachment 11), the Notice of Open Enrollment (Attachment

 13), and the City's purchase order.

        38.     However, the policy made one significant promise to the employees themselves:

 An "inadvertent" or "clerical error or omission" by Dearborn "will not prevent an employee from

 receiving coverage, if he is entitled to coverage under the terms of the policy; or cause coverage

 to begin or coverage to continue for an employee when the coverage would not otherwise be

 effective."   Attachment 16, p. 4.     The clause continues that if the City gives Dearborn

"information about an employee that is incorrect,[Dearborn] will use the facts to decide whether

 the employee has coverage under the policy and in what amounts; and make a fair adjustment of

 the premium." Id.

        39.     On January 2, 2018, Dearborn created a 32-page document entitled "Term Life

 and AD&D Insurance," subtitled "Employee Benefit Booklet," for the City of El Paso.

 Attachment 17. The first page is a certificate of the policy issued by Dearborn to the City

(Attachment 16), but does not include the complete policy, especially not the all-important rate

sheet. Thus it required employees, in the absence of access to rate sheets, to queue up at the

Benefits Departmentjust to be on the safe side. Ms. St. Pierre never knew this document existed




                                                16
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 22 of 230




 until after her husband had died, she went looking for information, and found it on the City's

 website as set out below in paragraph 40.

                                          D. A Widow's Odyssey

         40.      On or about August 31,2018, Ms. St. Pierre's husband passed away. On or about

 September 11, she called the Benefits Department to inquire about how to obtain her late

 husband's insurance benefits. The person who answered the phone told her that she had no

 dependent coverage on her husband's life. Ms. St. Pierre asked to speak to a supervisor, and

 received the same answer. On September 12, 2018, Ms. St. Pierre emailed the first page' of

 Attachment 14 to the Benefits Department. About this same time, she discovered Attachment 17

 on the City's website and began to realize the damage she had suffered from the mistakes

 committed by Dearborn and the City.

         41.      Ms. St. Pierre then took her case to Mary Michel, Human Resources Assistant

 Director. Attachment 18. On or about October 2, she met with Ms. Michel, Zulema Perez (also

from HR), and T.E.B. employee Brenda Kinderman, representing Dearbom's interests. Ms.

 Michel and Ms. St. Pierre disagreed about whether she had ever received the form to provide

 evidence of insurability. Ms. Michel admitted the City's mistake in failing to deduct the

 premiums, apparently not having connected the dots implicating Standard. See paragraphs 23-25

(supra). She offered to settle the claim for $20,000, but Ms. St. Pierre declined and instead

retained the undersigned attorney, who submitted a claim for benefits. Attachment 19.

         42.      At Dearbom's insistence (Attachment 20), Ms. St. Pierre herself filled out a claim

form (Attachment 21), dated November 20, 2018, and sent it to Dearborn, which responded that

its "family is working on your behalf' and offering help "with the unique challenges that result

from losing a loved one." Attachment 22. On December 12, 2018, Dearborn sent her a $2,000

  The second page was obtained from Dearborn through informal discovery under Rule 26(f) Fed. R. Civ. P.

                                                       17
             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 23 of 230




check, the minimum amount of dependent life insurance for employees who make no election for

higher coverage. Attachment 23.

          43.      On February 15, 2019, Ms. St. Pierre's attorney requested notice of the amount of

premiums which the City had mistakenly failed to deduct from her pay, so that she could tender

the amount by cashier's check to the City of El Paso. Attachment 24. Neither Dearborn or the

City ever responded to that request. That did, however, trigger a letter by the City to Dearborn,

an inartfully termed "tender [sic] of defense and indemnity ofthird party claim." Attachment 25.

The letter does, however, refer to "Part 7 [Contract Clauses], Section 4 [Indemnification]," the

fifth page of Attachment 9 hereto, which obligates Dearborn to indemnify and defend the City,

not vice versa. The important thing is that both the City and Dearborn rejected Ms. St. Pierre's

offer to correct the City's oversight by paying whatever money it should have deducted.

          44.     By letter dated April 1, 2019, the City informed Ms. St. Pierre, through counsel,

that it had "tendered2 your client's dependent life insurance claim to Dearborn National for

handling." Attachment 26.

                                      E. Dearborn Denies the Claim

         45.      By letter dated May 16, 2019, Dearborn denied Ms. St. Pierre's claim. After two

pages of boilerplate (Attachment 27, Bates pp. 348-349), it asserted, by fair implication, that Ms.

St. Pierre was responsible for all of her misfortune:

                  •        She should have known somehow that she had no coverage on her

          husband's life;

                  •        She should have known to request an E of I form, how to fill it out, and

          where to send it;



2   Someone in the City's HR Department really likes the word "tender."

                                                        18
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 24 of 230




               •       She should have known that the City was not deducting the correct amount

       from her paychecks to cover insurance on her life and her husband's; and

               •       The reason she should have known all this is because, on November 17,

       2016, she "logged into the employee benefits system to review her benefits and made no

       changes."

       46.     The first three statements assume a level of knowledge, sophistication, and

downright suspicion of her employer's competence and honesty, which only a tiny percentage of

any work force could have. The last statement, that she reviewed her benefits, is made with

reckless disregard of the truth. It is based on an Excel spreadsheet, provided by the City to

Dearborn, containing 3,370 lines of data, line 2,768 of which shows that Ms. St. Pierre logged

onto the City's benefit system website, but does not show that she reviewed her benefits. Ms. St.

Pierre alleges as fact that the sole purpose ofthat visit was to indicate that she wanted to make no

change in her benefits. At the time, she had no reason to believe that Dearborn's predecessor

had granted her application for insurance on her own life, but denied — without acknowledgment

or explanation — the portion of her application seeking to insure her husband's life.

       47.     That failing on the part of Standard was the original cause of Ms. St. Pierre's

misfortune. It received her enrollment form covering her and her husband, with no E of I for

either, and then caused the City to deduct only the premium for employee coverage. How and

why they did that is not within Ms. St. Pierre's present knowledge. Because she had no coverage

on her husband's life, she was ineligible for "grandfathering." The logical response from

Dearborn would have been to point this out.

       48.     The most plausible explanation why Dearborn did not blame Standard is that both

companies did basically the same thing: they each made promises to the City which they knew,



                                                19
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 25 of 230




or should have known, they were not going to keep. In 2009, Standard assured the City that it

would participate in one open enrollment and 24 new employee orientation meetings per year.

Attachment 2, Section B, p. 6. At the time, Standard had 2,452 contracts in the state of Texas,

Id. p. 4, serviced by only 33 employees in the entire state. Fifty round trips to El Paso a year for

only a single client seems like an insurmountable burden. Five years in, Standard sent nobody to

El Paso, but the City made Ms. St. Pierre sign a statement that she had to "meet with a

representative" in order to submit an application. Attachment 7, p. 0003.

       49.     Dearborn had at least two agents in El Paso, Marc Hernandez and Brenda

Kinderman, located within easy walking distance from El Paso City Hall, and neither one of

them was there to prevent or correct the ongoing mistakes in the City's enrollment process, the

very first under the new contract.

       50.     Furthermore, Dearborn had a chance to correct Standard's mistake by looking at

Ms. St. Pierre's 2018 enrollment form, seeing that it sought grandfather coverage for somebody

who wasn't signed up, and notifying the City, if not Ms. St. Pierre herself, of the need to correct
                /-
the problem.

       51.     No later than August 12, 2014, and continuing at least through January 1, 2018,

Standard and Dearborn stopped performing the enrollment duties which they had assumed by

their respective contracts with the City. By words, acts, failures to act, or other means presently

unknown to Ms. St. Pierre, they delegated these responsibilities to the City, either knowing or

chargeable with knowledge that the City did not have the expertise and wherewithal to perform

Defendants' enrollment obligations without close supervisions and assistance from Defendants.

Predictably, the City employees functioning in place of insurance company representatives made

errors which both insurers compounded by their inattention to the enrollment forms.



                                                20
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 26 of 230




        52.     All Attachments hereto are incorporated into the above Statement of Facts, as if

fully set out therein.

                         III. Agency Relationship and Respondeat Superior

        53.     At all times relevant herein, the City acted as Defendants' agent under Texas

common law, performing Defendants' enrollment functions as set out above by agreement,

conduct, acquiescence, default, or some combination thereof. At all times relevant herein,

Defendants knew or should have known that the City lacked the expertise to perform

Defendants' duties. Defendants are therefore responsible for the City's acts under the common

law doctrine ofrespondeat superior.

                                           IV. Standing

        54.     Ms. St. Pierre was a putative and intended third party beneficiary of the contracts

between Defendants and the City. By the death of her husband, she has a vested interest in the

proceeds of his life insurance, denial of which is an injury to her personally.

                           V. First Cause of Action: Deceptive Practices

        55.     Defendants' acts, practices, or a combination thereof violated:

              (a)         Texas Insurance Code Chapter 541, Subchapter B, false and misleading

representations to the City about the benefits and advantages of their policies to City employees;

              (b)         Texas Insurance Code Section 541.061(2), failing to state material facts

necessary to make other statements made not misleading, considering the circumstances under

which the statements were made;

              (c)         Texas Insurance Code Section 541.061(3), making a statement in a

manner that would mislead a reasonably prudent person to false conclusions of material fact;




                                                 21
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 27 of 230




              (d)     Texas Business and Commerce Code Section 17.46(b)(12), representing

that an agreement confers rights, remedies, or obligations which it does not in fact involve; and

             (e)      Texas Business and Commerce Code Section 17.46(b)(24), failing to

disclose information about the evidence of insurability requirement and calculation of pay

deduction rates which were known at the time and with intent to dissuade employees such as Ms.

St. Pierre from taking measures necessary to protect themselves and their rights.

                     VI. Second Cause of Action: Promissory Estoppel

       56.     Defendants are estopped to deny Ms. St. Pierre's coverage for the following

reasons:

              (a)     Through the City's open enrollment procedures, Defendants implicitly

promised the City that neither of them would engage in any of the deceptive acts or practices set

out above.

              (b)     Ms. St. Pierre reasonably and substantially relied on the good faith of her

employer and its insuring underwriters by not engaging in the complicated self-education

necessary to comply with requirements which were deliberately vague.

             (c)      It was foreseeable to Defendants and the City that Ms. St. Pierre would

rely on the implied promises. Enforcement ofthe contract is necessary to avoid injustice.

                      VII. Third Cause of Action: Breach of Contract

       57.    The policy issued by Dearborn explicitly promised employees that they would not

be victimized by "inadvertent clerical errors or omissions." Ms. St. Pierre is currently without

knowledge as to the Standard policy in effect in August of 2014. As set out above, both

companies, and the City acting in their behalf, made inadvertent clerical errors and omissions




                                               22
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 28 of 230




which cost Ms. St. Pierre $100,000 of insurance proceeds on her husband's life. Dearborn is

therefore contractually obligated to pay her that amount, plus attorney fees, interest, and costs.

       58.       Ms. St. Pierre explicitly reserves the right to amend her pleadings to make a

similar claim against Standard if discovery shows that it made a similar promise.

                              VIII. Treble and Additional Damages

       59.       In all of the acts set out above in paragraph 55 (supra), Defendants acted

knowingly, which entitles Ms. St. Pierre to recover treble damages under the Texas Insurance

Code Section 541.152 and additional damages under Texas Business and Commerce Code

Section 17.50(b)(1).

                                        IX. Required Notices

       60.       It was impracticable for Plaintiff to give Defendants written notice under Texas

Business & Commerce Code § 17.505(a) and Texas Insurance Code § 541.154(a), because

Plaintiff needed to file this suit to prevent the expiration of the statute of limitations. Therefore,

written notice was not required. See Tex. Bus. & Com. Code §17.505(b) and Tex. Ins. Code §

541.154(c)(1).

                                          X. Attorney Fees

       61.       Ms. St. Pierre is entitled to recover reasonable and necessary attorney fees under

Texas Insurance Code Section 541.152(a)(1), Texas Business and Commerce Code Section

17.50(d), and Texas Business and Commerce Code Section 38.001. Ms. St. Pierre submits that a

reasonable attorney fee under the above circumstances would be $404 per hour.

                                         XI. Jury Demand

       62.       Plaintiff respectfully demands trial by jury herein.




                                                  23
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 29 of 230




                                          XII. Conclusion

        63.        Plaintiff therefore prays that, upon a final hearing hereof, she have judgment

against Defendants for $100,000, treble damages under the Texas Insurance Code, additional

damages under the Texas Deceptive Trade Practices Act, her attorney fees and other costs,

prejudgment and postjudgment interest, and such other relief as to which she may show herself

justly entitled.

        RESPECTFULLY SUBMITTED this 28th day of August,2020.


                                              MICHAEL T. MILLIGAN
                                              4171 N. Mesa St., Suite B-201
                                              El Paso, Texas 79902
                                              915-544-5587
                                              Fax 915-544-2773
                                              Texas Bar No. 14148200
                                              elpasomike13@aol.com

                                              The DOMINGUEZ LAW FIRM P.L.L.C.
                                              4171 N. Mesa St., Suite B-201
                                              El Paso, Texas 79902
                                              Telephone:(915)544-7087
                                              Facsimile: (915)544-8305

                                              LETICIA DOMINGUEZ
                                              Texas Bar No.00795741
                                              LDominguez32@elpsr.com


                                              By: /s/Michael T. Milligan
                                                 MICHAEL T. MILLIGAN

                                              ATTORNEYS FOR PLAINTIFF




                                                24
                   Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 30 of 230


                                                 RETURN OF SERVICE


Delivery was completed on                                     , delivered to
                                                                  as evidence by Domestic Return Receipt PS Form 3811
attached hereto.
        The described documents were not delivered to the named recipient. The certified mail envelope was returned
undelivered marked
        This forwarding address was provided:



                                                                      El Paso County, Texas
                                                           By:
                                                                       Deputy District Clerk
                                                                                  OR

                                                                  Name of Authorized Person

                                                           By:




                                      VERIFICATION BY AUTHORIZED PERSON

State of Texas
County of El Paso
        Before me, a notary public, on this day personally appeared                          , known to me to be the person
whose name is subscribed to the foregoing Return of Service, and being by me first duly sworn, declared, "I am
disinterested party qualified to make an oath of that fact and statements contained in the Return of Service and true and
correct."


                                                                               Subscribed and sworn to be on this       day
                                                                               of




                                                                               Notary Public, State of
                                                                               My commission expires:
                          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 31 of 230
EI Paso County -168th District Court                                                           Filed 8/28/2020 2:59 PM
                                                                                                      Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               EI Paso County
                                                                                                                2020DCV2840




             VANESSA ST. PIERRE,                           )
                                                           )
                     Plaintiff,                            )
                                                           )
             V.                                                   Cause No.

             STANDARD INSURANCE COMPANY
             a/k/a THE STANDARD INSURANCE
             COMPANY, STANCORP FINANCIAL
             GROUP, INC., and
             DEARBORN NATIONAL LIFE
             INSURANCE COMPANY,

                     Defendants.


                                           PLAINTIFF'S ORIGINAL PETITION

             TO THE HONORABLE JUDGE OF THE ABOVE COURT:

                     Plaintiff Vanessa St. Pierre (TDL last four 1733, SSN last four 9707) (hereinafter "Ms.

             St. Pierre") complains of Defendants Standard Iiisurance Company a/k/a The Standard Insurance

             Company (hereinafter "Standard"), StanCorp Financial Group, Inc. (hereinafter "StanCorp"),

             and Dearbom National Life Insurance Company (hereinafter "Dearborn"), and for cause

             respectfully shows the Court the following:

                                               I. Introduction and Summary

                                       A. Discovery Control Plan and Claims for Relief

                     1.      This suit is not governed by Rule 169 of the Texas Rules of Civil Procedure

             because, although it seeks $100,000 as third party beneficiary of contracts between the City of El

             Paso and its successive life insurance underwriters, it also seeks costs of the action and attorney

             fees, which will push the total amount of Plaintiff's claim beyond the $100,000 threshold.
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 32 of 230




Instead, Plaintiff intends to conduct discovery under Level 2, Rule 190.3, Tex. R. Civ. P., but

will not oppose any adverse party's request for discovery under Leve13.

       2.      This suit arises under Texas Insurance Code, Chapter 541, Subchapter B; Texas

Business & Commerce Code, Section 17.46(b)(24); and Texas common law.

                                   B. Jurisdiction and Venue

       3.      This Court has jurisdiction over the subject matter of this litigation because it

raises claims based on Texas statutory and common law, and the amount at issue is in excess of

the minimum jurisdictional limits of this Court.

       4.      Venue is appropriate in this Court because all, or a substantial part, of the events

and omissions giving rise to the above claim occurred in El Paso County, Texas, which is where

Plaintiff and the City of El Paso are located.

                                            C. Parties

       5.      Plaintiff is a widow, seeking life insurance benefits for the death of her husband

as a third party beneficiary of successive group life insurance contracts between Defendants and

the City of El Paso, Texas. She resides in El Paso, Texas, and may be served for all purposes

through her undersigned attorneys of record.

       6.      Defendant Standard is a corporation located in Portland, Oregon, but which has

sufficient minimum contacts in the State of Texas to be subject to jurisdiction of its courts. See

Attachment 2, Section B, p. 4, 13. It may be served through its registered agent for service of

process, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       7.      Defendant StanCorp is a holding company created by Standard in 1999. Since

then, it has had the same minimum contacts in the State of Texas through Standard, a subsidiary

of StanCorp, to Plaintiff's best knowledge and belief. It may be served through its registered


                                                   2
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 33 of 230




agent for service of process, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201-3136.

       8.      Defendant Dearborn, the underwriter and administrator of the City's group life

insurance plan since January 1, 2017, is a corporation whose "nerve center" is located in the state

of Illinois, but which has sufficient minimum contacts in the state of Texas to be subject to its

jurisdiction. It may be served through its registered agent for service of process, Corporation

Service Company, 211 E. 7th St., Suite 620, Austin, Texas 78701-3218.

                       D. Summary of Contentions and Prior History

       9.      Ms. St. Pierre did all she could to get group insurance on her husband's life

through her employer, the City of El Paso. Standard was the City's provider of group life

insurance from July of 2009 through December 31, 2017, and Dearborn has been its successor

from January 1, 2018, through the filing of this suit. Both companies made multiple promises to

the City, which were eventually incorporated by reference into their group life insurance

policies, assuring the City that they would perform numerous administration functions, including

information to employees about their rights and obligations. Those commitments on the part of

the two companies were not made in good faith, as they knew, or should have known, that the

companies would not actually perform them. Instead, both Standard and Dearborn outsourced

them to the City, which did not have employees on staff with the requisite knowledge and

experience of the insurance business to administer the program without support and guidance

from the companies. Ms. St. Pierre, as part of the City's workforce, was a third party beneficiary

of the successive contracts between the City and its insurance underwriters. Based upon such

standing, she sues both companies for joint and several, and in the alternative proportional,

responsibility for her insurance proceeds, attomey fees, and costs.


                                                3
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 34 of 230




       10.     This action was originally filed in the 243rd Judicial District Court of El Paso

County, Texas, sub nom Yanessa St. Pierre v. City of El Paso, Texas, Cause Number

2019DCV2376. Following removal to Federal Court, it was dismissed, without prejudice, sub

nom IVanessa St. Pierre v. Dearborn National Life Insurance Company, Docket Number EP-19-

CV-00223-DCG. This suit is filed within the applicable two-year statute of limitations.

                                           II. Facts

                            A. Standard's Contract with the City

       11.    On June 23, 2009, the City of El Paso issued a solicitation of offers for outside

vendors to provide, inter alia, basic and supplemental life insurance. Attachment 1, first

unnumbered page; Section B, page 1. Standard submitted its offer on July 27, 2009. Id., first

unnumbered page.

       [Note: The City's solicitation and Standard's offer, filling in the blanks on the
       solicitation, have been provided by the City as a single document. For the sake of
       clarity, this pleading has separated the City's solicitation from Standard's
       responses to questions from the City.]

       12.    Standard's address (920 S.W. Sixth Avenue, Portland, Oregon 97204)

(Attachment 2, Section B, Page 3) is important because on the very next page and other places

throughout the record, it refers to itself as "The Standard," which is the name of a different

company located in New York. See httys://www.standard.com/about-standard/com-pany.

       13.    Concerning Standard's assistance to the City and its employees, the City posed

the following question and received the following answer in response thereto:

       [Question] "13. Will your representative be able to participate in open enrolhnent
       and new employee orientation meetings? (Open enrollment meetings will be
       conducted in October. New employee orientation meetings are conducted twice a
       month." [Sic, punctuation error.]

       [Answer] "Yes, we welcome the opportunity to assist The City with orientation
       meetings as needed.

                                               4
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 35 of 230




       "The City of El Paso will be serviced by a dedicated National Accounts
       Management Team. The team members are led by your dedicated National
       Accounts Consultant, Jennifer Stacy, who acts as a client advocate and works
       closely with local sales and service office to meet and exceed your expectations.

       "Local Employee Benefits Sales & Service Office:

       Standard Insurance Company
       2805 North Dallas Parkway
       Suite 440
       Plano, Texas 75093
       (972) 943-1615
       (800) 727-7112
       (972) 943-1617 Fax

       "The activities performed at our local Employee Benefits Sales & Service Office
       include assistance with enrollment and implementation, as well as general service
       and contract issues. This office will be your primary contact for new employee
       orientation meetings, led by both Jennifer Stacy (Portland) and Derek Jones
       (Dallas)."

Attachment 2, Section B, p. 6.

       14.     The next question further pursued the issue of services promised by Standard:

       [Question] "14. Each successful bidder must provide a sufficient number of
       representations [sic] to properly enroll all eligible employees who wish to enroll
       during the initial open enrollment period and at each annual open enrollment.
       Please indicate your agreement."

       [Answer] "The Standard wants our policyholders to experience a smooth and
       comfortable transition and The City of El Paso's dedicated National Accounts
       management team will manage every aspect of the implementation process from
       start to finish.

       "As an Implementation Analyst will manage every aspect of the initial enrollment
       period as well as work with other National Accounts team members to create
       custom enrollment materials, deliver contracts and certificates, clarify claims
       processes, assist with benefit design, help with payroll administration and verify
       your reporting and billing requirements. [Sic, not a complete sentence.]
                                           * * *
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 36 of 230




        "Additionally, after the effective, date implementation resources will finalize
        implementation tasks, ensuring accurate premium billing, training on e-services,
        and smooth claims administration and reporting." [Sic, punctuation error]

Id., pp. 6-7.

        15.     After discussing the claims process, which is not at issue in this case, the

questionnaire proceeds to the critical element of how the employees can learn vital information

aboutinsurance coverage:

        [Question] "18. Provide a sample of all standard communication material that
        will be provided to the City of El Paso for annual enrollment and use throughout
        the year."

        [Answer] "ENROLLMENT STRATEGY.-

        "The [sic] Standard provides a full range of enrollment services and we can create
        a customized marketing and enrollment strategy for the City of El Paso's Life and
        Disability Insurance Program. The proposed strategy for The City's plan is to
        develop an array of personalized information and enrollment tools using a
        combination of direct mailings and technology based services such as:

        "Customized precommunication and enrollment materials targeted to employees
        •     Announcement and endorsement letters
        •     Posters, payroll stuffers, and training materials

        "Personalized Enrollment Form System
        •     Paper forms customized with the employee's individual plan benefit and
              premium information
        •     Customized Online and Interactive Voice Response (IVR) Enrollment
              system

        "Utilizing these services we are confident employees will be able to make an
        informed benefit purchase decision.

        "Sample communication materials have been provided for your review. These
        materials include informational brochures designed to educate and inform your
        employees of the coverage offered. We are able to customize these materials to
        the City's specific plan designs, population and needs. Please find the same
        materials in Section 5.

        "Normal costs for enrollment, communication, and implementation materials are
        included.



                                                M.
              Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 37 of 230




        "Please see same communication materials located in Section 5."

Id., pp. 8-9.

        16.      The following question and answer are inconsistent with commitments made at

Attachment 3:

        [Question] "19. What services are available on-line to:
               a. City of El Paso Benefit Staff for management of the Plan

        [Answer: Page and a half of materials listed.]

                 "b. City of El Paso employees enrolled in the plan for customer service."

        [Answer] "At this time, The Standard offers online claim form submission for
        employers only."

Id., pp. 9-10.

        17.      After some questions not related to this suit, the questionnaire shifts to the topic,

Life Questionnaire (Id., p. 12), begins renumbering, and obtains the following commitments

from Standard:

        [Question] "4. Will you offer a one time special open enrollment opportunity
        offering guarantee issue without evidence of insurability to all eligible
        applicants?"     [Note: No distinction between employee and dependent
        supplemental life coverage.]

        [Answer] "Yes."
                                              * * *

        [Question] "6. What is the guaranteed issue amount for life insurance? What
        evidence of insurability is required? What is your turnaround for the EOI
        process?"

        [Answer] "The guaranteed issue amount for voluntary life insurance is
        $200,000." [Standard did not answer the other two questions.]

Id., p. 13.




                                                   7
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 38 of 230




       18.     The appendices to the proposal start with a money-back guarantee of satisfaction,

but the payback is only 5 percent. Attachment 3, first unnumbered page. From there, it

describes an all-electronic operation of the program, trademarked "AdminEASEsm." Since they

are mostly directed to the employer (the City, in this case), it is reasonable to infer that Standard

expected the City to set up the program and teach the employees how to use it, which is very

different from the "hands-on" approach laid out in response to the questionnaire. Id., first and

second unnumbered pages. Cf. ¶¶ 11-13, supra, this document.

       19.     Presumably after leaming the system from the employer, employees are

guaranteed "personalized employee enrollment ezperience, ... allowing them to directly

manage their insurance affairs," including "complete evidence of insurability electronically" and

access to a"multilingual call center during enrollment periods." Id., second and third

unnumbered pages [emphasis supplied].

       20.     The Attachment goes on to guarantee access to an electronic "Medical History

Statement" webform "simple and easy to submit online saving employees and employers time."

Id., third unnumbered page. All-electronic management, Standard says, would also enable the

employer to monitor online applications and "monitor applications that require medical

underwriting," including "whether Standard has received a particular application, its status,

coverage amounts, and ability to fit the data into a spreadsheet." Id.

       21.     Also attached to Standard's proposal was a copy of its brochure entitled "Group

Life Insurance," which differs from the questionnaire. As set out above, in response to the

questionnaire, Standard said the guaranteed amount of life insurance was $200,000, and it did

not respond to the question about evidence of insurability. The brochure says supplemental life




                                                 E:3
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 39 of 230




insurance is available in the amount of up to $300,000, but proof of insurability is necessary for

employees and their spouses. Attachment 4, p. 8.

       22.      On December 11, 2009, the City accepted Standard's offer incorporating as the

final agreement "the solicitation, [Standard's] offer, and the Purchase Order(s)" as the "final and

complete repository of the agreements between the City and Standard Insurance Company."

Attachment 5.

                  B. Standard's Pocket Veto of Ms. St. Pierre's Application
                         for Supplemental Dependent Life Insurance

       23.      Ms. St. Pierre became an employee of the City of El Paso ("the City") on or about

August 11, 2014. On or about the second day of her in-processing as an employee, she received

the Non-Uniform Employee Benefits Summary (Attachment 6), containing the following

inforrnation about life insurance coverage from Standard, pertinent to this suit:

       "Basic Life [emphasis in original] [following in ultra-fine print]. All eligible
       employees have $50,000 in Life coverage; $2,000 life cvg for spouse; and $1,000
       life cvg for each eligible dependent child.

       Supplemental Life [emphasis in original] [following in ultra-fine print].
       Approvals up to $200,000 are guaranteed for new employees. After 30 days of
       continuous employment, changes can only be made with a qualifying life event or
       through Open Enrollment and subject to medical underwriting. Evidence of
       Insurability application for underwriting process will be required with waiting
       period of approximately six (6) weeks for an answer from carrier. Plan is age-
       graded term life policy."

Id. The language about guaranteed approval for new employees was consistent with both

Standard's answer to the City's questionnaire (see paragraph 15, supra) and the oral presentation

about life insurance.

       24.      After completion of the briefing, the last item in the exhausting second day of the

three-day orientation was for employees to fill out a six-page form containing all of their

elections about the various optional benefit plans available. There was no option for online

                                                 E
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 40 of 230




enrollment, as explicitly promised above in paragraph 13, and the first page of the enrollment

form unhelpfully advised the new employees to "keep a copy of this form for your records,"

without a copy machine anywhere in sight. The guaranteed approval of up to $200,000 for new

employees with no need for evidence of insurability was replaced in fine print, "Supplemental

Life After Tax $200, 000 (written in) Pending E of I       ." Below that it says "Dependent Life

— spouse -$100, 000 (written in) Pending E of I        ." Attachment 7, p. 3. Also gone was the

promised participation of a Standard representative during the initial enrollment (Attachment 2,

Section B, p. 6, 113), replaced by a loophole of unknown origin:

         "TO ENROLL OR MAKE CHANGES IN THE FOLLOWING PLANS
         (SUPPLEMENTAL LIFE, DEPENDENT LIFE AND SHORT TERM
         DISABILITY, YOU MUST MEET WITH A REPRESENTATIVE. THEY
         WILL BE AVAILABLE DURING THE ENROLLMENT SESSIONS."

Attachment 7, p. 3. There was no Standard representative in attendance. Standard simply stood

up the employees and, at least on paper, made it impossible to enroll in any of the life insurance

plans.

         25.   There was nothing about electronic evidence of insurability or even rudimentary

information about how to provide "E" of it, nor in fact any information whatsoever how "E of I"

goes from "pending" to "active" or "satisfied" status. Standard's promise of "help with payroll

administration," verification of the City's "reporting and billing requirements," and "ensuring

accurate premium billing" (supra, paragraph 14) all went out the window, replaced by:

         "I UNDERSTAND THAT IT IS MY RESPONSIBILITY TO VERIFY
         THAT ALL PAYROLL DEDUCTIONS AS STATED ABOVE ARE
         CORRECT AND TO REPORT ANY DISCREPANCIES IN DEDUCTIONS
         ON MY PAYCHECK TO THE INSURANCE AND BENEFITS DIVISION
         IMMEDIATELY TO GUARANTEE PROPER COVERAGE AND
         CONTRIBUTIONS."




                                               10
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 41 of 230




Id., p. 6. Not only did the City, clearly acting as Standard's agent, excuse it from important

responsibilities it had assumed, but also gave it another helpful loophole: the employees were

not given a rate sheet or any other means of computing what premiums they ought to be paying.

Finally, there are no deductions "stated above" anywhere in the enrollment form.

       26.     The only reasonable inference to be drawn from the wide disparity between the

hands-on guidance Standard promised and the City's defective operation of its benefit plan five

years later was a failed delegation, if not a complete abdication, of Standard's contractual duties

to the City. Although not even eligible to perform as an agent under the Texas Insurance Code,

the City nevertheless acted as agent of Standard under Texas principles of common law, and

Standard is liable for the City's conduct under the common law doctrine of respondeat superior.

       27.     One thing the City did right was that it transmitted Ms. St. Pierre's application to

Standard. That transmission is an undisputable fact because Standard did whatever was

necessary to put Ms. St. Pierre's $200,000 of insurance into effect, and the City began deducting

premiums for insurance on her life no later than September 12, 2014. Attachment 8. In that

respect, at least, Standard complied with its explicit 2009 promise to the City of guaranteed life

insurance of $200,000 issued to new employees. Paragraph 17, supra. As noted there, Standard

did not answer the question about the "E of I" prerequisite. By August of 2014, it had apparently

given a two-part answer as to the E of I requirement: no as to employees; yes as to dependents.

Having made this decision, Ms. St. Pierre's application was granted in part and denied in part,

but nobody told Ms. St. Pierre what had happened and why.

       28.     From 2014 through her husband's death on August 31, 2018, Ms. St. Pierre had

no reason to suspect that Standard and the City had mishandled her application so badly.

Instead, she reasonably inferred, from the biweekly pay deductions for insurance, that they had


                                               11
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 42 of 230




behaved like the normal institutions they apparently were. At least as of 2009, Standard's life

insurance brochure contained nothing about how an employee could resolve problems with a life

insurance policy except the following:

       "Should you have any questions or need additional information please contact
       your insurance advisor or the Employee Benefits Sales and Service Office for
       your area."

Attachment 4, second unnumbered page. A reasonable person in Ms. St. Pierre's circumstances

would have believed that she had $100,000 worth of coverage on her husband's life.

                               C. Dearborn Replaces Standard

       29.     Perhaps wanting better support from its underwriter, on July 26, 2017, the City

requested proposals from employee benefit plans (Attachment 9), including a requirement that

proposals "identify and explain your online eligibility and enrollment capabilities." Id., 3rd

highlighted page. The solicitation stated: "The successful offeror's proposal will be

incorporated into the fmal contract." Id., 4th highlighted page. There was also an indemnity

clause requiring the bidder to indemnity the City against any possible claims. Id., 5th

highlighted page.

       30.     Dearbom submitted its proposal in response to the City's request on July 31,

2017. Attachment 10. In the first sentence, the proposal identified Dearborn's agent as "Marc

Hernandez of T.E.B. Benefits Group." The Court can take judicial notice of T.E.B. Benefits'

registration with the Secretary of State, which gives a home office address of 702 Wyoming

Avenue, El Paso, Texas 79902.

       31.     Dearborn's proposal began with a five-page "Introduction and Overview"

making, inter alia, the following conunitments:




                                                  12
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 43 of 230




               •       "An Account Service team to make the transition to Dearborn National

       smooth and effective with minimal interruption to your employees."

               •       Leadership "by an Account Manager who will work with your assigned

       employment coordinator ...[and] be responsible for day to day contact with your chosen

       staff to answer ... questions and to ensure service needs are handled quickly and

       effectively."

               •       Account Manager will [inter alia] "provide strategic account management

       and consultation; support the City during the renewal process and ensure seamless

       transition" by participation in every facet of the transition process.

               ®       Account Service team will have "ongoing meetings," create and review

       draft contracts and certificates, facilitate client service training, work with City's

       "benefit staff," and conduct annual feedback services [emphasis supplied].

               •       [Dearborn's] "Beneficiary Resource Services program helps beneficiaries

       and their families cope with sorrow and change."

Id., pp. 1-4, highlighted portions.

       32.     On November 1, 2017, Dearborn submitted a"fmal offer" to the City containing,

inter alia, the following terms not considered in its July 31 proposal:

       "A one-time modified open enrollment with Life Insurance amounts of $50,000
       for employees and $20,000 for spouses up to the Guarantee Issue Limit. Anyone
       wishing coverage over the Guarantee Issue Limit would still need to submit
       evidence of insurability. In the event someone does not wish to change their
       elected amounts, the current amounts will be grandfathered: "

Attachment 11, p. 1[emphasis supplied].

       33.     The City accepted Dearbom's "offer" on November 28, 2017 (Attachment 12),

without differentiating between the initial proposal and the "best and final offer." Attachments



                                                 13
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 44 of 230




10 and 11, supra. The Notice of Award stated: "The contract comprised of the solicitation, your

offer, and the purchase order(s) constitutes a final and complete repository of the agreements."

Attachment 12, highlighted portion. The City would not submit a formal, written application to

Dearborn for group life until December 14, 2017, the last day of Open Enrollment. See

paragraph 36, infra. Dearborn would not issue a policy until on or about January 1, 2018. See

paragraph 37, infra.

       34.     The City's request for proposals and Dearborn's proposal total nearly 200 pages.

The City's. pre-enrollrnent information and enrollment form contain a scant 18, apparently

prepared without input from Dearborn. The Notice of 2018 Open Enrollment (Attachment 13) is

not written in plain, readable, understandable language. For instance, it instructs employees,

"Make sure you review the supplemental life insurance rate sheet because your rate increases as

you move up into the next age group." Id., p. 8. There is no rate sheet provided. The brochure

does contain, however, this one exception to its general lack of clarity:

       "You will only have to re-enroll if you are making changes. If not, your
       current plans will roll over to the next year and the rates will be adjusted
       accordingly."

Id., p. 9, emphasis in original. However, it does not tell employees how to verify their current

plans nor the rate they should be paying.

       35. When Ms. St. Pierre attended the open enrollment session on December 13, 2017,

she filled out the enrollment form in her own handwriting, except for the rates for employee and

spouse/dependent life insurance. She told the HR rep that she did not know the rates to put in the

blank provided, but she wanted the same coverages as she previously had. Not surprisingly,

given the brochure's language, he wrote "Same" in both spaces for both insurance coverages.

He also checked the box for "Employee + Dependent(s)." The handwriting and the pen used


                                                14
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 45 of 230




clearly show that portion of the form was not completed by Ms. St. Pierre. Attachment 14. In

very fine print just below the HR rep's handwritten entries is the following confusing language:

       "Employees may increase their supplemental life volume [sic] without Evidence
       of Insurability (E of I) by up to $50,000 not to exceed a total of $200,000.
       Spouses may increase their supplemental life volume [sic] without E of I) [sic —
       punctuation error in original] by up to $20,000 not to exceed $20,000. Any
       increased amount in excess of these limits is subject to E of I."

As in 2014, there was the same "bricks without straw" requirement "to verify that all payroll

deductions are correct and report any discrepancies in deductions on my paycheck to the HR

benefits services immediately to guarantee proper coverage and contributions," but without a rate

sheet to make the necessary calculations. Id., p. 2.

       36.     On December 14, 2017 (the last day of open enrollment), the City made a

purchase order to Dearborn for group life insurance (Attachment 15), even though it had already

marketed Dearborn insurance coverage as set out above. In its purchase order, the City as

"Policyholder" represents that coverage of individual employees ("insureds") is subject to

approval of their applications by Dearbom after any required "medical underwriting," a term not

defined in the agreement. The City and its employees "are subject to all policy terms and

provisions and trust agreements," the full content of which is presently unknown to Ms. St.

Pierre. The City is responsible for collecting and paying the premiums to Dearborn, sending

employees' applications to Dearborn, giving "certificates" to the employees, reporting group

changes to Dearborn, and keeping records of employee eligibility. The City expects Dearborn to

agree, at least implicitly, to issue a"master policy and certificates." Id., p. 2. Ms. St. Pierre is

presently without complete knowledge as to compliance, vel non, with any of those undertakings

by the City or Dearbom.




                                                15
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 46 of 230




       37.     On or before January 1, 2018, Dearborn accepted the City's application

(Attachment 15, supra) and issued a life insurance policy. (Attachment 16). Its provisions are

restricted to the eight meager pages of the policy itself, the certificate of coverage, the City's

application, and the employees' signed enrollment forms. Id., p. 4. There is a rate addendum

attached, Id., p. 5, but employees had no access to this document. It almost seems like Dearborn

was attempting to absolve itself of all the reassuring language in its initial response to the RFP

(Attachment 10), its final offer (Attachment 11), the Notice of Open Enrollment (Attachment

13), and the City's purchase order.

       38.     However, the policy made one significant promise to the employees themselves:

An "inadvertent" or "clerical error or omission" by Dearborn "will not prevent an employee from

receiving coverage, if he is entitled to coverage under the terms of the policy; or cause coverage

to begin or coverage to continue for an employee when the coverage would not otherwise be

effective." Attachment 16, p. 4. The clause continues that if the City gives Dearborn

"information about an employee that is incorrect, [Dearborn] will use the facts to decide whether

the employee has coverage under the policy and in what amounts; and make a fair adjustment of

the premium." Id.

       39.     On January 2, 2018, Dearborn created a 32-page document entitled "Term Life

and AD&D Insurance," subtitled "Employee Benefit Booklet," for the City of El Paso.

Attachment 17. The first page is a certificate of the policy issued by Dearborn to the City

(Attachment 16), but does not include the complete policy, especially not the all-important rate

sheet. Thus it required employees, in the absence of access to rate sheets, to queue up at the

Benefits Department just to be on the safe side. Ms. St. Pierre never knew this document existed




                                               16
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 47 of 230




until after her husband had died, she went looking for information, and found it on the City's

website as set out below in paragraph 40.

                                          D. A Widow's Odyssey

        40.      On or about August 31, 2018, Ms. St. Pierre's husband passed away. On or about

September 11, she called the Benefits Department to inquire about how to obtain her late

husband's insurance benefits. The person who answered the phone told her that she had no

dependent coverage on her husband's life. Ms. St. Pierre asked to speak to a supervisor, and

received the same answer. On September 12, 2018, Ms. St. Pierre emailed the first pagel of

Attachment 14 to the Benefits Department. About this same time, she discovered Attachment 17

on the City's website and began to realize the damage she had suffered from the mistakes

committed by Dearborn and the City.

        41.      Ms. St. Pierre then took her case to Mary Michel, Human Resources Assistant

Director. Attachment 18. On or about October 2, she met with Ms. Michel, Zulema Perez (also

from HR), and T.E.B. employee Brenda Kinderman, representing Dearborn's interests. Ms.

Michel and Ms. St. Pierre disagreed about whether she had ever received the form to provide

evidence of insurability. Ms. Michel admitted the City's mistake in failing to deduct the

premiums, apparently not having connected the dots implicating Standard. See paragraphs 23-25

(supra). She offered to settle the claim for $20,000, but Ms. St. Pierre declined and instead

retained the undersigned attorney, who submitted a claim for benefits. Attachment 19.

        42.      At Dearborn's insistence (Attachment 20), Ms. St. Pierre herself filled out a claim

form (Attachment 21), dated November 20, 2018, and sent it to Dearborn, which responded that

its "family is working on your behalf' and offering help "with the unique challenges that result

from losing a loved one." Attachment 22. On December 12, 2018, Dearbom sent her a$2,000

~ The second page was obtained from Dearborn through informal discovery under Rule 26( fl Fed. R. Civ. P.

                                                       17
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 48 of 230




check, the minimum amount of dependent life insurance for employees who make no election for

higher coverage. Attachment 23.

          43.      On February 15, 2019, Ms. St. Pierre's attomey requested notice of the amount of

premiums which the City had mistakenly failed to deduct from her pay, so that she could tender

the amount by cashier's check to the City of El Paso. Attachment 24. Neither Dearborn or the

City ever responded to that request. That did, however, trigger a letter by the City to Dearborn,

an inartfully termed "tender [sic] of defense and indemnity of third parry claim." Attachment 25.

The letter does, however, refer to "Part 7[Contract Clauses], Section 4[Indemnification]," the

fifth page of Attachment 9 hereto, which obligates Dearborn to indemnify and defend the City,

not vice versa. The important thing is that both the City and Dearborn rejected Ms. St. Pierre's

offer to correct the City's oversight by paying whatever money it should have deducted.

          44.     By letter dated April 1, 2019, the City informed Ms. St. Pierre, through counsel,

that it had "tenderedZ your client's dependent life insurance claim to Dearborn National for

handling." Attachment 26.

                                      E. Dearborn Denies the Claim

          45.     By letter dated May 16, 2019, Dearbom denied Ms. St. Pierre's claim. After two

pages of boilerplate (Attachment 27, Bates pp. 348-349), it asserted, by fair implication, that Ms.

St. Pierre was responsible for all of her misfortune:

                   •        She should have known somehow that she had no coverage on her

          husband's life;

                  •         She should have known to request an E of I form, how to fill it out, and

          where to send it;



2   Someone in the City's HR Department really likes the word "tender."

                                                        18
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 49 of 230




               •       She should have known that the City was not deducting the correct amount

       from her paychecks to cover insurance on her life and her husband's; and

               •       The reason she should have known all this is because, on November 17,

       2016, she "logged into the employee benefits system to review her benefits and made no

       changes."

       46.     The first three statements assume a level of knowledge, sophistication, and

downright suspicion of her employer's competence and honesty, which only a tiny percentage of

any work force could have. The last statement, that she reviewed her benefits, is made with

reckless disregard of the truth. It is based on an Excel spreadsheet, provided by the City to

Dearborn, containing 3,370 lines of data, line 2,768 of which shows that Ms. St. Pierre logged

onto the City's benefit system website, but does not show that she reviewed her benefits. Ms. St.

Pierre alleges as fact that the sole purpose of that visit was to indicate that she wanted to make no

change in her benefits. At the time, she had no reason to believe that Dearborn's predecessor

had granted her application for insurance on her own life, but denied — without acknowledgment

or explanation — the portion of her application seeking to insure her husband's life.

       47.     That failing on the part of Standard was the original cause of Ms. St. Pierre's

misfortune. It received her enrollment form covering her and her husband, with no E of I for

either, and then caused the City to deduct only the premium for employee coverage. How and

why they did that is not within Ms. St. Pierre's present knowledge. Because she had no coverage

on her husband's life, she was ineligible for "grandfathering." The logical response from

Dearborn would have been to point this out.

       48.     The most plausible explanation why Dearbom did not blame Standard is that both

companies did basically the same thing: they each made promises to the City which they knew,


                                                 19
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 50 of 230




or should have known, they were not going to keep. In 2009, Standard assured the City that it

would participate in one open enrollment and 24 new employee orientation meetings per year.

Attachment 2, Section B, p. 6. At the time, Standard had 2,452 contracts in the state of Texas,

Id. p. 4, serviced by only 33 employees in the entire state. Fifty round trips to El Paso a year for

only a single client seems like an insurmountable burden. Five years in, Standard sent nobody to

El Paso, but the City made Ms. St. Pierre sign a statement that she had to "meet with a

representative" in order to submit an application. Attachment 7, p. 0003.

       49.     Dearborn had at least two agents in El Paso, Marc Hernandez and Brenda

Kinderman, located within easy walking distance from El Paso City Hall, and neither one of

them was there to prevent or correct the ongoing mistakes in the City's enrollment process, the

very first under the new contract.

       50.     Furthermore, Dearborn had a chance to correct Standard's mistake by looking at

Ms. St. Pierre's 2018 enrollment form, seeing that it sought grandfather coverage for somebody

who wasn't signed up, and notifying the City, if not Ms. St. Pierre herself, of the need to correct

the problem.

       51.     No later than August 12, 2014, and continuing at least through January 1, 2018,

Standard and Dearborn stopped performing the enrollment duties which they had assumed by

their respective contracts with the City. By words, acts, failures to act, or other means presently

unknown to Ms. St. Pierre, they delegated these responsibilities to the City, either knowing or

chargeable with knowledge that the City did not have the expertise and wherewithal to perform

Defendants' enrollment obligations without close supervisions and assistance from Defendants.

Predictably, the City employees functioning in place of insurance company representatives made

errors which both insurers compounded by their inattention to the enrollment forms.


                                                20
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 51 of 230




        52.     All Attachments hereto are incorporated into the above Statement of Facts, as if

fully set out therein.

                         M. Agency Relationship and Respondeat Superior

        53.     At all times relevant herein, the City acted as Defendants' agent under Texas

common law, performing Defendants' enrollment functions as set out above by agreement,

conduct, acquiescence, default, or some combination thereof. At all times relevant herein,

Defendants knew or should have known that the City lacked the expertise to perform

Defendants' duties. Defendants are therefore responsible for the City's acts under the common

law doctrine of respondeat superior.

                                            IV. Standing

        54.     Ms. St. Pierre was a putative and intended third party beneficiary of the contracts

between Defendants and the City. By the death of her husband, she has a vested interest in the

proceeds of his life insurance, denial of which is an injury to her personally.

                           V. First Cause of Action: Decegtive Practices

        55.     Defendants' acts, practices, or a combination thereof violated:

                (a)       Texas Tnsurance Code Chapter 541, Subchapter B, false and misleading

representations to the City about the benefits and advantages of their policies to City employees;

                (b)       Texas Insurance Code Section 541.061(2), failing to state material facts

necessary to make other statements made not misleading, considering the circumstances under

which the statements were made;

                (c)       Texas Insurance Code Section 541.061(3), making a statement in a

manner that would mislead a reasonably prudent person to false conclusions of material fact;




                                                 21
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 52 of 230




               (d)     Texas Business and Commerce Code Section 17.46(b)(12), representing

that an agreement confers rights, remedies, or obligations which it does not in fact involve; and

               (e)    Texas Business and Commerce Code Section 17.46(b)(24), failing to

disclose information about the evidence of insurability requirement and calculation of pay

deduction rates which were known at the time and with intent to dissuade employees such as Ms.

St. Pierre from taking measures necessary to protect themselves and their rights.

                     VI. Second Cause of Action: Promissory Estoppel

       56.     Defendants are estopped to deny Ms. St. Pierre's coverage for the following

reasons:

               (a)    Through the City's open enrollment procedures, Defendants implicitly

promised the City that neither of them would engage in any of the deceptive acts or practices set

out above.

               (b)    Ms. St. Pierre reasonably and substantially relied on the good faith of her

employer and its insuring underwriters by not engaging in the complicated self-education

necessary to comply with requirements which were deliberately vague.

               (c)    It was foreseeable to Defendants and the City that Ms. St. Pierre would

rely on the implied promises. Enforcement of the contract is necessary to avoid injustice.

                      VII. Third Cause of Action: Breach of Contract

       57.     The policy issued by Dearbom explicitly promised employees that they would not

be victimized by "inadvertent clerical errors or omissions." Ms. St. Pierre is currently without

knowledge as to the Standard policy in effect in August of 2014. As set out above, both

companies, and the City acting in their behalf, made inadvertent clerical errors and omissions




                                                22
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 53 of 230




 which cost Ms. St. Pierre $100,000 of insurance proceeds on her husband's life. Dearborn is

 therefore contractually obligated to pay her that amount, plus attorney fees, interest, and costs.

         58.      Ms. St. Pierre explicitly reserves the right to amend her pleadings to make a

 similar claim against Standard if discovery shows that it made a similar promise.

                               VIII. Treble and Additional Damnes

         59.      In all of the acts set out above in paragraph 55 (supra), Defendants acted

 knowingly, which entitles Ms. St. Pierre to recover treble damages under the Texas Insurance

 Code Section 541.152 and additional damages under Texas Business and Commerce Code

 Section 17.50(b)(1).

                                         IX. Repuired Notices

         60.      It was impracticable for Plaintiff to give Defendants written notice under Texas

 Business & Commerce Code § 17.505(a) and Texas Insurance Code § 541.154(a), because

, Plaintiff needed to file this suit to prevent the expiration of the statute of limitations. Therefore,

 written notice was not required. See Tex. Bus. & Com. Code §17.505(b) and Tex. Ins. Code §

 541.154(c)(1).

                                           X. Attorney Fees

         61.      Ms. St. Pierre is entitled to recover reasonable and necessary attorney fees under

 Texas Insurance Code Section 541.152(a)(1), Texas Business and Commerce Code Section

 17.50(d), and Texas Business and Commerce Code Section 38.001. Ms. St. Pierre submits that a

 reasonable attorney fee under the above circumstances would be $404 per hour.

                                          XI. Jury Demand

         62.      Plaintiff respectfully demands trial by jury herein.




                                                   23
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 54 of 230




                                          XII. Conclusion

        63.        Plaintiff therefore prays that, upon a final hearing hereof, she have judgment

against Defendants for $100,000, treble damages under the Texas Insurance Code, additional

damages under the Texas Deceptive Trade Practices Act, her attorney fees and other costs,

prejudgment and postjudgment interest, and such other relief as to which she may show herself

justly entitled.

        RESPECTFULLY SUBMITTED this 28th day of August, 2020.


                                               MICHAEL T. MILLIGAN
                                               4171 N. Mesa St., Suite B-201
                                               El Paso, Texas 79902
                                               915-544-5587
                                               Fax 915-544-2773
                                               Texas Bar No. 14148200
                                               elpasomikel3@aol.com

                                               The DOMINGUEZ LAW FIRM P.L.L.C.
                                               4171 N. Mesa St., Suite B-201
                                               El Paso, Texas 79902
                                               Telephone: (915) 544-7087
                                               Facsimile: (915) 544-8305

                                               LETICIA DOMINGUEZ
                                               Texas Bar No. 00795741
                                               LDominguez32@elp.rr.com


                                               By:     /s/Michael T. Milligan
                                                     MICHAEL T. MILLIGAN

                                               ATTORNEYS FOR PLAINTIFF




                                                 24
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 55 of 230




      ATTACHMENT 1
                                   Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 56 of 230
~Ir           .




                                                                         SOLICITATION OF OFFERS
                                                                                           ISSUED E4Y

                                                                           THE OITY Of EL i'ASO

      SOLICITATION NO: 2009-202R                                                                                            DATE ISSUED: JUNE 23r 200g
      TITLE: CITY OF EL PAS0 2009 EFWPLOYEE SUPPI,EMENTAL BENEFITS
              OFFICE OF MANAGEMENT AND BUDGET - INSURANCE AND BENEFITS DIVISION
                          An orfginal. slgned, seated. OFFER to furrtlsh the goods and/or seMces sel foAh In tha SCHEDULE vA be rec®ived at Ihe pfaae Irtdlwted belaw, until:
                                                                       2:00 PM, local tlme, 1tyEDNESDAY. JULY 29. 2009

                                   OTICE      Whsn ussd In formal RFP soltcitatlons, the lerms'offor and'RFP, and'oHeror' and'6lddor are interehangeabi®.

                                                                                     ADDRESS OPFERS TO:
                                                                            PURCHA8IND MANAdER
                                                                  FINANCIAL SERVICES / PURCNASINO OIVi810N
                                                                              CITY OF EL PASO
                           tNAIL TO:                                                                                                    HAND DELIVHR TOr

                           CITY OF EL PASO                                  OR                                              C1TY HALI, 7TH FLOOR
                           FINANCIAL SttRVICES DP.PARTINENTlPURCHASINO DIVISION                                                     2 CIVIC CENTER PLAZA
                           TWO CIVIC CENTER PLAZA, 7TM FLOOR                                                                FRANKUN 8. SANTA FE ST.
                           EL PASO, TX 79901-1198                                                                                   @L PASO, TX 79901

                                                   FOR ADDITIONAL INFORMATION CONCERNINO THIS SOLICITATION, CONTACT:
                                                                MICHAEL W. PLUfd, ADdAP11STRATIYE ANALYST
                                           — Tolophone: [91th541d1T7 -    FAX: 19161641-4347    Emall: plummw(pjolpasotexos,gov


                                                                        EXPIRATION OF OFFERS
      The offeror agreee, to furnieh all Iteme [suppltee or aervlCes] at the pricea offered, and delivered at the designated point or pointe, within th® time set forth In
      the SCHEDULE, If thls oifer is aecepted wlthin NINETY 1901 oonsecutive days from Ihe date set for the reeelpt of off®rs.


                                                                        AMENDMENTS TO SOLICITATION
                                                             Reoflipt of sg twmbered smendmenls to SoSafagom musl be aoknowledgad:
      AM NDMENT           DATEO                    AMENDMENT               QATFU                   eM_ENOMENT              DATED                    AMENDMENT                   WEQ
      A001                7/ 16 / 0 9             A002                                             A003                                             A004
      ADOS                                        A008                                             A007                                             A008



                                                                                OFFER SUBMITTED BY
       Standard Insurance Company
                               COMPANY NAME AS IT APPEARS ON OROANI711TION CERTIFICATE ISSUED BY STATE IN WHICH COMPANY WAS ORGANIZED)

      ~20 SW Sixth Avenue
                          STREET ADDRESS                                            a                                                   P.O. BOX NUMBER                 ❑
       Portland, OR 97204
                                                                                    CITY, STATE ANO ZIP COOE

        971.321.7000                                                                                         971.321.6404                                               ~
                                       TELEPHONE NUMBER                                                        FAX NUMBER

        socallah@standard .com                                                           PLEASE CHECK PREFERRED ADDRESS FOR RECEIVINO SOLICITATION DOCUAAkNTS.
                          E-Mall addresa
                                                                         OFFER IEXECUTED BY [PLEASE PRltd-f]
        G. Sky OlCallahan, AVP Customer Support
                                                             NAMEANDTITLEOFPERSON )JTHC 1?EDTOOSIJDATECOMPANY
                              ,~~, A ~.-~ (
         July 27, 2009 ,! " J~►—                                                                                 ~
                              WITHOUT AN ORlQINAL SIONATURE ON THIS OR OTHER DOCUfdENT BINDINO THE OFFEROR, THE OFFER WILL 8E REJECTED

      NOTE: AWARD OF THE CONTRACT RESULTINa FROM THIS SOLICITATION WILL BE MADE TOTHE SUCCESS UL OFFEROR BY AN AUTHORIZED WRITTEN NOTICE, WHiCH MAY BE
      IN THE FORM OF A I.ETTER NOTICE CF AWARD OR A P(JgCHASE ORDER ISSUED BY THE CITY OF EL PASO. THIS IS A ONE TIME CONTRACT ❑
                             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 57 of 230
~           y




~                                                                      ~~~

                                                             SCHEDULE OF ITEMS
~►
                                CITY OF EL PASO 20Q9 EMPLOYEE SUPPLEMENZAL BENEFITS
                        OFFICE OF MANAGEMENT AND BUDGET - iNSURANCE AND BENEFITS DIVISION
~b
tL►,                                                                               RFP NUMBER: 2009-262R
`                                                                                  RFP OPENING DATE: 07/29/2009

~ The intent of this document is to provide interested and qualified vendors with sufficient information to subrnit
~    innovative responses for CITY OF EL PASO 2009 EMPLOYEE SUPPLEMENTAL BENEFITS. The City of EI Paso
     will consider ali responses submitted and will sefect the firm most responsive and best suited for the City's needs in
     the sole opinion of the City of EI Paso.

       The term of this contract shall be for: FORTY-EIGHT (48) MONTHS.
~
       NOTE: CONDITIONAL OFFERS WILL NOT BE ACCEPTED.

1e'    I•1OTE 2: BIDDERS ARE REQUIRED TO SUBMIT OFFERS ON THE PRESCRIBED FORM(S) (UNALTERED).
                     OFFERS SUBMITTED ON OTHER THAN THE PRESCRIBED FORM(S) MAY BE CONSIDERED
                     INCOMPLETE OR NON-RESPONSIVE. FAILURE TO FURNISH REQUIRED DOCUMENTATION WITH
r                    THE RFP MAY RESULT IN THE RFP BEING DEEMED INCOII►1PLETE AND NON-RESPONSIVE,
~                    RESULTING IN REJECTION.

       NOTE 3: THE CITY IS NOT RESPONSIBLE FOR LOCATING OR SECURING ANY INFORMATION THAT IS NOT
                     IDENTIFIED IN THE OFFER AND REASONABLY AVAILABLE TO THE CITY, AND THE CITY WILL NOT
                     BE RESPONSIBLE FOR LOCATING OR SECURING INFORMATION NOT 1NCLUDED WITH THE
                     OFFER. 1N CONDUCTING ITS ASSES8MENT THE CITY MAY USE DATA PROVIDED BY THE BIDDER
                     AND DATA OBTAINED FROM OTHER SOURCES, BUT WHILE THE CITY MAY ELECT TO CONSIDER
r                    DATA OBTAINED FROM OTHER SOURCES THE BURDEN OF PROVIDING THOROUGH AND
r                    COMPLETE INFORMATION RESTS WITH THE BIDDER.

r      NOTE 4: AT ANY TIME DURING THE TERM OF THE CONTRACT THE PURCHASING MANAGER OR
                     DESIGNATED PERSONNEL MAY INCREASE OR DECREASE THE SCOPE OF SUPPLIES AND OR
                     SERVICES AS HE MAY FIND NECESSARY TO ACCOMPLISH THE GENERAL PURPOSE OF THE
~                    CONTRACT.

 r (-W40TE 5: ALL GOODS AND SERVICES DELIVERED SHALL COMPLY WITH THE SPECIFICATIONS SET FORTH
 r   `          IN SECTION B. DESCRIPTIVE LITERATURE CONTAINING SUFFICIENT INFORMATION TO DETERMINE
                PRODUCT COMPLIANCE WITH SPECIFICATIONS MUST ACCOMPANY RFP. THE CiTY OF EL PASO
 r              RESERVES THE RIGHT TO REQUEST SAMPLES FROM BIDDER(S) PRIOR TO AWARD OF CONTRACT.

 P     NOTE 6: BIDDER MUST SUBMIT WITH HIS OFFER A COPY OF THE COMPANY'S ORGANIZATION
 ~                   CERTIFICATE ISSUED BY THE SECRETARY OF STATE OF THE STATE IN WHICH THE
                     BIDDERIPROPOSER WAS ORGANIZED. ALSO, A DBA CERTIFICATE MUST BE PROVIDED IF THE
                     BIDDERIPROPOSER USED A TRADE NAME IN THE SOLICITATION DOCUMENTS OTHER THAN THE
 ~                   NAME UNDER WHICH THE COMPANY WAS ORGANIZED. FURTHER, THE BIDDER/PROPOSER
                     MUST FILL OUT THE AFFIDAVIT IN SECTION D STATING WHAT NAMES THE COMPANY USES AND
 r                   HAS USED IN THE PAST AND ATTEST THAT ALL SUCH NAMES DESCRiBE THE COMPANY
 ~                   CURRENTLY SUBMITTING A RFP OR PROPOSAL.

 r     NOTE 7: IN ADDITION TO ANY OTHER DISCOUNT, THE CITY IS ENTITLED TO A DEDUCTION FOR FEDERAL
                     EXCISE TAX IF IT IS INCLUDED ON THE MANUFACTURER'S PUBLISHED PRICE LIST FOR
 '                   APPLICABLE ITEMS, AND CONTRACTOR MUST INVOICE ACCORDINGLY. A FEDERAL TAX
 ,                   EXEMPTION CERTIFICATION WILL BE PROVIDED BY THE CITY, UPON REQUEST.

 '     NOTE 8: ACCURACY OF ESTIMATED QUANTITIES — THE CITY BELIEVES THAT THE NUMBERS USED AS ITEM
                     QUANTITIES TO BE A REASONABLY ACCURATE ESTIMATE; HOWEVER, THE ACTUAL QUANTITY
       BIDDER'S [ COMPANY j NAME                 Standard Tnsurance Company
 ,     2009•262R City af EI Paso 2009 EMPLOYEE SUPPLEMENTAL Benerits               SECTION A,   PAGE:   1
                                 Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 58 of 230


~                        MAY BE MORE OR LESS THAN THE ESTIMATE, AND SHALL NOT BE THE BASIS FOR ANY CHANGE IN
                         THE CONTRACT PER UNIT PRICE. ADDITIONALLY, ESTIMATES ARE MINIMUMS, BUT NOT
                         GUARANTEED MINIMUMS, AND THE CONTRACT COST CAN INCREASE SO LONG AS THE UNIT
~                        COSTS REMAIN THE SAME AND INCREASED FUNDS ARE APPROPRIATED IN THE BUDGET.
       NOTE 9: ANY MANUFACTURER NAMES, TRADE NAMES, BRAND NAMES, OR CATALOG NUMBERS USED IN
                        THESE SPECIFICATIONS ARE FOR THE PURPOSE OF DESCRIBING AND ESTABL!SHING MIldIMU6b!
~                       REQUIREEViENTS OR.LEVEL OF QUALITY AND DESIGN REQUIRED. THEY ARE IN NO WAY INTENDED
~                       TO PROHIBIT THE BIDDING OF OTHER MANUFACTURERS' ITEMS OF EQUAL MATERIAL AND
                        QUALITY OR MEANT TO EXCLUDE ANY OTHER MAKE AND MODEL FROM BEING CONSIDERED.
~                       VENDORS WHO WISH TO RFP A FUNCTIONALLY EQUIVALENT ITEM(S) WHICH MEETS OR EXCEEDS
~                       THE SPECIFICATIONS MUST FURNISH WRH THE RFP DESCRIPTNE LITERATURE CONTAINING
                        SUFFICIENT INFORMATION TO DETERMINE PRODUCT COMPUANCE.
r►
~      COOPERATIVE PURCHASING

6r This contract may be utiiized for purchases by other local govemment entities under an inter local cooperation
        agreement, Texas Government Code Chapter 791. Any contract award by the City of EI Paso on behaif of another
~' local government entity shall be contingent upon the issuance of a purchase order or execution of a separate
tv contract by the other local govemment entity. The Contractor must deal directiy with the local government entity
    0-m
        concerning the placement of orders, issuance of the purchase order, insurance certificates, contractual disputes,
~'(. ';nvoicing and payment or any other terms and conditions that the other local government entity may require. The
` actual utiiization of this contract award by the other local govemment entity is at the soie discretion of that other local
        govemment entity.
r
r     The City of EI Paso is acting on the behaif of other local government entities for the soie purpose of compiying with
`     Texas competitive bidding requirements and shall not be heid liable for any costs, damages, etc. incurred by any
      bidder with regard to any purchase by another local government entity. The City of EI Paso shall be legally
Iv    responsible oniy for payment for goods and services in the quantities detailed in the Cit)'s own purchase order or
      contract.
r
r     KEY EVENTS SCHEDULE

r      • Request for proposals posted .................... ...................................................... TUESDAY, JUNE 23, 2009
r      • Deadline for questions and clarifications .............................................................. MONDAY, JULY 6, 2009
~      • Response to questions and ciarifications ....................................................WEDNESDAY, JULY 15, 2009
       • Proposals due ...........................................................................•.................WEDNESDAY, JULY 29, 2009
r 1~`~ • Phase I evaivations compieted ........................................................................................ To be determined
~      • Vendor presentations ...................................................................................................... To be determined
       • Award .................................................................. ........................................................... To be determined
r
~     COPIES AND SUBMISSION
r
,        • Paper — ONE (1) bound, signed original of the proposal response form and THREE (3) copies must be inciuded
           in the seaied submission. Proposers must provide enough inforrnation with their bid to constitute a definite, firm,
r          unquaiiried and unconditional offer. The Qronoser shall submit their nroposal on the forms (UNALTERED) as
r          fumished bv the Citv
r        • Electronic — One (1) virus-free eiectronic copy of the proposal is required.
           o Delivery of the proposal must be made in Microsoft Word 2003 or later versions on CD-ROM.
•          . Label the electronic media with the Proposer's name and RFP number.
r
.     The submission or attachment of company "Quotation Forms" or any other documents containing alternative terms
      and ! or conditions is not acceptabie and may resuit in proposal being deemed non-responsive. Unauthorized
 r    additions, serious omissions, irregutarities of any kind which make the proposal incompiete, indefinite or otherwise
 r    ambiguous are not acceptabie and may result in proposal being deemed non-responsive.
      BIDDER'S [ COMPANY ] NAME Standard Insurance Company
 I    2009-262R City of EI Paso 2009 EMPLOYEE sUPPLEMENTAL Benefits               SECTION A, PAGE: 2
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 59 of 230




%' Goals and Obiectives
iw
%F
      The City of EI Paso has decided to conduct this RFP review process in order to:
Iir
~     1. Review these aspects of the City of EI Paso's benefit programs to ensure price competitiveness, service and
          benefit access at optimurn levels.
w
~     2. Improve cost minimization by investigating altematives.

yr    The City of EI Paso welcomes alternative proposals that your company is able to offer and that would be of greater
      value than what has been requested in this RFP. The City of EI Paso reserves the right to return to the top
      candidates to request a Best and Final Offer (BFO) based upon one or more components of the initial proposal.
~►    The City of EI Paso reserves the right to negotiate certain terms and conditions relative to the contract. The City
      also reserves the right to choose the products that are in the best interest of the City.

~ Consuitant
    Hay Group has been engaged to assist in preparing this RFP document and in the selection process.


`
Yr
r
~
r
r
r
r
r
r

 r
 r
 r
 r

 r
 r

 ,
 r




  ,   SIDDER'S [ COMPANY ] NAME Standard insurance Company
  ,   2009•262R City of EI Paso 2009 EMPLOYEE SUPPLEMENTAL Benents                  SECTION A, PAGE: 3                      i
  .                                                                                                                         i
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 60 of 230
~           Y                                 ~




~       CONTRACT TERMS
116F
`      THIS IS A FOUR YEAR CONTRACT. The City of EI Paso wishes to sign a four-year initial contract from January 1,
       2010 through December 31, 2013, with the City of EI Paso having the right to renew for two additional two-year
%w     renewal terms from January 1, 2014 through December 31, 2015 and January 1, 2016 through December 31, 2017.
`
~ OPTION TO EXTEND THE TERM OF THE AGREEMENT
tr      NOTE.• NOT AN AWARD FACTOR — CHECK ALL APPROPRlATE BOXES

       The City at its sole discretion, may exercise any option to extend the term of the agreement, by giving the
i~     Contractor written notice within the time period noted on the selected options.

k°     Bidder offers the City the option of extending the term of the contract for:
r
W                 ❑ Two [21 additional years (January 1, 2014 through December 31, 2015) at the same unit price(s), if
                     the option is exercised prior to the expiration of the original term of the Contract:
IV
r''rN             ❑ Two (2] additional years (January 1, 2016 through December 31, 2017) at the same unit price(s), if
r                       the option is exercised prior to the expiration of the term of the first optional extension of the
`                       Contract:

r                 ❑
                  X NO OPTION OFFERED
r

~      PROI,-,~
            V PT PAYMENT
►
~      Unless a prompt payment discount is offered and accepted by the City of EI Paso, payments will be made to
       the Contractor within thirtv (30) days following acceptance of goods or services, or receipt of a properly
r     prepared invoice by the City Department identified in the Invoice instructions set forth on the Purchase Order,
~ whichever is later. Any discount for prompt payment will be calculated from the day goods or services are
      accepted or when a properly prepared invoice is received. Payments will be considered to have been made on
~     the date of maiiing (postmark) of the payment check or, for an electronic funds transfer, the specified payment
~► ~.ate. Invoices are to be submitted in single copy to the appropriate Department.

 ~     PAYMENT TERMS:                     Please mark appropriate block.

                                       % -10 Days           ❑
 ~                                     % - 20 Days          ❑
 r                                     % - 30 Days          ❑
 ~                                Net - 30 Days             ®
 .
       LATE PAYMENTS

       Late Payment fees will incur at the State of Texas statutory rate.




       BIDDER'S [ COMP.ANY J NAME Standard Insurance Company
       2009-262R City of Ef Paso 2009 EMPLOYEE SUPPLEMENTAL Benerds                   SECTION A, PAGE:   1
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 61 of 230
_         Y

~



~REMITT CE /,~OURESS

     If remittance address is different from address shown on the face of the soiicitation form, complete the
~ following:

fr        REMIT TO: Standard Insurance Company
          ATTN: "Remit ID Number"

~         MAIL ADDRESS: 920 Sw Sixth Avenue

~                                  Portland, Or 97204
fir
tw    REQUESTS FOR CLARIFICATION
ko
      In order to meet the City's scheduie for awarding this requirement it is extremely important that requests for
VO    clarification or additional information, or requests for a change in the specifications, be submitted in writina no later
   than JULY 6. 2009. Each vendor submitting questions shall clearly address each question by reference to a specific
Wr section, page and item of this solicitation. Questions submitted after this date may not elicit a response.
Yr
&                                      CONTRACT ADMINISTRATOR CONTACT INFORMATION
      MICHAEL W. PLUM                                                 City of El Paso
      ADMINISTRATIVE ANALYST                                          Financial Services Department/Purchasing Division
0     Fax: (915) 541-4347                                             Two Civic Center Plaza, 7'" Floor
lw    Email: plummw@elgasotexas.aov                                   El Paso, TX 79901-1196
                                                                      Attn: MICHAEL W. PLUM
I~r
ir    Please refer to RFP Number/Contract Number and Title in all correspondence.

d     It is the vendor s responsibility to follow up and make certain that the City of EI Paso Purchasing Division received
~     the request. Vendors shall promptly notify the City of EI Paso Purchasing Division of any ambiguity or inconsistency
    which they may discover upon examination of a solicitation document. During the RFP process, vendors shall not
~   contact any City staff except those designated in the text of this solicitation or in subsequent documentation. Non-
~~ompliance with this provision may result in rejection of the offer involved.

►




      BIDDER'8 [ COMPANY ] NAME Standard Insurance Company
 .
      2009-262R City of EI Paso 2009 EMPLOYEE SUPPLEMENTAL Beneiits                     $ECTION A,   PAGE: 2
 0
                         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 62 of 230
       Y

                                           ~Iw                                      641-~

    CONE OF SILENCE

    "Cone of Silence" is imposed upon each bid, RFQ or RFP after advertising and terminates at the time the
    Purchasing Manager places a written recommendation on City Council Agenda. The Cone of Silence prohibits anv
    communication regarding bids, RFQs or RFPs between, among others:
           ■ Potential vendors, service providers, Bidders, lobbyists or consuttants and City's professionat staff.
           •   Potentiat vendors, service providers, Bidders, lobbyists or consuttants, any member of the City's
               professional staff, the Mayor, Councft Representatives or their respective staff and members of the
               respective selection committee.

    The provisions do not apply to, among other communications:

           ■ Oral communications with the Purchasing Manager or Contract Administrator, provided the communications
             is limited stricdy to matters of process or procedure already contained in the soticitation document;

           ■ The provisions of the Cone of Silence do not apply to oral cornmunications at pre-proposal or pre-RFP
             conferences, oral presentations before selection committees, contract negotiations during duly notice public
             meeting, pubtic presentations made to the Mayor and Council Representatives during a duly noticed public
             meeting; or
           ■ Communications in writing at any time unless speciflcally prohibited by the applicable bid, RFQ or RFP
             document.
    In addition to any other penalties provided by law, violation of the Cone of Silence by any proposer or Bidder shall
    render that proposer's or Bidder's bid, RFQ or RFP award voidabte. Any person having personal knowfedge of a
    violation of these provisions shalt report such violations to the City Attorney.




r
r




    BIDDER'S [ COMPANY ] NAME Standard Insurance Company
    2009-262R City of EI Paso 2009 EMPLOYEE SUPPLEMENTAL Benerds                    SECTION A,    PAGE: 3
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 63 of 230
           r
                                              ~                                         4

                                                                      SECTION B
                                                                       SCOPE
                              CITY OF EL PASO 2009 EMPLOYEE SUPPLEMENTAL BENEFITS
                       OFFICE OF MANAGEMENT AND BUDGET - INSURANCE AND BENEFITS DIVISION

                                                                                        BID Nli► MBER: 2009 262R
                                                                                        BID OPENING DATE: 07/29/2009

      AACKGROUND AND SeECIFICATIONS

      I.       Generallnformatfon

      The City of EI Paso currentiy makes avaiiabie to its empioyees a variety of empioyee benefit programs. At this time
~     the City of EI Paso is seeking proposais from quaiified vendors who can provide the following services for a January
      1, 2010 effective date:
                  a Basic Life Insurance
~                 • Suppiemental Life fnsurance
rr                • Voluntary Dental Insurance
                  • Voluntary Vision Insurance
                  • Voluntary Disability lnsurance
t~r
kv    The City of EI Paso may eiect to award these services separateiy and independentiy to quaiified vendors.
      Noted
11r
b     Goals and Objectives

r     The City of EI Paso has decided to conduct this RFP review process in order to:
or
      1. Review these aspects of the City of EI Paso's benefit programs to ensure price competitiveness, service and
`         benefit access at optimum levels.
IV
      2. Improve cost minimization by investigating aiternatives.
Ir
IV   The Citj+ of EI Paso weicomes aiternative ptoposais that your company is able to offer and that wouid be of greater
     vaiue than what has been requested in this RFP. The City of EI Paso reserves the right to retum to the top
r(vr%endidates to request a final proposal based upon one or more components of the initial proposal. The City of EI
~      aso reserves the right to negotiate certain terms and conditions reiative to the contract. The City aiso reserves the
     right to choose the products that are in the best interest of the City.                                                   ;
     Noted

 s Consultant
 v  Hay Group has been engaged to assist in preparing this RFP docurnent and in the seiection process.
 ~ Noted

 ~    Proposal Specifications
 p Vendors are encouraged to present proposais that are based on the unique capabiiities and resources of their
    organization and that, at the same time, recognize the City of EI Paso's specinc needs.
 ~  The assumptions upon which your proposal shouid be based are outiined in Sections II and lil.
 ~ Noted
 r


 r
  r
      BIDDER'S [ COMPANY ] NAME Standard Insurance Company
      2009-262R City of EI Paso 2009 EMPLOYEE SUPPLEMENTAL Benefits               SECTION B, PAGE :   'I
                      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 64 of 230
     ,
                                       ~W                                     N4
     •   AII vendors must be HIPAA compliant when required and willing to enter into a Business Associate Agreement
         with the City. Please include a sample of your Business Associate Agreement. The City will work with the
         successful vendor's BAA to finalize the agreement.
         a   AII rates and fees quoted should exclude commission payments,
         •   Renewal rates must be provided at least 90 days before renewal date.
         •   The successful vendor must provide 90 days notice before cancellation_of the contract and the City must
             provide,30 days notice.
         •   The successful vendor must provide an onsite representative to handle employee issues regarding all
             voiuntary products at no additional cost to the City.
     Noted


     Administration Materials
     Claim and enrollment forms, provider directories, survey forms, postage and other administrative materiats to be
     prepared by administrator, with cost inctuded in quoted fee are to be provided.
     Noted

     Contract Situs
     Texas
     Noted

     Contract
     The City of EI Paso wiil work with the successful vendor's standard contract form and wiii be used as the basis of
     any negotiations. The City will review the contract and has the right to the final wording. The successful vendor(s)
by   will be expected to agree to a contract in forrn and substance satisfactory to the City of EI Paso and its counsel.
     Noted
Ar
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 65 of 230




       ATTACHMENT 2                                           .:...
                                                               ::,.

                                                               :~.
                                                               ~~~




                                                                I
                               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 66 of 230
IL
              y




 Ptk



     rwipa

     Ill.         Proposal Questionnaire

     Note: Every proposal should'Indkift respbrises to the.Gen'eral/Implementati!on Que'.gtl'0


     Generalilimpletneiritzitlob

            1'. Where is your prar
                                 im_y place oftuslhess? Pleatb 'provid& prirriary tind.-seconda    'ry! name and contact
                information of responsible: parsion for qUestions concerning this, prppQsal.       Describe the dcCoutit
                management-servicet arid -toOM. ~th.at Will, be responsiblejor the City,'accovnt..

                  Stondapq --  in ~suranqe,.C-om panYAHp.me-'bMc'6)
                  920:.,SW,  ,Sixth Avenue
                  P'Ortlaii'di: Qr,egOil.97204

                   Mitoh McCpp l py,.Empjoyee.Benefit.-Consultant
                  D.erek.Jb
                      '    'nes, Account Ma'na g er
                           ' Dallas Pat.kwa- y
                  2745 Norti-f
                  Suite 4bO'-
                  Plaho, Tx'T509,3.
                  (972)-043-161.5
                  (800) 727` 71 12
                  (972) 943-1617
                               . 4
                  Plpase seo attact ied tbarn'dh&f6hd bicigrbrPhj&S fof'yo,ur de6ignqted sorvicel team. ih Sec"fibr! 1, 6f our
                  proposaL

            2. I s your- otgatYlzati6n iaffil i,ated witli 4n6
                                                            .ih,e r company? ifso~,-,delst,:ribe"the"affiliatbl.rel ationship"':
                                                                                                                    -

     BIDDER'S f COMPANY'l NAME. Standard I'nsu'rclhc'e. CbrTip6fiV
                                            B66ort(g.
     2009-262R City,91 El Paso:2009 EMPL(?YEE SUPPLIiMENTAL                              SECTION 8,;PAGE:
                              Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 67 of 230


                                                                                                               1
                    8tandalrO Insurance Company became b, publi'cly traded 60.61 p6hy.in Ap.01 of 1999; The -Stand.ar& formed
                    Stan(' Orp FinanriAl. rirni ip,, a. hnlclih.g rnm-P'0hy,, because.o.f -thi,s irofis'ition-The. Standard Insurance Company
                    is,now q;sPb§idJary cifStanCorp Financial,GrQup,

           3. The City,of El     i's a partner with thecommunity and is in'.-part, fuhded by ldcal. tax
                                                                                                     p ayeT& lnan0ffo
                                                                                                                   .fttd
              support the community please respond.. 'tolthe folloWing:

                        A. Does you r,,ordanizatidiri, cuerefr ltly dobusini.ess with. any .-Ontities 1n. ,EI PbsO' If so, pleas-e list, those
                           ontiti'e'$:'and%.th.6length.,of',tiMez:you have.'bqpn, doing business, with them.
                                                                      .,   .                                              .
                            Yes,, The Standard:,dpes insure: gToups in;EI Pasoi as w.61. I ag: other'parts df,T6Xas.,.:Ou r cu rrqnt
                            rtumbor of,contracts ancll'premiurh ,qre listbd bblow:

                                                                ANNUAL             # CONTRACTS
                                                                PREMIUM,          (STD LTD &'Ll. FE)

                           EL PA-810,                               246,,9.68                62
                           ,REST OF TEXAS                                                    2A52.


                            We have, been providing q~roup insurancerproduct,s. t& Tox8s.'compa.ples sidce, 1984.

                       B,! What 'Js-your annual arossirevenu' from El Paso base :business9, Please indicate by ch E(cking-the
                          ;a pPrwriate b,o)(;bQIbw:

                                 Less than $100,000
                                 $100 "000 - $50,000'
                                 $500, 001 _"$1,000,000
                                .$1;000,001, -.$2,1 000,000                              X
                                 Greater thbn $21000,000
                                                       I
m                          Fo.r 2008, our;annu,al prern ium:lfrom EI Pa.so, based'.buginess.was S1 i246,9,68.


                       C. Does: yo.ur organization employee any individuals locally? If so, how many? H-0
                                                                                                        -W lbiig hay.6~ybu
                          had operations in El Paso?

                           'Thei St6.hd8rd!::has'
                                       .          ,,Ih_re-eE"Mp,
                                                              -- lo yep
                                                                     '""Sa Ies -a"n- d Se'rVide-6ffiqqs..
                                                                                            ,             in the~-st~te.of.TQxa,S.. Th p, offices
                                                                                                                                           .
                           `6r,e, lo.catel d in Pallas,"8amAntoni and H uston. E ac'tl of;ihese.offices;contains,.'p.erso.nneI
                            dedicated to providing excellent. customu'tervice to-,:all of- our.policyholde.r8. in Teika$. The three
                            ciffice:s c'ontain efoproxirhately 33'e-m'ployees.
7!              I
          4p.                 .nts,,do, you have. as of March- 1 26097 How many of these cliOnts,:are public entiti es? What is
                 IjqW ma-py:clie
                tho total numberof C-mployee lives represontod by your client.baseT

              As bf March 31,.-,2009., we haVe over'16,090 Life,policies,in force (4,206,218 lives),, Of these
              policyholldors, 3 488. 0.re public grpupswith- Life coverage..
                                                                                  ,
          5'. Who is your largost clionP How 'many otn; ployee.lives. does thit ciienU,havd?

                Ourlarg0st.client. is headquarterdd.,ih'the state bf Colorad.b. As a, courtesy'to,th.is client, we-pref& to
                                   c o.nfid,ent.ial. Thi- ;~ dientcurrently hasa,, total 'of- i k4,76 lives.,
                k.eep their na.,m e.

          6. Who is your sgco.nd. largest--clieni? Hpw manyemployee lives does-, thIs client' have?


      BIDDER'S [ CQMPANY-] N.-AME Standard Insurance Company
      2009*62R City!-of El Paso 2QQ.9 EMPLOYEE SQPPLEMENTAL Benldrft                      S.E.PTION,13, PAPE:.- .4


taT
                          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 68 of 230
~

~              Our second largest ciPent is a state government. As a courtesy to this ctient, we prefer to keep their
               name contidential. This public empinyer/client currentiy has a total of 177,088 lives.
~
~          7. Please list the name, contact and telephone number of three current clients who have a population size
               comparabie to that of the City of EI Paso as well as one client lost during the last three years. May these
~►             clients be contacted for references? Please include at least one Pubtic Sector entity as a reference.

               As a courtesy to our current and future customers, The Standard does not release the requested
               information. Upon being seiected as a finaiist, we woutd be willing to contact some of our poiicyholders
r,             for permission to provide you with contact information. If this does not satisfy your need we would be
~              happy to discuss in more detail the information you are requesting.

~         8. Does your organization have a disaster recovery plan in writing and available for clients in case of fire, ftood
~             or system failure? Please describe.

t~r            Yes,The Standard provides disaster recovery protection for their Data Center services. This is done
~              through a contracted "hot site" agreement with a Recovery Services vendor. The recovery and backup
               location that Standard uses is located in Boulder, Colorado. This is a state of the art recovery center
lb             with complete emergency provisioning for power, HVAC, teiecommunications, computer hardware and
               workspace. In addition, Standard maintains a local emergency center "shell space" about 20 miles
~~             west of Portland, Oregon. This workspace is provisioned with a desktop, office equipment and supplies
b'             to support local recovery for business units.
..
~              Information will be distributed to ciients if needed, but the average recovery time is three hours.              ;

kv        9. Does your organization have hardened facilities to protect sensitive computer systems? Please describe.

               The Standard maintains a resiiient data center in a secure location within our corporate head quarters "Class
rr             A" office building in Portland Oregon. Access to the data center is controlled by access cards and magnetic
               locks. A dedicated emergency generator provides back up eiectrical power to the data center including the
`              cooiing equipment. Telecom and network services are provided by multipie network service providers to the
r              data center via multiple entry points.

               In addition, all computer data needed to recover business processes and customer information is backed up
~              and stored at a local, fully protected and secure data storage site managed by a nationally recognized
               storage vendor on a daily basis. A remote backup disaster recovery capability is maintained via a nationally
               recognized disaster recovery company's facility located in Boulder Colorado. We exercise our business
~              recovery plans, empioyees, and vendors on a regular basis.

~         10. Please provide a copy of your most recent audited annual report or financial statement.
r
               Please see Section 5 for our most recent financial statement.
~                                                                                                                               ~-<
r         11. Provide your rating for the past two years by the following firms:                                                    :
~             • Standard and Poors
              • A.M. Best
 ~            • Moody's                                                                                                             ;

~             AM Best                             A                  May 2008
~             Standard & Poor's                   AA-                August 2008
              Moody's                             A1                 November 2008

 '            Our ratings have been stabie for the past several years.
 r                                                                                                                                      i
                                                                                                                                        f



 •    BIDDER'S [ COMPANY ] NAME Standard Insurance Companv                                                                              '
 r    2009-262R City o( EI Paso 2009 EMPLOYEE SUPPLEMENTAL Benerds              SECTION B, PAGE ; 5                                     ~
                         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 69 of 230


          12. The:-Cit - currently'has zih onsite re presentative td handI6 employee i.ssubs regqrcljng 611,voluntary products
              and Will continue to reqtjire.. simh nnsltP rppresentigtivo'. The, coE;t impqqt-.-.ohouId bb Included ill the foe's
%W            qpot6d. Woulld, you be able1o. p(civide sudh riepreseint.a'UoO
tLv
              No,.,

          13, Will ybUr'repro'§eritative--be ablej - participate in:open6hrOlIm6nt and new,empI oyq~ ~orientation:M66fin ?
             (Ooeh enrolftent meeting$ will be con-dutt6d in 06tobeK. New employee o6entation mbetings are
4p            condpctE4 Wice a month..

              Yesil we.welcdnie the ojpoortu6ity to assist-Tho Qitywith.,orientation rlieefin'gs 'as neqded.

              The Cl ,ty of El P'aso W:ill be servidedty.a dedicated Naiiona(-Accoun ts ManagOMdht Tearn, Thb t'eam
                                                    ,
              mernbejrs:.8re'Ied!b'y your d6dicateld Ration.a.1 Accounts. Cbn'sultaht, Jennif6rZtacy,, W66,46tsa,s.a'client
              Eidvocate-and wprkscl.losely with -the.; local sales: and sbrvicei office to meet- and exceed.your
              exp.ectatipns.
4w
              L6681 -Em. P*16
                           ,vee Blene.fits Sales &..8ervice 641ce-:,

              Standard Insurance Company
              2805 Nbrth- Dallas Parkway
             Suite 440.
             Plaw, T-X 75093
             (972) 9434615
             (800.) 727-7`1 lr2
             (072) 943L1617 FAX
IV
             The activities pprformed -at.our local'Employee Bonefits Sa         & Service Office, include assi'stance, with.-
w            enrollmentarid implOtnentatibn, aswell.as general service and con tract'issues. This, o ffi ceWill be- your
                                                                 '
              prima r.y c6ntadt,fbi- new emp.jQyee orientation mee.tings,   ' , both Jenn ferSt,4~qy (179rpa ncl). and
                                                                          led.by
             ,D           p,§ (Dallas

         '14. Each successful biddee -tust prOVW6 "Ei sufficient qurriberl, 6f"represenid oni ns t-o propiae-ly e'hrbll 611 eli'gible
              employees' 'w'ho swi6=e
                                , ,   oil during,Ahe, iniiial :open enrollmont' p eriod an at   e'ach bhndal-.0peri- enrollme nt
              pe(ibdl, Please'in i cato yoLir agreement.
10

              The Standard wants our poifbyholders16 expe'den'dW a s, mhob. th and - co,mfo.'r.t.able.~,'.fr,ansition and The City
              of EI'Paso.'s dedicated National Accbun'ts manactement teamwill manage:eVery.lasp6ct ofIhb
                'lerWtation pypcess-f(,qm.,start>t.Q-finis, h:
              imp

              As an Implementation Analyst will tfibha'ge every aspect of the              [en roll me ht poricid as well as work.
                                                                   .
              with other Nbti6nal AccoUhts-tearp rnprnbers4Q createcustorn emollment materials, deliver contracts
                                                                 .
                                                        'sses; aI ssistwith benefit des'ign,,h.elpwit
              and- clertificates-,.'clarify claims,,procie                                          .h payroll administration and'
              verify your_reportjq  'g'-and billirfo requirie'me
                                                               i nts.

             We,have'- provided aSamo.lei Implernenl6tibnJiMbline ou,flihiho the:recipine01-steps, includingostimat6d
             dates, to cbmolbte    the       .                    bLiring the initial'implementation.moe.titig' we'll bondudt
                              .
             a discovery, pro qess..tqunearth any,,puts tending itern.s'not::aI read y recorde'd in our timeline'and 0dyu'st-
             dates. and clependl encies as appropricite. Early notiflcation, would allow The CjIty.'additional fle.xibilityin
             turfilaround times. fo,r contract &aft re-Visibris, tlbimform.re.view,,,arid.pertifipptp ,appr.ovaI and
             distribution.




      BIDDERIS:                                 Standard',Insurance Company
                 . [ COMPANY ] NWE,
      2009-262R City of EI:Paso 2009 EMPLOYEE,S!JPPLEMENTAL Bonofiti             SECTION 5, PAGE:,
                             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 70 of 230
~      A




`               Additionally, after the effective, date implementation resources will finalize implementation tasks,
                ensuring accurate premium billing, training on e-services, and smooth claims administration and
wr              reporting.
%r
                The City will also have the support needed during annual open enro6ment periods. Local
t'              representatives from our Dallas, Texas office will be available to answer questions as well as staff open
4b,             enrollment meetings.

                Please find our Sample Implementation Timeline in Section 2.
ir
~          15. Describe your organization's capabilities with respect to providing communications in Spanish. Wiil you
               prepare the Summary Plan Description or Benefits booklet in English and Spanish? What other materials
~Ilr            are available in Spanish?

~               We use AT&r Language Services for verbal communication. AT&T offers interpretation for 140 languages,
br              including relay services. The Standard also has several employees who speak a variety of languages and
AN              are available for fnterpretation services. Written communication is coordinated with Bruce International.

Ir              At this time, we do not provide Summary Plan Descriptions in Spanish.

~r .—`     16. From what location will claims be paid? Is this the same location where custorner service inquiries will be
• r'           handled? Describe your clairns payment process from date of service to claim payment.
IV
                AII claims are managed and paid from the Employee Benefits Department located in our home office in
1Ir             Portland, Oregon. Benefits Analysts, medical and vocational resources, professional consultants and tax,
`               system, and reporting speciatists are all housed in the same departmenl, and have ready access to our
                underwriting, actuarial, and legal departments.
r
`               Our Home Off1ce is located at:

ip              Standard Insurance Company
~               Employee Benefits Department, C9A
                900 SW Fifth Avenue
~               Portland, OR 97204

r               Life Benefits Department:
r ~            (800)628-8600
r'              (503) 321-6808 FAX

 r             In order to meet the needs of our customers nationwide, our service hours are 7:00 a.m, to 5:00 p.m. Pacific
 ~             Time.

 p             Life Claim process
 ~             The claim forms and all supporting documentation (copy of certified death certificate, enrollment form
               and any beneficiary change forms, newspaper artictes, police reports, etc.) are received by The
 ~             Standard. A Staff Assistant reviews the claim for completeness and then sets up the claim fite and
 ,             assigns it to the Life Benefits Processor or Life Benefits Analyst or Senior Analyst who will manage the
               claim, depending on the complexity of the claim.

 r             The Analyst reviews the claim file and will rnake a determination if all required information is present.
 ~             Such a"clean" claim can generally be analyzed and adjudicated within seven working days. If
               additional information is needed, a written request is sent and the fite is pended for follow-up. Follow-up
 ~             letters are sent every 15 days.



  ,    BIDDER'S [ COMPANY ] NAME Standard Insurance Comnanv
       2009-262R Cityo( EI Paso 2009 EMPLOYEE SUPPLEMENTAL Benefits         SECTION l3,   PAGE:   7
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 71 of 230


                                                                                              .
                Qnce-a clairrr determin'-ptioP has Oegn reach6d, the decision,'i's gommun icated promptly and-in writifig,to~
                the POlicYholde'ra,nri Rlpneficiaoj.(Ios), Bonofito urc paid via lun.-ip-6um check- p-rZtandard , Secure
~               Access (SSA)chetkbbok for amobnt.§ ov.er $,25,0.00; or installmbnts.. Ch.ej*s,'are preparedlhe'day
40              after a decislbh is m6fto.and s.ent-to the,Policyholder, ('6rrdirectly to the beneficiary'if reiduestedby the,
                Policyholder) via.regplar rnall. If -being paid by SSA, the checkbook is. prefpeired and mlailed, to th.o
~"              Beneficibry via regular'm
                                        ,ail., Instablh.en.ts are rarely usod but anannuity da. n be slet.up to;:provide thri,S
VAP             option.

           17. Describe th,e:process when. an employee calls t' a dis,cuss-a claim. ToWhorn%wiP,thEi e"loy e, be, directed?
               Whbt: is,the -averag'e response tim'd forcla im inqulrles: afnd customer gdr-iJce; calls? How,is r.esponse.. time
               measured?. Do you haveS pan is hspe'a king cpstomer service capa.,bilities
                                                                                        '?

'to             tallsredeivo0ino.*urLi.fe -Be,neiit8Departmen,t'8.r(jah.swere.d.byLif6.B.enefitProcess-or ih:aCust omer,
                GaIlCenter. Claim assistahce.is,dl el.iVer6d ina timely, courteo.us"and profbssio.naI.mannQr. Qurclairns
                system allows, the'Life.Processor to have immediately access-to qlaim informati.on, allowing theni, tb
                respond qu.icklV,to customers! needs.

                If trhe Qpll Center staff is riot oble to,:answeran inquiry, they'W,ill, 'fdmard th& call to a Life: Benefits
                Examiner, Life Examiners establish relationship§
                                                             I          with: claimants, throughout the claim
                as;1educating clairnants on pojficy provis ioiis under which:they am. cciviared.
kv             Our Life. 86nefjts Deoartment_spryiM.hours are 7:00a.mi 10 5:00 p,,m. Pa,cific Timig. Calls recbivdl d
lw             aftef regylalr bu.sin,ess,,hours vill be- rbturnbd withiri four hour&lthe next busihess day.- Clatimants--may.
                                                ,
               contact-the Life,86nefits..Dep artin-i6rit, toll-free at   -628-8600.

               In bdditidn, wp, have interactive. voice,response (IVRY,PapaI bilifies.,'All.c ails comd..ii) thrbugh olur,toll, free,
               Integrated Voice Response,,(IVR) system. Thi.slsystem alloWs.employees to acces's theirclaim
               information 24 hours-a _d'ay, seven days a week. Itprovides linformation,on LTE)-and STD claim statu8,,
               the.date-lbst benefit,pq YM pnt was-issued,-and ambtint, and"fax- number and addres9 for claim form'
               submission,. Duri*ng:no.rmal,.bUsi n ess haurs, Mbnday thmugh, Friday, 7a.m. - 5p.m. Pacift Time,
               Customer SeNice,136nefits~E*arriiners (CSBE) are easily      I acbbssiblb! through the system if the caller
                             .
               would like to sPea'K, With.~s
                                          . prn eone directly. Our contact ceh.ter 1s staffed with experienced:CSIPEs Who
               have the. -ability to reviiew claim infdrmation for- completeness, and make claim d6terMinationsas
               appropriate at this -first pqint of cQntnt. The enhanced disability customer contact center provides
               current dlaim inforrnatlon wh.ille enabling:CSBE tbgIV.e prompt, personalized ser0ce whbh"it is. need.ed.
               If the, caller;leaves:a. messag,e after hours br on'the we.ekead,, a CSB.E will respond 'to, the. call the.
               fQlJowing,,business.day. Tb%.e: hsute excel.l.ent, timely service it is ouir poliby to return any voicemail
               message]s within f6or business hours-:

               We use, 'AT&T Language- Servicbs for verbal Qqmmuniqation. AT&T offers interprotation folr'-1 40
                                                                                             I
               Ian, guagas, in-cludingI r'elay spfryices,
                                                     . " The Standard
                                                                 I I      also has sbveral em ployees who.speak a v ~ ariety-of
                                      ,
               langulages a..nd,.a.re..Availa.ble,.for.intbrprotatibh serVides.

          18; Prqviide -a sal mplo, df;~all Standard corri'munication n1qtqrW',1tha.t wilFbd pro.Vid6d to, the City' of Ej,,P6so for
              annual etirolfrb'e'nt arid Usetkr ughout the,year'.

               E-NR0L1_)1;ffiV7'S7Wj 7TY-GY.-

               The 8tandard provides a iul ,1,Taihgo,of enr'ol[Mbnt services and we can create a cust6m1z6d-marketi6g
               and .-enrollment.strategy. for thd City Qf'El P-asp"s Life and Disability Insurance.Program'. Thp, propqsed
                                      ,3~~16n is tod evelop.an afrray of person61izedihformational ancl. enrollment tools
               strateg y for The City',
                                                                              - 'd sernees,such
               using a, coml~nation.of direct mbiling~S bhdJbch'n,'01qgy,- b_q§e,,          .   as:

               Customized prd-comm'uMcaflon apd pnrollment materials largeited to emg/dyees

      BIDDER'S [COMPANY] NAME. Staridard Insurance Company-
      200.9-2,62,R City.of EJ-Pasw2006 Emp'LbYEtSUPOLEMENTAL.B,Qnerits           SECTION 5, PAGE- 8
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 72 of 230



                      Annou.nclern.erit and; Endorsement. letters
                 ►    Pasters. p,ayroll stufforb,-and trainiiig niatorlal.3

             Pers6nd7rze#, Enrollment Form Systen?
                • Rapecr-fOrms custdmized with "theempjQyeo.'s 41dividual
                                                                     I                    I 'and p(pmipm n'to mati,on
                                                                             p.1,8h b6ndfit-
                • Custoinlzed Online and, I nteracti've. Voite Resp.Onge, (IVR):Enroll men t systern.

            Utilizing theisd servic'e"s w.b-:are confident emplcyees will bo able1b, mq.k6--a.n
                                                                                             'jnfo ed:'benefit purChase
            d'eci,sion.

            Samole:-cOmmunicgtion mat6ribls have beeii prov1dedfor,ydLj(rbview,.. Thesb.mal:O'rials Include
            informationai .b:rochures.designed to-faducate:add infbrrn: , you r em p.I 9 ye0s,of'lhp:c.overage.-off6red. We~
            pre able to.-cuslomize theso materials t 6., thd City's soeciflc plan.de-si;gns,, population 'arid
                                                                                                            . n eeds Ple;asp%
            find tiie Sa'mplb.mate.r,1618~ihS..ectip.n 5..

             Nortal cos(s for enrollment communication'6nd i''
                                                            m plementaton materialg:'ard ihcluded,

            Please see.sarnp
                          . I qqommun.1caIrtioii materials located, in Section 5.

        TO.: What 8ervi'ces ar e available.on.11 n e. tci'
                 a.. City of El,Paso Benefit Staff for managpment of ~,p Plan
                      I
                 To'a sslgt.yowin i-iianaging yqpr employee, banofita program; We offier our'se-cu(p,.online'.
                 AdminEA ,8E' pI pn o-ministration.,tools availabl e bt admine6s.b.standard..cgm. The servi~ces are
                 customized tolhe group: lrisurance:~prbdudts
                                                '              p'Urcha§- -d
                                                                         e witli The Standlard..

                 TheAdmihEASE Adyantage:,
                       RpOuce paperwork, 'increase the security bf ygur datq:, and speed, up .'plan administration
                      firom: initiati ng cl airns'to distribu,ti,ng forms
                       Access contract, and, po6`       icy dQcuments,~ view ~histbjdal billind staiempnis, billing and
                       paym qnf lI nfbrmation,-j, t administrative fbrMs and OoWrlloqd Feports
                       Control user'access privileges. to sollbscribeld services:                       I
                       R.ibfotenc&. a..c.otnp.let.e.h,pw-to g u ide.'forad mini stering.4,ybiu t plan ci lihb,
                       Cont8ct us ditectly via secure'&email fdr Claim, bill'ing jor other qyestions
                    ■ Ease-of-use With intuitiva'sit.e layoqf,:navigation:,and :tools with Qnlih6.H.elp accessib-ld fro'.M
                       any, page,
                 Billing
                               Access'cu, rrent: premiu m deta its brid.1)ill!ng. sta tbm e.n1t. by bil 1ing divi sion
                               View 0,1o24'm ontli 6f his.o      t-ricaI billing andpayment1nformation
                               S,
                                 ele-ct p,particularldue,-Oate toview d-tailod billing infornlation,by,'coveragp
                    Claims,Management~
                         •'Evaluate Qf0- Pla.im ttehOs. and gxpense,swith quarted               Y case rna~nbgementro P, -orts
                               Qbwn,lba,d qlairnclatq: for further analysis
                    Med . 1i.ca.1 Eviden.c;e
                          a Monitor.and track the §tatq§:.of:.m,edibal eyidpnce applications
                          0 Q0Wh1p'ad,, d eta i15: on. insurance, coverq(eap provais'an-d b6nefitd.mount
                               P ro yid& employees, a,to,ol \Atith step b y-steo instructions      .' for qui ck. and easY coMpletiqn of
                               state-specific Evideace Of'Insurability applications
                    Ccintract Documents
w                         ■ Get,'fast,acce.ss,-,tb1 grpLjp pplicies, certificates, amendmo'ntse and notices'
                               PtJnt,,,e-mqll or po,s,.i,gr.o,up,. certificates t6com pciny intrbri.et
                   Forms
                               Access a librbry bf custor-hi±6d. administrative: and daim' forms sp(e~dflc JU ah-emolb y'et's
                               cove,rabp'and provide link-.s,f,or,emplo,Yee ,to,fill-.out form: online.and print
                                            .
    BIDDER'S [ COMPANY'] NAM E.. Standard In'surance Comp'ah'v
                     1 Pas.0.20qq EUPLQYEESUPP,LEMENViL Bbnafi(s.
    2009'-262R Cily,0(p                                                                  SECTION BA PAGE- 9
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 73 of 230


                                                         -                                  *w40
                       q 6rdb.r paper forms. using.theconvenient,online ordbf-form'
                 .Plan Axiministration Guidb-
vw                Detailed instructions dn h,oW,,g   t" h:ain
                                                           - d I'e.--
                           Eligibility ano enrollment
                       ■      hanges,,terminations, aWroinstatemen't..§
                            Certificates.,016tices brid Id par0s     s
t                          Bifli'ng admihistelbtion,
                      •'Beriefits.administra.tion
                  D,aily.Reports
                           01`6-claim status'
                      At Ule:.payment deiati
                           Life.expanded::clalmdeWil
4w                         W6iVeCcibim d61611
                           Life.diagnosis.summ.ary
                 C"-Us'tornized Online and: IVR throilffie0t
                           Ailbws employees to complete, the behefils -enro,llm      'ent at-Aheir cOnVOniencO duririg the open
                           6hrollment period
                           Offers e'mpioyeesi -m intetadtWd pro'66~s- irtimed'ial_        6 veeifibAtion (if "bonelit,.ele'ctions -rand
                           costs t(hd. abili.tvld't'hbn' esel          s thr g hoWAh eepro,'llme'i     n :p elod
                                                                                                              r---
Ly                         P:rovides dai.1y Mpriagoin ent fep(or.ts. fdr monitoring. -and rh6a S'4ft         rl' thd s4cic6s5- 0.
                           Pprollment
                      • Leaves managerneritof the.Ppene6rbilbient.prop        .      -ss--W'The.!Standar,d
                                                                                    -o,
                 ReMber Eligibility Electronic Claim Service
                           Replaces the need for the:em loyer.16p                                       1 fbrj elaim
                                                                         sUbMit. m erriborln.f'gr,'m attjo
                      R Elettronically sUoply The Standard vl.ith me'm'ber', elig       'ibil.ity ,data usin custom flat f<Te.f6rMat
                         .,brth.e .A.SCX12.form6t:..(834 beriefits and Erjrallrrient data,version:40.1~.O tr6n'taction set)
                          frequency of data transmissiondetermifted by~ th"e e-mp Qyer - can. send, up tq foue filesa
                           month
                 Gus4bm :Co,     : branded Micro Si'tia
                             esi gnpd, devetoped wo'njalntained by The.S.tbhdb(rd to. tn66t th
                           defined-oty, tiie employer.
                           Tatgdt6d audionc   - e f6ro.ehefits                   Meml*rspr both
                           May iticludd prod uc t information anO nep'd for- covorage 11tbldi sability), 0.1a.h.
                           premium calculators, acces8A to.t.u,stbm'- izedl:6dmihittrative and e0ipl6yee forM§ certificatqq
                          W-Coverage

                         biiy 0fi El Pasoom plo yeas,d.h ro'lI od-in-,Ahe- P16 n: for p4stom6r. sef-066:

IF                    At this tio' .-.,D,`e $t0dard. offers qn1irie,,claim- form, submissionfor enlblbyets o ly.

       20. Ah admiriistration requirement. is (liat you accept anoligibility file frbin, CitYs Pebpl.e'Soft,:~rag.rbm arid, allo#
           thle- City t.6.% seff-0111,premiums, iPlotge i hdic6 te, y'o'ur agreement.,.

             A.,greod'



w              I              I           ,           I                     I
        21... p lease p .ro. v ide' a deiail'ed transi ti.anfirn0.1ern ontat ion,pla
                                                                                  'n.,-
                                                                                     fo                               jd6blify.4V
             relsponlsibjllty (City or Vendor).~ar.vdtarget-datia!s.

           'P- lease. s,ee.attached implOrnen a ion; irridliri&..

        22 The...City Yequir&8 a, sdh6d(ile of b6n'ofl,ts'Ahat can, bp. posted oh~ tt*Ir 'intr 6                   c
                                                                                                           le qqjniu_d.q.a'.,sam plp,
            scheddle:& be.nefits, Ei you would _fo~ido,
                                                0     ~

                        Y]'N_.
     BtQP8W,,S- t QQMPAN-   AME~, Standar                    w
                                                          (nsange Company
                                                                                          SECTION 134 PAGE-10
                               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 74 of 230
~

%r                                             ~Wo                                 %W
~                   The Standard can provide benefits at a glance brochure to be posted to The City's website. Please see
                    attar_.hPr.i rnmmLinication materials for a samplo.
1b
~              23. Do you agree to a no-loss/no-gain takeover on all benefits?

1 11111             Standard's contract includes a Continuity Of Coverage provision to ensure that no employee will lose
~                   coverage as a result of a change in carriers. An empioyee can become insured under Standard's plan
                    without meeting the Active Work Requirement; however, beneflts payable for a period of continuous
i'                  disability beginning before the Active Work Requirement is met will be pald under the terrns of the Prior
~                  Plan.

                   Employees who became disabled prior to the effective date of Standard's plan would be the
`r                 responsibility of the prior carrier.

—                  The Standard's polices have an Active Work Requirement ("AWR") that requires employees to be
!r                 capable of active work on the day before the effective date of our takeover coverage. This protects
~                  employees insured under the prior plan who were not disabled when the prior plan terminated, but
                   subsequently became disabled on or after the effective date of our policy but before their next
r'                 scheduled work day. They would meet our AWR and, provided they met the Member definition, would
~                  become insured on the effective date of our poiicy. For example, an employee on vacation but capable
                   of work would be covered under The Standard's policy on the effective date.
tv
F&                 Regarding employees on sick leave, family medical leave or an approved level of absence, they would
No                 be covered under our policy provided the following condition is met: the employee is on a leave of
                   absence or family medical leave and remains continuously insured under the prior ptan and capable of
io                 active work up through the day before the effective date of our policy. If the absence was due to the
r,                 employee's own illness or injury, coverage is defayed if the employee was disabled prior to the effective
                   date of our policy and will be the responsibility of the prior carrier.
r
to            24. AII plans must include Domestic Partner coverage. What documentation or information do you require for
                  Domestic Partner qualification?
i
r                  We only require the language used by the city to determine qualification.
IV            25. Please include a sample contract.
rr (`"
                   Please see sampie contract located in Section 5.
t►
 rr       Basic Life Insurance, AD&D, and Supplemental Life Insurance

r         Basic Life and AD&D
IV        The City of EI Paso currently covers all eiigible non-uniformed employees with $50,000 Basic Life and AD&D and all
          eligible uniformed employees with $15,000 Basic Life and AD&D. Each eligible spouse is covered with $2,000
M' Basic Life and children with $1,000. Premiums are paid by the City. Please provide a rate quote based on
r         duplication of this design plus an additional quote based on the following altemative designs (see Pricing Schedule
          in Exhibits Section):
r
r         Basic Life - Alternative Design
             1. Executives (Dept. Heads and Above) $250,000
r            2. AII other Eligibie Non-Uniformed Employees $50,000
r            3. A11 other Eligible Uniformed Employees $15,000

r   Suoolemental Coveraoe
r Each employee can purchase up to $200,000 Supplemental Coverage. The first $100,000 is guaranteed issue. For
~ Supplemental Dependent Coverage, each employee can purchase up to $100,000 for Spouse and $10,000 for
r         BIDDER'S [ COMPANY ] NAME Standard Insurance Comg)any
          2009-262R City of EI Paso 2009 EMPLOYEE SUPPLEMENTAL t3enefits         SECTION B, PAGE: 11
r

r
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 75 of 230



        thildren.. Plan'descrijbtion           aim expprienqe, and
                                                               , ~ emplo.   census inf.6rination 'can: be: f6Qhd'inthis Exhibii
                                                                   I
        Sectioni 10 yoOr prolop sal, please. daKrihP-yqijr mayjmti m Voltime offetozd OXpriatsb0 66 d m'ItftIo.
                                                                                                             p _ .6f'3ciIC1ry,. withe
iiiw-   uriits.:fo:be purchased in multipjes,of $10,000.
                   -
        Llife Quegtion.naire.

        I   ~Gohfirm that yo-u will waivq .jany:aptively at work provisions Aunn the' takeb.ver for b.d(th the Bbsi                   6d'
            Supplerriental-tifei programs,.

            The,.,8to n d'a rd!s.pofices htive bn Active wo'rk'Redbiter~nent.(",.~'Wf~.!) that requires
                                                                                                    I     employees to:be: bapablEi,,'
            of a,btive.wbrk oh..6doefdr.b
                                       thy b     .1he effbctive dapf.ourtakeover
                                                                    W                                ' I protects .mployd'e.s.
                                                                                       cdverage'. This               b          -
            insure'd- y9cler thaprior plan, who we.re .not disabled whien the, prior plan, ternnihatied,, bUt subsequently
            became disabled. on or after the:eff6ctive dbtO of bur pQli'c'       b t b f'q rpfti F:next.s
                                                                               Y ;,U.                 _ ''c'heduled,work:
                                                                                                             ,  I    , - . ,day. Thoy
            would-meei, our.AWR and, Ordvicled thjeVI m6t the MemberI d'efinitio.n.i. would:become insUred on. the:effective
            date bf our pollqy. Forexample; cin emp joyee;,on,vacat im butcaoablef'of wdrk, wbuid be, co          . 'verbd under The
            Standard's.,polic   -y on theeffectiVe,,date.

            Reoprd.ingl br,ml?loyees:    sick.
                                 . 0- pq ~. .- lbave,
                                                 - I I family medical
                                                                .1. 1.  Ieaveor~,ah -'approved level1 "..
                                                                                                      of"ab§en
                                                                                                         ,-     q,'ffi6y'wpu'1&be
            covelre.d.60der opr•policy provided tho 6116-wihg: cbh.0Hq,h:is.
                                                                       d't'     rhdt', th;e
                                                                                         ' errtp'Iqy
                                                                                                  'qe,j*
                                                                                                       s on aJeave ofabsenc Qr:
            family medical le-ave:'~hd rembfirit toritilqUously J n~su red under the. prior.plan and capable of active,work, UOi
            thrbuoli th.ia.dby"befbee,theeffp.dtive -,datq ofour pojicy. ffthe bbseh'ce was due to"the bmployee!s: w         on
            illness: or i njqry,_ Coverage is, delayed, if fte ernployee- was disab[Od 'prior to the,effOctivb) date of....Pr
                                                                                                                        o     policy
                                                         I
            pnd will be the responsibilityoUth" e- p .rio r:cdrder.,

        Z Please detail yoqr'def101tJ. pn;,6f 'Acii.yely pt Yyqrk','. Under what.condhionsmfll cdV'6ragp cezas69.;

            The, Standardis Actively At W6rk,.:prbvisi6n8 td-aids65 f6lowsle

                    arencapa
            If ypq,-c',,i      e of Active Work becauseof Sickness,. lhjury. or, PrOgnd~ncy Qh th.e day bbf6re the
            schedulpd '- eff6ctive date O'f your insurance oran irictEids6'ih.yodr,ihsbrance,, yQur insu rance or incraase will'
ur
            not becomeeff6ctive u.ntjIAhe.:day a'ft'e'r'''
                                                         yop q6mplete Qnp fO11 da y ofAct,ive~ Wcirk as a n eligiblaMember.
            Active Wbrk and Abtively At Work, mea                                             -slof,yourOV/ndctup- pti onat,your
                                                      .n perfgrrTiin 9 t4,e,, ma,terial.dLiti.e
            Employpr's usual place of business.

            You Will als(i mebt,:thia Active'Y'V tk requiremeln't if:

                  QuwQre,absent,from Activo Work because Of a eboulbrjy pch.bdq,1ed.dd.-: off holiday, or vaca tion day-
             2. You:wer.e-1-ActiV6Iy AtWork oh your la'sJtschqdulod Work. dqy-,0eJ`6rpjhe:date of"your:-absence; 8nd'
 bi         -3. Yodb, were.,Ca                                                heduled effdctivo datLnl of'-Y.,our1risurance. or
                             'pable of Active Work p,n~ th e day before the sc.
                        ,
             ino.reasp in. your insurance.
 p

            L.ife, Itisu.rance Ond.s automa ticallly, on'.the earli   of.,

                                                                               1 .'p ,6 ritribut.ion, if ypur insuranca,i;~
                1. TheAate the last.periodAirids f6e which:ybu m' ade a premiurn
                Cbritributo
                         'ry;,
               .2. The-deite the,.,G_rovp Poilipy'terrTiina
                                                        i tes;
                3.'The-date!,,,ydUr~-eri~ploytnbnt-.termihat6s-;b ri'd                                           I
                4. Tha.Aaite you telase (o. be'. 8 Meml b        ' _' vp~r if''yo'u c.ea.s.e to be ~a" M.e m4e r beopw5a. you arp
                                                               HOWe
                Wprkin'g less thbn the req pired minimu   ...m.nQmberof
                                                            -,              tiours, your, Life Insuranice will be to htih Uiad'With
                premium payment during,. th,0:4611owing poriods unless.:'it.
                                                                       I             iqnds -Urid.O~r 1 through 3:,aub
                                                                                                                   , , ye.
                                                                                                                         ,
 jo

                        "hil'ja~Your,E,                    ihg yop. at ~ea~t ihe same Annppl Earnings paid -to; you,
                         iMrnqdiat.eIyebqfpre yop peased tQ bfe_aMemberi
                        .b.VV..hile.yQur, abi.lity:to.wQrk:is,limitod,beca.Uso.5ofSickhess Inju'ry,edrPr0gn6hd'Y.

        BIDDER'S COMPAN'Y ] NAME". Standard Insurance,                       dompany
        2009-262R City qfb Pasp-gPQR,EMPLOYtEE,,$.UPPLEMENTAL Opnefits                 SEiCTION B,,PAGE, 12
 n
                                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 76 of 230
 ~                .


                                         During tfie first 60 days•of:

 ~                                            (1.) A temporary layoff; or
                                              (2) A. strike, {ockout, or o,ther general work stoppage caused by a labor dispute b.etween
                                              your;c.ollective bargaining unit ;ar3d your Employer::
 ~
                                       d: During a leave of absence if`continuation,of;your insurance under:the Group Policyis
                                       requ:red by a state-mandated farnily or medical leave aet, or law.
                                       e During any otherscheduled leave of absence app"roved by yourEm'ployer in acfvarice .and in
 +~r                                   writiri,g and:lasting' not more than tl)e penod shown in tlie Coverage Featuces,,

 ~              3: Confirm that you will"' take over ,all existing supplemental life insurance volumes for :e'mployees' and their
 ~br                dependents;without evEdence';of"insurability.

 ~                    Cortifirmetl

 iiw            4. Will you offer a one time special open 'enrollment opportunity, offering guarantee .issue witfiout evidence .of '
                    insur.ability to all.eligible applicants?.



                5;: Please detail any minirnurn participation requirements for, the.life and dependent life benefit plans:
+i~,.•
.Aw                 The minimm participation'requiretl for'volunta.ry:covetages is 25%..
                                                                                     .
                6. Wliat is the guaranteed issue amount:for Jife insurance? What evider7ce of insurability is required? What is y4'ur
                    turnaround. for the EOi. process?
~
                    The guaranteed issue amount forvoluiitary iife insuran. ce is $200.,00.0.
                                                                         ,
                7: Please pcvvide tho conversion .charge for life ~nsura,nce. !f any, what. products are available for;conversion;-:aryd
~nr                 under what conditions,can the policy b;e converted?

~                   Conversion Charges:are age' graded to provide adequate- charge` for the potentially irnpaireci: rtsks being
w                   con'verted; They are cortiputed .on a per.$1,;OQ~ converted .basis, Basic and Addixional> Life 'insuranee are
~                   available for conversion,:
         r...
~                   The charge per $~1;;0fl0 of converted life volume is
                                                   RATE/$1;Q
                            AG E
                                                   OQ
4'                               Under age 35               $ 25
~ar                             35 - 44                     50
                                                            120
                                55:- 64,                    225
                                Age E'S ,& over             410
~►

~               8. Do the,life rates;in.clud.e waiver:.of premiums fo.rdisable.d e.rriployees?.
                    Yes;
~
                                                        .                                                      ,
~               9. Con~rm that"actives who have cdveragp can eontinue to rematn eligible .on'a confributory basis.once,r.etired.,
~                   Confirme;d
                     ~ . . . . . ,..
~
io,             BIDDER'S.[ COMPANY ] NAME. St'andard InsuranceZompahy'
            2049-262r'2'City.ofEi'Pas6 2o0B EMPLOYEE SURRLEMENTAL Benefts                  SECTION 13,:RAGE:       11
~
ia..
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 77 of 230




       ATTACHMENT 3
                                  Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 78 of 230



~►


           Sefvi. ce and A.dministration                           Insurance Company empfoyee benefr;plaits:
                                                                             acid cav                i rnpioyees,
           Performan.ce' Guararttee                                changecoit.rage atiiouitts, fle and mgnttor
ku                                                                 cl'anns, view payinent details and more..
fa'        Our Promise.of,Superior Service                         l:vciything,you rtt,cd. to; m,anage your plan is:
~          W'he►i you ch.00se Standarti lnsurance                  oiilinc, sccurc,`and,availatsle-anytiiite.
          Cotnpany for'ytiurgroup insuratice coverage,
          you:can be-assuied titat we wtfl .provide yau.             FasC, Easy, Sec.ure,, Onl,ine                                 ~
itv       wi"th outstanding service. ~~~e atm to:.builtl             Save Tiime, VYork°.Smartec`
                                                                     iv(anagitjg c ttaplciycc lienef~t plans; cait be timc-.       0.
                                                                                                                                   o.
~         1ong=term relattunshiits by kecpin~ ,our
          proniises anil eartiing;yourttust-,A.ndahe                 corisumitig regar.tIless ofyour co.mpany                      ~
~'        rc.sulis.:are cle.at Ottr first group policyliol~ier;:    size. tldntitt)✓t1Sr P lan adniiitistratioti Cool's            v'
                                                                                                                                   ,.
4,        w}to c}tose Thc .Standard more than'50. years.           'r:educc paperwork, f liitg and stoniig. stacks of              D
          ago,remains:a custoirier-today.                            insurartce foirns: N.ow,you don't lia,vc to woriy
tw         Rtit Nve do morc than.gt~ve..you,.ctur wa"r.d that      - ibotit.losing settsrtive iiifonnati"oti or watttng

~,        yo.u.11
               ' bc satisficd W.e guarantee.it. Ott"r               for the mail.                                                  fl;7
          Performatice::Guaranti.e Program ~lssures..y.ou.          Ycitt'll have pl~iit adtnitiistratioit at your                 ~'
'P         that::wc wtII make eve.ry, effort to mect:youi`          Gngerttps, wtth secure,. casy to-use, onliiic:                 tr►
ko        overal{ expectations for:scrvice: If ever, ve             too,ls:
bw        don't mcet those cxpec.tatiotis, wc wtll rel:und
          5 pereetii pf tlie previous quaztcr's.cxpens'cs,         Conveilient and.~sirriple,.AdtttiiiEASI;'plan.
b'        excluding comrnissions-and:.ptcniium<tax. It's           admitustration tools Ict you. '
~         that simple, artd anotlier promtsc.that. you cait           • Chatige covera.ge arnounts; calculate
          couiit on us: tii kcep,                                          premi~utns:
                                                                           A"dd etrililoyecs„update profiles
~r        Features. and Benefits                                      • View reccni bi]ling atrd payment
             + The I?crfoi-matice.Guarati.tce.Pr.obram'                    detai;ls
~                is autoinatically offered::to.gro,up                 • luitiate;and'inonitor clainjs
~                policy.ltoldei•s with 1';00.0 OI' IllOre'                  Track:n]gClical histo.ry,3pplicat ion.
~                iitsureil cniployces.                                      status
             • Folicyholders dciide ivliat asj~ects`-of                •    DoNviiload;forms:atxd -certi:ficates                  ~
t'              'serviee:arc,most iittportatttto thctit,                                                                       : ~+
y     - ._-      and ratc theirsatisfacticzn on these:             Qnline Plan Administration Tools,                             ~
                       crttcria                                    Stteamline:benefit plan manage,ment
r                  Folic.yholders; cait:participatc i►I
y               • .antt1. ual sune,y..s to ratc their              8illing- Administr.ation                                               r
                   satisfacti.on tvitii otir service.              View 24 itionths of liilling and payment.
r
                •. Gontiiival inieraction-with                     ttistory and access.current preniium details:and
                      pollCyttoldCrS CnableS los to under5talKl    infilrm.a.tiun by tiilling division..Easily upilate. .
 ~r                   thelr CJ{pecIiltlot7s and'asSure wC are      m.CntblC:data:onhne.
                       Ineefing th~[17.,
 ~              •      I hc,pragratn provides a.dircc,[ liiie=of   Reports
                                                                         t... Onitne.
 >                    cominuiticafiion ta cnsuic qtialtty          T3cni:ttt ntanageis-have r:eady. ac.c css to
                      servicc and'; results.                       disability claittt stiitus; pa}ment
                                                                                                     - and
 '                                                                 experience data. Qui:ckly coiif rin w.lictt
 '        We set..The Sttintiard Tor great service:—               Ue,ncfitshavc-b:eeii issucd.
,         guaranteed.
                                                                    Employer Claiirt Su,bmtssio:n
 a         Ad'minEASEsM °                                          'I'hc most rc liable :and sec,ure ~vay to initiat~                  ~~
  ~                                                                tlte dtsability claitns pr.oct ss. .Cntnplete aia~i.        r
                         s~i                                       submit entployei:,claitn forms elcroiiically
                                                                                                          ct                            ,l
 ,        tldmitt,CASE•°'~ onlific plan ntlmirii's'trauiin
                                                                   attd'distnbutc claim fiirms to cmplqyees via:c-                       '
          toots allow yiiu to coitvei~ieii'tly inanage,yo~yr
 ,                                                                 tn~til or thc intranet.
          Standard

  ,       :~~::00.9 SiariCiorp,F"inanciul.C,rou~,: tnc.
                          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 79 of 230




                                                                                                      i.   . I. I .    1
       Contract Documents                                              The Stapdard ~de'livcr's,u&.hn6 tigy1liat sI ave .9I,.
       Fasti                                                                                                c itsP)an
                                         ticics Siniply
       Pfifit,e naii (?.T_ppst groqp&ttil 10tes, OY"Ilid
       intrunelt.                                                     , G,o iOjIttp,:H('l * qMs. a i'dcvr
                                                                                                    Ii d coni.an d
                                                                        niakiq.-yout, life easien

                                                                      .0 1-nline Enrollment.Toof

n
                                                                       Eneoll' ent and AdmInIstratl6h Wd e:
                                                                       Ea,sy
                                                                      'C
                                                                       b,e,nc,fit p,lans,,can: bp 4 b_4rdenm f6r-, many       .
                                                                       crnploypfs.,~Wnda,rd
61                                                                     oftefsA"I'solutibil: A,8060f&, -fl0xj4Ie,,:wqb-ba§pd
                                                                       t.66.1 tIJ,A1'S'qqamJ:nIqs tlic.-Ptirol [Mont
                                                                       Tu in kq, ilie                            a , 6 We         'lie,
                                                                                                                             ,
                                                                       St,indardr.hh'iidl&§I"tlie iiiitiAI setub aiid -.cregima,
6__                                                                    tiflordd ch?611ineillprocess -for: ca6 llip'l,       e       QYIPP
                                                                       base4 . oii ijidi v idual.el igibil i ty; Empiqieris-, :aif   c
                                                                     :,usc. the...1boVs rbb.. ust, 61 Ilin-g...a iiti ',c0b
                                                                                                                      r , rt'i n'g"
                                                                       optioii's to ,get Im.j.p.,fo                                  °rcal


                                                                      Con-,Venienti,r6fficiehf6p.1 rdi.11riip,n,t
                                                                      a'drhinittraitibn
                                                                      Tile s                          too] alloWs
       Fp_ rm,s                                                       employers tp,
                                                               -vz
                                               - fornisy(.4.
                                        im&dnice                        iManage affifuffl zrid-riew'hi're enr6l'Iments apg-.;
      iie'ed —an              F                                       yv.ell as:glig, n1pq ukcgcs, dup to itfc cliaag,e.
      'foritist
                                                                      •Xcccss and':d6Wnlbdd d6tailed-iftf6pnation
      Evfdehcesi Rbp6rfilig                                                                de'
                                                                                             duc.,tOolis,~
      Koep upwta-datc. oii flic stg4i.s pfetilp 10 ee,
                                                                                                             . I
      ins~prarioe appli.catio
                            'ns oniffie. fC.q-Ihc:Ib6st               c pol lment. pf.o'g,
                                                                                        ress Upda
                                                                                                A cs-
                                                                                                    to e niploy ec
                                                                                            .
      c6tivefflerit-afid sd6jfe -%
                                 'NIa'y'f6 monitor                    tdv&4 aiid,# idih                 i 1'evidmice,,
iv
                               ire. Illed.jo I qlxlcjWritmg,,         dc,cisiqp$.-;And'-Mqrq
                                                                          Ji cwcwTcn t,
                                                                                      . an
                                                                                         ridiiistbricai c!jgibili'ty.-'dn&
       E..6$e.rvid.es.:Admittittratibh
       AIlow9,:b,cjic.fit inanagefs,to pqfr6hyIjQ.,c
                                                   qqI1<
       ac
       . ..q cs5MrninEAS8..scrviccs:                                  Pqrsqnalized.ernpl'c~yee enrollmein't
                                                                     -experlence,_
       Grbup lnsq"raricd~Pjab Ad ' f                      -Atio      'li "c- sys.teipgui&s qjppjop~-s ihrp.41, th e-
      0, ide                                                          onlitie enro"Iblipp , rocesS,:aIfo%;in thcm-w:
OF                                 ut
      _~V epmplpte, lipy., to.,g , dij:fbeildiiiiiii'st-dr'iii'jg'       'proll, inAc lify7thange upi ates,,an
      your plaii bfiline.                                            ,Tnanage: ciie m1afr iegi
                                                                        viow 011ty ilic benc.1 Ii PlAlvppti ns%availdbic
       indUstty" k0etonces
       A- c.entrally-.16cated                                        -`.Vsc pmpari~ci.          js io hQlp,,- .make-.infOiibedL
       0 liviarslime Y,,Inf(orii~'Ati,(jll."Ab6.tit"ijistiraneor     dOdisi, iis
                        , , ,        .. .
      "is'stids thdt-iji'itter to c" jim)loycrs-.-ah'd.bcw           ~::Conipliiti e;Vi(.10.qce of siirabil   Pity..
                                                                      cicctronically
r.
                                                                                                                                                N
                                                                                                                                                An
                             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 80 of 230                                                        '

%*    I




            Cail 9 -m- Ultilhigual chi 1.:60n:iqr..during                 INOIC:
                                                                          -.          Users 4n States- th
                                                                                                        a ~t ''
                                                                                                             p- h6tsuppqrt
                                                                                                                  . -      - i;7~i&aftir6s
                                                                                                                                  g
                                                                         (FI oridh,'.':K~fiiuLL-y,-.,,Nlassachusetts,
                                                                                                *                          New Vbtk,.'Mid,
          Clirollin   . pcri,s
                - ''bilt    od
                             . .
                                                                                                                to'.Cd`mp ctd theirNfedical
                                                                          FfistqD' Sti               ~)Pt ;Jequirc~d io,-;pi-mr.iIic. onman d
           Electronic<Evideince',of Insurability                         ffiai I 'I t: ta Thc:Staffl dard.
                                                                                               I
          Sav,e time: Provfdd, Me'dical Hl!§tory                         Evi'den,ce. Repor-ting Tool
          iStatemenvs,on][he
          Standard'Ifisur nmConvan y's cdi,Ca'-                          Pec'urelY 4-160nitpr insvr4nqo
          ,J-1istory Statenient web. form-is de-sig"ndd to,              applicatioms cinline,
            I
          m ake:uripI oy:ecsubtbis               ni0djoil                Kdep~Vp.46_date oh1h,c sta
                                                                                                  'tus of empj[pyqq.
          cvidende
              .1, - 'a'
                      . 8 casy 4s;Possibtq, TkPnliiie:                   insti.rance applications mi(h ilie oiifine
kw        applicafion,presejit$ n s.erics'- ot'questionsabout
                                                    c                    Evideiiec..Rci)ortiilg,feature., Availablc---ta'611 bf
          dernograp'llic'g, dibpl'byiii"eiit a"nd.me "dical              Standard Jiisuranccl.Cohnpany' S,grQup'
          histbay.- the. n autoinati.cally trai.isfers ttic,             disa
                                                                            'bility widli&- insurance customcm4 irouLyli
          allswers 10-a Lmedic4l I1ist.01.-Y. staltelileti.t. tjsei'g    Mqi.jn.EASL~' , plan-administr.ation too:18i .tlid
          m4y v icwi pritit: ot save: a.e6py f(ir their                  Evid,6ffC'C'R,epbrfiqg f6ature:is>.ac"dniv&nlid iit'
          TccOrdS.using' the ftee Adobct R.e.aaci-4,.                                   tor qpp .jca ions fliatre quii re
                                                                         plqoical
bw     Employees.,can save thernselvics Tr6nipossible               "
       del,-fys dUC46retum"ed pap6rfqtms;'by                             EvidciicesRcportiitg,;ddra,H,s c.ovcrqge, amou.pIts;
kv
       subniifflhg.orfl ine with-ilic.Mpdical..Histoty                   forapproved ei.nployces,and:allt)%%,s:eiiiployers~
       Sta.ternent W&b forth. Thc, mfliiie applidiitioh;                 to view lhe;,-statli5;oi".applicatioris to,,deternlidd.
       guides, Ilieeftilb.yo6 throu g~hfhc.   . ".' rocess,hy.           wliether iliq litive b'ecil a'lproveId d eq Ii njed, pj,-c
IV
       gzilliel-itjg.tllc-.ncQcssar--,y.iiif.6,,,nnatioii at-id          a4re still, peiidiiig- Einployprs gqr ail on-dernand
                                                                            I
       populating. tllc. form., P000T td SUbniission-. "rili-,           sti 1111,11ary'ofapplications that- wore,'submi t ted
       eiisures tbat the iiif6rinatl'oii.,sdbii)itted'is                 during,tie last.six iriontli§-and &iui do'w'n-166d.
       coinplete,                                                        thcse -reports tb 6 -spfeadsheet'.
                          Process -inlinedi ate]y., T hc;.web
bv     fqnii is-securo, confidcntial. fia- st and.cffidieift.            Features,and Benefits
                                                                                                                       z
      ,Etnploycds W-lio'subi'liit (licit N -4edicall.fistory                    EnabI6§ Bciic'fii INIanagers to Ylew.                            4
IY.
       Statenient'via -the web cret faster deCISI.Ons—          . ,             c.ach applicant.'s.narne-and appjieatioil
w     ~somct Ipics.byj            cli. as a. week.
                           a s 11311                                            datc.to. ve.1-ify receipt bV The Standard
                                                                            • Supports. Cnick*    nn g Ehe stziitis of
          Tli& 'acIv'0IntIa&qs t0e c"icar:                                      applic,itioiis- tq;:deteri-niiip. whether
                                                                                      ,
                   Employees caiVs4bffii t_Nhm                                  flvev: havcbeen:.apjj'rovc0j dccfincd:or
                   ihuii&di3Ody., Sp6i ed aild A'CeU.r.,,,iev                   afc-§fill pc6d,ing
                                                                            • Allows. Beilefit M na'gers. to ffi6nitor
                     Einpl0ycm.sav&Jiibcj colis      'drV6 litiftia.ri         ,approved ebvevigeAiiiounts
                     fesbffces
                      I          aiid cont4 -cosis wlict   _011P,           • Perinits d6wiflo.ading ofiiifQrmatlon'
                   .process i5a;Atornated rath&.Alhiri                         'about qppliefiti'ions t q~:a spreadshdetfof-
                   'Papey-hound..,                                              future reference,
                    -Eiiiplq.ycrs-caii..casily,,Ic,,cessj

                     infonnatioivabout:tIfe status of                    Accgs5 flicAdminEASE,pl,an, idiii'inistrgtiozi
                                                                         tools: ddnioastrati6tf:at
                    AdqiinEA.S.Es"'                                      ad iifiie_Ase:stilndard;eon!,
                                                                             m
tr
          Trustyour data to TheL Standard
          Our INfedic.-il Flistofy.'Siateinc'ni-wcb foffnj's
          protected by,encty       o.'. teclinologytq etisure,
                             . ptiIi
          confident lallty~ Olif                   oc,ess ilic,
          4ppjicatioii ljaye'Acccsajo. the inf6im latio'n"
          fujilitr cilsurhig priviO and,sec    iurity..
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 81 of 230




       ATTACHMENT 4
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 82 of 230
                                                                         ~~•:


r
                                                                              J

~      .


' TheStandard®
,                 RoSftivelydiflerent.


~

1

/

~    Group Life Insurance
~    Help Protect Loved Ones from Financial Hardship
                                                                          .   ~




1

1.
1
!
I

i
'

~

~

~

~

~

~

~
    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 83 of 230


                   •      ur Pro
                               p osed Grou
                                       p   Life Insur  •
                                                 ance Plan
                       Standard Insurance Coinpany appreciates the opporttinity to provide you
                       with a proposal for Group Life insurance. This booklet and the Employee
                       Benefits Proposal together otitline the basic features of yotir proposed
                       insurance plan. These documents are not a contract.

    x                  Establishing Group Life insurance coverage with The Standard requires
                       your completed, signed application for group insurance and our
                       acceptance of it. W'hen we approve your application, we will issue you
                       a grmup policy containing our customary language. It will not duplicate
                       the langtiage of any existing policies you may have.

                       Your gmup policywith The Standard will contain provisions, exclusions,
                       limitations and defined terms not described in this booklet or the
                       Employee Benefits Proposal. VI'hen used in this booklet, defined
                       terms and provisions from the gmup polic3. will appear italicized. If any
                       discrepancies exist between the gmup policy, the Employee Benefits
                       Proposal and this booklet, your gmup policy will control.
~
                       Your gmup polfcy will become effective on the date determined by
                       The Standard, which will be clearly stated on yotir policy. V1'e Hzll also
                       supply you with certi&cates of insurance, describing the coverage in
                       detail, for you to deliver to your instired employees.

                       The proposed premium rate and plan design for your Grotip Life
                       coverage, Voluntary Life, Additional Life, Accidental Death and
                       Dismemberment (AD&D), Supplemental Life and Dependents Life
                       coverage if selected, are based on the underwriting data received. We
                       will determine final premium rates and plan provisions on the basis of
                       state lacv,-palicyhoidercontributions, confirmation of occupations, the --
                       actual composition of the group of employees who become itisured and
                       our current underwriting rules and practices. This proposal will expire
m                      on the date shown in the Employee Benefits Proposal.

                       Thank yott for considering The Standard for your group term life
                       insurance tieeds. Should you have any questions or need additional
                       infortnatioii, please contact your insurance advisor or the Einployee
                       Benefits Sales and Service Office for your area.
                         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 84 of 230

                       n
         Group~~ L1fe Insurance
                               .

         The Foundation of an Employee
         Benefits Program
         As the foundation of an employee benefits program,
         Group Life insurance from Standard Insurarice
         Company offers you the opportunity to help protect
         your employees and their families from financial
         hardship in the event of death. It includes competitive
         features, a variety of plan designs and family-friendly
         provisions. Benefit schedules rnay be based on
         uniform amounts, multiples of salary or employee
         classifications.                 '

        To heip provide additional financial security, you may
        combine Group Life insurance witli Accidental Death
        and Dismemberment (AD&D), Supplemental Life
        and Dependents Life insurance. The Standard also
        offers contributory plans, VoIuntary Life,and Additional     within 12 months. If WaiveroJP•remium terminates at
        Life, as cost effective alternatives to meet the needs of    a given age, applica tion for the Accelerated Beru, fit must
        both employers and employees.                                be made at least 24 months before reaching that age.

                                                                     After the payment of the Accelerated Benefit, the
        Group Life lnsurance Feafiures                               remaining lije insumnce benefits are subject to interest
        Accelerated Benefit                                          charges. A ininimum of 10 percent of the life
                                                                     insurance coverage vr711 be paid to the benefrciary even
        No one plans to have a terminal illness. However, in the
                                                                     if interest charges on the accelerated amount would
        event that an employee experiences the unexpected,
                                                                     have exhausted the remaining benefits over time.
        the Accelerated Benefrt from The Standard can help
                                                                     Tf insured employees assign their rights under the
        ease financial concerns in the face of adversitl:
                                                                     Group Life insurance policy, the IO percent minimum
                                                                     benefit will not apply.
        The Standard typically includes the Accelerated Benefit
lI (~   with a11 Group Life insurance policies that contain
                                                                     Eligible employees may use the money to help
        a Waiver ofPremium provision. til'ith this benefit,
                                                                     tnairitain their quality of life du ri ng an emotionally
        eligible employees suffering frorn terminal illiiesses
                                                                     and financially difficult situation. An Accelerated Benefit
        may receive an early payout of a portion of their l:fe
                                                                     may be taxable, however, and its receipt may affect
        insumnce benefit.
                                                                     eligibility for public assistance programs.
                                                                                                                                    ;
        Employees may receive up to 75 percent of their liJe
        insurance benef:t, but not rnore than $500,000, in a one-
                                                                     Waiver of Premium
        time lurnp sum payment. The minimitm Accelemted              With the WaiveroJPremium bertefit, eligible employees
        Benefit aniount is $5,000 or 10 pereent of ati insured       may be able to continue tlicir Group Life, Additaonal
        employee's life insurance benefrt, wliichever is greater.    Life, Supplemeiital Life and any Dependents Life
                                                                     irrsurance withotu payment of premium if they
        To qualify for the Acceletnted Benefct an eligible           becotne totally disabled. The amount of insurance
~                                            ~
        employee rriust qualify for Waiver ojP,ensium  and           continued t~nder the Waiverof Premium provision
~       provide satisfactory proof of a qualifying medical           corresponds to the Grotrp Life, Additional Life,
1       condition that is rea_sonably expec.ted to result in death   Sttpplemetit.al Life atid Dependents Life insurance
                                                                     schedules, including reductions.
1



►       ("rni rn I ifo Inoi ironi+o
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 85 of 230

                                                0an jnsured
         Typically, to qualify for Waiver ofl'remium,                   Provision to ContintTe Coverage
         employee must become totally disabled before age               (24-month Portability Option)4
         60 and must remain totally disabled for at least 180           V1'here available, the Portabflity oflnsuranceprovision
         consecutive days. Insurance coverage continues                 allows eligible employees to apply to continue
         without premium payment as long as the eligible                qualifying amounts of Group Life insurance, subject
         employee remains totally disabled and meets applicable         to minimum and maximum amounts, without
         age requirements. Satisfactory proof of total disabilily       submitting eviderue of insurability. The coverage that
         must be perioditcally submitted to The Standard.               may be continued must have been in effect for at
         AD&D coverage, if any, may not be contintied under             least 12 consecutive months on the date employment
         this provision.                                                terminates. If approved, coverage may be continued
                                                                        for a maximum of 24 months, provided premiurns
      Portabi(ity of Insurance                                          are paid.
      Portability of Insurance provides a convenient group
      life insurance option for eligible employees when                 To be eligible for this coverage, on the date
      their employment terminates. Depending upon state                 employment terminates, employees must:
      requirements, your plan may include one of the                    • Have been continuously insured under the
      following provisions.'                                              group policy or the priorplan for at least 12
                                                                          consecutive months
      Provision to Buy Group Life Portability                          • Not be terminating employment due to retirement
      Insurance (True Portability Optlon)2                             • Be able to perforrn with reasonable continuity the
      ti1'here available, this Portability of Insurance provision is     material duties of at least one gainful occupation
      automatically included at no additional cost in all new            for which they are reasonably fitted by education,
      Group Life insurance plans offered byThe Standard,                 training and experience
      including those-with AD&D orDependents Life
      insurance. This provision offers eligible employees the          AD&D insurance and coverage continued under
      option to purchase up to the amount of Group Life                Waafver ofPtemfum may not be continued under
      insurance coverage in force under the grotep policy,             this provision.
      subject to minimum and maximum amounts, without
      submitting evidence of insurabi&ly. If approved, portable        Goverage under this provision terminates if the former
      group life insurance amounts evill remain in force               employee becomes insured under anot.her group life_
      as long as premiums are paid, regardless of whether              insurance plan, your Group Life insurance plan with
      the Group Life insurance plan with The Standard                  The Standard terminates or the former ernployee fails
~ terrninates. The portable group life coverage will                   to pay premiums, whichever occurs firsL
      not terminate due to age, but it is subject to age               t Please consult your Standard Insurance Company Empfoyee 8enerits
      reductions. Any AD&D coverage purchased with                        Sales and Service representative regard+ng the available Portabi6ty of
      portable group life insurance will terminate at age 65.             Insurance provision. Portabaity of Insurance is not avallable in all states.
                                                                       2 Not available in Maine, Michigan, Minnesota, South Dakota, Vermont
     To be eligible for this coverage, on the date                       and Washington.
     employment terminates, employees must:9                           3 These eliglbiGty requirements do not apply in Massachusetts.
     • Be under age 65                                                 4 Avaifable only in Maine, Michigan, Minnesota, South Dakota, Vermont
     • Have beeit continttously iitsured under the                       and Washington.
       gro:ep policy or the }rior filcan for at least 12
       consecutive inonths
 ~   • Be able to perfortn with reasonable continuity the
       material duties of at least one gainfiil occupation
       for whidt they are reasonably titted by edticatioti,
       training and experiesice




     2                                                                                                 Standard Insurance Company
                          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 86 of 230

                                                                     Repatriation Celefit
                                                                    The Standard typicalIy indudes the Repatriatfon
                                                                    Benefrt witli every Group Life insurance policy.
                                                                    This provides an additional benefrt to help pay for
                                                                    expenses associated with transportation of the body
                                                                    of an eligible deceased employee. lf the place of death
                                                                    is more than 200 miles away frorn the employee's
                                                                    primary place of residence, The Standard will help
                                                                    pay to return the body to a mortuary near the
                                                                    home of the deceased. The Standard wili reimburse
                                                                    actual expenses up to $5,000 or 10 percent of the life
                                                                    insurance benefit, whichever is less.

                                                                    MEDEX Travei Assist
                                                                    MEDEX® Travel Assist gives employees an additional
                                                                    sense of security when they are traveling more than
                                                                    100 miles from home or int.ernatiotrally. Automatically
                                                                    offered with all Group Life insurance policies, MEDEX
                                                                    Travel Assist helps employees respond to medical care
                                                                    situations and other emergencies while traveling.6
         Conversion to Individual l_ife lnsurance
         The Right to Convert provision is another life insurance   The full range of 24-hour medical, legal and
         option for eligible employees if their Group Life          travel assistance services available to insured
         insurance ends or is reduced for any reason other          employees include:'
         than failure to pay premiums. Under this provision,        • Pre-trip assistance including passport, visa, weather
         eligible employees have the right to convert their           and currency exchange information, health hazards
                                                                      advice and inoculation requirements
         Group Life insurance, including anyAdditional Life,
         Supplemental Life and Dependents Life insurance,           • Medical assistance services including locating
                                                                      rnedical care proNiders and interpreter services
         to certain types of individual life insurance policies
         without having to provide evidence of insurability.        • TraveI assistance services including emergency
         The employee must apply for conversion and pay               ticket, credit card and passport replacement, funds
                                                                      transfer assistance and rnissing baggage assistance
         the required premiizm witliin 31 days after group
         coverage ends or reduces. AD&D coverage may not            • Legal services including locating a local attorney,
                                                                      consular officer or bail bond services
         be converted under this provision.
                                                                    • Emergency transportation services including
                                                                      emergency evacuation to the nearest adequate
         If Group Life insurarrce discontinues or reduces             medical facility apd medicall}-necessary repatriation
         because of termination or an amendment of the
                                                                    • Personal security services including evacuation and
         gruup policy, eligible employces may convert the Group
                                                                      logistical arrangements in the event of political
         Life insurance that has been in effect for at least          unrest, social instability, weather conditions, health
         five years.5 Tlie maximtrm amount which may be               or environmental hazards
         cortverted is the lesser of.
                                                                    6 Provided through an agreement wiih MEDEX® Assistance Corporation, an
         • The amount of Group Life insurance wliich ezrded,
                                                                       independent organization not affiliated with The Standard. MEDEX Travel
           rninus otlaer groirp life insttrance for which the
~                                                                     Assist Isnot an fnsurance product.
     r
           employee is eligible, and
3~       • The maxinium conversion amotint allowed by law
                                                                    7 Consult the employer certificate for complete terms, condPGons
                                                                      and rimitations.
           as sltown in the group policy.
~        5 May vary by state.

~

~

~

~        Grouo Life Insuranc^a                                                                                                               F
                          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 87 of 230

                                                                             Voluntary Life a7d
                                                                             Additional Life Insurance
                                                                             Providiiig a competitive employee benefits package
                                                                             to attract and retain quality employees can be a
                                                                             challeng{ng proposition for any employer. Double-digit
                                                                             increases in heaith care costs rnake this even more
                                                                             difficult, reducing a group's ability to exclusively provide
                                                                             and pay for a comprehensive benefits program.

                                                                             Voluntary Lifc and Additional Life insurance from
                                                                             The Standard make it easier for em filoyers to offer
                                                                             the insurance coverage that employees want at
                                                                             competitive group rates. With premiums typically
                                                                             paid by employees through payroll deduction, a
                                                                             Voluntary Life or Additional Life insurance plan
                                                                             provides employees with the opportunity to purchase
                                                                             insurance coverage to fit their personal needs while
                                                                             minimizing the impact on the ernployer's bottom line.
i~
                                                                             With Voluntary Life coverage, the emfiloyersponsors
                                                                             the plan and may choose to have it partially or fully
     Standard Secure Access                                                  paid by employees. It allows employees to select and
     Life insurance proceeds for approved claims of                          apply for an amount of group term Iife insurance to
     $25,000 or more are deposited into an interest                          provide financial protection in the event of death.
     bearing checking account. The Standard Secure
     Access accoun t is opened upon approval of a claim                      With Additional Life coverage, the employerprovides a
     and immediately begins earning a competitive                            basic amount of Group Life insurance to employees.
     money market interest rate, compounded daily. The                       The emfiloyeralso sponsors the Additional Life
     beneficiary receives a checkbook, from which drafts                     plan that allows employees to apply and pay for
     may be written for any purpose in amounts of $250                       an increased amount of group term life insurance
     or more. There are no service or maintenance fees or                    beyond the basic Group Life coverage.
     charges. Detailed monthly statements are provided
     to the beneficiary. Professional assistance and                         Voluntary Life and Additional Life
     information is available through a toll-free customer                   Product Highlights
     service number.
                                                                             The Voluntary Life and Additional Life plans
                                                                             typically contain the same provisions and features
     Group Life Insurance Exclusion                                          as The Standard's Gtoup Life insurance. These
     This plan may include ati exclusion for deatli                          include Accelerattd Benefit, Waiver ojPremium, Portability
     resulting from suicide or otlier intentionally self-                    ojlnsurance, Right to Convert, Repatriation Benefit,
     inflicted injury while sane or insane.8 If applicable,                  Standard Secure Access and MEDEX Travel Assist.
     tlie amount pay-able will exclude amounts that have                     In addition, em filoyers may include AD&D and
     not been continuously in effect for at least two years                  Dependcnts Life coverage with Voluntary Life or
     oti the date of death.                                                  Additional Life plans.

     Group Life lnsurance Reductions                                         E• xclusions, limitations and reductions apply to
     Typically, insttrance benefits are reduced to a                         Voluntary Life and Additional Life coverage.
     percentage of the original amount based upon
     attainment of specified ages.
     8 rror Missouri and New Jersey residents, "insane" is not appiicable.


     4                                                                                              Standard Insurance Company
                Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 88 of 230
                                           .1
                                              i                                                    !

Accidental Death and '                                                         Air Bag Benefilt
Dismemberment Insurance                                                        To provide further protection to eligible employees
                                                                               who die as a result of an automobile accident for
Accidents can happen in many ways and at any
                                                                               whicli a Seat Bek Benefit is payable, The Standard
time. Employers can help to financially protect
                                                                               includes an AirBagBenefit with its AD&D coverage.
their employees in the event of an unplanned loss
                                                                               The Standard will pay an AirBagBenefit equal to
of life, limb or sight with AD&D insurance from
                                                                               the amount of the AD&D insurance benefit payable
The StandarS With AD&D coverage, eligible
                                                                               for the loss of life, up to a maximum of $5,000, if
employees and their benefdaries may receive an
                                                                               the following requirements are met at the time of
additional amount in the event of accidental death or
                                                                               the accident:
dismemberment, helping to restore financial balance
when the unexpected happens.                                                   • The automobile is equipped with an air bag system
                                                                                 installed as original equipment by the automobile
                                                                                 manufacturer and the air bag system has received
Amounts Payable                                                                  regularly scheduled maintenance or replacement
The amount of the ADYD insurante benefil payable                                 as recommended by the manufacturer.
for a covered loss is a percentage of the ADYD                                 • The air bagsystem deploys, as evidenced by a police
insurance benefit in effect on the clate of the accident,                        accident report.
as shown below:                                                                • The insured individual was seated in the driver s
Life...................................... 100%                                  or passenger's seat intended to be protected by the
                                                                                 air bag system.
One hand or one foot . . . . . . . . . . . . . . . . . . . . . . . 50%
Sight in one eye . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50%   Line of Duty Benefit
Two or more of the losses listed above ......... 100%                          The Line ofDuq Benefit allows public safety off:cers
                                                                               to receive an additional benefit of $50,000 or 100
At no time will more than 100 percent of the available                         percent of the ADYD insurance beruft otherwise
AD&D insurance bene, f:t be paid for all losses resulting                      payable for the loss, whichever is less, if they suffer
from one accident.                                                             a loss as the result of a line of duty accident for which
                                                                               AD&D insurance benefits are payable.
With respect to a hand or foot, lass means the actual
and permanent severance of the hand or foot from                               A line of duty atciderrt means an accident that occurs
the body at or above the wrist or ankle joint. With                            while an insured fiublic safety off~ceris taking any action
respect to sight, loss means the entire, uncorrectable                         authorized or required by rule, regulation, law or
and irrecoverable loss of sight. The loss must be                              conditioii of eniployment as apublic safety officet: This
certified by a physician in the appropriate specialty                          includes action taken in the course of controlling
as determined by The Standard. -                                               or reducing crime, criminal law enforcement or
                                                                               fire suppression, including such action taken in
Seat Belt Benefit                                                              response to an cmqrgency while off duty. For eligible
The Standard typically includes a Seat Belt Benef t with                       firefighters and police, line of duty includes social,
its AD&D coverage. If an insured employee dies as a                            ceremonial or athletic functions to which tlie insured
result of an automobile accident while properly wearing                        employees are assigned and for wliich they are paid as
and using a seat belt system, The Staridard will pay a                         public safety officen by their emfiloyer.
Seat Belt Beriefit eqtial to the amount of the ADfa'D
ensumnce benefit payable for the loss of life, tip to a                        Public safety officers include police officers, firefighters,
tnaximum of $10,000.                                                           corrections officers, jtidicial officers and officially
                                                                               recognized or designated volunteer firefighters.




                                                                                                                                           5
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 89 of 230

      Family Benefits Package                 ~
      The Standard typically offers the Family Benefits
      Package of additional, family-oriented AD&D
      insurance benefits for no additional premium with all
      Group Life instirance policies that include A.D&D
      coverage. The Family Benefits Package extends
      financial assistance to an insured employee's family. .
      members in the~&ent of the employee's accidental
      death for which an AD&D insumnce beruftt is payable.
                                                                                                                           Is
  Higher Education Benefit
  The plans for a child's higher education should not
  end with the death of a parent. The H':gherEducation
  Benefit helps to keep those dreamS alive. To be eligible
  for this benefit, the surviving child must register
  and attend an institution of higher education on a
  full-time basis within 12 months after the insured
~ employee's death. The benefit is paid annually for a
  maximum of four consecutive years beginning on the
  date of death. The benefit arnount is the qualifying
  tuition expenses incurred per childwithin fouryears
  after the date of death, but not to exceed $5,000 per
  year, or the cumulative total of $20,000 or 25 percent
  of the AD&D insumnce bene, fit, whichever is less.
                                                                 Chiid Care Benefit
     Career Adjustment Benefit                                   In order to work or obtain training, a surviving
     A surviving spouse may need to make a career                spouse rnay require the assistance of a caregiver to
     adjustment as a result of the insured employee's            watch over young cliildrtrn. The Child Care Berufit is
     death. W'hen this requires additional training, the         designed to help cover the cost of providing care for
     CareerAdjustment Benefit helps to make the transition       children under age 13. The amount of the benefit is
     easier. To be eligible for this benefit, within 36 months   the qualifying expenses incurred by the surviving
     after the date of the employee's death, the surviving       spousewithin 36 months after the date of the insured
     spouse must register and attend a professional or trade     employee's death, but not to exceed $5,000 per year,
     training program aimed at obtaining employment              or the cumulative total of $10,000 or 25 percent of the
     or increasing earnings. The benefit amotint is the          AD&D insumnce benefit, whichever is less.
     qualifying tuition expenses for training incurred
     by the surviving sfiousewithin 36 months after the
     date of deatli, but not to exceed $5,000 per year, or
     the cumulative totaI of $10,000 or 25 percent of the
     ADE.~D insurance benefit, whichever is less.




     ia                                                                                Standard Insurance Company
                 Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 90 of 230
     Expanded AD&D Package ~                                        Additioirtai Dermitions of Loss
,   Few people are prepared for the sudden financial                The Expanded AD&D Package includes coverage for
~   loss brought about by an accidental death. Even                 a wider variety of accidental losses and conditions. The
r   fewer are ready for the potentially higher cost of              amount payable for these covered losses is equal to a
~   living associated with an accident that might result            percentage of the AD&D coverage in effect on the
    in paralysis or deafness. The Expanded AD&D                     date of the accident, as shown below:
/   Package from The Standard provides employerswith                Life...................................... 100%
~   the option'to~help protect employees and their                  (if the insuted employee disappears and the disappearance
~   families with an extra layer of security against these          is ca.used solely and directly by an accidertt that could have
    unexpected events.                                              n?asonably resulted in death)e                                                             ;
~
r   The Expanded AD&D Package includes an                           Life ...................................... 100%
~   Occupational Assault Bene, f:t, Publfc Transportatfon Benefit   (by accidenta! exlbosun' to aduerse weather conditions)
                                                                                                                                                            ,
,   and additional definitions of loss.                             Hand orfoot ............................... 50%
                                                                    (euen ijthe severed fiart is surgically reattached)
~   Occupational Assault Benefit                                    Audible speech . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50%
i   The Occupatioreal Assault Benefrl provides an additional
                                                                    Hearing in both ears . . . . . . . . . . . . . . . . . . . . . . . 50%
i   benefit if a membersuffers a covered loss while actively
~   at work and the loss is the result of an act of physical        Thumb and index finger of the same hand10 .... 25%
    violence against the mernber that is punishable by law          Q,uadriplegia ........ . . ........... ........ 100%
~   and evidenced by a police report. The amount of                 Hemiplegia . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50%
,   the benefit is $25,000 or 50 percent of the AD&D
~   insumnce berufit that is paid, whichever is less.               Paraplegia ................................. 50%                                   ;.

~   Public Transportation Benefit                                    Loss of speech or hearing means the entire,                                       ~=..
                                                                    uncorrectable and irrecoverable loss of audible speech
~   The Public Transportation Beneftt is paid when an
                                                                     or hearing in both ears. Loss of thumb and index                                   :,..
~   eligible employee dies as a result of an accident
                                                                    finger means the actual and permanent severance
~   while riding as a fare-paying passenger on public
                                                                    from the body of the thumb and index finger on the
~   transportatiore. The amount of the benefit is $200,000
                                                                    sarne hand at or above the metacarpophalangea)
    or 100 percent of the ADfe'D in ti.rance benefit,
                                                                    joints. Qttadriplegia means the permanent, complete
D   whichever is less.
                                                                    and irreversible total paralysis o£both upper and
~                                                                   lower limbs. Hemiplegia rneans tlie permanent,
~                                                                   complete and irreversible total paralysis of the
                                                                    upper and lower lirnb on the same side of the body.
                                                                     ParaplegEa means the pen:nanent, complete and
                                                                    irreversible total paralysis of both lower limbs.
                                                                    9   The disappearance must occur independenUy of all other causes and
                                                                        conGnue for a period of 365 days after the date of the accident despite
                                                                        reasonable search efforts.
                                                                    10 This benefit is not payable if an AD&D insurance benefit is payable for
                                                                        the lass of the entire hand.




    Group Life lnsurance                                                                                                                          7

                                                                                                                                                      ;:.
                      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 91 of 230

                                                                        Sqppjei))bnA-al
                                                                                    taf, LiAue. nsurance
                                                                        T-lic iieied                 -
                                                                        ba~'ic  '
                                                                            s izdveri*g    Un'fqf
                                                                        have         i,.:c,o~,.,cta*ge ,.tb.;kdclqtiaieI '-protect. tbpir,
                                                                                                         Op
                                                                        insurarice preserits einpl oyees;.%urth-tlie qp 'ort4n ,i:ty
                                                                             cliase additional Or6up. term lifeinsumpce foor;
                                                                                        the.irl p.0pg th`isgd.`d_itI- n--.-d t-o
                                                                                                                              'v-c
                                                                                                                                 'r g~-
                                                                                                                                  'a--:`.
                                                                      Iid~ps
                                                                           "to en aiice
                                                                                   N     t, h'-fi
                                                                                             ~e - napc
                                                                      'And        ~im*I*      yprdv'id-ii"'.
                                                                                                        ig th'emwith -fl'
                                                                                                                        -,qxi
                                                                      -iffov erag-eaino4ro!,a,compedt'ive grouj~.ra  - Its:e



                                                                       Eiiiplovecs'are: c     igi _e       fa]Ufe
                                                                                                   P  i e insurance— pouses
AID&D Limitations                                                      are 6hkjblp. for. SuppkmenW Life' stir nce:ifth6
All,kssd ffiuSfO`&'IIIr '
                        8 6161y 4nd.,direc.0y 4 4iiacci'detic          Jeffi   X~e.,Is -insure for S gp ,pIerpepta
                                                                                                     ......
  .             .
AT1,d,.Indepen
            ' dc htlybf0ot    - 1 icy.causesi vn'thin 365              j~,m. ployc,.es can app'I y fi'or Supp
                                                                                                          - I em dfitaltilft'.
                                                                                                                            eAnsuran%,
glay$ afterIthe, a~c ae
                     i Tit' O s,o 1. e--must & ., dVIdeh6ad;           bysubm #ting a.,signc#torolji~nObtf6rm dhd ah -evidMce
bfa c6 . 0 ro(;qp,y.pf.the:-deatli.cert-lfi"cat-c,.
                                                  , Losses             qf:imurabdit'fb y. . rni'for iheime'lves aiid their spoilses....
otber thaiijif6. rhus-fb-6 cer-u,fied,-.by:a physicianin Ahc           Suppldm. entAILifd-insuranc-e is:effiecLi~".c.fior.en'iP]O,)'Pes,
appropriAtc-specialtyk                                                 aiid spou§,qs~ nt   'he Ute.ew'dence Of ihsurabilih 1is.
                                                                       appf&e& Elru"pl'o'             ustza s :n.pqtjlie ailive wo?k
                                                                               .                                                                  V
AD&D Exclusions                                                       :.reqiiire went: 6n.:tl igt, d Ate A,n*y,"n'crca"s'e t"n,4"tl'i*'eam",'o"
AP&D'InsUrqng4mefits 4Te npL payable-f                                 of$'
                                                                          ~qpPlerpent-41' f6 insurai-rce'is
                                 ,                                    evidxihee df, bourd0lityand;,aclipg.,,          req4iTP~Mc.qv-S
dismemVernieficcau s'ed or., tontr b
                                   i ate,
                                       'd LO,, bv:
  - Maroract     of
                                                                      SU'PPIO M.,qn  a, L'f'
                                                                               '" "t'd   Jfe,A mpun_s,
                                                                                                   t Avaimab
                                                                                                           - le.
                                                                      Slipp                                                     amourits
                                                                                                                                                  71

                .                                                     ,4f$,M,OPP to        3.0   99      'n
                                                                                                         1, cremen                OOQV_
* Comni'ating or*'teippthjg, tq.,,coiiimitan assault%
  or f6lony,;,or ac tivd]ypArUcp
                              i atjng.,t4.a.v~QIcnt
  disarderorriot                                                      amokints av~afl4blc for-spouses. Tlid:    ap~Plicaaon--
                                                          on,         'mate P as ,p cfi~tcd to empJQy ~            'n~:ruop.
                   'und;,"ad-cphol, 6r,dro"g, 'u'nI'es's.
              cdmp'6                                                  'flie pr.einhiih, rafts;for. ea:dr IOiGOO:ir):q.o    nt.,15f
                                                  t
 uspd orcons' 'm6. ~acc
                     A       rdi g4o.-pe
                                       t]: di~ 'ions                  S,'~ppkq eiojlffe,insuv4ncc.
 QfIA_fiIIYfiq*!q9
                           I                                          Supplernentaflif'6 "Exc'lu'gion
•Sickn&sg.or,pregriariCy exi'Stilig'at LIM Liiil"d 6f
 the at6ddnt*                                                                     j i I"Li insiiranq , ben fi ts yz jlj ot'he
                                                                      S'tipple'nlepp,
  Heart a                                                             payable fdra:-A'cath whichJs':',da'usj-d br:cdhttibu        tg
      8 .                                                                                                                   . -
       iltal:or surgicAl                                 Li           bv suicide,eir aq'inten iorial _elf4iff itte injur i
                                                                      while sane;oc insqLneJ2,unless the.c.overa     P hasee  bn
                                                                                               fioe.
Reductions -i"n AO&D Insueance                                        contintroiisly fif,effed       m 'Ote tliaii. two years; This
Typk'allyj i.nstifii.icatbi2iic'f ts,-,tfe r,cd.uced •tq,, 4             , .       .c-
percerftage -of tlie,:o *rjgi'n'a
                               'l'ainb)A irlb"ase'd-upba                     , uranc i. Jo iilps& (lie. -,amO.Pri.u.0. _thqiP;reasq- A§
                                                                      tik it is
iktt.ain,me.nit..,Qr$pec-ifip.d -!M!
                                           ;
I T Fbr Wsddfi W Ndw Jefs6y (Wd6fits, Insah
                                          'e'! is n'of'a'pplicible.   RedUctions-in Supplernental.
                                                                                               -   Uf6 InsUrahce
                                                                      At,a9570j Hie ainount o ,u   e qgt,
                                                                                               -pp .m   aSt,;'fe.instirancq,,


                                                                      12. ROFM!*,q!,gPdNqwjemxf0IO
                                                                                   v               _o_
                                                                                                     :' lni~qpq7'1s:
                                                                                                   a ts, 1         o_ti,Ppp
                                                                                                                        a 1 1i1 c1-1;
                                                                                                                                 ab~1e'
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 92 of 230

      Dependents Lrfe Irnsurance                                             Some: Commoniy As,ked Questions.
     The Standard offers Depend:ertts:Lifc.irisuranc'ein                     111/ho is `eligible for coverage?
     cornbination wit}i Grotip' I.ife iilsurance to provide
                                                                             Cov:erage is availab]e to all=active employees:who
     additional financlal security for'ernp'Ioyces and tlheir
                                                                             areregularly,:wor}.in"gatleasi:30- hours eacli iveek..
     families: If.vependents:Life inst rance,is`s.elecCeci;
                                                                             a;nd nieet.ahe required eligibility, ruait.ingficriod-as
     an.insurezi'crrililoyee rnay..purchase group term; life
                                                                             shown iii the Ir:mployee }3enefiis Proliosal: Temporary
     insurance t.o cos:ler a,sP.azcse or claild.
                        ~•                                                   and seasonai.<eitiplbyees aiid fiill:time menibers
                                                                            'of'tlie armed.forces "of any country are riot
     Childreri; atibpted ehildren and stepcliilelren l.iVirig
                                                                             eligible for,coveragc.
     in: an eligible eniployee'shoine:are.sonsidered
     depenclents-tlirouggh agc:;9(),or age.i244 if .r..egister:ed as
                                                                             Wiiat. is the aotivevork requirement?'
     studetits anii<attenziirig:an_accreditcd educational
     institution on a fu1l=drne basi"s:                                     Act:iv.e work'nieans performing. tl7e. niaterial duties
                                                                            off tl1e; etnfiloyee's occupation: at.the eiriplayer's:ustial
    Dependerits:Life insurance.niay be conpnued                             _place;of husiness. :Employees who; do not.rneet t}ie
    after-age'20 fora,child.who'is.dfsaliled. ivfarried                     aative. riioz3t requireinent dueao sickness; znjury:or.
    chi]dren.or de~ien~entswho=arc fitll trm'e`inernbers                    ~regnancy_on (he day before; fhe scheduled effective'
    of tlie arnied forces, of any co,untr.y are.not cligible                date of insturance :(iticludtng D.ependents L'ife
    for eovei-agc.                                                          insiirance) will noi becoine iiistired aintil;Che day
                                                                            aftez;ahe empIoyee;contplctcs one;fulI•day of active
    Insured employees are eligible.to insure>their                          woric as:an eligible anemLer
    dcpende,zts on: the later-:of'tlie .date their Gi-oup Life
                                                                            UI%lien is ;coverage effecti e?
    insirrarice becomes effective;or t}ie':date they first
    acquire;a depenclerat.                                                  Tlie eff,e:ctive:,:date'of°coverage for an elrgilile: emliloyee




                                                                                                                                                I
                                                                            or:depencient.depencis upon, the,cligrbilily wqiti~zg
     Depende.nts: Life:'Exclusion                                            fieriod aiid tvlictlier the individual is reqtzireci to
                                                                            provide evidence-ofirrsurability. Additiotially; in every
     Thisplan may" include an ekclusioti for de.ath
                                                                            situation elig:ible:employ.e.es:niuscmeet the activ,e u,ork,
      resulting froiit:suicide oryother iiatentiorially se1F;
                                                                            requiretnent before. tlie 'iristtrance:bec.oine.s effccti.ve...
     inflicte,d injury; while sane or insane.13 The'amount
     payable.will exclitde:ai7iounts. that have: iiot been.
                                                                            y1'}i'ile;Dependents I.ife, insurance,is in effcct, each
     continttously: in:°effect for at least.two ycars on tlrc date
                                                                            neiv d~fierident-becomes''insured iiriniediate-ly:
    .of death.
I   ReductionsJn Dependents Life Insur-ance
                                                                            If._an ecYtployce:or dej~enclerrt"is-not rccluired to proti~ide-
                                                                             evzdence of i~aszcraGtlily; tlie effectiie cl'ate of coverage
    'IyPically, D,eliertdentssLife insurance benefits are                    clepeticls ttpon jyliethcr the coverage 'is conti-i'butoi-Y.,
     i•edticed to a lie'rcentage of tlie cirigiiial aniottnt                ;or rtor:coriinbzitaz~: ;,
    baseci u}ioij attairtinent oCspeciFied:-ages:
    13 For Missouri;and New.Jerseytesidents, "insene" is•not appl.icable:




    Group Life insurance'                                                                                                                   0
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 93 of 230


    For noncontri8utory plans, coverage is eztective ott                             1
    the date the employee or the employee's dependent
    becomes eligible.

   For contrribiciory plans, ernployees must apply in writing
   for coverage and agree to pay premiums. Coverage is
   effective on the later of:
   • The date the Aployee becomes eligible if applying
     on or before that date
   • The date the employee applies for coverage if within
     3I days after becoming eligible

   If an employee or deiUendent is required to provide
   evrdence of insumbflity, the coveraga generally becomes
   effective on the date The Standard approves the
   euidence of insumbility.

   When does insurance end?
   Group Life insurance automatically ends on the
   earliest of the following:
   • The date the last period ends for which a premium          If Supplemental Life coverage is selected, it
     paymentwas received if the coverage is contributory        automaticaily ends on the earliest of the following:
   • The date the gmup policy terminates                        • The date the employee's Group Life insurance ends
   • The date employment terminates                             • The date the gnmup polic~~ terminates, unless the
   • The date the eniployee fails to meet the definition          employee qualifies for WaiverofPremium
     of a member, however, Group Life insurance may be          • The date the last period ends for which a premium
     continued duting certain periods                             payment was received if the coverage is contributory
                                                                • For a spouse, the date of divorce or legal separation,
    IfAD&D coverage is selected, it automatically ends            death of the employee, or the date the spouse
    on the earliest of the foliowing:                             becomes a full-time member of the armed forces
    • The date the employee's Group Life insurance ends           of any couiitry
(so,• The date WaiverofPremiumbegins
   • The date the r1D&D instirance terminates under             lf Dependents Life coverage is selected, it
     the groufi fiolicy                                         atitomatically ends on the earliest of the following:
   • The date the last period ends for which a premium          • Five montlis after the death of the insured employee
     payment was received if the coverage is contributory          (no premiums will be charged for the Dependents
                                                                  Life coverage during ihese five months)
                                                                • The date the employee's Group Life insurance encls
                                                                • The date the Dependents Life insurance terminates
                                                                  under the gmuppolicy
                                                                • The date the last period etids for whicli a premiurn
                                                                  paymejit was received if the coverage is contributory
                                                                • For a spouse, the date of divorce
                                                                • For a dependent, the date the individiial ceases to be
                                                                  a dependent
                                                                  For a cltild that is disabled, 90 days after
                                                                  Tlte Standard requests proof of disability,
                                                                  if proof is iiot given




   10                                                                                 Stanr4ar,-1 Ir,L-a i.-:lr,,-^
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 94 of 230


What level of employee participation is required?
For noncontrtbutory plans,100 percent of the eligible
employees must participate. If a plan is contributory
(partially or ftilly fiinded by employees), a minimum
number of eligible employees must participate, as
specified in the Employee Benefits Proposal.

When does& group policy terminate?
You may terminate the gmup policy by providing
The Standard with written notice. It will automatically
terminate if a premium payment is not received by
the end of the gmue fieriod shown in the group fiolicy.
The Standard may terminate the gmup policy on any
premium due date if the number of persons irisured
is less than the minimum particif,ation requirements
as defined by the gmup policy. The Standard rnay
also terminate the graup policy if it determines that
the t~olicyholderhas failed to promptly fiirnish any
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 95 of 230
0                                            ~                                                       •                                       ~
                                                                                                                                              ~
                                                                                                                                                 ~

                                                                                                                                              }
                                                                                                                                          M;
                                                                                                                                           ,f
                                                                                                                                          !~.
                            —01

                                                                                                                                            ~.
                                                                                                                                             t
                                                                                                                                             c

                                                                                                                     •                            s


                                                                                                                                                  1


                                             , Standard Insurance Company                                                                         `
                                               Founded in Portland, Oregon in 1906, The Standard is a nationally
                                               recognized insiirance provider offering group disability, life, dental
                                               and vision insurance and individual disability insiirance. We provide
e"                                             instirance to more than 28,500 grotips covering approximately 7.6 million                     ,
                                               employees nationwide.' Our first grottp policy, written in 1951 and still                    '
                                               in force today, stands as a testament to our commitment to building                        '
                                               long-term relationships.                                                                  ~~
                                                                                                                                         ~„.,
                                                                                                                                         lEt~



                                               M'e ahvays strive to do what's right -- for our policyholders and their                      ~
                                               employees. This dedication has resulted in a national reputat9oli for quality                {
                                               products, superior service atid industry expertise.                                         b?

                                               To learn more about Life coverage from The Standard, contact your
                                               insurance advisor, call the Employee Benefits Sales and Service Office for
                                               your area at 800.633.8575 or visit us at www standard. com.

                                               ' As af March 31, 2008, based on intemal data developed by Standard Insurarsce Company.


                                                                                                                                             ~
                                                                                                                                           ~


                                                                                                         •                               ~.{




                                                                                                                                          :trf,


     -meStandard®
                        PosilMerydifferpM.


1
E
     Standard Insurance C.umpany
     1100 SW Sixth Avenue
     Portiand pR 97204
     wvwstandard.com




     SI 6958 (11/06)PR/ER
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 96 of 230




       ATTACHMENT 5
                                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 97 of 230




                  Dedicated to Outstanding Customer Service for a Better Community
 ~r'~')..'s        ~.-':+~'~:4.= ,`y•1-~'-<<.~r~
            1^ `::~1r               1 1 w~i~i~~~.~iji~.~,t.
                                                 ,        .T                         (      •ii ,~
                                                              •]`,r~' <(,Ij~..:~'G}:YlI~~4'f7
                                                                            ^i                   - 'v
                                                                                                   ;k.~T':y •J    ^~F:~                         /~'..~':ii`v~)lay.:..-u,.~,
                                                                                                                                                                         -~•.+:
                                                            Y~,~1..
                                                                                 ~ i} , F`.r 6u y T%.. LrS'r1Y.~`~~.'s iZ1uLj~~~.'~~'
                                                                      ~(
 y~,:z i~ c•:~!:.         ;7
      :~9r<~—~1::~` yyo. . `N~1. •xi ck .1-v          .r>'.~.~,i,.~                                 -•,i ,;           ~''~ J l, t}'~"•• ~ ~ cx4 t~ ^! ~ yr S'tei
                                                                                                                                          J'~
 ~;4~b:~.-:N. _x:•.mrlf:.::i.s4~+:t~           :i.   :.~f.:~'Aj'.~d~-:L.Gr~l:r      arT:L.:)..7).:tL._r..L~':..rt[.~"
                                                                                                                    ~..
                                                                                                                     '"kii"~~~~..~! o.U-u1:.t.t.'::^r,l'E%:liri'.•?:l'f3t



                                                                      December 11, 2009

          G. Sky O'Callahan, AVP Customer Support
          Standard Insurance Company
          920 SW Sixth Avenue
          Portland, OR 97204
          Facsimile: 971-321-6404
          E-Mall: socailah@standard.com

          REFERENCE: NOTICE OF AWARD 2009-262R CITY OF EL PASO 2009
          EMPLOYEE SUPPLEMENTAL BENEFITS Item: Life

(01~ Dear Mr. O'Callahan

          The Cily of EI Paso has accepted your.;offer In response to our Solicitation number
          2009-262R for CITY-.OE EL PASO 2009 EMPLOYEE SUPPLEMENTAL
          BENEFRS Accordingly, on Qctober 27, 2009, the El Paso City Councii approved
          the award of Contract #2009-262R to multipie vendors. Your company was
          awarded the following item(s): Item: Lffe

          Vendor. The Slandard Insurance Company, Portland, OR
          Amount: $326,000.00 estimated annual expenditures

          This Is a four (4) year contract for City of E) Paso 2009 Employee Supplemental
          Benefits. The period of perfonnance vrill be from January 1, 2010 through
          December 31, 2013 with the option to extend the tenn of the contract for two (2)
          addifional two-year periods, if the option is exercised prior to the expiration of the
          original term of the contract.

         The contract, comprised of the solicitation, your offer and the Purchase Order(s), constitute
~        a final and complete repository of the agreements between the City and Standard
         Insurance Company. It supersedes ail prior or contemporaneous communications,
         representattohs, or agreements, whether oral or written, reiating to the subject matter of this
         contracL Mod(ficafions to this Contract shall not be binding unless made in writing and
         signed by an authorized representat(ve of each party.

         For information concerning this contract, contact lrene Morales. OMB-Insurance and
         Benefits Division @ (915) 541-4446.

         I will be the Contract Administrator for this Contract, and I can be reached at (915) 541-
         4113 or Fax (915) 541-4347. 1 will assist you with any questions you may have and will
         assure that the terms of the Contract are met. Any correspondence regarding this Contract
         should be sent to my attention. The City of EI Paso looks fonvard to working with you on
         this Contract.

         Sincerely,
         1;~i'io14A.fAJ• I,6~y----
        THE CITY OF EL PASO
        Michael Plum
         Administrative Analyst
                  FINANCIAL SERVICES DEPARTMENT, PURCHASING DIVISION
          2 CIVIC CENTER PLAZA, 7' FLOOR. EL PASO, TX 79901 MAIN: 915-541-4308 FAx: 91r541-4347
                                                                      yweloasolexas.amt
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 98 of 230




       ATTACHMENT 6
                                Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 99 of 230
                                                                                                                                                 Cs ~•t~J-6~2


                                                         on- nt orm Employee Benefits Summary
                                                City of E) PasO - Benefit Services N Bi-Weekly Rates
        (+315) 212-1275 fax: (888) 504-7142                                                                                          phn      EPWU Payroll and tienefits
        CityHall•300N.Campbell                          emall:_                                            nov                                       (QIS)594-SS33
(00",
        Ptan Year based on CY. effecttve Jan 1 through Dec.31                                                                                    Reviewed 07/01/2014
        MEDICAL SENEFITS - AETNA Inc.                                                     City Account Representative: Gabriela Zuniga (915) 212-1271
        (877) 800-8682                                                                                                                                   Vywr.v.aet•na,com
           bocFind Plan NdmB:
                                                                           EEf;2                                                             "011it—of— Network
            Choice POS 11           EE-Only            EE+1                                In-Network Description
            (Open Access)                                                ar more                                                                 DescriPtion
                                                                                                      53,000 DeductP.le                          $5,000 Dedu:trofe
          High Deductibie
                                    $41.59           S97.17             $152.75              100S:4 coverage a(tcr ded:saEofe.             SOFk Coverage after deducttole
         Ptan (CDHP Plan)                                                                                no co-pays                                  r,o co-pays
                                                                                                      :c1,000 Deductible
                                                                                             80'ra::overage after deduc:iSo!e                     $3,000 Deduct ate
         IIasiC / COrC Plc~n        S6S,36           $144,75            $224,16                520 FCP office vi5it ca-pay                 501; toverage aftef oedu=llale
                                                                                             S30 SpeCt81t5t OfJILe ws{t CD•Pay
                                                                                                       5300 Deductiufa
                                                                                             904`. coverage efter deductil5!e                     s.,000 Dedu::rd;e
            8uy-Up Plan            $112.96          S240.06             ~~," 367.? 4           $15 Pi,P.offiee visitco•aay                 500;'z Coveragt afteraeductfible
                                                                                             sZS 5petiaiist office visl, to•Nay

        PRESCRIPTION BENEFITS - MEDCO/EXPRESS SCRIPTS                                                            (800) 711-0917                        www.tnedco.corri
                       90 Day supply available throuph, mall order ONLY and at doubie the 30 day co-pay for,all ,three plans
                                                   flrAnd Praferred    nrnnd Non•prtrd                                                     arand Preferred   brAnd Non-prfrd
          $d51C - 30 Day.            Generic         (rormulnr/)       (non•formutary)         'CDHP-30 DOy                       nerlc      (formularY )    C!+on-rarmularyy
               Supply                                  530                 S~{5                        SupplY
                                      S15                                                                                    15 $30
                                                                                                                           ~S_                                     S45
                                     Generfc       arand Preferred     Ornnd Non -prfrd       *Preventive
                                                                                                       Rx covered at 100P/o per federal guidelines;
         BUy Up - 30 Day '                           (rormurary)       (222-1012,ularv)    CDHP co-pays for chronic Rx only; ail other CDHP Rx subject
               Supply                 510              $25                 $40                                             to deductible

        DENTAL & VISION P'LANS                                                                             City Account Manager: Gib.Pena (915) 212-1279
        Metlife Co:•f800 880-1800                                     United Concordia: 800 •332-0366                          Block Vision: 866 265-0517
                               EE Only.                EE <:          E!: -^ _. or mcre I Tnis pian is an HMD Dentai Pian anr} Ptimary Lientist t•IUST de selected
          Met.life Dental                                                                 trom iist o; providers,
                               S4 60                  $$.50              5I0.79 f
 m                                                                                                                                           httn y:lJmvbennfits.meftife.rom
                                     EE t3nly          EE ~- 1        [E + 2 or more      ; nis ts a PPO Dental Pfan and in-nett•+ork provider Iis. avaiiabie for
         Concordia Dental
                                                                                          highest levet of coveraae. O;:t-of-tletst•orl: benefits are suv):~ to Usua!
           with Octho                ~q,48            $20.13             $36.06           and Customarj• (UCR) rate=. simounts over UCR rates r.,ill not be
                                     EE Oniy           EE 4- 1        EE + 2 or m:re      toverel anri patient can be oafance trilled by provioer (overage otveC :,y
          Coneordia,Dental                                                          a     pLtlent).
           wtttiout Ortho            $9,09            $18.60             $ 30.14                                                  vnuv:.trccl.camltuctccicilonts.iso'iid=206
                                     Et: only          EE + t         t:E - 2 or mcre ThiS ptc'•n ls a PPO Visiori Ptafl and in-networr< itst availabte for hignest
                                                                                          level cf coverage, T•lust suomit a c:aim form for cut-of-r,e:t ork
            BiaCk ViSion
 w'                                  $2,44             $4.27              $6,35           ro`ffrage reimbursement.
                                                                                                                                                        vnvVi. hlnr.kvi5ian.ci~m
        LIFE INSURANCE - The Standard                                         800; 348=3226                                                         rvww.standaret.cont
          Basie Life and AU eligible,employees have 550,000 in Llfe coverage and AD3D; $2,000 [lfe cvt3 for spottse; and $1,000 lif4 cvg for ea.tr
                         etigible dependent chi1C under the age of 26 at na cwst to the einplo,yee. Empioyee tdUST enrolt to receive reneft:. and
             AD&D        designate beficlaries. Domestic Partner coverage sub)ect to Imputed Income of s.3i
                             ~ppi'ovals up fcr $200,b00 are guarariE~ed'for ne.r empFoyces. A(ter 30 'days o` :en;:nuous~~eriiploi>ment, cnance; can only
        '~d~
          _~(`ipllfttdnt~ilZ be rTiade ~4iitii a quaiifying life •eveRt or thrcugr Open Enrcliment agd su5}c,ct to meu+cai unoerwrnting; =_sripentC ot
                             insuradiilty, applicatio:i for undertvritinR process .rait be requaed with_tvaiting.per,od of approXimateiy six.(6) t•:eeYs for ara
                             answer.from carrier. Plan is age-graded term life p_ficy,
        Dlsability (Short Term Disabtltty) - Trustmarlc                                                                                       fax: 508 853-2757
        City Account Manager: Gib Pen'a (915) 212-1279                                                                                     v.vJw.trustmarkinsurance.com
        Deferred Compensation - Prudential                                                                    vnvw:urudentialretlrement.ondiatoti-,coiritei uas69
        Local officet Presi.ortegA and Associates (915) 778-2424                                                                                     (8,77) 778-2100
                   VIP Corporatc Account t-tembership available through payroll deduction for employees and their ellgible depehdents; no
        EP Fitness contract; mcnthly rate•of 19.99 -r tax (510,82 bi-i•reekiy) per member,
        E          (915) 534-9090          vrvtiw:epfitness.com                      Corpr Accounts Manafler, Joseph Drtnflas coll,{925) 694-9286
                                         tdust be enroiled in City's Nealth Piarti.to parUapate in fleliness ProQra"m and.is for empioyees onty,
 N Wellness 1) Wellness Preventive initiative: $10 reimbursement cn health aeductions after annuaily meeUng four prevenuve requiremenr;s
         Program 2),Gym Membership Reimbursement: $10 monthty rdimbursement for attending gy,ni facil;ty at least eigitt tfines a montti
                        3) Get Active Program: earn reivard polntS by meeting team Or indiviUuai goals set 16 a 8-12 tvee;c competitton
                   Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 100 of 230



                               IMPORTANT INSURANCE INFORMATION „
AETNA (877) 800-8682 www.aetna.com              MEDCO, EXPRESS SCRIPTS(8o0) 731-0917 www.medco.com
  • One card will be issued for-the medical and prescription plan.
  • Prescription plan informatlon is on back of Aetna ca- rd and the employ.ee's social security nun11er is the                                  ®
    member ID number..
    • Blll and payment questions should be directed to Aetna and its representatives.
IT IS THE EMPLOYEE'S; RLSPONSIBI!-IT!':
    • To notify Benefit Services Office of any errors or omissions on their Payroll Deductions: Failure:to do-so
    may result in paying.back deductions and may affect insurance coverage.
    • To notify the City's Benefit Services Office any of the following Qualifying- Ufe Events..within 30 days.if
    changes need to be inade to your insurance plan:
                   BIRTH - DEATH - DIVORCE - MARRIAGE - COURT ORDEIt - LEAVE OF A95ENCE
      REDUCTION OF HOURS.- LOSS. OR BEGINNING OF CHILD DEPENDENCY - LOSS OR BEGINNING OF iDTHER COVERAGE
REQUIRED-DOCUMENTATION FOR THE~FOLLOWING QUALIFYING LIFE EVENTS:
    •Adding Dependents: birth certifcates (hospital birth facts may be used for newboms) and social security
    numbers for all dependents
    • Adding. Spouse: marrfage certificate or common-law certificate, social security number and date of birth
    ofspouse
    ®.Dropping Spouse due to divorce: final divorce decree
    •Adding or Dropping Domestic Partner: Domestic Partnership Affidavit with required. documentation
    • Adding or Dropping Coverage. Due to Coverage Elsewhere: confirmation notice fram other carrier as to.
    effective date of coverage.
            Plan Snapshot for summary purposes only — Please refer to Medlcal Booklet and Scheduie of Benefits for full Informattont             ®
                                     htlo:Uhome.elnasotexU.aovlhuman-tesoturceshtnk-mananmenUhealth.ahn
                                                          In-Network                                         Out-of-Network
              Features                       CDHP           Bas c            Buy:.Up            CDHP              Basic           .-Buy:U
     Individual annuat deductlble           $3 000         51 000             $300.            S%000              3 000             S 000;-
       Family annuat deductible             $6 000         S2 500             $750             Sl6 000           $7 500.           $2 500
      Co-irtsuratue pald bY plan             100tYo         800/0              90'Ib             50o/n            509'0              50.%
     Max individual out-of-pocket .         S3 j000        52.000            S1500             $8 000            $6,000,           $.4 500
          Max lifetime benefit                n/a            n/a                n a               n7a.             n/a                n/a        ~
                                                               Hospital Services
        Per.admisision co-pay             ded.then 100%     5100          $100                ded then 50%         $500                $500
       Room 8 baard (semi-p►ivate)        ded:then 100% ded then 80% ded then 90%             ded ttien:50%    dedthen 50%       ded then 50%
       Ancillary hospital charges         ded then 100% ded tnen 80% ded theb 9096•           ded then 50W     ded then 5096     ded then•SO%
               Outpatient                 ded 8hen 10045 ded then 8045 ded then 90'16         ded tnen 56%     ded.then 50%      ded then 504a
       Emergency room co-pay              ded then 100       575           $75                ded ttieit 50%      .$75                 S75
                                                           Physician Offlce Visits
     PCP Office Vlsit (general, famity,
          lnternal, pediatntian)          ded then 10095     S20               S15            ded then 50% ded.then 50% ded then 50%
      Speaalist Physrcian Office VIsR     ded then 100°b     $30               $25            ded then 50% ded then 5046 ded then 504A
    Servlces not induded in once vfsrt    ded then 100°.5 ded tnen 80%     ded then 90%       ded then 50% ded then 504fo ded then 50%
       Annual preventive care exam           100'i6          100%             1000/0          ded then 50% ded then 50% ded then 50%
                                                          in-NetworK                                      Uut-Of=Network
      Pharmacy Benefits -                                araad Prolcrred   nraed Non-Prlyd
           s30 Da  "                         Gen®ric       (rwmulary)      (non-formulary)
             Basic Pian                      $15             530               S45                  No out-of-network coverage
            Buy Up Plan                      $10             S25               $40:
•90 Day at 30day x3 rate by Mail Order•ONLY Per federal guldeline9, preventive Rx covered at 100%. For CDHP: Same Basic Platt cc-pays
                                      apply for CDHP Plan for chronic Rx; a0 other sub)ect to dedualble
                                uoneesTtc rart:ner ts(-weetcty ralLes wrcn impuclaa income-
    EE and.DP combinations                   .'CDHP Plan                           Bas c P an                        , Buy'Up Plan
            EE Only plus               $41.59 plus 555.58 and             $65.36 plus $79.39         snd       $112.96 pius $127.10 and
     Domestic Partner Adult*          S119.08 of Imputed income          $119.08 of Imputed lncome             $119.08 of imputed Income
              EE+l plus                $97.17 plus $55.58 and $144.75 plus $79.41 and                          $240:06 plus $127:08 and
     Domestic Partner Adult*          $119.11 of imputed income          $119.11 of imputed income             $119.11 of imputed Income
            EE only plus               $41.59 plus $111-16 and            565.36 plus $158.80 and               $112.96 plil,s 5254:18 and
   Domostic Partner and child(ren) ,238,19 of imputed Income           I $238.19 of imputed irimine         1 $238.19 of imputed Income
           EE+1 and EE+2>                                                                                                                        ~
          lus DP and chltdren                          Processed same as (EE oniy) +(DP adult+Chiidren)
               DP rates In addibon to befarc-tax Employee rates. DP portlons are on after-tax basis and subJect to Imputed Income
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 101 of 230




       ATTACHMENT 7
                    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 102 of 230




CITY OF EL I'ASO,
20 14PERSONAL EN90LWv1 ENT FoRN-i' - rw8NVM-AlNT8,NANCE:                                                              C)

VanessaSt'. Pierre.                            EmIJ16yee ID-w 027714
12216 Kir.kchristel                                             '41140                                   :Evem Dw&.      O'Sil 11/2 0 i 4,
El Pasol, TIX ,79910'                          Date 6f Bjrth::.                                          :Scfvice:.Da(e- 0814 112014
                                                                                                          EvenuClass: 1,111k
         (WK)                                                      xxN-.
                                                                       '.xx-                              Marital Stafw: Married
                                               sex:                F,etnale                               Locatjon:      Health - Adiijiriisitaiion,
               ,.
%NPARNl,NQ::Il,"YO'uR ~OtilzgsSpR        'TAL STATU$,IS.INCORRECT:P LEASE MAIXTHEAPPROPRIATE
                                 . M ARI
CIIANGES AND RETURN,TOS     ,,IN U,R.NNCK &.3..E,NE FITS.

Thi,statcinciit lists yqqr penciit opfipns.,~d I ~iitJr,ssqc~
                                            an-t         a    iated,pkv pei-iod'costs.. Usi t1iis, work-slicat
Plcasvnote thatyolur -ciliolce,s will'bee,omel e,ffective.,af!cr tli.e, appropriate i"itintlieriod for all lilatisi
CIRCL,   E TI-IE Pltmmium for thedesirod option-and iriitial ncxt:.to;it.;.Circic% the wdive,dcduction (W)if ydii wigh (d ~4aive
covera&.
All coveted dependents must be listed on'tlie last,pagc, Nyou seAcqt ,Eniployee.-I cqvcrage,y             oum  ust provide,the naffit,of tlie
c66red.deliendem in the:spqce ptovide'a -uiiderthat pjam
Ret.umvourcoinipletedetirolliiien.tforins,i*L;nqO .0 d4tqdap,int;ti,-nnce&-,Benefts.wiihin.'
I f you liave any questions, please contact Insurance & Bene rits at(9,1-;   5j.541-4209,.
Pleas"e'k-cep".1 py 0 thi.~~fbrtn-foryour records,


                                                    TER PAY PER-lOD PRICE AND OPTION COMS
YOUR OPTIONS                                   Eni,p1~~Vce:   Employee      Opp',oyce
                                              :Onlv                           orin'ofre

M ED I QVI,
CDOP Plan After'l'ajk                          5     4L59(061)                       J,7(002)_-     s    1 s.2. 71((f 0
CDI-IP Plan PreTax                             S    :41.50(ikg)                 97~ 17(u05)         S    15'L7:%W0)
P.QS Basic - Affter,Tdx                        S    , 036(007)           S     1,4475(08)           S    ~224.10009.
POS Basic -Pre Tax                             S    .653~.qblo          1      144 75((i1.1?.       S _224J6012)
     4uy-Qp - Aftqr-Tax:                       t    ti2m)(01J)          .15    240.(WO 14)          S    ~367JVOIN)
Pos buv-Up = Prejfix:                          s    I)Z.06(01(;)         S     2 46. 0"fj (0 17)   .,S   -367,14(01 P)



You are not qyrrent.lyptirticipating in the.Mcdl67l plan.
Einplovee -4-1 clovered Depende,nt

 DOMESTIC-PARTNER -MEDICAL
DP CD14P for use %%,,' E13oniv                 S    55,58(001)                                                             s   11:1,10(oo1)
 DP CbHp',i6r
 Dp Basic f6r uqcm/:EEbnIv                     S,   79.39(OD4)                                                             s   I'n'so(o0s)
 EiP Basic for P-se w/ EE- I
,DP BuyUp (Qr-wwiw/ FEonly                     S    127.10(007)
 DP BuyUp fbrzuse.;v/1.:,E+1
 Waive                                         S      9(wy

 You are.not currently particiP,ating.inthe' onicsticPartnerAledicalplan.
'I'liis Plan is sqbject to'imputed-iilconic anct REQUIkES'a rnedical pjan,sciccfion,of Employoe"Only of.Eniployce 4- 1 oPtIon;

%IIN70 IYEN'TAL




Vanessa St.. Pierre                                                     Pagp I

                                                                                                                   DNLISL,Pierre 0009
                    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 103 of 230



    CITY OF EL PA80
    2014 PERSONAL ENROLLMENT FORM EVENT MAINTENANCE Cotltinued


                                                      PER PAY PERIOD PRICE AItiD OPTION CODES
    YOUR OPTIONS                                Employee        Employee    ; Employee
                                                (>n)y           +l            .+2 or more
    Metlife Dental Afier Tax                    5     40(001)         5     9.30(002)    ;$    10.79(003)
    Metlife Dental Pre Ta.Y                     S     4.60(004)       s     8.5o(005)     S    10.79(006)
    Metlife Dent EE+Dom Partner AT              s     8.50(007)                                                5   10.79(008)
      si v~1                                    S     0.00(w)

    You are not currently participating in tde HMO Dental plan.
    If you select DMO Dental you roust choose a provider from the Provider listitig IDlt
    Employee +I covered Dependent

    PPO DENTAL
    Concordia Dental w/o Ortho AT               S     9.04(001)       S    19.60(002)     S    30.14(003) `~•
    Concordia Dental w/o Ortho PT               S     9.04(004)       S    18.bo(005)          30.14(006) V
    Cncrdia no orth EE+Dm Prhu AT               S    18.60(007)                                             S      30.14(008)
    Concordia Dental wlOrtho AT                 S     9.48(009)       S    20.13(010)     S    36.06(011)
w   Concordia Dental w/Ottho PT                 s     9.48(0121       S    20.13(013)     s    36.06(014)
    Cncrdia w/otth EE+Dnt Prtnr AT              s    20.13(015)                                             S       36.06(016)
    Waive                                       s     0.00(w)

    You are not currently participating in the PPO Dental plan.
    Employee +1 covered Dependent

    PPO VISION
    Block Vision AfterTax                       S     2.44(001)       S     4.27(002)     S     6.35(003)
    Block Vision Pre Tax                        S     2.4400.4)       S     4.27(005)     S     6.33(006)
    Block Vision EE+Dom Partner AT              s     4.27(007)                                                S     6.33(009)
              t,.                                     o.OD(w)
      aive ,. [                                 S

    Yoa are not currently participating tn the PPO Vision plan.
    Employee +1 covered Dependent


m   SHORT-TERM DISABILITY INSURANCE

    You are not currently participating In Short-Term DlsabiUty.
    Disability Change _,_,. (1'/N)             Pre-Tax Amount                      Afler-Tax Amount
    Montbly Benefit Amount                       BeneSt Period                     Elimination Period


    Beneficiaries are considered to be primary unles.c specified as contingent (CON). ]=qr each plan type, the total of a)I
    primary percents must equal 100% and the total of all contingent peteents must equal 100%.

    BASIC LiFE AND AD&D                         Coveraue Amount
    Basic Life and AD&D EE Only                 s 50,000              S     0.00(o41) ~
    Basic Life and AD&D EE + Deps               s So,oOo                    0. 002 at
    EEonly portion for DP cvg                   S 50.000              S     o.00(003)
    Waive                                       s 0                   S 0.00(w)

    You are not currently participating In the Basic Life and AD&D plan.




    Vancssa St. Pierre                                                 Page 2                                                    0001

                                                                                                   DNL/St. Pferre 0002
                      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 104 of 230



      CITY OF EL.PASO:
      2014 PERSONAL.ENMOLLMENT FORM -:13WENTMAINTENANCE Continued



     ,DP BASICUFF AND AMD                        Covc6i;c Anidtitit,
                fbr-iwputcdj n.come
      DP pprtiqn'                                s
      Wai've                                     s                              (,.\V)


      You are, itot currently partkipating, iti the DP Bisid Life and AD&D pNn.
      Thisplan is:subjcct tdAinputed incoim, andREQUIRES 4 B-Mic;Life atid AMD, plan scintion OfEiuplcyee Wy.
                                                                                                            ,

               Bmic LifLi'and Al)&Ij'

                           NAIME                          FULL ADDRESS                       RELATIONSHIP   4ln BENtFT 'cbK--:




5i   'TO ENROLIL., lN.:OR MAKEe..CHAIN~GES-TO,TI,IE*FOLL"OWI.NG-PLA.N,~:'(5t!Oi~tt MEN
                                                                                     i 'TAl-.:LlFE,.l)EPE,1,4DENT
     I'll-L'AND. S1.4011T TERIN-1-DISABILITY) YO.0 INI'UST:-NIEET k"V"ITII A]ZE-MISENTATIVE. . THEY WILL, HE
     AVNILABLE D URING THE'EN ROIILMENT SESS IONS. AN'EMPLOVEE"CANNar NSUREMSMER.SPOUSE
     i'F THE SP6139EI MAN' E'NIPLOYEE OF THE-CITY OF EL PASO. "iND.ONL'v' ONE-PARENT O.NVINSURE
     TIIE CHILD/CRILDREM.

     SUPPLEMENTAL LIFE- AFTER TAX

     N'ou are iiot currently par1icipating-in,the Sulfplentental Life Aftee T" plan.
     Supplernental:.Life After Tax    Qo.600. Pendin-Emi'l

              SupPlcnicjitAl Life
                                                                                                                                  i
                           NAM E                         'F ULLADDRESS                      RELATION8141P   °.'o,Mht'EFJT 'CON,, I

            IA                                                            -1 1014iu




      DEPENDEW. LIFE rSPOUSE

     'You are not curreiitli, participatiii in, the Dipend 'ent LifcrSp6us& plan.
      Limited-t* 6 $0% of crnpjby66&sul)plemcntW lifearnount
      Dependeiit Life -Spomk

     DEPENDENT'LIFE - CHILD

     -l'ou arex6feurrefitly phrUelpffing in ilic- 136poident'Lific - Child plan'.-
      Dependent Life- Cluld         p           Pending E of lz

     SHORT-TERM I)TSABILITV'INSURANCE

     k'qu arle not. currently participating. lh Shotit-Term'Disabiliti.
     DisabhiyChange                                 Pre-I'dx-Ambubt                  Alftei-Tax Ai-nount
                                                      Benef U Pefidd                 min
                                                                                       -iination PcOod



     Vanessa St., picrrc                                               Page 3                                                         1

                                                                                                    DAIU$f. P          0 3'
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 105 of 230
r




     CITY OF EL PASO
     2014 PERSON,&L ENROLLI4IENT FORM - EVENT MAINTENANCE Continued                                                    _



     FLEX SPENDING HEALTH - U.S.             Minimum Annuai Contribution Maximum Annual Contribution
     FSA Health                                      S 240.00                         S 2,500.00


     Annual Pledge S                                                                                Option Code:
                                             (Annual-    ge - Balance--YTD) / Pay-Pds-Remaining
                                                                                _.Io       —        Pay Period Cost:

     FSA Hea           r A~
     Warye              ' ~/

     You are not currently parNcipating in the Fiex Spending Health - U.S. plan.

     FLEX SPENDING DEPENDENT CARlMinimum Annual Contriburion Nlaximum Annual Contribution
     FSA Dependent Care                $ 240.00                      S 3,000.00
~
     Annual Pledge S                                                                                Option Code:
                                             (Annual-Pledge - Balance-Y'1'D) / Pay Pds-Remaining
                                             (                             j/                       Pay Period Cost:

            ependent Care
    ~ Waive  ,Vj •

     You are not currently participating in the Flea Spending Dependent Cane plan.

     HEALTH SAVINGS ACCOUNT                  Minimum Annual Contribution ]vlaximum Annual Connibution
     HSA Pre Tax                                     S     0.00                       S      0.00
     V1'ellness Plan HSA                             5     0.00                       S      0.00


     Annual Pledge S                                                                                Option Code:
                                             (Anttual-Pledge - Balance-YTD)1 Pay-114s-Remaining
~                                            (                            ) / _            —        Pay Period Cost:

     1ISA Pre Tax
     Waive.

     You are not currently participating in the Hea1tL Savings Account plan.




     Vancssa St. Picrre                                           Page 4                                               0001


                                                                                          DNL/Sf. Pierre 0004
                          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 106 of 230



          CITI' OF EL PASO
          2014 PERSONAL ENROLLMENT FORM - EVENT MAINTENANCE Continued




          OTDiER COYiERAGE INFORMATION
          Ate you or any dependents covered by any other heaith coverage'' YES b1C (If YES please complete this seetion)
          Type of coverage -  Q Medical               Q Dental
          InsuTEd                                           Date of Birth                Effective Date of Coverage
          Name of Health Carrier                                                         Group/Policy No.
          Name of Covered Dependent(s)

          141EDICAL RECORDS RELEASE
          1 authorize any hospital, physician, dentist, provider, insurance carrier, or other entitty to give the City, upon
          request any information covering the health condition of any person included under the coverage(s) whenever the
          information is considered necessary by the City for proper disposition of the Application or of a claim submitted for
          payment.

          Applicant's Signature                                                                   Date
110,11,
                  Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 107 of 230



CITY.OF ELPASO
        19QNAL ENIZOLLINIENTFORM -EVENT MAINTENANCE
2014,PER,                                                                          Ctititititied


DEPENDENTS
 nc-firstbcix tisis atl_dep6n'dcnts Mtb 6uirrent hicalth -coverages onfile. I'lease-naaka any, necessary thange andideniN'
:nry new,deperidents,in thielas(box provided foryou.

          BEALTH

                  DEPENDENTS                                          klij DATE           MtDICAL       QENMkL          VISION. I




        New"Depe'ndc'nts r'eq-'uirelDocutiientatioii:sucii, asMarria-c Lice'
                                                                           nse & Birth Cenific
                                                                                             .ate,




j                       1SN-1V ItESPONSIBI LIT, VTON'ERIFY THAT A .LL PAYROLL-DkDUCTIONS AS
    TE O'A 13 0,A A11RCORRECT AND TO REI ORTANY D.ISCREPAr44tI jES            , 'IN DEDUCTJONS- ONM   .Y"PAYCHECK:
l'O TIIE INSURANCEANNI) REN, TE FITS DIVISION '1,NlivlEDI.ATE'LY
                                                             1 .      I   TO,GI;ARAN~T-EE AtOlikk itOVERA~GEA t M
                                      . ND .,                     I
COWRIBUTIONS, 1 ALSO UNDERS rA                TH AT IF.-i IVA IN'E ORD O: ,N    SELECT"N NY OF. T ,HE Iti,IkDICAL
PLANS, I WILL-NOT-H.AVE COVERA6EIN THOSE PLANS.


Signatur6-                                                                               ~Ijft~ iq




VanesSa's't; Pierre.:                                              Page 6


                                                                                                   DNUSt Xbrrie 0006
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 108 of 230




       ATTACHMENT 8
                              Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 109 of 230
                        ,
     ;bly of El Pas.o Fexas                                                                 114rodup:       '13WI-CIVILIAN W
     City ofEJ.Pain                                                                         ['#Bcgln,Dale, 08/24it)ON                                                Advice 1;;  000000002263675
     Li Paso,"rX 7.990i                                                                     flav Fnd Date::  09106/2014                                              AdviceDate. 00A212014

                                                                    Ent loyee,ID: 02273t                                                 TAXDATA:            Fecterat          'rXisulle
     I i'll 6 Kim Cliristcl                                         Department: 41240-T011 WIC.SrRVS                                            Stattisf     Nlarried           14/1%
                                                                           :,~                        .~                                              -~     ,
               TX 7 9936                                            Wcaflnn:     licalth, !~dmi"istranciti                               Alimances:                             0.
                                                                    Jobjhla:     Scniur Nuteltionist                                     Addl. Pct-.:
                                                                    llzsv Rate:  52.1.1538 Di;Accklv                                     Addi. Anil.-,

                                                                                                                                                                    s
                                                                                                                                                             ,T,,%X '
                                                            ....      CurTent, --------             .... . .....-Y.TD
                                                       Raw            iibur§         Eaminvi              116urs          Hanfitivs      Desalptio
                                                                                                                                                 'n                            ciii-rew                      11),
     Holiday.Pay                                    26A42308          ::8;00         '211,54>                                            Fcd Withholdng.,                         [22.49
     Regular Aay                                    36.44230S         72:60          1,9113.85                                           Fed                                         26.95
                                                                                                                                         F&I=VEr                                     1§3 -




m   Total.                                                            sfoo          2; 1 1 5.39                                         Total;                                  -264.87
                  11 FPO RF-TAX;DEDUCTIONS                                                          -DE                    7;.
    Dese,finfioll                   Currebt              YTD        Deqeription                              Curretiti           YTD    Dewrintioll                                                        YTD
    POSBasic - Ptc Tax                  4.16                       :Oplional l.l irV!Vllcr'Fa~Dcd
                                                                                       II                          9-00                 POS Basic- Pfe Tax:                             370.01,
                                                                                                     I
    Concordia
       I      - Den'talwAiDrilio
                   II            19    30.14:                                                                                                             - a-.       d F'
                                14M                                                                                                     5mpioyer bontAbil City Petisiiin                18-4,52'
                                                                                                                                                 ll:dhip,TR,,Ra te,,'




    1 0lak                               -437'12S                  Total,
                                                                                                            -:107AIAMU.                      OTAGMEEIVOTIONS.' •                                   sa
    Ciltrelit:,                          :2,1 M39                                                                  2..64..97                             444.29
                                                                                                                                                               -
                                                                                                                                                   N -It AYA ilSTRIACTION
                                                                                                                                                   Ai.lvliec,lI0.0,0(1(9?QQ22.0,3q,75

                                                                                                                                                  Totai:--                                              1 104.24



    01%; of Ell?asti"Ve"t".1s                                                                                   liate                                                                Advice N6:
    (:
     . itv of El Pnso,Texas                                                                                    .09/1`•2/2014                                                         2263615.:
    Ofh6c 6:f life C'onli)u-611i:6
    El I)aso,-'I'X 79901
                                                                                                                            Ac`¢citjnijypc        Accoikht Nuitiber,
                                                                                                                            Clieck-irig

    DepoSit Aniount:

    *ro uie
    Aecoijrit(s)'Pf
                                           IST, IIJERRE.
                               1"'-
                               1,221'6 iraW
                                          Cht'istel
                                            79936'

                               Lkzitiom I-lealtli -.- Adniinistrad'oll                                                      Total:




                                                                            NON,-NEGOTIABLE
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 110 of 230




        ATTACHMENT 9



                                                               0
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 111 of 230



                                                                 REQUEST FOR PROPOSALS
                                                                        ISSUED BY
                                                                 THE CITY OF EL PASO
                                                     PURCHASING & STRATEGIC SOURCING DEPARTMENT

    SOLICITATION NO: 2017-1357R                          DATE ISSUED: JUNE 27, 2017
    TITLE: SELF-FUNDED COMPREHENSIVE HEALTH PLAN ADMINISTRATION, STOP LOSS, EMPLOYEE
    ASSISTANCE PROGRAM, AND FULLY INSURED SUPPLEMENTAL BENEFIT PLANS
            HUIIAAN RESOURCES
                       An original, signed, sealed, OFt=ER to fumish the goods and/or senrices set foAh below will be received at the place indkated below, untll:
                                                              2:00 PM, local time, WEDNI:SDAY. .lULY 26,201
                       NOTICE YYhen used In Request for Proposals, the tsnns'ONer' and'Propoaal' and'OHeror mnd'Vendor are Interchangeable.

                                                                                  ADDRESi OFFERS TO:
                                                                       DIRt?CTOR
                                                     PURCHASING & STRATEOIC S011RCING DEPARTMENT
                                                                    CITY OF EL PASO
                       MAIL TO:                                                                                                 HAND DELIYER TO:

                       CITY OF EL PASO                          OR                                                              CITY OF EL PASO
                       PURCHASlN® 8 STRATQOIC SOURCING DEPARTMENT                                                               PURCHASIN0,1- FLOOR
                       300 N. CAMPBELL,1 ir► PLOOR                                                                              300 N. CAMPBELL
                       P.L PASO, TX 78801-1163                                                                                  EL PASO, Tl( 78801

                                                FOR ADDITIONAL INFORMATION CONCERNING THIS SOLICITATION, CONTACT:
                                                                   HAYDEE PEWA, PURCHASING AGENT
                                                       Tolaphone: [918] 2121184   Email: oanahaeloasotexas.00v


                                                                EXPIRATION OF OFFERS
    The Offeror agrees, to fumish all items [supplles or services] at the prlces offered, and delivered at the designated polnt or points, within the tlme set
    forth below, if thts offer is accepted within ONE HUNDRED TWENTY 17201 consecutive days from tfie date set for the recelpt of ofters. All offets shall
    expire on the 120°i day after the oHers are open unless the City of EI Paso requests an extension of the offers in writing and the offeror agrees to
    extsnd In writing.


                                                                 AMENDMENTS TO SOLICITATION
                                                     Receipt of all numbered amendments tD Solidtations must be acknowledged:
    AMENDMENT          DATEp                  AMENDMENT               QATED                  AMENDMENT              DATED                   AMENDMENT                DATED
    A001                                      A002                                           A003                                           A004
    AD05                                      A006                                           A007                                           A008


                                                                            OFFER SUBMITTED BY

                       COMPANY NAME AS IT APPEARS ON ORGANIZATION CERTIFICATE ISSUED BY STATE IN WHICH COMPANY WAS ORGANIZED)


                                                                                       ❑                                                                                     a
                                  STREET ADDRESS                                                                                            P.O. BOX NUMBER


I                                                                                CfTY, STATE AND ZIP CODE

                                                                                                    &
                              TELEPHONE NUMBER                                                                                    FAX NUMBER

I                                                                       I    I       PLEASE CHECK PREFERRED ADDRESS FOR RECEMNG SOLICITATK)N DOCUMENTS.
                       E-Mail addn3sa
                                                                  OFFER EOCECUTED BY [PLEASE PRINT]


I                                                     NAME AND TITLE OF PERSON AUTHORIZED TO OBUGATE COMPANY


I                                                                           SIGNATURE AND DATE OF OFFER

                      INITHOUT AN ORlGJlYAL SIGNATURE ON THIS OR OTHER DOCUMENT BINDING THE OFFEROR, THE OFFER WILL BE REJECTED

    NOTE: AWARD OF THE CONTRACT RESULTING FROM THIS SOLICITATION WILL BE 41ADE TO THE SUCCESSFUh OFFEROR BY AN AUTHORIZED WRITTEN NOTlCE,
    WHICH MAY BE IN THE FORM OF A LETTER NOTICE OF AWARD OR A PURCHASE OR DER ISSUED BY THE CITY OF EL PASO. THIS IS A ONE TIME CONTRACT ❑

                                                                                                                              DNL/St. Pierre 0025

                                                                                                                                                                                 1a
               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 112 of 230




                                      CITY OF EL PASO, TEXAS

                                             RFP: 2017-1357R

                                    REQUEST FOR PROPOSALS
                                                     FOR                                                            t
         SELF-FUNDED COMPREHENSIVE HEALTH PLAN ADMINISTRATION,
                STOP LOSS, EMPLOYEE ASSISTANCE PROGRAM,
              AND FULLY INSURED SUPPLEMENTAL BENEFIT PLANS

                                      DUE DATE: JULY 26, 2017




2017-1357R, SELF-FUNDED COMPREHENSIVE HEALTH PLAN ADMINISTRATION, STOP LOSS, EMPLOYEE ASSISTANCE PROGRAM, AND
FULLY INSURED SUPPLEMENTAL BENEFIT PLANS
PPS FORM 015, Rev 0. 3-8-2016 (Discard Previous Versions)                                                       '
                                                      3
                                                                              DNUSt. Pierre 0026
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 113 of 230



      Table of Contents
  PART1— GENERAL I NFORMATION ................................................................................................................. 5
    1.1 Background Information ........................................................................................................................ 5
    1.2 Solicitation Purpose ............................................................................................................................... 5      ,
  PART 2 NOTICES TO PROPOSERS ................................................................................................................6
    2.1 Public Disclosure Proposal Information ................................................................................................. 6
    2.2 Bid Net Notification ................................................................................................................................6
    2.3 Communications ....................................................................................................................................6
    2.4 Scheduie of Events .............................................................................................................................11
    2.5 Contract Term (Initial and Option Terms) .............................................................................................11
    2.6 Notices of Instruction to Offerors .........................................................................................................12
  PART3- SCOPE OF WORK ............................................................................................................................16
    3.1 Scope of Work and Minimum Requirements ........................................................................................16
  Part4 — FORMAT ..............................................................................................................................................18
    4.1     Proposal Format and Structure ............................................................................................................18
    4.2 Additional Response Requirements .................................................................................................... 20
    4.3 Copies Required .................................................................................................................................. 21
~ 4.4 Proposal Term .....................................................................................................................................21
    4.5 Proposal Cost ...................................................................................................................................... 21
  PART5- PROPOSAL EVALUATION ................................................................................................................ 22
    5.1     Evaluation Factors ...............................................................................................................................22    .
    5.2 Evaluation Factor Description .............................................................................................................. 23
    5.3 Evaluation and Award Process-General Information ........................................................................... 24
  PART 6 - MANDATORY SUBMITTALS .............................................................................................................26
    6.1     Business Information Certification ....................................................................................................... 28
    6.2 Non-Collusion and Business Disclosure Affidavit ................................................................................. 29
    6.3 Indebtedness Affidavit ......................................................................................................................... 31
   6.4 Vendor Forms ..................................................................................................................................... 33
  PART7 - CONTRACT CLAUSES ....................................................................................................................39
  PART8- TITLE VI REQUIREMENT ..................................................................................................................43
    8.1 Tftle VI Contract Provisions .................................................................................................................. 43
    8.2 APPENDIX A .......................................................................................................................................44
~ 8.3 REQUIRED CONTRACT PROVISIONS ..............................................................................................45
      VII. Safety: Accident Prevention ................................................................................................................. 51




     2017-1357R, SELF-FUNDED COMPREHENSNE HEALTH PLAN ADMINISTRATION, STOP LOSS, EMPLOYEE ASSISTANCE PROGRAM, AND
     FULLY INSURED SUPPLEMENTAL BENEFIT PLANS
     PPS FORM 015, Rev 0, 3-8-2016 (Dlscard Previous Versions)
                                                               4
                                                                                                                DNUSt. Pferre 0027
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 114 of 230



          a. Current Plan-I,nformation

          You may download tfie Census ,Files:and Claims Dafa from the:following link:;

          Current Plan Opt'ions, :Summa.,ry, Rate: Sheets; and Plan Descriptions are posted in the City's Human
          Resources; Benefit Services Website:'https://www.elgasotexas.qov/benefits-and-risk-manapement/benefit-
          services

          b., HIPAA Ezemptibn
          The City of El Paso reseives the right:to. exempf~itself from the.follo.wing HIPPA provisioris:
               A. Standards; relating to benefitsJor mothers and. newborns,

               B. Parity in the application of certain.limits.to mental health benefits

               C: Benefits relating to coverage for reconstructive surgery following mastectomies
               D.   Coverage of dependent;students on'a medically necessary'leave;of abserice.

~         The City of E( Paso reserves;#he right-:to,:change these:exemptions af the start of ahy, plan year.

          c.    Plan Year

          January 1 through December-31.

          Tran'"sf.er and Mairitenanceof Eligibiliata
          In your response, identify and lain
                                          expty
                                              yourDonline;,eligibility,- and,enrollinent-:ca,pabilities, Upon award:of the
          contract, :eligibility data will be. transferred in ;an electronic format: Data will be forrriatted in: compliance,with
          the HIPAA compliant;transaction code:.set.: The medical plan administrator will be responsible for transmitting
          any el'idibility~data:to.othervendors associated with the health Plan, as,;r,equested/required.

          d. Contract

          The successful.vendor(s} will;be expected,to;agree_to a contract in form and substance satisfactory to the
          City of EI Paso and its:counsel.
E-A
          e. .Rates and Fees

               1, .Refier to fhe multiple-year guarantees on "Proposal Questionnaire" described in Section 2:5 Contract
                    Period (Initial and Option 'Terms}; Two additional 24-month tirne periods sliould, be descr,ibed in the
                    event,:of a contract extension. Subsequently; .changes in rates =arid. fees must be proVided six, (6)
                    monts in advance.
               2, AI).rates and fees quoted sho.uld exclude c'ommission payments. If your Proposal must coritain ;any
                  commissions or fees: paid to ,employees' and non-employees,of your company, then full.di'sclosure of
                    the fees_paid and "recipient must`be made.

               3. AII fees should .be: completed .and clearly '°explained in the ".Proposal Questionnaire", described in
                  Section,3:2. T,tie.,City of EI Paso will:considera per employee,per rrionth'rate„flat monthly or.annua!
                  f.ee; or alternate unit clearly.'specified.
               4. Administrative, fees for processing run-out claims from the current plan year 'should be qugted,
                  separatelq and will be considered, hoiniev.er, the City'of El Paso reserves,the right.to contract with the
                    current administrator for run=out clainis processing.
      2017-1357R, SELF-FUNDED;COMPREHENSIVE HEALTH P..LAN ADMINISTRATION, STOP LOSS; EMPLOYEE ASSISTANCE PROGRAM, AND
      FULLY INSURED;SUPPLEMENTAL BENEFIT PLANS
      PPS FORM 0.15; Rev 0, 3=8=2016„(Discard Prev'ious,Vetsions)
                                                                17
                                                                                           DNLJSt: Prerr.e 6040
                       Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 115 of 230




       A. The EValuatiori Go"'Mmiftee's hall be- establisbed td eval lUatb orobos4ls base&4olelyph the: Eva lluafi6h Fa ctots
          set-forthbelow. FactoMflot specifiediwfhe RFP will.not.be considered.. The Qity,reservesAhe right1to Waive
          any'minbr irregularities, brAbehnicalities: ih tho proposals ireceived. Propotols will bo evaluated 'on, aft
          individual 4asis.'aigainst the requiterheInts stated)h the RFP.
               .
       B.Minor' ptdblorhb of ddrnplet6ness or'co 'm'plia'ncb rnay be callbd to: the:, aftentiori df 0  ffefors fo(,clarification,
         8ubstantial deviations,'f'r-o.m'specifi.cation's grotherreqL.ii.,rements;oft,kis RFPwiI.I result in
                                                                                                           , isq'u,allifi. i,o,h of
         the,proposal.
                                                                I
       Q. Cost Willi n6t be the.ohly oonsideratim i'n:the se lection pf shoft lilsted: prQposals. Detailed: evaluation df
          oroposais will ihvolvo 8 dOterMination of the most fgvorable combination of various elemehtg cont8ined iri
          this RFP. Th_e:seldctioh of the ultimate wihning propdsal will be :based u'pbn what'tho evaluator8 believe tb
          be most.advant'ageous to the Citv,
                        I             .        .                                                                              I
       D.During the 6v aIuatiph prqcess, the.Qtyrete   ,fvqsAhe,rigiht,w0ere..i,t ,mays!er-vein. the City's best. inferpst,.    to
          request additiOnaliAnfoIrmation or darifications froM Offerors', or to- allow-.corrections..of:errors or Omissions.,

     E.Afterevaluationsi the.Evaluation.Committee, will determine a short 11ist.'also known,as competitiVe range'. The
       short listicwpet itive ::ra nge. ind ude,the proposals that have a.reasonable chance oftein       _g sel6otedl foraward
(Ok'   considbrihg, all as~pects of the RFR Thii. Citymay~ request Best.,-and Final Offers (BA FO) and h6g otiate with
       the,.Resppnd.ent(§) Who fall within the short 1,ist/,dompbUtive ra'ngp'. If re4U i red, only tOdse, Res po
                                                                                                                iriddrits'with in
       the: short list/competitivej,arigp May 4p. selected for aln 9ral pres,diritatiori.. and/or interview,

       F.Tho, ptesentation/interview prolce.ss.will bel.arranged ^by the, Evaluation Committee for. sofdiscussion
         and/or clarificatioh. Poihts may be deductodor added. to. tk6. Re8porident'sprelimiriary scora-1:as deemed
         necessary, by the EVeilueiti(jh Comrhittee.

       G.The City reserves,,the tight I to negotiate, the
                                                       . . final scope of. serviicps,, pri,cej schedu1e,.and,,ahy pnq pll aspedts
         of this: soii'citation with all Respondents i n the,cpmpetfti 1 ve rangp. Once neaotiations.,are com             th.e
                                                                                                                            .,Citv
         shall esiab'lish a,'co'mrrion date and'time -for the. -subm"1 ssiop.of Best and.,Final:Offers. lf, a Re5pprrclent does
         hot submit;a noticEi ofWthdrawal of: its offer-,or a:BesUand Final Offer, the Responderift immediate Previous
         offiar shall be bdhst"rued,as its 'befst~and final 6ffer.

       H. The best,and finaloffers shall be:.ev6Ibdted in essenfially the .same M;jbh:er as the inifl8l.6ffers., Th'e"contradt:
          shall be awa,rded:tQ the.~ responsible Respondent w,hose; qppjifigations,. price and other f .actors ,co risidered,,
          ane th e, most advantageous to. the City.

       I.The City. r6serves-the ddht to award this'cbntradt to 'One Resoondent,jo mtikb rhultiplb award 9'andt6award
         wit.hodtd.i§cu8sibh:s,.`Th6c,ityhiay'r
                        I                        *66t'rany
                                                     I     orall off&§Jfsuch actibn is inAhe City's interest-~`Aw6rd don0act
         Qthiar than..to the id W*est respondent waiv e informalitieswd minor irr    an
                                                                                  Pgul                   e ive. and aWt rd
                                                                                       6tie§ in..bffers rec
         all or partof thle rqquiremen s. stated.

      J. Proposals-that arle consildered non-responslve will Pot. receive,co'nsiderptiOm The.City, reserves.1he rig           'N. at;
                                                                        I
         any, time during the evalluation-process torebbrisider a ny proposal submitted. it alls6 reserves the rightAo
         me'et with 'ahy Respondent. at bny time.to, gather additionalArifoirmaticin. FurthermorO, the`City fOtervesthb
         tight to delEite, add -dt modify qhy asp.ep.,t"of this 0 -to'bureme' n.,'t thro.
                                                                                       ug h'cbMpp tffivO nbigbtiati6ns'-,0p `
                                                                                                                            uritil:the
        final contract. si'gning.

       K. The -succes-461. Offdror's propQsai wi                          ihio the: final contract..1 Anylalse.... or
                                                                                                                   I       - 9.
         itatements fouh,&in.,            osa wi 11bd 'qrbuhds~,fbf,disq'u~ilific~ion.or tdrifract termination.
                               "th'e-'prop"i"I                                                        .           Submission-of
          a Proposal indii~ates acceipta=6 by the,Offerorof thb doriditfbris contained in this RFP,: Unless,clearly and.
         -specificailly rioted in thO.'proposal'drid confirriied in the'dontract.betWeeh thia City and the Oftbror s6ledt&d:

     2017-1357R. SELF-FUkDiEb cOMPREIAENSWE,HtALTH PLAr4 AWNISTFW10N. sTOR L69S4EMPLOYEJEA8SISTANCE PRO'ORAM, AND
     FULLY INSURED'sUPPLEMENTAL BENEFITPLANS
     PPS FORM 015, Rev 0,:3-872016(Dis.card Previous Vler.sions)
                                                                 25
                                                                                             DNLISt,Pierre 0048
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 116 of 230




                                                                       PART -T- CONTRACT CLAUSES

1.    TYPE AND tERM'OF CONTRA*CT

              -, Req66st i6r. Pirop6sal                                                              4. INDEMNIFICATION''[116v.04-16-99]JRbVA1-04-04]1
      This itz   I                   . Co'ntract und'er Which'the di't'y shall
      qrder aji o Hts sppliesand/or,sqrvic!as.,qescflbed in Oaid4rom ihe                                Cdntritdtcirr dr..itii:.in'sdrer..Will,.INDEMNIFYi-,DEFEND.
                                                                                                                                                  .          .          ,
               , bidcler~ fi6r.el natter'refe(Tgd-tC~.as.t.he ,Coptra,ttor.-t-or'i!~p
      successful                                                                                        ANO. 14 L"b the~ Cjty,,,Jts,  I        offiqvrs, -,agorits and,
      duraUorl o j thLi Contra                                                                          ep,
                                                                                                          tn ioyeep, HARM LES S FORANP, A'                  NSTANY
      In the event the City has not obtiimd: aiiother service: coiilrlctor                              AkD~ ALL CLAIMS, CAUSES OF, ACT .10- N.
                                 .       -e"t,.e
      by i6e!.,expir'a- tio"n.'d6"te~~f'th     -'r m* '.-rb'ntrac't.'th
                                                                     , City.,-  1i
                                                                             , ,6  ' , discrelon,,
                                                                                I its      "i"            . I BIL.IT.Yj,0AMAQE S OR:I PENSE, (INCLUDINin
                                                                                                        I_IA                                                          7
     :may,exilend.-the contract;oh. a rridnth4o7month basis n6ft6ex6eed:                                     T:' . NOT LIMITED       T6~ AtT   "IORN't-Y' FEES. XND
      six (6)'mont,hs unti[ such,jime,.as,a, rim contract.is l awa.rd.e.d,
                                                                                                                         . AN .
                                                                                                        COSTS) FOR             Y I DAMAot`T&OR L- OSSQFANY
     The, lerm '6f                          be (dr thirty-Sk (36) Mi5hihsl                              PROPER-TY; OFWY iLLlES, Sl~' IN'J'URY, PHYS .iCAL
                , 'this,, agredment
     jcpmmencirig.on the date the Confractor  I I receive6A
                                                  — - 1 written
                                                            `0`6 NOTICE                                 OR,.MENTAL IMPAIRMENT', LOSS'                 , OFSERVICES,
     OF AVV          D~  1- `. -o f
                      , qivery    ,,th'e NQTICEOF AWA           ah b4fby                                0R:DEATH70ANY PERSON       .           ARISiNG     OUT.,OF OR:
     Ernail or US Posial,seirvic'e.                                                                     RELATED. TO, THI31 ' AGREEMEhTi                        Without,
                                                                                                        mpdify.ing:thq,qonditions,of-pre,s.er,ving,:ass6r.iing
                                                                                                        Qr er1forpingany 1pgzkl liability againstAhetityas.
2. INV.016E$ 8,.PAY*NfS                                                                                 7quired by the, City Charter pr,any, lqw,,,the Citywill
                                                                                                        prqMptlly" forward tt) Coriteactor every, demand~.
      A. The,Contractor vAll sybniit 0voices; in °single cok, on each
         coritra.c.11 after each delivery. Invoices coven n g - M op.re
                                                                      , t h a n'
                                                                               o ne,
                                                                                                        notite,'summons or 6ther 'pr"oce's's recei4ed b'          y thle
                                                                                                                                                                       '
         purchase,'qrd-erwill riofbb'abc,ppt a                                                          City'in any c aim or legal p- toceeding,conten1plat6d
                                                                                                        h&eini , Coritradtor Will'l) investigAte..'or cause the,
      B. lnvdices will be, it emized, ibcludingr seriAl. number of unit:-,
                                            b'ejist6d ie
                                                       i paiiaitiiely.                                  i rive'stigation 6faccidents or, occurrericesiJnvolvin       ig,
                                                                                                        sU,ch,iqjpries.orda mages;- g)pegQti ate or cause:10,
           InVbides vAll refikt. the Contract' Number-,and''thp P.u,r,cha§ei,
           Orde'r'kumiber:'
                                                                                                        be neg p#1 Cied. th& claim -as-ithiii Coritrqctor~.~may
                                                                                                        deern' expedient; :and 3) defend or cause, to be
      D.. Dp not,include Fedeial Tak ; Statd Tax,, or; City Ta k. :Th6, City                            defended o n '66h'alf,dflhe Clty aIlsUttiioi 6mag9s
                                  io .~cedif
          Willfurrilsh-ai6xiidxem~fih      (Cate p re4udk
                                                                                                         'Ven, lf.groufidles~j. fjlso or fraucluienti broUght,
      E. Dis 6obrits.will b6 take ri,frbm'the dptb. pf'rOceipVof g 6 .ods,"dr datJ6'                    becaus'e of tuch iNuii'e's ot damages.. Contractor
             i
         of invoice',  whichever '    i tu;
                                  is la   *
                                                                                                        Y411 Oay;alljudgiiientsifihallyestabilihihg,,Iiabil4of
      F. A CojYy of. th6'bill o laidibb and the fir4ight: %vdybill. ihhdr).                            ,the, C,ity, in, actions: defended by Contrac tor
                               ,f
         applicable wil be-attached        ',
                                    tathe invoice;                                                      pursuant, to this sedtionL along - vvith °ail attomOV
                                                           . .
      G. Paymeifit will not. bO AUe. until thk. 6bove ingtrtim entg. ara.,                              fees -and costs Incurred by the ..City - includihg
         submitt
               '6&6ft6r d6liVery and acceptance,                                                        interest acqrulng to the, date, of payment by
      H. Mail invoices W.Ithii`.Cily. Departindrit indicated'in the. invoice                            Contractor, -and,'Ordailumspri any -appeal, bonds.
                                                                                                        The-
                                                                                                           W Cit'
                                                                                                                . y, ~zii'lis election',,'wi"if 6aVeI fh'e~ rig- - t to
         lnstrucg'ons sijt forth.on-ihe Purchasp..Orclev
      I. Contractor shall advise the, Comptrdller                                                       0aftidipate, ih arly            c h 'n 6gbtii Worts. t I,eg'a(
                                         - ,   , of an
                                                    , y c iangps in ils:
         re.111100.rilce, a0dres_s4  '                                                                  pr6ceedin   ids-ta,the Odefit-of Wk,"Iriterdst. -The City
                                                                                                        Will not be,"respoirisible.f4r,any loss bf 'or.damage to
3.    CQNTRA'CT,QA,L RELA,T(b. N~S:.HIPF                                                                the Poh0attors. propOrty frormany cause..
      Nothirig heiein,.Wlill 69 63n_slrudd:-ai-cieating -the telalio'nsfiip 'of                      5. GRATUITIE&
      employer; and employqe, behyeen the City a' nd the Cbntractor or
      be4vpen thd City ihd the Coriifa' or,s erripl          -thd City"    "
                                                                       Will,ript                         The
      be'!~Ubject'to a6y obl;gations o i,6,lit.les 6        c6n(niclor orhis                              I . City may, by, vidtten I notice 110 the - Contractor, ~cancel 'this
                                                                                                         qqnt~a~t' wi
                                                                                                                   ith o-6t,li
                                                                                                                            . iabilit
                                                                                                                                 .. y. to~ C6ntjkt'orifit is'd' ' ' "irie
                                                                                                                                                            I ateffn    i d'b~.~~ifi4ciiv
      employpes incurred in the perfbrmance of the contract unless,
     .0therwise herein authorized: the Cp.h1.raC.t'    or-
                                                         Js'0n indepen  "d'erit:
     .Contiractor, and ' nothin: 9 'c-oniai"
                                           ne her pin Will constitute,
                                                                     ,       or,
                                                                                                                                                                                  Piaso
      desionafe ihe. Co'htraci tor qraryof his employees a's ernp]oyees 6f                                        view
      theC4. Neither the Contractor n9rNg embIqyeqs;vviIfbe--6tltled
      to any:o --tho bpne jts psItiblished 1or City 6mp!qyees; nor: be                                   or
     ~coyerpd 4y the'.City's Workers-' Compensation Or66ram.1,. ' '_

                                                                                                         rights
                                                                                                           ..   and
                                                                                                                 .. 1 remedies.
                                                                                                                       .7. - . I ~ Ito,recoyercr.wi
                                                                                                                                              I I Mt,hhold
                                                                                                                                                        _ ! top aniountp thE


                                                                           I                               ,
2017-13-57R, SELF-FUNDED
               I.            COMPREHENSIVE HEALTH Pl_~NN ADMINSTRATION,ST
                                                                        -OP LOSS', EMPLoYEEASSISTANT PROOkAM A N D:
FULLY INSURED, SUPPL#M#NTAL.13ENEFl! PLANS,'
Pps FORM; Olt; Rev IIIA-177'2017(Discard Pre 'w'ous Versions)
                                                              39


                                                                                                                               DNL.lSt Pierre 0062
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 117 of 230




      ATTACHMENT 10
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 118 of 230



                                                                                                             '                     ~
  ~.                             Deapbor                                                              tioncLI


July-3-L, 20,17




truce D.) 0jlifi%-CPV0
   ih'ashig Director;
Pqrc
City of'EI,Ris6.

     P.
EI    asp; Texas..79
                                                                                                                      ..
kE:,RFPjf2.QI- 7 -1135IRiSelU,
                  J           U-iidedrCOinp'r.olieti8i~,dHtA]th~PlAh~Adhiihist'tftiiq
                                                                                  - pI::- Sf6p L6ss,
                                                                                                   '
                                                                            i
    ErnployceAssisitarict Prdgram,afid: Fully, Insufed Stipble.0entaLB eli~*fit Plans




Ombehaff'of-Dea                                        with.ouragetit,
                                                                  -    I. arc,l-leknand(~zbf T.E.'a. Bbnet-its'
                         w0idea proposal f(43,vwunfary Vision, Group'Terni. Lif& and Accident.               .
             "I
Dismembdrni6ht, diid SupoldifdfilfAf Life'thsUrAnd&b6he        lans f6rjh e*.efia plovle"es 6fih6 City of EIPas'p.
Deaeb6rn'Naiibii'dl"i§ c(i.filmiti&d"ib a fair attd;coinpetitive bid process w)th publiccmplovers.'We:dbiopby.
all reWreinents of'tiie R'FP'r)rocess:and allappli'cable-restri tions.-on.infqripation shadna'described. in ihe
RIFP.

Our parent co'm,paqy,.Hea 'lth'CaJr.-e .,Se-r v"fde,C.bfpdrAti6h, 4MU-tual Legal Re§6r '6,v 'Cb'm
                                                                                               '-Pdny,(HC.SC-) ish'   t. 6.
ldrge~sfh'
         0 n ihVdAdib%~ned'heAlth imurer InIhe, -,ni     tJ I'ted Staieg,and "the;       large overah. J-1 C, 9.0 oi f6isa:
iki&vafidty oflidalth dnd.'lif&-ih9ufa'n'qe produc     '68 related services ilirough its,.,qperptirj' 8Mii6n s an cf
          -4~1j,ncludin
subsididrid          _9,1314q.-Cross,an
                                 - .. - dBiieSliied:.of'lllitiojs,
                                                li
                                                -        I
                                                     , ~-,         ".. 9:,IontatiaNe%k'.m qxiIco.bklahoma; and
                                                                                                                          2
Texas. Dear born Nati onal is~consistentlyrqtq4 ~A" byb.oth A.M., Bost COmparry lAnd Standard,&Toot?s-
Thesesuperipr,finp nci
                     , a.xatings de 'mpAStrate:-the firtandiakeWrity'.                 "loy
                                                                             -,yo,urem,p  ,
                                                                                          ees,~WillhdVd:   w- ith Dearbdin
National',

                                  ,
F&ydur,,c'o
          'nvdai6nk'6` "b qIow is' 4,,-sum Ipary                                       afl,~fiighli&s:

      • A 4=yeAr.-guafant6d...f6r V61iihtary"V.isi'on

              Atndeka's' iiirggst-'V.isiiin.ndtWi)ek,-',.M.embers,-,ON ill I!Ave. a tcesg'td,.85,000.ptdviddr's ine"Juld.4
              ihdep,e"nden*t:"pro"v'iddi~0'                      i'sitIOP re '.iail 0r6v.Id&ssuch,-,qs.:Lens.Cra'
              VisionSM.,                                      s
                      , , -S9.,
                              'ars Op~iqal*
                                     ~      9 largefDptical. -M,.zndjCPennqy.' ptipal,,.
                                                                                                         -
      at         ,Iedr.ram,gyarantdd
              A37)                    orlLife/AD&D~tid':S' pplerfiehial
                                 ' i` f4                   Li           Lt                                   ff



          dyhy',27. 20i6 Stardarii 8 PixirsInisv'Nr Rr'j'#-ndaj  Vggg!q Rogg u8e&w,~ca!e,ranqhg f~om AAA (~*ehVly Stron~j tq k(E*6611ced,RigulatogyAcOon),
                                                             .. S-
1,EioPAodAiWidsoif4o!Mindii~qoi6thf6LpghNovenftr,2QIO.
!'Cn.Me DejMeM Na60".Vjjj6nrCaru Select inetwarw




                   1.6)] Eastj,jpokemt Dmt, Ridji#0; tAW                                                        1 mbilc: ~)72-c)7~~7").747
                                                                                                          3z A. \
                                                                                    A j'~6h~' 972-766-1.29:
                                                                                                        4 )

     ucaffdq Ccumpjpy.       6   e
                                       're;   nd. aviio                  =13V , y
                       Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 119 of 230



                                                     ot
                                          '- National
                                 nearborn W

          •     The addition of value-added services free of charge, including DearbornCaress&', Beneficiary
                Resource ServicesT'" and Travel Resource ServicesT"'

      We appreciate the opportunity to provide an insurance solution for your employees. I look forward to
      discussing our proposal with you soon and thank you again for the opportunity to provide these valuable
      benefits to your employees.

      Sincerely,



      Matt Aldridge
~     National Account Sales Executive
      Dearborn National
      1001 East Lookout Drive, Tower B- 14th Floor
      Richardson, TX 75082
      Phone: 972-766-3203
      Mobile: 972-979-9747
      E-mail: Matt Aldridgena,dearbornnational.com

      Enclosures




r
aid




                     IOQI liast Ltrokout Drivc A Rirhardson. TX 75082 l Phoire: 972-766-3203 l Mobile: 472-979-97-37
        Products and servrces rnarkered underthe Dearbom Na6onat.t) brand and the srarlogo ate unden+ritten andror providad by Dearbom Nationar1 Ule
       tnsurance Company, (Downers Grove, IL) frn a!1 states texcluding New Yorkt, the Arstrict o! Cotumbla, the Unfted~!p~f y' y~   J ndyyj~P-y~rjo gj~p80
                           Pivduct /eatures arttl ev®Ilablbty vary by state end company, atid are sorery the responsrblli j{~         . r rT @(/(/
                Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 120 of 230




                                                                                                             neal,.rb®rn W' National'
                                                                                                                        Partnership. Solutions. Stnength.




       Introduction and Overview
       Insurance Solutions for City of EI Paso

       At Dearborn National Life Insurance Company, we understand the importance of offering an attractive
       empioyee benefits package that is cost effective for both the City of EI Paso and its employees. In
       turn, we accept the responsibiiity to provide employers with the competitive products and expertise
       necessary to meet this basic need.

       Dearborn National was founded and incorporated in the state of Illinois in 1966 to provide ancillary
       insurance products and services to the customers of our parent company, Health Care Service
       Corporation (HCSC). Dearborn National is a for-profit, legal reserve stock insurance company, and a
(0~    wholly owned subsidiary of Health Care Service Corporation (HCSC). HCSC, a mutual legal reserve
       company conducts business as Blue Cross and Blue Shield of Illinois, Montana, New Mexico,
       Oklahoma and Texas. HCSC is the largest heaith care insurance provider in the state of Illinois and is
       the 4th largest medical carrier nationally. Wfth the backing of HCSC, Dearbom National has evoived
       into one of the nation's leading providers of group life, disabiiity, critical illness, voluntary accident,
       vision and dental insurance programs.

       Dearborn National has more than 30,000 groups in force across the nation; many of these are public
       sector accounts. Following is a sample tist of our current clients:

                      • Harris County
                      • University of Texas
                      • Meijer
                      • State of Connecticut
                      • AutoZone
                      • City of Houston
f''~                  • City of Austin
                      • City of San Antonio
                      • City of Columbus
                      • City of Oklahoma City

       The Dearborn National team has reviewed your request for proposal thoroughiy to develop an
       understanding of your unique specifications. The enciosed proposal summarizes the soiutions we
       recommend. This proposal also describes key differentiators that show why Dearborn National is the
       right Life insurance carrier for you.




       ProduCts and services m®rketed under the Dearbom Nationah3T brand and the star logo are undenvntten andior provided by Dearbom NationalJD Lde Insurance
       Company. (Downers Grove. IL) in alI states (exduding New York), the Distrlct of Catumbfa, the Unitetl States Vugin Islands and Pueno Rico. ProducY features
                                      and ®voilability vary by state and company. and are sotely lhe responsibdity of each affiliate.


       Dearborn NationalO                                                                                                                   City of EI Paso
       August 2017                                                                                              DNL/St Pierre 00840age 1
                  Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 121 of 230



                                                                                                                     Deacborn * Na.tional °
                                                                                                                                 Partnership. Solutions. Strength.




     We have a strong parent company in Health Care Service Corporation (HCSC), a Mutual Legal
     Reserve Company. HCSC is the largest customer-owned health insurer and the fourth largest overaii
     in the United States. Dearborn National has been serving the industry since 1969. We have $91.7
     billion of life insurance in force' and $2.2 billion in assetsz. AII group benefits administration is
~    performed in the United States. No customer service, administration or ciaim functions are performed
     off-shore.

     Financial Ratinias

     The City of EI Paso can rest assured that Dearbom National is financially stabie. Our strength is
     reflected in the solid and consistent financial ratings we receive from A.M. Best Company and
     Standard & Poor's.

                Dearbom National Life Insurance Company is rated A(Excellent) by A.M. 8est Company'
                 Dearbom National Life Jnsurance Company is rated A(Strong) by Standard & Poor's°


     These ratings speak to our commitment to manage our business well. By maintaining.a strong
     baiance sheet backed by consenrative investments, we are positioned to meet our obligations and
     fuifill our promises. The City of EI Paso's empioyees will be protected because we manage our
~.   business with prudence to remain financially strong.




     I AII of 12/J1/15
     ' AS of 09M15
      r As of July 29. 2016. A.M. [3asf Compeny rates 9ta overall finandal resrdt of a comparry using a sWe of A•• (Supenor) to F pn LiqMda0m).
     ' Ae ol May 27. 7018. Standard 8 Poors twAaw Fmerxaet Stfenpei Raling uses a sceie tangng fran AAA (erremepr Strnrg) to R (Eqenenced Regut®iwy Amon)


     Ptoducts and sen+ices marketed untler lhe Dearbom NationaKd brand and the star logo are underwntt®n andior provided by Dearbom NatfonaFgi Life Insurance
      Company, (Downers Grove, IL) m all slales (exdutling Neve York) the District of Cotumbia. the United States Vugin Islands and Puerto Rico. Product features
                                         and avadability vary by slate and company, and are solely lhe responsibility of each afhltate.


     ®earbom NationafO                                                                                                                                City of EI Paso
     August 2017                                                                                                       DNUSt Pierre 0085Page 2
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 122 of 230




                                                                                         Deosbofn., No:"On
                                                                                                       Parine        jp.'. olutions'
                                                                                                                                   . strefngth..




We believe -inAhestrength:,-ofpPrMershp
                                .. y I
                                            wi.th our-,client8-..,,D6arrbor.hNati6t ial;wilI starid ~b6tide
                                         iI .,
                        .              .
atrue partner, lookihg,outfor Qur best intemsts,:.As,:,a c'us't,omer-.dtiV6n'in*8ut6nce compari.y'.We    ,
                      '~d cus't
always% strive-Ab"exc0b    '' omer ekpedtatioins~.
                           .                                     -
Unlike.mafiy-of our oompptitors-,DePrbprn- N60brial is a piivaitely fidt corporatiom This Alows,-.UsJo.
make, Qur customers..o.ur pri  m aryfocus, ratherthpn. seekijhgto~meet
                                                                    :     - the expectations ofInvestMerit.
                                                                 ed9 boih`cUrrenti tind'ih thd fututLm.
apalypts. W.e;.Wlll coilcpntratp oh-the,.0 ty~ of El Paso,!s, :ne'

As dnlo bf"M6 n0tion's4eadirig           - j proyider's..of ancilluryjnpurancePrqqraMP,,We_ partrier-with-employers t0
evaluate, Op.sign .1n.d implement mpaningfpI,a..ffprd .141p,, b.enlefit.,program!s~.-As..-a
                                                                                     ,
                                                                                                 ,.resuii.i- ouriea
                                                                                                                 'm., hag
                                                                                          ". _
k no w~l,ed.ge ;PnO : i'6s'!g,hi -thcat-oQm~e.,On.1y~tbrough- ~expLzei6n ce, equ 1ppiRp us toffectiVely,ab'd6thnidda
                                                                                              e                         te~
yaur noed  .s.

        .Account-Servicel

         -Our, partfiersh.0--cl.......
                                'j'ntihUi~s~beybndiftiole'riib6tati6n.Yb"-'QWl.b6,p,rovided-:Wit
                                                                               I---              c!nAcC6(iht.:.
                                       '.0,401hsi ion o' ear b            h'alsnibothand~dffdcfive,With Oinima.I —,
                                                             o-rh"- Ngti6.,...
         ffiterr-upt' R. p.your eMp oypes.:.

          YourAddicated Account Service tea''m' vyfill be lbd by an.;:Ap,-c 6k
                                                                            .4n..
                                                                               t M a'h.69brpwho~will,workw . fith,
          yourassighed lopp, 'qnt0t     '6:~666~di 6iqr, ' .'Tk
                                                             : . p:Acco..un
                                                                      ' tm apagerw41,.be'. revons,04"  'fordaY.;.
          to,~,. py~ppn..act
                       "t     withypurch' osen-sta jo:answer plan odm sir6 ion,questionseind
                                                                               t.                  tb. entur6
            ervice~neeas:aro~ handled"quickly. arid-embienO. TheAtc6uht'Maha96e will -Orovide t_0       h-' Jb.cUs
          ne*eded'.to%- anticipate, problem8 ~b&6re tlid. y.

            qurAqcpqqtMp;jpgprWill:

               • PtWOe'st'         ra tecgig. qp.0!*nt,
                                                     Z.
                                                        manqgme
                                                          ...
                                                                     e ptand.;consulfdtionjr
                                                                 .... a
                lk~  Gather'    L,analyze arv~f . disserninateln orma ion
               :4,   Mafhtaih a wotking-kri    , oWledge ofthe dit~'<6f'.El: Pas.6!i§ 6611eng"esan d''            ~1:(Opd_
                                                                                                                         th's io
                    lftiaXloriz6valuea6         jetUrn
                                                d       oh.." Jhyo's'.
                                                                '       t  ment'
                • Attqqd,wqp4rterly and'an.nual',meptings,
               lo. ProvidO-cons.uitatibn and.redam-rh6b'd6tionis foe VoLie                 b6n6fit',pl.an d'esi-tirt
                                                                                     ~. ... I
                     SU'poortthe Clhy of"El       Pa'so daHirg        '"thp.renewa
                                                                              I    process,
                     oa'ft'icip     iri, every facet f irriplementationjo,ensurg,,a ,seamle.s$'                   si


 Produrfs-and servlcesyoarkeiGo pncter t0a,PeqrboM,:NaVdnW. brandand
  Companyz(bowners Gmvii,it:)ih:ali-slates(eKcit4d;ng.:hl,eyv.Yp'rk                                                                                _Wqs.
                                                                           _y,        s i4~,Jjty
                                                                                             , ~~f each afhi iat4.




Ddaib6rh Ngtio' hall                                                                                                           QityqfEl Oaso;
       `' ?
Au                                                                                          DNUSt. Pierre 6:
               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 123 of 230

r


                                                                                                                                                               .        •   ,.   ,_~ ~
                                                                                                                     Dearborn h 1~~ltloYiCal          ~


                                                                                                                                                              ,(,l~Bn,cJ~3•.
                                                                                                                                 Paiirer5ti"ip,;:SG~itucn3:,;.`.

    ~i




    OurAccounfi Service teams are.comprised ofprofessionals with proven skiqs and succesa=working
    with our clieiits Services will, include; at a minimurn:,

                     :" Ongoing meetings;;with;your Lleaiborn NationaLAc,count Service team to ensure~#hat
                         youh needs:and requirements,:are. addressed
                      • Creation and;ireview of-draft.contracts: and cert'ificates;
                      ~ Facilitatipn of~client service tra'inings`
                     ~l` Review of annual benefits="and expetience with your:benefitsstaff
                     • Administration.of annual suryeysto obtain feedback regar.ding our servir:SE



                                                                                 .y~•:   .




                                                  ~




    •Dearborn:National,o.ffers an expansive portfolio.~employer-p,ald,and
                                                     of'                      voi'untary benefits designed to
     eorrmplement any health plan Our fult suite of ancillary products and services includes Group Life and
     Disability. We've also expanded our~voluntary.solutions,to: include, Critical Illness.
                Life lnsurance

                Life°i'risurance is th`e foundation' of any t3enefit5:program:: We °offeh:a varieiy..of: affbrdable Life :
                insurance
                    _       products available through•the
                                                     :..        workplace,'These pians,also
                                                                                     _        mcCude many Enhanced,
                Product Seryices, giving employees furtfier peace of riirnd.
                The fqllowing Enhanced Protluct Services will provide the>.City of"E1. P:aso'with a cost-effeetive
                way to ,complete your benefits prograrim;

                     :• DearbornCaress"'-'DearbornCares provides;and: adv.ance payment of fhe life insurance,
                        benefit to"help baneficiaries cover their'immediate expense;:such as funeral costs:aricl
                            medical b~11s
                                     •,.. .                          ,. .
                                  — Pays'uplo,$10;pQo.of Employer=Paid Basic:Lifie insurance;;claims in advance
                                  - Available for covered employees and- retirees
                                  — Applies to claims with 1 iar 2.named benefciaries
                                    IVo death certificate required
                     ;•. Beneficiary. Resources Seniices'l~' - Employe`es and:farnily;'i7tembers experience
                         unique 'issues resulting.from a terminal
                                                          : .... . illness oi the
                                                                                . toss df a loved one: Our .
                             Beneficia.ry Resource Senrices program hel.ps:beneficiaties.:and"theirf.amilies'cope;withf
                            sorrow, and .change. The program provides;:help through a c4mbinatiori of legal, g fief ~
                            and,fnancial counseling services, ;as well as..oriline:funeral planning,. A network of
                 . ...                                                                                                                                                           ..
     Pr,oriucfs:and.servites. m~rktteiI'iirir7et'tb6 Dearb~rn NalionaFw'.lrrar.] ~:eC.ina s;arl,:gb 2m irnder.,vitten ani:iarprovidi:d't5y'D6afbqcn fvationai:; t;j!e Insuf.ahce"
     Gotrspsny,         er& f~~ova;;iLj7n all :fate (ex uii ng Neu Ycrk) t"e ~istrict o' Cc ua:6ia.ltte Uni:r.d Sw~ts L':rg n tsl yds ond Puero }2ico ProC~ct teatu~,
                                         ~s)d.sVailab; it~ v~ry, ~yMt~tp,ansi comp.?ny.'an:fate.ac!eiy th:: rzspqns:bility ei: ~~~h;affiliat~


    Dearborrr 1Vati'io.na,l°                                                                                                                              C;ity,of.El Paso:
    August:2o17                                                                                                         DNi.i~~t -Prerre ©08;7 ~a,ge 4
                  Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 124 of 230




                                                                                                                           Deacborn * rtational°
                                                                                                                                        Partnership. Solufiona. Strength.




                              counse!ors and advisors provide members unlimited phone contact and five face-to-
                              face working sessions for legal, grief or financial counseling, as well as refen•al support
                              senrices. This program is inc!uded with the proposed Life insurance p!an at no
                              additional cost to the City of EI Paso or your emp!oyees.
                        eenefraary Ra,Woa seMCes Is wowaed by een3lnW. aRra8 Aneaates(BDA). rho Dearbam Natonall1i                       . comparue. de Wwowde any po+ef
                        Banefidary Reaoacce SerNc®s. Legel aervfoas vrin not be ptovEC®d for tart paoosedngs orlbr lhe preparetlond bnefs forlegel appearanoa9 er xtlonS or for arry
                        actlon ageirtst arry perty pravidng Berte}Idary Resoutoe Senfoas Legal sentaes prwfeed urtder Banofldary Rasouroe SeMces are nat irCended for adveroaAsl
                        matters. Ne➢tl+er BDA nor tRa Dearbom Natlonat hrarid oonpardes ee responstle or Ilable tor eare or asvioe ren6med by Gay refetrel resourms.


                        •     Travel Resource ServicesT"' - The Travel Resource Services prograrn helps insured
                              employees and their fami!ies deal with unexpected emergencies that take place whi!e
                              traveling. Employees have access to 24-hour services that can help them access
                              emergency assistance when traveling 100 or more mi!es from home, including medical
                              monitoring, medical evaluation, trave!ing companion assistance, dependent chi!dren
                              assistance and visits by family members or friends. This program is inc!uded with the
                              proposed Life insurance plan at no additional cost to the City of EI Paso or your
                              employees.

                  Voluntary Vision Insurance

                  Dearborn National Vision Care has partnered with EyeMed to bring our customers vision
                  benefits that de!iver more. Our partnership with EyeMed allows us to offer some of the best
                  vision p!ans avai!able, as well as access to some of the nation's favorite optical retail stores,
                  inc!uding LensCrafters, Pearle Vsion, Target Optical, Sears Optical, and JC Penney. With
                  Dearborn National Vsion Care, your emp!oyees can enjoy the following:

                              • The right network. Employees choose from a network with the right mix of
                                independent, national retail and regional retail providers. This way, they receive
                                vision care and services when and where it's convenient.
                              • In-Network options at the emp!oyee's fingertips. Members can make glasses and
(P111                           contact lens purchases on!ine using Glasses.com and ContactsDirect.com—the
                                best part is that both are in-network, so benefits app!y right at checkout.
                              • Better frame choices. No frame towers or contact lens formularies! Employees get
                                to choose their frames from any availab!e brand, inc!uding the wor!d's leading
                                designers.
                              • Award winning customer senrice. Our live agents are avai!ab!e to assist 15 hours a
                                day/102 hours a week on average.




        Produeta and senipes marketed under the Dearbom NatronaM brand and lhe star loeo ars underwntten and/or prov7ded by Dearbom NationalO Lde Insurance
        Company, (Downers Grove. IL) in all states (exduding New York), the Disvict of Columbia. the Unfted Stales Vugin Islands and Puerto Rico. Produa features
                                       and avaitalHlity vary by state and company, and are solely the responaibility of each afRliate.


        Dearborn NationaP                                                                                                                                     City of EI Paso
        August 2017                                                                                                           DNL/St. Plerre 0088Page 5
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 125 of 230




      ATTACHMENT 11
                             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 126 of 230




                                      Dearborn * National
                                                                                                                                   a


ki

         November l, 2017



         Ms. Haydee Pena
         Purchasing Agent
         The City of El Paso
         City 1, 300 N. Campbell Street
         El Paso, TX 79901

         Re: Best and Final Offer (BAFO): 2017-1357R

m        Dear Ms. Pena:

         Thank you for the opportunity to respond to your request for a Best and Final Offer for our Life and Vision
         proposal for the employees of the City of EI Paso. We trust the following enhancements and clarifications
         will provide you with the information you need.

         Dearborn National is offering the following options to the City of EI Paso regarding our Life Insurance
         coverage:
®
         LIFE INSURANCE, OPTION A:

         •      A Basic Life Insurance rate of $.035 for all classes (proposal attached)
         •      Rate Guarantee of 5 years
         •      A-one-time $50,000 implementation reimbursement based on placing the Life Insurance coverage with
                Dearbom National. Dearborn National agrees to pay up to $50,000 for implementation services
                provided by third parties. The services provided and the agreed upon payment amount must be
(111"N          reflected on an invoice from the third party vendor.
         •      No open enrollment with current amounts being grandfathered.

         LIFE INSURANCE, OPTION B:

         •      A Basic Life Insurance rate of $.043 for all classes (proposal attached)
         •      Rate Guarantee of 5 years
         •      A one time $50,000 implementation reimbursement based on placing the Life Insurance coverage with
                Dearbom Nationat. Dearborn National agrees to pay up to $50,000 for implementation services
                provided by third parties. The services provided and the agreed upon payment amount must be
                reflected on an invoice from the third party vendor.
         •      A one-time modified open enrollment with Life insurance amounts of $50,000 for employees and
                $20,000 for spouses up to the Guarantee Issue Limit. Anyone wishing coverage over the Guarantee
                Issue Limit would still need to submit evidence of insurability. ln the event that someone does not wish
                to change their elected amounts, the current amounts will be grandfathered.

w
                           1001 F.ast Luokout hrivc 1 Iliclmrd>un. 'I'X 75082 1 llhonc: 972-766-3203 AMobile: y72-979-9747
              Producls and services marketed tmder the Dearbom NaGonalr) brand and fhe star foQo are underwiitfen andlor provrded by Dearbom Nah'onaf;~ iile
             Insurance Company, (Dourners Grove, fL) m at( states (extluWng Nen York). the District ol Columtaa, fhe thated States Vir®in tstands and Puerto tRco.
                                 Product features and avaitabifi(y vary by state and company, and are solely fhe responsibibty of each alb6ate.
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 127 of 230




                               Dearborn ~
                                        ~ National                                                                           a

                                                                                                                                                         w
    VISION iNSURANCE

    Please see our BAFO Dearbom National Vision Care proposal included with our offer. If chosen as your
    Vision carrier, we recognize and acknowledge that the City of EI Paso may not receive approval from the
    City Council until the end of November. If awarded the business we will work closely with the City of El
    Paso to test and set up file feeds to ensure member accuracy. This process can take up to 45 days as we
    work with your vendor to obtain membership. If the City of El Paso implements a January I, 2018
    effective date for Vision coverage, there is a chance that mernbers would not be in the system on their
    effective date causing unwanted delays in service. Because Dearborn National prides itself in serving our
    members, we recommend a February l, 2018 effective date for the best customer experience. This ensures
    members are fully loaded into the system and able to make provider appointments, verify benefrts and
    access their online ID cards by their effective date. Hard copies of ID cards will be mailed within 10 days
    of inembers being loaded into our system.

    Ms. Pena, after reviewing our proposal and BAFO, please contact me with any further questions you have.
    Dearborn National is committed to providing the City of El Paso the best customer experience for both your                                           ®
    Life and Vision insurance coverages. Thank you.

    Sincerely,




    Matt Aldridge
    National Account Sales Executive                                                                                                                     ~
    Dearborn National
    1001 East Lookout Drive, Tower B- 14th Floor
    Richardson, TX 75082
    Phone: 972-766-3203
    Mobi le: 972-979-9747
-   E-mail: Matt Aldridge~adearboinnational.coin


    Enclosures




                                                                                                                                                         ®
                  I(► ql t:•r,-t Livtkout I)riw A Ricliarduiii. IN 75082 A 111tnnc: 972-766-3203 A\iuhilc: 972-979-9747
     P,vducts and servlces madreted under the Dearbom Nabonal & brand and the star logo ara cutderwritten anrYor providad by Dearbom NallonaKt, Lile
    ensurance Company, lDowners Grove, IL) in a!1 sfafes (excluding New Yak). the DisAict o►Co/umbfa, the Uni(ed States Vlfwn lslands and Puerto Rico.
                        Prvduct feetures and availabiNfy vary by state and company, and are solely the responsibJpty ol each af6d'ate.
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 128 of 230




      ATTACHMENT 12
                       Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 129 of 230




  01 21
      ,r

                                P'u—Irc.hasing~Z'Str21.tegicSoOrcing'Department
                               N,   y,e-kMber~28,'. 047

    Da-a:Margo
                           De8rbom Natidnal Life, I'nsurance Company
                           At,tri;'Jeffery., Barret
  City Coundil
                               Downers..Grovei IL 60515

  Pster Svarzbeih          RE* Notite of Award — ,2017-1357k'661f-Funded Compreherisive Helalo', Plan. AdmlhitttptIjbni
                           Sbp.Loss,'Ernployee Assistance Program; and F611Y .Supplementatte  "nefit P'lans

AjaxsaMra Anneflo De,ar-Jeffery-, ..W,. Barret

     Di~';t 3              The Oty of El -Paso'has accepted ypuroffer in'- retbonse - tci. oursoficitation, 20, 7 13' !R;       7 S'elf
 assandra, H.:,Srown
                           -FUnded' Compr6hensive: Health'..- Plan'Adt.nihistrAtioni'S~tqp: Loss,. Employpt Assistaride Ptbgrpm,
    DisVict 4              aOO,,FbIIy,~$upplqmenIal Benefit: Plans. Acic, IrI9Iy.,.pq.,Nov mber   l       28i'20171h6 -City, df EfPaso
   Sam Morgan              Jipprovp.O, the award -'of contrtict No-. , 2017 13
                                                                             . 57R tQI Qoarbom National, Liferintu
                                                                                                                I         nc&(Gr6upsM
                           .6nd N' for an, ididal threpi (3)*-year`term for- an est imaI ted.amount. of-45,7 08.V6.166 to include. a.,
                                                                                             .
                                                                                                    . I . I siVeh (7), ypar aword of:
                            two"- (2), twb-year~ option, 61 am' ount of' $7,011 161 20 fo'r ..a totar
 Dr. toichiet R. Noe       $13,3,19,532.- 10     Fpn8jp
                                                      "i g:
                                                         '' miill: be prpv.ided with forthcoming, Purcha,Oe ~Orders-.,~ issuis4* by thi§,
                           offide.,
Claudla.O,rdaz Perez Thd                                                                            .
                                     pp-rI6d of performance- is from, Nove rber;2
                                                                           m     8, 24I7 th,ru Novpm ber,2. 7,2020
     Dlatdct 7
   Hc-nr.y PJvera        he cohfftactidorh'ofted                                                                          6i:es-a
                   -- iinal
                       I
                       1     and complete, re.   Postbr
                                                     i. y oF.1he agreernentd betweerl D e6rboth atib 61 Lif,e Insumnce
     DISVI            06Mpany.:and the. City fo EI'Paso.,. lts.00embdesall'-pr!6rortokit6rnporapeguscommunicatibns
  Cissy Lizarraga,    represebtations~;-.Iojr agreements whefther- oral 'br Weitteh, teJa(ing- tb,thesu~i cl matter of, th!s.
                      contract. Modificatibris
                                   . I             .to'this
                                                      -     contract ihall.not babinding Unless, ma0p.In writing..and §19,
  6ty t~lanager~
                     -6n- -pthpOiz
                           p        ed re'I Dresentalive of-ea6h,party:
 Tommy Giznzalez.
                           T-he Contract Administrator fcir this' coh.traPt           Thomas,.Huiriah-Resource,,Djrector~ who.
                           can 150 reachL                   :1240.orMib eniail,Eit~Th'br~atLB@ell~ as:6iexiS.66 The x Gdntrdct
                                       .. I -d at (915)',212,
                           Admihistrati )rwilf, 6ssIiiyou. w'ith 'any,questiow you      hb%~e iii8 ill,,-ensue6.th6l~ti§rms~bfthe'*I
                                                theCity-,of El Paso'looks'forward'tovorking with.you.0n.th.%, c6htracL

                           Sincerely


                                'n


                           Bruoe~..Cdflins, cPp.O
                           Purchasin.g Dirieqt6r'
                           Purchiising &. S.t.i6tegic- S.ourcing.Departrnent

                           dc:       Unda-8; Thomas, Hu.man Resources
                                     8 id FOe
                           (8QD.HP
                                                                              Bruce'D.,C61Hnt,.'CPPO,
                                                          .City, I I 300'N. Camobell Street 111. Peso,texas 799011 1915 211?0P43

                                                                                                  DNUSL
                                                                                                   - -is
                                                                                                        Pierre 0407
                                                                   I)elfvering
                                                                            . - Owstanding.s.eri'lces
                                                                                                v      ~
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 130 of 230




      ATTACHMENT 13
     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 131 of 230




                   pi




                        lk
                        •    Q   12


        ij




'4



                                       1 _` . TI~


                                      ' ~ __ 11               ►_I


                                       K ijEs11
                                           I
                                                                    I




                        NON UNIFOIRM EMPLOYEES
             I               NEWSLETTER

              CITY'HUMAN RESOURCES—BENEFIT SERVICES
                30o N. Campbell El Paso, Texas 79901—CitY 1
                 (915) 212-IZ75 o Benefits@elpasoteXas.gov
                                Case 3:20-cv-00257 Document 1 Filed 10/14/20
                                                                      77-
                                                                             Page 132 of 230
             7




         7




                        Open Enrollment (OE)js, .'finally 4qe! By noav                  YQ
                                                                                                 ~20
                        should have subrTiitted your bloodwork-(and SP-0,use's) so
                                  : n" receive' your Hea-ldi Iiigutance discbtinted
                        thai ypp ca
                        tatd: fbr, - 2o18 Your,discounfed~ -rate - will begiti to; take                    IMPQRTANi
                  Zl;
                        effett on% yqur' thist JA11uar pa yc
                                                           liec-k If ypu misk&the              You        i0lt -ortly. have 1q, ~rie-
                                      You'll have. another cliance next year. T-his             enroll ff, ~yqg, are. making
                                                                                                    an        if n-6.t,, ypu-r carrent .
li,~:    7y 1           n'ewsle'tte
                                 . r will.
                                      , ,provide all of youuQ.F`,k;k
                                                         -      , ~iqs~t.,.,help,you.
                                                                           0
                   %                                                                           ~pfans; -wil' I rollbivet to, -the
                        makc'th.e best- choices tor "yotir 2oi.& insurah-c-eplans, to.
                                                                                                year and:the!ratcgvill.be ad us,t,-
                        in clude*.,                                                             0d
                                                                                                ' a  --c-cording y,
                            OE.SCHEDULE & DATES,
                                               ,."g                                                 ;c'.
                                                                                               _'Dij        hiWtb-nsdajnt'§ OE',Ml
                                                                      T,                        b e   processd&.
                            ~VENDORS              4r                                           -through PeopleSoft;
                            "SUIMMARY RATE SHEETS.                                      h~ s    Enrbllineht 136kras.8vill"'IJ e ayai a;-.
                 'ql        ENROLLMtNT FORM'                           ~       "'                       he-- OE-lon-site si~ssi6fi§,or
                                                                                                oh Ky.EjPasoTex4s.,gov.~..,,
                            DEPENDENT INFORMATION
                                                                                                            1 durin~.QE
                                                                                                         mad&    -~.        -m*11~bp
15                              -s                 D                                                     latiuary     io18 Y our,
                                                                                                    heck -d
                                                                                                          *, ediictici s Or.-1 ese
                            j-JIGHLIGI-..
                                      -ITS'.,
                                         1.14                                                  Chailaes will start reflec ng on
                                                                                                                           s,
                                      1101 A,                                                  Yo& janiia'r'y -payq, cc     01 -, is
                                                                                               very. IMP ortant   th
                                                                                                                   gt:,
                                                                                                                      ,you.yevi   ew
                                                                                               your:
                                                                                               -     ;paychecks  arid Tcpbit,,aqy.,I
                                                                                                 screpancies.,
                                                                                                Please make sdi -tfid  t YOU;., save
                                                                                                yoxir confirmiatib
                                                                                                                ,n frO.'m Jilenefit.
                                                                                                Sta:iT that yoto. Enrollment. Form
                                      0                                        0
                                      0                                                         hasbeen -reecived.
                                                 0pe n Enrollment:             0
                                 0              What You Need tqX Tow              0              ic        [S., Sem,,Ces., 6f6cc,is
                                                                                               -opeaMon&-   4y"It'h     - h Thti sday
                                                                                                                  rpt!9,,,
                                                                           .777~
                                                                                                       7::oAM - 6:ooPM            For
                                                                                               ~ijdesdbn~ - ditting .
                                                                                                                                * will -
                                                          IV   loi,                            haV0,:dp0jcatq&staff.aVailabl'6,for
                                                                                       -7      y u At c Alc bf ic on~ te ises
                                                                                                    S;



        '
        W f~s,          U
                Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 133 of 230

11

                   71
                   -


      1
     3,
     ;XNf                                         M
                                                  5
                      2 J-            Si
                                                                 -4




                               -NORTHEAST 9n-..
             CITY HALL       t COMMUNICATIONS           M.Sc           NORTHWE..STMSC
            BREEZEWAY'.:         AUDITOIUUM        COTrON PATCH          BREAKROOM
                                                   7968 SANPAULO        4996PONIPHAN



                                                      CITYMALL
                                                     BREEZEWAY
                                                   36o.N CAMPBELL-




                                    BRING                              WEtLLUELP
                                    YOUR                               YOU ENROLL
                                  QUESTIONS

                                                       ASKTHE
                      •                                VENDORS



                                   If-y itar
                                           ''eadding'. 4. epende.nt-Ple. ex
                                             " depM..d"4
                                     ki~yo u,r,                     LtS S6    f   'suff



                                            p tl ose it     to
                                                                                        3
     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 134 of 230




                                       0                            0




      ®
~J                            ®



                                           ®                            ®




Plirls-T9 Ks
                          E

                                                              u




                                               •
                  Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 135 of 230

I




               Provii                                                 ependents
                                                                              Its

-   : ~,~ :
                 3


              Submi,                                                   to Benefits




                                                                                     V! I!
               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 136 of 230




                                                            F     -K
           EO
         ---                  K
                    ".                                                                  ix   ug~~
                     j H1
                        0-1-1                                          g,
               01                                                                Y




                     Maike s'ure- you are completing the pFoper Enrollm'
                                                                       exit.Forin
                      ENROLLMENT if you are maldng'any changes for 2.cn8 ap.4- begin.


               Complete the Employee Information section. Please write legibly and continue to'
 STEP'2.: selectypur Plans, T"ids and Tax Options on PARTS A throtigh D. Move'ahoAd to
           STEP 2.-


               Select a BASIC LIFE option on Part E and, if applicable, fiU out the amounts for
 STEP 2.
               SUPPLEMENTAL LIFE. After reading PART F, move ahead to- STEP 3.


               Complete PART G.a'nd provide required docunientation to Benefit Staff. Proceed:to
 STE.P3 STEp 4.



 STEP.4 .'Read PART H then SIGN and DATE PARTS I & J.



               Review'. Employee Information and selections m'Ade for the 2018 Pkn Year
..STEP 5 before- 'S'ubinittin'g to Benefit Semces




                      4'.'_!-CDHP-E4nployee Qn1p.—Receive $590 in yput HS A
                      -CDHP pl"u's DepLindent(s)—Rpceive $i.,000-M "'your MA
                            ' TJUN-Wiff CAmint       4'u'f'HSA litnits:




                                                                                                    6
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 137 of 230




                             • ~'                                              ?;iv~~'refX''~ .
                              ~
                             'r~                               .._.e          . ~..!:._. ..... .... :.....k.
                                                                                                                     •'Please iriclud
                                                                                                                           infoiznati
                                                                                                                                                             :u.

                                                                                    ,                          :''''•... ..;'     .          :.-.<.:,. ,
                                                                                                                      ;mentatio~i`to;
    ..                                                  :5             :•.i                                    t.~~g.;: .          ..                  ~..
'                .       .                                                                                     ~'l~:X::,.           ,.          -.: A:)C
                                                                                                                                                    •

                     ~                                                                                                                                       ~.-.', • .^b::$v1.,.v+w';::. •           . . .
    ..                                       ..
                                                                                                               'y~}..'::                                     ~ -:.""           : '. F•.                 ~
         In order to'.Add a Dependent, please provide the                                                      "'-' .: : Depeiideiii ,'-<: ~ ~ >',,,...,.-, >• : .
                                                                                                                                       s.~ame::;~•. . ~:; .
         Required Dependent Documents listed below and                                                           :. : Relationsh
         state the coverages for.that dependent on the Enroll-
         ment Form.. :Dependents' cannot be Added if you do                                                                  5ocia1.;5eid
         not. provide the required documentation indicating                                                          ..;. : pate 61.Bir
         that he/she is your dependent.
                                                                                                                   *Mk;. Address::vi!                                          - State'&
                                                                                                                '~ •~ •'u::• ~. -                                      '.".'      .
         You may provide Dependent Documents to Benefits:                                                                      0~de'                                                       ...-:

         • in person at an Open Enrollment on-site session                                                            plaase, ; selp
                                                                                                               :•.;~~<; ; .:.      ..
                                                                                                                                      ci
                                                                                                                              .
         • via email at Benefits@elpasotexas.gov                                                                            ocm. to delet, ;ia;`depen                                        etit
         • in person at City HR--Benefit Seryices                                                               j.;.:: o~::: state;: wh
                                                                                                                      ;.you :will -•be~;:
                                                                                                                        dependentfrc
             ~                                                         ~,~ :~•r                                              .
                                                                                                      A
                                                                                                  ~IS ' .      ...      . . .   . ..     '             . . ..           .. . . ~'%~t~'.r).~irvy • .         .


                                        -               • ~~
                                   ..
                                            ._    a 0
                                                                                                     Dependents will he dropped if the                                                                      \`• .


                         ~~,;:~ • ~r ; ~                                                            proper documentation is not on file
                              .     •                                                                 by the end o/ Open Enrollment




                                                                                                                                                                                                                ~
                   Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 138 of 230




                                                                                                                                6~             v
      l.   You need to re-enroll in the Flexible SpendingArrangement (FSA)
           every year. This plan does not automatically rollover from year to
           year.
      F~   The CDIiP provides benefits for medical and prescription drugs. All
           drugs are subject to the deductible before benefits are provided with
           the exception of: certain Affordable Care Act preventive drugs,
           which are reimbursed at i00% and not subject to the deductible, and
           some additional' chronic and preventive drugs, which are also not
           subject to the deductible and covered under a co-pay (similar to the
           co-pays for the Basic and Buy Up Plans). The drugs eligible for the
           co-pay are identified on a list through the link below.
           https://www efposotexas.gov/bene, jits-and-risk-management/benefit-
                                                                                                                                               ~.
           services/ry2ot8-informatfon                                                        Q:. V~l~at happens if ave
           Make sure you, review the Supplemental Life lnsurance rate sheet                   FSA. fiuids lefc t}us.year:
      9
           because your rate increases as you move into the next age group.                   eproUlin'-tlii-.GDI.M.-
                                                                                              get , the City's<: contributians;:
      4. If you are currently enrolled in the Cityi s insurances, you may see an              of SSoo or Sio.00?
         increase in your December paychecks because your insurance premi-
         ums will not be deducted.                                                                        arder::to put.>aio~riey: .
                                                                                              into. :yovr xsA,: you wouia:.ei :
      g. Don't forget to check your January paychecks to make sure your                       ther :have ~ to ' forfeit  n ...ose
                                                                                                                                               ~
         Open EnroWnent selections are reflecting correctly. .
                                                                                                                               ~ t.lie
                                                                                                                                    ..
                                                                                              fund~;'::in :yo~r::; FSA_ ao:..:;a,ltey
   6. Remember that the only time you can make any changes to youc cov                        don't:roll'over or -use.tliein. up::
~      erages is during Open Enrollment or 3o days within a Qualifying                        before Decernber 31; soi7.:
       6vent.
IQ                                                                                            Q: How.do:r lanow if:I.'in
~ 7. The City of El Paso is motivating employees to live a healthier life-                    gible,for an.HSA?
      style through..the Wellness Program. You-do not have to be enrolled
                                                                                              A: Ifyou :eri-roll iix tlii°e :C;DHP .
      in the C'iWsHealth Plan, you just have to be eligible to enroll.: .:; ..
~                                                                                             Plaii;you need`to be eligible;to.
                              Please visit the Wellaess Progcam page for more info.           liaye ai Health:Saving,s Accouiit-
                                                                                              (HSA);>in.occlex~to      receive;-;~ie: .
                                                         /weHnets/~*~~~";.".,. .-:-
                                                                                                               ,.. ..
~             •••~~..
                               http://my'.elpasotexas.gov
                                      ' ~                  '    :: ..
                                                                                                 . .,.. .
                                                                                              SSoo:: or:~io~o._~ttiai?;t~i'e~:C~t~:is• :
                     .             .         ...~t ;:                                         ~oi~~buting :.To 6w:~eU"g~~le;:.
                         — •~ e~                                               .   .:'
                                                                                     4: . .

                                                        -   SHAPE fT UP                        coverege thft is not>a~liw-ld'e- :
                         ~                                  EL PASO
 ,,
                                                                                              - duc4tile ;~;.:.:::.           .~,..;~. •
v
                         •                                                . -- -               clairimed on someone:else,<s':in- .
                                                               CONTACT US                      come' tax rettirn; must ~ i~ot be .
                         ~                   CITY HR—BENEFIT SERVICES                         .enrolled in'; Niedicare..or: .
                              •                    30o N CAMPBELL
                                                                                              i~.~RE: • . ~N: . ~
                                                  EL PASO, TX 79901                                                                             i
                                   ~           Benefits@-~lpasotexas.g~                                                                        ~e
                                                               9i5-2i2-i2'75
                               •       ---
                                                                                                                                           8
                                                                      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 139 of 230
                                                                                                                                                                                                                                                                                        -.,.yLy,". .                  .
             .    .                                      ...S•
                                                            .. •       'q"' f72?i •
                                                                                                                                               ., ~ ~ .                 ..                                          iw~1                             .    u ~ ~.
                                                                     '`-,                                                                                                                                V ,~                                                                 .:~~/t r5,~
,        ,         'k•
                 • _~              .                          #~ :
                                                                                : __
                                                                                    ~y.:•:`
                                                                                               s,`<:'~`.: •ti. •X. • ."M:'•:~r
                                                                                                                            ' ~J •. ~•1
                                                                                                                                    ~
                                                                                                                                          .~••{,~ s'     '•`.                         •
                                                                                                                                                                                              . . N• ' ~a • .!
                                                                                                                                                                                                            • ,-rr                 .                           ' t_F              •'.             M-
                                                                                                                                                                                                                                                                                       •~'~'~.'•lY~•                      -
                                                                                                           ~~"•• ..~~,.• i%              :̀I,SVN'••:~-•.i~r                                                                                                    •Ai
                                                                                                                                                                                                                                                                ,    ..
.                                   .         .
                                    ,~=.                      "r..
                                                              ~r •               }t        r                    3-       .'             . ~                                  .•           .             ~4' ~%1'                                                      .                  r-   •:~, ,                                  . .
                  ~                .'                                ' t                                                 .E           • #.:.                                                     ' • '              t                  ~ '                                                '   .                        .
                  •
                                   'y-`~:                 x   ~.
                                                              "'TTill                                                                                                                                                                                                                               ~~                ~•}:
   •                                                                                                                                                                                                                                                                                              .:,~:•                          .
                      -.                                     - : .-.                                                                                                                                                                                                                                          .
~. -                                :t;•~                   e ~i                                                                                                                                                                                                                                                  -




    ~        _                     ~•y •                ~ ::=r"~~. ;`~~E'.
                                                                                      E~0 8 HIGHLIGHTS
                                                                                      Q~
                                                                                                -                              .               .          .     .
                                                                                                                                                                                                                                                                                              ':•k✓.~',• - -                          . .
                                                                                                                     .                                                            .                                                                                       ".it":
                                                             ~,_                      ~':~,; ~i~~
                                                                                                 ••                                                                                                                                                            ~ .
                                                                                                                                                                                                                                                                                     i   k
                  _                                                                                                                                                                                                                                            •




                               You will only have to re-enroll if you are making                                                                                                                         Open Bnrollment will be done
                               changes, if not, your current plans will rollover                                                                                                                     manually this year and Niff on
                               to the next year and the rates will be adjusted
                               accordingly.                                                                                                                                                                                                  PeopleSoft




                                                                                                                                                                                                    Your OE changes are effective
         ~
                                     • Follow the OE Process and OE Form Instructions
                                                                                                                                                                                                    1/1/18, so review your first
                                                                                                                                                                                                      January paycheck to make
                                     • Vsit an on-site OE session for help enrolling
                                                                                                                                                                                                      sure that your changes are
                                     • Provide your Dependent Documents                                                                                                                               reflecting correctly. If not,
                                                                                                                                                                                                    please contact Benef"rt Servfces


                                    Make sure that your curren Provider is in the new Carrier's Network.
                                    The New Carrier Information is bel®w and you can also visit
                                    their welasite to view/pririt your ID Cards as of i/i/i8.          ~

        ~                                                                        Aetna will be your nex Prescrintion and PPO Dental Carrier                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                              - ~ •.
                                   ~                                 ~ M edi cal/ Prescription (877) 800-8682
                                                                                                                                                                                                         On-site                                                                                           ..:.. -
                                                                                 PPO Dental (877) 238-62oo                                                                                            Representatives                                                                                         ;:. ~, • '
                                                                                                                                                                                                      AIso Available!.
                                                                                      etna.com
                                                         '                       Dear orn N tional will be ypur new Vision and Life lnsurance Carrier
                                                                                 Vision (844) 323-83oz gyemedvisioncare.com/dearborn
                                             ~
                                                                                 Life Insurance (800) 348-4512 dearbornnational.com/individuals/index.html
                                             ~
                                                                                                                 Suecial orovisions for the ioi8 Enrollment ONLY
                                    Employees may increase their supplemental life volume without Evidence of Insurability (E of I) by I
                                    up to S50,000, not to exceed a total of $200,000. Spouses may increase their supplemental life
        -~i                         volume without E of i by up to s20,600, not to exceed a total of $zo,000. Any increased amount in
                                    excess of these limits is subject to E of I. The E of 1 form will be available upon request.
    ...               .:
                       %              ~-          n.r                                                                ::                                                                                                                                  ~!       y
                       ~                                    )'       p       a        'Y           i   f ~
                                                                                                           /•
                                                                                                                        • MI       '"i~y
                                                                                                                                   l               s                                                      ae
                                                                                                                                                                                                           ..                                    .       N?'                   .T.        y.                                  ;   , 9:.
                        ~57                                           '7'                                         'E .l                                                                                         '          .       '                            M' ~'                    ~Yi: .
                                                                     '• .
                                              ~,StY                                                                                                                          ..                .                                                                                                                                            .
                      ••;:I,   -
                                            • `~;          i,.S _i                ~'~                                                ,+.. ,• M....z,-•~             '        .,       ,    •                  _                .             ~
                                                                                               '       '        ~ t~..,• ~ •   '
               `k'                                                                                                                     a~•••'                         ~'P:F•....  ~'•. _ ... .....',Y.... . . .
                                                           ":%'~t6::.sii: •'w.i:.:.:9.._e7Gc.4a}i:,.'e~_.:i:'.__. ...+.... :. .• ......_-....•....._._- _.__. ...:.aoL~~:.:_........y~....
        ...._.—_..__•__rs.r:~:ei~t•.;.r:.'is'r:..._.~.-i:~kn
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 140 of 230




      ATTACHMENT 74
                                  Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 141 of 230




                        1wN E PITSI:-gxjcl:s                                              FNI401.1-1111"N-A' FORAI 21)1 IN
                                                                                                                                                                                                                         JANUARY ~j:2
                                                                                                                                                                                                                                   ,0T-?

      NENN".E.NTPLOYIE'll:                            o1,                            I2                *.~\,T.
                                                                                               1-N-1 1,.
Nv%N Eltipli,%cvi. S.blni 1.:hu, 1"rill-and.-am av                                                      ;11'        -wc- aw 6.11a                                                                                    qp
                                                    •      ly                •                      1111.ifij?,           1~11              ;I..


FraploN ev, adding p% urmiL~                                                                                                                                     Ibv ri
d c I 14:11livii 1.                               pnrincl, (ir
                                                            ....
                                                                 chilflrwt.
                                                                    ......
                                                                            ivilli flir vur--" sw:it ftiriti.                . . . ............ .                                                                                     . .... .....

    Da!ivar form afid Sippllcab'a alla0rnmts to S.
                                                 , nefil Ser.,icas at P-vI1ufi1S:;E alcasatexas.poy in 300 14. CanIpte.L.ElPasci. To'kas 79-c-01,                                                                   or fax to,-H:6.504-7 1 4~2
                          Ef =77
                             - -3
                                1~01:5
                                   ~                                                                                                                               7'71"

                                                                                                                                                                                    F~ HR-S--
                                                                -1 3.1 --S -              ng'                           rrc
Name JL.-iz, First, Miad1c)
                                                             c,
Ad is
611      =                                               sq-                               .                                                             --l— .,
  ,7'. tw  p
       Eti              Pn




                                                                           BEF-0 ;7            We
                                              PDHP ENROLLMENTS - IMPORTANT.INFORMATION
     YOU 7.'11 aUtornnafically racaNe th-e-Q,Hy's HSA whiribution unless,                WAIVE,belov..
     The 01 -ar. Erirolfnieht NPwslette irprovides-HSA efigibi'lily dctafls'.
                                                    .nrds lhe-S3.450 HSA lifflit for EE Only and"S~3.§0011SA limit foi EE
     Tiia City!s IISA contribtitiow.-Jill count tov,,                                                                                                                                                               Deptandents,

       T                     z          c- i
                             ACCOUNT                         ..... .... . ........        BIWEEKLY                                                                        ANNUAL

                                                                                     1013                                        SkVetkly V 24-PRV pefibd.s                                               S          Z)
                                                                                                                                                                                                                      L:0;Z,0~- CI0

    F'S.k DEIIENf)E.
                   ,NT DAV-(-'A-IU,--!                                                                                                                   ?X .1~ri    -- ,-
                                                                                                                                                                iodi-,
                                                                                                                                                                     ,   :S
                                                                                                                                 siv;c-akly              x 24.payperiods                                   S
                             SELECT TO. WAIVE .                                                                     '-S- -A IMED                    X F-SA DG              ..AS"
                             ,f-
                               =
                               'T

    1111 0                                                                                     Ez-oxur                                              E=           ;OR=                Biaforc- Tax                               Ailur Tax,
                                                                                                                                                       m
    1-1 ~-I 0 1)ENA'.M. Fadity                                                                 E=- dt-LY                                            H.. 2                  :1 Beicre Tax.                                       Acu lax
•
    jyo                                                                                        EE h-,%.,,Ly                                         EE - 2 cr~             Dt -B-
                                                                                                                                                                                -fora                             T ax
                                                                                                                                                                                                                                 A fj=,;`
                                                                                                                                                                                                                                         —
                                                                                                                                                                                                                                           X


    1'P0 D EN I'A I WAI 0 ltl' H 0                                                                                                                                                        e        Of e: I a x                               ax
                                                                                                                                                                                                      I
                      SELECT TO WAIVE                                                     ALL                 VIS10-:            -H,'-I0-D=-N'TfkL                 Z:10-,---'0RTH0                                   PP0-.-.#oCPTwr-j

                                                                                                                                                                            .. . ............
                          littsic 1,117c,,ond   AD&-D I-or, 1:1111~10VCQ                                            P,;mdeiit, Eire 1br Spou~s;:.S21K:                                                             Si I~
                                                                                                                                                            VLIAIVE                             . . ...........

        . .. ........
                                                                                           16 1. 1)(it 1*.\
                                                                                                         ;.           i*-NDING P            ni; 1                                   01,
                                                                                                                                                                                      OT14tIA
                                                                                                                                                                                 . ............. .

                        kL                                                                                                                                                     !r1r:D11
                                 6S "                                                                                                                              SE'DI, - 'Ji
                                                                                                                                                                              ov 501", of ff.-.,~Ipyee
                                                                                                                                                            C1,111.00W.N) rvl ax:. 10X




                                                                                                               c'                   s;x4ez: -ci r's"! I
                         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 142 of 230



CITY I ltt- BESEPITSERYWES
                .                                                 E.N ROLUNI r'NT FORM 20M                                                       ,
g.jy—
    ngfitt        s:aav                                                Nbr4 - wdrzowi                                                         JAN UARY 1. 2018,




                                                    T o ciii     !ill. or Illak'e                   to ~I SIvort cn-
                                                                                                                 T m1,)isabilitvLa
                                                                                                                                 I. j)lease iaect willi'th
     SIIOIZTTERiNi DISABILVI-N'
                                                                        to

                                   -l
                                   M  ~

                          (LA, T I          MIOULE)                                                                  .01                                             REI-V
'SPOUS&DOn.~.-Stic Panner,

 ACTIO11,1-      gAdd Ei- Oelete         COVERAGE(S): Ylk4llh Ei'Vis'dil GHMODentanl 0 PPGwtORTHO OPPovilookTHO: t~Sasfct.ife~
                                                 6 L Pklc~tO
 Ac~
   ,,GXI:       Xkdd 1:1 Delete           COVERAGE(S).' Fi la-alth    1:1 Vision'        EHMO' Dental :)-PPov'vb~T: ;O      0PPOvilo                    ORTHO. .7
                                                                                                                                                               1 Basicl-ife
l Deptfndenii
                                                                                                                                                                                            7
     ACTION: 54Add         0 06lete       COVEKAGEM:           Nalth. 1.1 Vis'ion C' K1,110 Dental DI PPO "wiORT.HO [1'PPQ vvo ORTH'O U Bas-rcbfte

                                                                                                                              . . . . . .. . .... . . . . . ......................... . .

 IcTIOx 0 Add             Fj Del.eltle                   0 H41h D Vi5ton 0 HIIAO Denlal LIPPO %v,'CRT;10 El PPO wla.ORTHO 0 Baslc Lifi;-.


     ACTIONI: 0    Add    Cl: Delete      COVERAIGE(S)- 04'PlIth F] Vision Ll. HNIG Dc-nial El PPOvdORT-HO D Ppc.)vi;o.bRTH6, 0 'Sasic Life-I
     Dependent
                                                                                . ........ ......

     AGTICN'~!Add ElDelete                COv;:
                                             ~AGEP-. 11 Flealth D ViSi Ori P MIC Dental LIOP6vilORTHO —n'PPO.w!,~'QRTHO F--
                                                                                                                          j Bas;c -ilfe                                                     I


            MN'~
            U11
                           To api,ssi~- or-make
                                          . I I anv .  chaniges
                                                          .    - to vcnirBenefieiaricsI I I for                      ',iit'c
                                                                                            I . .your SLpplemental BascI L
                                                                                                                         . 1. 1 lwuram:,:~,
                                                                                                                                  . I .     I
         LIFE
                           til c ase qompletennd silb;nit a Beriefi-ciniv Inronwifion, Forinalongw~tli lhis Eiii-ollmentTwin. II'vo!!
         INSIUR.kNCE',   I
                           not \%"III[ to 11~.Ikuallv 01:111"es to -oureii-rem BLnieficiaries.                         will con(iiiuc.uniii
         BENEFICIA.RIES.

                                                                       7--                                           7'
 1                                                         2

 I authori2a any hospital,,.physidan, dentist., provi.der, iwlurance carrier or othe, entilly to qive the City. 1;-on request.any information twering.the
                                                          I
 tioalai con-Jiltion of any, person included under the cov et.Iqe(s) wheneverihe informalion isr ns;dered riecessary by- the City for ~roper dispo, iiioh
 of thz- application or of a claim submitted for P*mnt.


 SIGNATURE
                                                                              -7-                         -77-
 uM
  -1121                                                                                                                                                                '
                                                                                                                                                                       Mlli

     I hereby pWhoftedeldUCOMs ftOM*My'salary, of the amijunt reqtfired, if,.;,y, for the, i6surpnce indiLj-,Ed. I understand Ihal it is rny r-sponsib,lav
     to verify ttiat. all payroll d-aductions are ctrrect arid tb , eport any. disciepanc;es in deauctions- on my ppayqhack to the. HR. Bar'.4 its:Servicas
     immediately to guarantee prqper coverage,and conidbuiion-5.




     SICN.M711r.         V'                                                                                      I)A'I*F.   ) D -)3-
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 143 of 230




      ATTACHMENT 15
                    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 144 of 230

.
    Deacborn * rrati®nar                                                                     Application for Group Insurance
      u.a.nw+anb,o.«mw,amm.nt,abmmc.c-ro„,,                                                        Administrative Olflcesa: Dotpnera Grovo, qlinois
~     ® New Application         ❑ ChanSe                       Group #:F02214S                         Federal Tax 1D t1:746000749
    Section 1. POLICYHOLDER INFOR1ilATION: Plesse Type ar Print All Information.
    P®licyholder (full legai name): City of lrl Paso
                                                                                                                              _ .... _._. . .. . ...
    Address (not PO box):300 N Cnmpbell
    City: El Paso                                         State: TX                                                  Zip: 79901

    Subsidiaries or Afiiliates lo be covered: ❑ Yes; or ® No (If more than one, indicate on separale sheet and attttch to this application)
    if Yes: Coropany Name:
    Addcess (not PO box):

    City:                                                 State:                                                     Zip:
    Prctt►iurn is payable on the fu~st ofthe insurance month unhm mutually agreed upon by the Policyholder and the insurance compauty.
    Seetion 2. GENERAi, INFORiNAT10N:
    Product Cholce (Check all that apply)           Policyholder will                      Requested                +Replacing
~                                                     contributeo                                     ERective:                   Coverage
                                                                                                                                  Yes/No:
    0 Group Term Life          ® AD&D:               ® 100'a or ❑ Odux:                      °:        I/U3018                    Yes
        ® Supplemental Life ❑ AD&D:                  ®     OIa: or ❑ Othrr:                  °b        I/ll2018                   Yes

    ❑ Group Dental:                                  ❑ 10045: or ❑ Other                     "®

    ❑ Graup Short-Term Disability (STD):             ❑ 10095; or ❑ Otlrer:                   °®
~   ❑ Group Long Teem Disability (i.TDt:             ❑ ) 004'a or ❑ Odwr:                    °5
    ❑ Group Stand Alnne AD&D:                        ❑ 10010: or ❑ Odax:                     9®
    ❑ Group Specitied Discase:                       ❑ 100°0; or ❑ Other.                    %

    ❑ Group Accldcnt:                                ❑ 100°0: or ❑ Othcr.                    °'.

    ❑ Group Vision:                                  ❑ 10040: or ❑ Other.                    9:

    ❑ Voluntary Term LiPe       ❑ AD&D:              ❑     0!:; or ❑ Otlmr                   %
~   ❑ Voluntary Group Dental:                        ❑     01g or ❑ Olb¢r.                   %

    ❑ Voluqta} Shon Tetm Disobility (VSTD):          ❑     0°a or ❑ Othcr.                   ®6
    ❑ Voluatary Long-Tcrm Disabilit}• (VLTD):        ❑     ORb: or ❑ Otber.                  s®
    ❑ Voluntmy Stand Alone AD&D:                     ❑     0°0; or ❑ Othcr.                  °o
    ❑ Voluntary Group Specified Disca,c:             ❑     U4b: or ❑ OUtcr.                  90
    ❑ Voluntary Group Aeeident:                      ❑     00®: or ❑ Oth6r.                  45

    0 VoluMarg Group VisWn:                          ® 00k or ❑ Otltcr:                       46       1lU2019                     Ycs
    *Eaclose a copy oleach in foree policy to be replaced.




                                                                   -r
~

      Pmduda wd saMces matkdsd vder fh® IHarOam NeYoneP braed ard uN stv lopo ora umdenniflon mWar provlded M Dawbom NalionoP l8s hn+ranoo Conrpanp
      (Dwnnt l3rovr. IL)1n a9 qOter (AxdL*q ►'►ow Yoft Ih9 Qiqdd d CoQnnnia. tho thulad Statet vamn tsktrds. ald Puerta iheo.
        ONIA-518-06187X                                                    Page 1 ote                                         R030118 I Z8183
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 145 of 230



     Dearborn * Nationat`T                                                                    Appfication for Group Insurance
       wda..a.,,byoa.b,nN.mmPL&bm„=ca,o.,.                                                       Adminiatrattve OHieaa: Dowmors Grove, Iqlnois

     SecBon 3. POLICYHOI.DER STATEb1ENi':

     The Policyholder or authorized representative (Policyholder)
     appi'ta for a group ittsttranee policy(s) through Dearbom National'
     Life lnsurance Cotnpany (Dearborn National).
     The Policyholder represents and cettifies that:
      l. This appliwtion must be approved in writing by Dearbom                S. If the Poliryholder does not collect or pay premiums by the
         National. Issuing the insurance policy is evidence of approval.           premium due date, the poliry will terntinate at the end of the
         Coveroge for insureds under the groap policy is eft'ective when           policy's grace period; and
         the insured applies and is approved for coverage by Dearbam           6. Even with the purchase of a disability policy. the Policyholder
         National. 76e Policyholder will not collect prcmium from an               may be required to buy disability covetage under a state
          insured who requires medical underwriting until Dearborn                   disability benefit act or law; and
         Natlonal approves the insttred®s application for coverage; and        7. The Policyholder will: a) send Dearbom National applicatiotts of
     2. Dearborn National will issue a policy only if Dearbom National             individual insureds prior to the eligibility dam b) give
         deeides tltat the group is an acceptable risk based on Dearborn           certiftcates to all insureds; c) report changes in the insured
         Nadonal's underwritinb practices and pnocedures; otherwise                group to Dearborn National; and d) keep records of insured
          Dearbom National has no liability except to refund premium.              eligibility.
          The Policyholder must retttrn to individual insureds any part of     S. The information given and statements mode on this applieation
~
          the premium paid by those insurcds; and                                  are complete and eornct. hrlisstatentents or omissions of
     3. The premium rates are contingent, based on the accuracy of                   infomtation may affect the validity of any insurance poliry
        insured eligibility data given to Dearborn National by the          issued and cause the deneal of an othetwise valid claim.
        Policyholder. Nlisstatoments oa an insured's application or     9. Statements made by the Policyholder are repmsentations and not
        failure by the Policyholder or insured to report new medical        warranties. No statement roade by any Insured will be used in
        infonnation befotn an insured's effective date of coverage may      any contest unless a copy ofthe instnunent containing the
        cause a change to the coverrge or premium rate as of the policy     statement is or has been given to the insured or. in case of death
        effective date; and                                                 or irlcopacity of the insuted, to his benefu:iary or personal
     d. The Policyholder and insureds are subject to all the policy terms            representative.
r
--
        and provisions and tntst agreemenm if applicable. They nmy be
        amended from time to time; and


     This application and the payment of premium are consideration forany master poliey and certificates issued. This application is patt of
     nny t        e policy iss   The authoriud signaturs on this applkation is acceptance of the poliry tertns.
       ~~~~'J.440V ._                                                                           ia - 1y- 1-7
                             Authorized Signature                                           Date (ivlust be signed prior to EQective i3ute)
m
       Zio,n& L 1"ja44 . 'De" 1 ;(ecfor
                         Print Name and Provtde T~                                              Licensed Rosident Agent (if requirred)




~
       Prtduers aed sendees motcead uaderuro D®urbom Naotonst'                                                             tae tnnwaw Carwm
       toe.nm c+ou.. ttt 1e m+mes teumatna Newvarkl. ao tam+d d eatu:,mco. ur tktaa SWes won isa,as. a,a Pmto aoo.
        DNL9-516-0518 TX                                                Pase 2 of8                                   R=»e I z6193
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 146 of 230



        Dearborn* N4tionaal'                                                                                      FICA TaxMl-2 Agreement
                                                                                                      Administmtive OfOaos: Downera Orovo, IpinaBs
                                                                                        tlearborn Nattonal FICA WithholdinWDearbomNatlonal.aom
    ~                                                                                                                                      Fax (312) 946-3554
        Roquost Efhetivo wittr Taa Yaar: W 2: N!A                                                           FlCA Matdr: N!A
                                                 (current or future tax year)                               (New group - current or future tax year)
                                                                                                            (Euisting group- future tax yearonly)
        Emptoyer Name:                                                                 Tolaphone Number.

        Cantact PeraoA:                                                                Fax Number:

        Errptoyor Tax ID Numbor (EIN):                                                 E-ms8 addresa:

        Group Poacy Numher(s):

        Thls ABroem®nt Appllos tos
        ❑ Both 8TD and LTD                       ❑ Lortg Tomt Dlsa6qlty Onfy                (3 Short Tonn Dlsatdttiy Only

        A. W.2 OpUona for dhtabUity tnearna Mnettla ("8lok pay") - Choosa Optlan 1 or Optfon 2:
                W-2 Opttan may be seleeted up to Noverober 16th of lha aurenl tax year.

            ❑ OPT10N 1. Inauror prepsry W 2 stataments for payaea and flles Fedsral and State Infonnatfon r®prrr:s rpporWrg sikk pay.
`             Emplayer hereby desigastes Inaurer as its agent ror the aote purpose of pniukkng W-2 statements withh stck pay Irrtannation to payees by January
              31s1 of earJr yeer, or aueh oUuar date required by the tnlemal Reenxare Senrfee, and for maktng WonnaHon retum tttngs In aecordanee wbh
              Federal snd State requlremardo regard}ng inoome fax. aodat seandty and Nledcare tax. ir:aurar wlg use ts EIN number on eafi of triese fomui.
              Employer Is reaponstbte for provtd6rg Inssasr with ap infom:atlon naeeasary for tnaurer to fAe timety and sonaet ataiernartta ond returns. tnduding
              the Wormanon neeeasary to detemrirre Ihe taxabte portion of sldc pay. The empbyee coMftutions mado wU8 after tax doiars w➢I delarrntne wfrat
              porttan of atdc pay. if any. Is exdudatde trom omployee's groas Inoomo. If PoQoy tamdnatea. Uwaer wfp coaWwa to provtde YIP2 afataments and
              maka tnformsdon rehon tSngs for stak pay paymenls on all dahra Inaared prkx to terminadon of Poicy.
              NOTB: Wo wAI Issue W-2's an a conUmroua besfs, un1ll notifisd diKArsntfy by Ihe Emptayw.
              OPTION 2. insurer DOES NOT propare Fonn W 2 statentonts for payoes and F®doral and Stais tMonratlon returns reporting atek pay. if
    ~       ❑ thls opUon Is chosen, Insun:r wtD provide Emptoysr by January 15th of each year with the infom:atton roqaed by Federel Imw tor Emptoyer to
                  prepare WZa tor its employees end fRa Federal and State Informatton rot:ar:s.
        B. E®pfayer FICA Optlona wtth roapeet to Emptoyot'a aharo of Soolol Sscurity and Yedteare taxos:
                FICA 1Rateh Option oan be aeteeled as of your palky etTea6vo date for nswgmups. If you are an erdstlng group, FICA
                Match Optlon can oNy be setecfed aa of January tat ol the tuUue tax year.
               ❑ 8TANDARD. En:ptoyer retalns raaponlhlUly for paytng the Employer's sharo of Soclat Soeurtty artd ARsdleare taxos. InsweraNl
                  provide Ernplayer aeM reparta aorNabdng thaae amoua on a quarlady trasis.
                  OPTION 1. Insuror pays tho 6nptoyor's share of SoeW BewuNy and Aledkara tazes and deposHa th® t®xss uatng rho brsurars QN.
               ❑ Empkqarw(n not be nsqutred to reiMbwse Ihe Insurer for Ihase amormffi. Emptoyer undemtsnds Itmt Oe Ert:ployar Flt`.A IJlateh aarvfae wi0
                  resudt In an Inuease ol premiurn. If Ihla Opgon is aefeded. U:e Inwrer must prepara %a statemanb. Employer must satact Opllon 1 In
~                     Sectlan A.
        C. Goneral 8fek Psy Reporting Requlrements
                   F.mptaysr ta responsibte tor prwMng Iraurer vdih aautrate WarrnaNan. Indudmg lolal wagea paid empiayae dwtng the eafardar ysrcr. the last
                   date tha empiayee workad. and fhe emptoyee eontr@aAton peroantage of sldc pay premJum arsd whathar these cwdftdlorm ware pald aUh
                   BEFORE or AFfER tax dopans.
                   Insurer wnl noUfy Emptoyar ot the paymeNs on whleh dnployee laaes wero rrithheld. A waekly report vdg be sent to Ihe Emptoyer wlfbhr the Itnsa
                   requln:d for Inswars dopoait of tlrese amounts. Ouartery and Ar:nual reports w10 atso be sent to Ihe Emptoyer. hraurer wip wilhhokt and make
                   Umety daposna of employee Saelal 5ee:utty and Mfedieare taxea.
                   Under no ctrainwtanoea doss lnsurw assione arry resporafbFily for Emptoyes'a porBon of FUTA ta:es or arry other payrol or empkryn:ent related
                   lax, foe, prendum or ttse nike. tnctuding State.dtsab(pfy inauranee. Stale or k+wt ocwpational lax or any Wodcera• Can:pensanon tax wtich msyy be
                   apptloahle to lhe atdc pay.
                   Inaurer agroea lo wnhhdd and deposk Federai inaome tax as requfred by Ihe IRS or as roquostod by tho emptoyer on Fedsraf VIF4S rom:.
                   Thts Agreament wtlt c.arqkuce urdB neplsoad by a rtew AgreemmK the Poaey lerminates and/or sfek fray paymaasis am d3soonUn4ed. Thfs
                   Agreonbnt rejslaoos 8ny pdar dated Agreanrents.
        C011{PIETED BY - EIfAPLOYER:
        Prhst Name:                                                                    StgnsGtro.     NJA
        Tige:                                                                          DATE / 1
        EmaU:
    ~

                Produds mtid ur+iiees mukased undarft Oeabom N6onal' erwd ued ft storfopo aro wdenniaon andfor FwKftd by Dearlwm maNa:ol' Llft 4ninonce Gmparty
                (tlwunsrs Qiovs, tL) h al sWaa (aoduft Now Yarkl, dro DWld of Cdumhlat lhe Uititee 8uros V6gfn Idanch, a:d Pueft fGoe.
                                                                                   Page 6 of ®                                     R038813 1 Z8t189
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 147 of 230



       neaLrbocn * National'                                                                                                                                                Group 7'ransmittal
                                                                                                                                                To be subrnitted with the (iroup AppNcaGon
  ®        Ctty of m Pmo                                                                                                                  F0V14S
           PmtkyhoWer                                                                                                                     GrouP Numt9or

        tl                                                 .:}+.:~qti' ~"?~~i~ii:~ :i~;~:•
                                                                                         ~:-:
                                                                                        .•li::. i'::;"ij Vni+. .   - 'Y     r.q~i?     :.~~%ifitH; ':S;kt..'                                                            ::~:;~°:~
                                                                                                                                                                                                                      '•3~.,
                                                      M                                                              ~`       ,,.                       ..                                                                                 ~:;:

        Maey Mlchel
        AMNOVOlift Conlsa                      sUalton)                                              Fax Numom
       918-212-1287                                                                                  MteheiML®etpasotezas gav
       Phone        r- AdmWsntte Cofflw
        LGnda fiomas                                                                                 1•Ibmasl.®oetRasotexas.gov
        Group AdmtnistrsUor (Plan rhertpes. etc.)                                                    l?inaU Addrass
        Amber MeCteaN                                                                                McpearYAR®ellasolexaa gov -
        8tli~eg Corriaot (mng Issues)                                                                EMAddress
        PO Bax 1890
       BUIIn9 Rddneas
        9 Paso                                                            TX                                                                          79901
                                                                          State                                                                       VP
~ ,;         ;      . ..                                                                   ..           . ~.. . .... ......                         ,.---,.  ,,.. :.. ~ .
                                                                                                                                                        .:.,.:.::.
                                                                                                                                                            ..-,-;~r---..                   ,       .
                                                                                                                                                                                                   ,-, .         :~,i:zi~u,.'.V; ~:     ~.ajL-
~
       J
                  eneffts El g lll                     ~ ~4s
                                                         ~{          ndicated lA~ourp~~l
                                                                                ~

                                                                                    ~:yE•
                                                                                                             -          ~+t~                   `.
                                                                                                                                              ._
                                                                                                                                                ..L:ij
                                                                                                                                                   ..~:.•.
                                                                                                                                               Ox•.:r-,~t.a•.
                                                                                                                                                                      - '-t:'':i.~:i
                                                                                                                                                 .,_,;,;:~,:....;::i;..
                                                                                                                                                                            ..L '.
                                                                                                                                                                               t4 ;,,,
                                                                                                                                                                                             1~.~ c~`:
                                                                                                                                                                .;...~~.:rc;;c^.....:.5!..."?;a
                                                                                                                                                                        ~~. .:~~~...,.    .::~y\•v.~':
                                                                                                                                                                                                ....:.:
                                                                                                                                                                                                  ....~.:.
                                                                                                                                                                                                              ~ ....:.~....
                                                                                                                                                                                                             .n        Y
                                                                                                                                                                                                                   ..;...:..r.
                                                                                                                                                                                                                                            '.;N:
                                                                                                                                                                                                                                ~:'',. (ra'i:,:.
                                                                                                                                                                                                               ~. i'::..?;Ti'+.id+y.c..,~•~:
                                                                                                                                                                                                                                                 .a

                 Walting Pertods New Wtea: 30                           ® Days               ❑ Mwahs                      ❑ Yeers
                     StibjaCt b tbe
                    actively et wvr►r po you have sny oarenl employnes Ihat need to WtSI the vvaWng period: ® Yes                                                               ❑ No
                 pn7vlyon coRtebwd
                          EmRioyeea are eHeeUve•:
                    ~~P~~    01st day oflhe lrtsurance month kOawMg ornrR9a0Eaan af tNe eUgedltly walttng Pedod
                             ❑ Tltie day faAowfng eompfetton of the di9lbifty wagin9 tsaried
                                            ❑ Othar
                                       Does any dass have a diffewt waEtlng pertod: ❑ Yes                                            ® No
  ~
                                            If YE:S, Pfease de0atbe In Speda! Re4usst Ssdim
                                       Does tt+e vr®tting pariod a{ipJy to ad ccverages: ® Yes                                       ❑ No
                                            If NO. Please desrsibe In Speda! Request $eWon
                 •Ifined1=t wxtrwrihhp fs raquUe4 an kii►ddual'a coverage wd? nottake ehct mM fbe d®te tlae appk'r.al/anla qppmvod by Dear6crm lYSE6orral
                 Wb 4rsuranee Campargc 7he eflirdfve date wfff be dehyed fbran emphyae who !a not aaivety at wark tara dependaeM wMaJe acNvfares aie
                 Brtrkad daa to sktu~ra or4ili,ry on tbe date soverag® woutd othenvbe teke a8bct
                 Mlnlmum Houts 30                         (standard Is 301wurs perweelc)

t~           AnnualEn1011ment ®U~/~DlAeNderBlCriticallElness/                                                                   From 1o11                             To          10n1                       te:(glilo9l30)
                                         13isabiyty andlor Viston
                                       ❑ Denlel                                                                                 Ftom                                  To                                     te: (9l1 to 9130)
                                       ❑ Not Applkaade

                  Prlor Credit For is ihere pdor emplayment eredp for rehtred eoqtloyees?      ❑ Yes ® No
                           Rehlrea If YES, eradR will be gtven fot empioyaes ntlth®d wilhln 8 months, unless otheav►ise approved by 7fee Company.
                                       Does Ihe creQii for rehires eppty to ag ooverages:                                    ❑ Yes        ❑ No
                                       If NO, Ptease desaibe In Spedal Request Sedtoa

                              Other po you heve any Canadian EmpOayees 11+at vw* in the Uded SteOsa:                                                           ❑ Yss                                No
                                       Do you W®nd to tovet any US CiUzees wotktnp autside of Ow Uniled Stales:                                                     Yes                             No
                                        Do you Wend to cnvw any noartlS cltlz+ens adw vrorSc rdthfn Ghe Untted Statea: WYSS                                                                         No
                 Baslo Depend®nt I.Ife I'o@rytsoldarvdll eontdbute:                               ❑ NA                      ❑ Otleer ® 895: or                                                  S
                  Spauee Ptentlum uappOcatrte, oaladate aFause Prem+wn: ❑ 8ased on Emp(oyoe Dale o► BMh ® Bseed on Spause Date of BiKh
                      Definitlon of ® As stated in the propossd
                           Earninga ❑ •Oiher
                                       71'00terts setaafed. undenrrJtb+a vRFmvalls n:qtdred and fhe pmposod raft4 are sut*d to duutge.

       Prockuta aM senitma o+mkeled udei Oa Daxbom Natbotvll'                                                                                                                   ua Iqvrsnae Compaeq
       (Uwrrana Orore. 0.) (n an Oales (eudaft NawYatc). tho fBsWCt ad Cahmmla. eN Utkd 6lates VUpin talarfdt, Ond Pamm Rioo.
                                                                                         Page 8 of 8                                                                                R040317 1 Z617S
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 148 of 230



     DeCtrborn * NatiOnal'                                                                                                     Group Tranamittal
                                                W,a,                                                            To be submitfed With the (3roup Appikca4on

       Clty of EI Pno                                                                                         F022146
       Poticyholdfr                                                                                           Group mumbor



                    Certiflaates EnaH poRey doeumenffi ®nd aertl6rales to:
                                    ® Group Admintstrator     ® Admhistrattva Cantaet                   Bil9ng Cantaet
                                     ® 8roker marc®tebhw.com                                        ® Other brandaCtob-Inacom
                                     ® Other randy.mcgmy4hubktternnatlonaLoam                       ❑ Olher

           OtsabiiftylAccidertt Coverage tf the employea pays aA or a poRion of tha premEum, howis ttpeld:❑ Pre-Tax ❑ Post-Tax ® Noi AppBcalsle
               For S7D Covenage: ❑8anests begtn aft®r:kk leave, vacallon. ealarY. PTO end ❑Bertellts begin tmmedlately altsr tha STD egmtr+atioa pedod
               Qo all elfgR,te employeoe portldpste In Socfal Sewtity:❑ Yes ❑ No 1f No, Explefn
                    t>fl an eligibl® empteyees peNCtpete In Medlcare: ❑ Yes ❑ No If No, Exptaln
               stallMp Addross for SEck Pay Repotl3: WA



~

     Form 5500, 8chedule A Daes tNs yroup 6ve 100 or more eUgibie onptayees: ® Yes ❑ No
                                       If YES, what Is the taufeGt plan marnlhh. day. and year WA
                                      lntormatian vAll be sent to dee Group Admtntmfrstor es listed In Seettall ahave. unless athenalae state baRow.
      .    .               -.        . .    .             .... .; _...~                                ~:
          . Blllln8 ~ -   ..
                           ~'~
                                                                ;         .                  ...                                                    .
                  BUltng Options
                  for groups with:
~                    2-149 UvBs ® Llst 84ted Only              (1Na r5 prodde an datraNc bi aifh each erioblea's oost Qaitizad xi3 en aptlon to pay w4ne)
                  ! 50-499 UYBs ❑ Lfat Billed                  tlffewil pmddian deurailc6if mqh ead►                                    optlon to pay on$se)
                                 ❑ Self Adminlsteted. Paper    (You prorida to us Cie nua6er ol Gres, vadane, aid premlan by aasrrage, an a mon>!di tumit)
                      500+Llves ®SdtAdmWstered.Paper           (Yoapraddotousftmmbaof9res.►tidm9ndP~bY~'~9e.~a~h~)
                                  'Nole: Dentat eoverage Is 2MUst BUled teigardtess of slm
                    Bllllrlg Sot lJp      Atphabetlaa(Iy                      By Aaaounr                                By t.oeatton•
                 ForUn BRltV Ortfy ❑                                          Ywmuhv           W blft                                              _
                                          one totet. Gmployees wUl be ❑ aro separatedmby aecnuMa. Y~ ~+~ ❑ and a graiW ~b~• ~ are
                                          Nsled alphabetic®Ily.               pay wBh muQlpie dhecks.                   saparated by lmHons.
~              'Please trxlteato bUlNtig divislons on the antot6nent census. Aiso Ind  addWonal blling adQre.sses in the spedal raquests seatlon of thts foml
                  Billlnp Metlsod ® Nlonthly ❑ nuarteriy
                           Premfum Is payable on tha 8ra1 a► ttw manth unloa muWapy a®med uW atherwm and orptalnad In Ih® specw re8ueata section of thls tomi

          ❑ TPA (79Qrd party Admtnlstrafor)FEntity Ttw foAowing wil apply far TPA or any enft olher than Iho ecnpioyer, admWstodng biVng and
            preehan wltect[on on taeW of tho enqsbyer. ,
            Oearbom Natlanat does not contrad vehh the TPAIErdiy dhecuy. The Empioyer Is requlred to oorpplete ®n Enployer Representettve Awhockattaa
            Tw:m tf a TPA/Enlity Is seladed. Please provkie name:




      City of El Poso Is account 1; EI Paso Water U1tptJas ts acwunt L




t~
     PRduefe end wvitoa nwkUad under ths D8zbom NeEreroP trtdnd and the ~r topo u~ ~aide~r~6Ya~ ar~dtot Pro~dtd M O~arh~an Nallon~ LNe (rq~uana Cartala»r
     t0orertat lAart.0.11n a1 ontaa (e,cdudaq Nerr YoA). ths OiWkt of Cetamti0.lhe IJritom 61otw V4yh Idmfds. and PunRa Ftloo.
                                                                              Page 7 af e                                           R040317 I 2aY75
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 149 of 230



     nearbocn * rrational'                                                                                                          Group Transmittal
                                                                                                                    To be submitted wUh the

       Clty of EI Paso                                                                                           F022146
        Polkyhofdor                                                                                             Group Numbw



             Appllcant Is sab)aet to ERISl4Y                              ❑ Yes             ® No
             I( Uds ptan Is an'®mptoyee wetfare plan: as deflned tn Sectlon 1(1) of tAe l3mploy®e ReUrement Uroome Securiy Aa of 1974, as
             amended('t7tISA'). R Is au6od to eortabl reqWrensents tnduaM ttwse np" to repmttrt® and dtsdoaruo and dduclety responsth4'ily-1rie
             plan muat be estatrYehed aed nWNahted purauant to a written instrument Uuu daalgnates a plan admWstrator. as det6nsd In Semon 9(16)(A)
             of ERISA, who has authartly to cwntrol and nianega tha operalfon and admfNstra@on of tltie ptan.
             You, as ttw pien Adminislralor or aulhorized repn38entative, hauo setected Dearhom Nal{ona}'Sliio dmraaoo Comp,tny ('Dearhom tbttonat)
             as the o181ms adMNatrator of yaar ptan, and you corrsent to Ihe deleyayon af surh authortty to Dearbom NaUonel You acla ahAedge that, In
             some Inslanoes. Deareom Nationat may delegate some or aq of tMs aWtioitty to a thYd pariy admlnisftator serving as the cJatms admfrttsfttor
             and you consent to the delegatEon of wxh autharity to a thUd party sd~trator.
             Dearhorn NatlorW canrtal be named as tha pDan admfntstrator and b not reoponstbla for the complianoe of yaur ptan wiih reaped to arry legal
             ar tax matters, artd U camot o9®r any legal or tax advtce. You ans raspaaible tor conrpttanoe wNh ali aPpAcabio laws, InrJudtng bale6ts.
             ampbymenL artd tax 1aws. relat@Ig to the sponsanrhip and admhsbUslian of your plan. t2earbom NatlaWs obpga8ons to you aro governed
             solety by Ihe lemm of the appQcabte poAcy proviolone. excpet as olhanNse requbed by faw.
             t7tISA rreqsdres Ihe distrRwlion of SPD's.for.ltw ma)orlty of employee berefd plans. B as plan admhbtrator of your eroplayee bersefd plan. you
             woutd ifke i1owbom Natlonat to provlde you wilh Ihe required documarsfs lo aeate your ptalft SPD. trtctoding cwdatn add3t" doauoanffi
21           suGl as a Stalament of ERIS/! Rights and GaGna Proeedure, pluse Indkate'Yes' and provAde the foaoyring InfomtaUon:
                                          ❑ Yes ® No        If Yes, provhfe Ihe roqotiMng:
                                           Plan Year Enda Mnuatty On (MlonthfDay)••

                                             Plart Nunbar asafpned to eaeh pne orooverage: (wil b® 3 dlgfls sta" vith •S~"
                                               Ltfe/ADBD              sTD                    LTD                       Dental
                                               vol Llfe                   vot sTD                   vai LTD                     vcl Dental
                                               ADdD                       Accldert                  CdUcalldness               VJsfon
~                                              vol A08D                   voI ACCldent              vol CrtUca! IAness         vaf vialon
                                             Plan Adrrdrdstrator•
                                              ❑ Same as Pol&yholdar ❑ Other, complete Hefaw
                                                  NamelTftle                                                          Phone
                                                  Address (not a P.O. Box)
                                             Agetrt (or Servko af Proceaa If dNfemd trom ptan admtnistrstor—
                                                 Name/Tltle                                                           Pnaee
~                                                 Addreoa (not a P.O. Box)
                                             Plan Tivatees pl app8cable)
                                                  NameRtita                                                           pltona
                                                  Address (not a P.O. Box)
                                             Unfon CartraclslCeHedFre Bargahlag Agreemetus (N applfca6le)


                                             Utdon CanUadalCoRaclive 8argpirdn9Agreemnta (if eppNeaWe)

                                             r dre eof cerfahr whstlrerYotnPlan Es 9mnrad bY ERlSA. pkaae vtxif ft tleparbneqt of la6or wobsrto Rormava
                                             ~ ~~ 1M+:         ~dol.Qav~aLtoplrme~.hbn




~
     ?rodueta and aa+vlm markntad dnder tlre Ceorbom Noriaroi' hrard snd tlro wr lopo ae undeewdomr endkr provided by t)embom f la5onef' IJfs fnwraeea Campeny
     tDoa~no+o Qore. t{,! In ®0 stn" ("duBrp lVar                    6oAunbin. the L4Ilud 6tates Vlydn ttlartds, wd Puata Rloo.
                                                                             Pag® 8 ot 8                                                R040317 1 Z527S


                     ~a-..~
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 150 of 230




      ATTACHMENT 16
                                                    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 151 of 230




            ~                        Dearlborn: " IVafional~~                                                           I:ife• e Insurances ,                                                                     •           r~dmmistiatiye
                                                                                                                                                                                                                                          •_ Offiee:
                                                                                                                                                                                                                                               _
                                                                                                                                                                                                                                    1020 31st Street
                                     Coiln~;an..,Y                                                                                                           .                                                '~Downers Grove iL 605 ] 5=5597

                                                                                                  :
                                                                               (A:stocl. life>insurance•conipany, lierem called the"We'.''t`U`s,'' or `;Our".).                                                                                                                                                           ,
                                     I'oltcylioliier:°                                             CITY OF`EL;P'.,ASQ
                                     'Pohcy`Numb'cr;,                                              I02214:5=0e0101"
                                     Poltcy~Effecttvc,na` ei.
                                     Anntversary Dates~ >                                          January l:                                                            "                                        __                         • . .. _ ~               ,            ~                                      _
                                   Il.e n5ri e:with the !'olrcyfiolder fo'insu`rc certain.cligi6le Eiiiploiees:of the f..'olicyliolder.. {i,'e'p~omis,e46'pay tienefits,;
                                   for loss c.overed by the Policy tn:accordatice ~~ tth its.provisions. The Tolicylrolder.should reail this Polrcy carefulty and
                 =               - cotiiact Dcarborn.National~ L►fe Insurancc Cotnpariy~ promptly with;an} qucstions.
                                     Policylrolrler, means tht,=Enrployer
                                                             _ :          to whom: the f'qlicy ts issued,and whb sj~.onsored~(he covcrage forits Enrployees:
            ,.               .       Eirrployer n~eans,ttie Folrcyholder.:Amd mcludesyanysdtvtston; subsidiary; or affiltated eompany namecTtn the:Folecy i'                                                                                                                                                                      ;
         ,~.                                                                       ~

                                                                                           PQLICYBFI'ECTI,VE DATE AND TERM .
                                     The.Pvlicy tal.c:s,effect on:`the Policy, Effecttve'Dat~ stated:above,subject ;to-niiy part!ctpation requiPement;stated in ttie'"
                                     Polrcy. ~'~Il .insuranoe periods will:;be comput~d ",from that:date • The Pp/icy~remains. m force,for the: penod; fot +vhic}i ~
                                     premium,iias
                                           :       been,ptttd.
                                                     ._ .      It may:be renewedi°for,
                                                                                     . further successtve.periods;
                                                                                                         _         by payment~of premium;a"sstated~in~fhe.Policy,
                                     All periods of msurance 6egin and end•at 12:01 A:i41:, Standafd Time, at;tlie,P_olrcy,iiol'der's adil`resstas;s{atea in`ttie
        ~                            Polrcy, a»d onthe ~lpplrccilrar
               .                     Si~netl:for Deatbom National bife-Institance Compatiy



                                                                                                                                                                                                                                                                                                                               r;i
                                                                                                                                                         .                                            ~                                                                       .         ~       ,             _-                •,i
                                                                             '- :~ecrctary                          .                                                                                                         Presitlent_                    .
                                                                                           4B tstc:& Sup6lemental Group Term"Life iiisurance E'olicy
         ~                                                                                                                                              with
            ' ~"~ ~                  ._                                  .AccidentalrDeath &•`Disnientberment:andDependentLife Insurance Benefits. --                                                                                                                 , - _ ~ .:                    ~
                                                                                                                                                      Parlicipating

;                                             : •                    _                                          ' .                                                              _ - ';                       ;                          `                                                                                ;.
                                                        .       .
                                      -                                            -   ,
.                                                                                                      _                 -     '                                             .                    .   =                         _                        ,                                  •                 -   .           '.T• 1


                                 •        .         ,               ..                                                              _                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                      _
                                                                                                                                                                     "                                                                                                                                                        1''
                                                    -                                                                          ..                                .                       .                .                                      .       .                              "                             .    •%•}




i                                              .            '                                                                  .                                                         .                                •          .       .                                              "             -               " ;0




                     .                                                         '                 , •                                                                             '           ..               .       -
                                                                                       .                                                                                                                                                                         •,
    1        .                                 ..                                                          t, ~ •                                                                                                                                                                                   . E , ..                    ,~
,       . .~                 -                                                                                               . . '                                               .                                ,. ,.              .       .           ' ,-         . '          .~ . .               . .
                                               . , • - . -                         .u            - -                                          ,                                                                                                                                                                           - r-!


                                     F.:DL 1 5~0.4=4 12'i3X •.                               ~                                                               -

        :        =       d                                               _             .               ~       -        ,.                        •          . --                                                              ;-                    .                      . ._
;                                                                                                      >            _                   . .                                          •                                                                                    ,.~,..,               •
              Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 152 of 230                                                                                                                               -------------




                                                                     TAARLE,OF. CONTENTS


                .................... .............................. ...... .................... ......
                                                                            W                                              ...................               ... . ..... ................. ......... 3
-.1-li-Mduin Rale GliaranteO .......                          ....... ......................... ..................              ............................... .........       .................... 3

Pokx       Terodnadon '- ......,                     .......... ......... .... ............................
                                                                                                                •                       ...
                                                                                                                                        t                   .....      ........ .........
AdditionalPrqyisfolls .................................................................... ........... ................ ....•........................... v, ...................
 fiWeAddendum................................................. .................... ................................................................. w ........................ . 5

                   ........................................              .................. ........                 .............. ......... ...........      ................. ........




AITACHNIENTS-
      Mastet- ApiliM
                 p c tion
      Cirtificatc,of-lnsu-rancc,:




                                                                                                                                                                                                                         Yw




FDL-k5044,12 t-X                                                                                  I
                 Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 153 of 230                                                           ~+.~
                                                                                                                                        ~.~
                                                                                                                                          .~,

                                                                                                                                         •~ti




AMN
                                                                                                                                          ~
                                                             PREMIUM
      How Is the /nitial premlum calculated?
      Initial life and Dependcnt Life insurance premium is calculated in accordance with the rates set forth on the attached
      Rate Addendum.                                                                                                                    a~~
      When is premium paid?
      The Polfcy is issued in consideration of the payment in advance of premium on the premium due date indicated on the
      Application. Payment must be made by the premium due date as shown on the Application.
      lf an addition, termination or change in insurance takes place other than on a regular due date, any premium adjustment
      will take effect on the next due date.
      Is preinlum payable while an Insured receives beneftls?
      We will waive premium for an Insured Employee in accordance with the Waiver of Premium provision of the Policy.
      Is there a grace period for premium payment?
~     lf'e will allow a grace period of 60 days for the payment of any premiums due except the 8rst. lnsurance coverage shall
      continue in force during the grace period unless the Policyholder has given Us advance written notice of cancellation
      in accordance with the terms of this Policy. If premium is not r+eceived by the end of the grace period, this Policy will
      terminate as of the last date for which premium was paid.
      The Policyholder is liable for premium due on coverage provided during the grace period.
      If FVe receive written notice during the grace period that the Policy is to be canceled, 1Ve will cance) it as of the later of:
      l. the date requested in the cancellation notice; or
~     2. the date iVe receive such notice. The Policyholder must pay a pro rata premium for any coverage provided during
           the grace period.


                                           PREMIUM RATE GUARANTEE
      What is the initial premium rate guarantee?
      A change in premium rates will not take effect before January 1, 2023. However, We may change premium rates if the
~     risk assumed changes. Premium rates may change if the following occurs:
      1. a change in the Policy design;
      2. a change in the terms of the Policy;
      3. addition or deletion of a division, subsidiary or af6liated company;
      4. a change in the number of Insureds by 10% or more fnom the number of Instrreds on the initial Effective Date;
      5. a change in the laws or regulations or other govemment action which applies to the Policy;
      6. for reasons other than 1-5 above such as but not limited to a change in factors bearing on the risk assumed.
      The Policyholder must fumish notice and documentation satisfactory to Us within 31 days of the occurrence of any
      event which would cause a change in rates as described above. lf the Policyholder fails to provide such timely notice,
      Ti'e will apply new rates retroactively to the date of the event.
      lVe will notify the Polfcyholder in writing at least 60 days in advanec of any premium rate changes. A change may take
      effect on an earlier date if both the Policyholder and iVe agree.




      FDLI-504-412 TX
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 154 of 230




                                               PQLICY TERMINATION
ii'/~o may catrcel tlte I'alic}~ ~r a platt unrlec tl:.e f?dlic7 ?
Tlic'Policy or a'pltiri undef the.l'olicy san ;be eanceled; liy thc PolicyhalEler°with 31 day's.writteri notice deliveced`to. Us:
This Policy tivill terniinate<for a►iy of thc!'ollowing'icas6ns:
1. I.fthe.T'olicyholcle,• fails to;pay any, preniiuni within tlte 60-day'.Grace Period~this.l'olicy'tcill:;te.'rtninate iri
   aceordance:Nyith theterms set:forfh; io the Gracc Pcrioi3 provision.
Z. 1{'c may terntinate thisTolicy orrany premium,due date.if:
   a. coverage. is Caurihutoi•y atid less tlian 25°l0 ofthc,•eligible.Entplo}~ees participafe';.or
   b. coverage`is Nottconfribiitory,attd.le"ss ttiait: lOQ°!o of-the eliaibl.e G.mploysesparticipato.;or
   c: the Policylrolder: fails to'.perform any ofits obligations:that,relaie'to,the:kalicy; or
   d. the'Policyholder does not promptly- provide U's;witlt,.information tYtat is reasonably.:required; or
   e. feNver.than 2 Cntliloyees.are fiasirred tinder the Polfcv:
                                                                                                                                    ~
tf. H'e caneel the.Policy, for reasons,other than the I'ohcvltalrlers failure to pay premium, a.written notice'will be
delivered to the Policyholcler at least 60 days prior to ihe cancellation date:

                                            ADDITIONAL PROVISIONS"
li'hrrt happens. f an:iiraclvertetit err."otaccttr3?
Glerical etror'ot oin~ssion by 't's So.the Palic}rholcler will not:'
1. Prevent.cin Fmplayee fr6m raceiving,:coverage,jfhe is entitled to'coverage unde'rthetercns".ofthePoficv; or                      ~
2. Cause coverage. to b(gitt or eoverage: to contimie for airGtrtployec :~vhen the cover ewouid jiot othernvi.se:be,
    e ffective.
Iftlie P. tilicyho'Ider ~ ives L's:infomiation.about an Fni/)lo}eeatiat is in`correct;:,Fi'ewill:
1. I?sc ,t}ie.facts,ta decide sshetlier tlfie Fmploiee..ljas eoverage under tlte 1'tihcv and id~u}iat:aniotinfs;.and'
2. Make a fair ad~usttiient of tl,ie prernium,,
lVill cert fcales,be issued?
lire tivill deliver c.eriificates of insurance to the.Polieyholdei''for issuance to each Itirw•ed.F_itrlifoyee. The Certfcates
will describe.the benefits; to;tivliom'ahey, are payable."the Poliev liniitations'and wlterc i}ie;Policy may be inspeeted:
lilhal is consideredla he Ilte etttire co»tract?
This entire PoliGy consists of:
1. all Pnlicy pro.visions and,any.amendments andlor attaehments issued;
2. the Certfcate:of Coverage;
3: the P.,olicy!hvlcler•'s,.signed tlpplication;:and
l. tlteEtnnloy,ee'..s si~ned enrollnient'f,omis;,




PDL 1-504-d 1?, TX
                                                                                                                                        c.~~.
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 155 of 230

      .   ~




      ~
                                                          RATE ADDENDUM
                                            (Al! Rates Per $1,000 PerMonah ttnless othenvise slated)


              Class Ol, 02, 03, 04 Term Life: $0.043
              Class 01, 02, 03, 04 Supplemental Spouse Life: $0.165
              Class Ol, 02, 03, 04 Dependent Life (per dependent unit): $0.31
              Class Ol, 02, 03, 04 Supplemental Child Life: $0.100
              Class 02, 02, 03, 04 Accidental Death & Dismembetment: $0.020
              Class 01, 02, 03, 04 Supplemental Life:
                            Age Range                                  Rate
                             Under 25                                 $0.045
                             25 to 29                                 $0.054
m
                             30 to 34                                 S0.072
                             35 to 39                                 S0.081
                             40 to 44                                 $0.099
                             45 to 49                                 S0.153
                             50 to 54                                 SO?25
                             55 to 59                                 $0.423
                             60 to 64                                 S0.648
                             65 to 69                                 $1.143
                           70 and Over                                $ 1.854



 ;•
t




              FDL l -504-412 TX                                         5
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 156 of 230




                                           STATE SUPPLEMENT
The following policies apply only to those individuals in your group insurance program who reside in the referenced
states.
Arizona and Maine
Except as otherwise petmitted by law, we will not disclose collected personal information about an individuai to a
nonaffiliated third party with whom we jointly offer products without giving the individual an opportunity to tell us that
he or she does not want us to share his or her personal information.
Minnesota and Montana
Except as otherwise permitted by law, we will not disclose collected personal information about an individua) to a
nonaffiliated third party with whom we jointly offer products without obtaining the individual's written authorization.
Montana
Upon written request, an individual who has authorized the collection of health information is entitled to receive a
record of Dearborn National's disclosures of any of his medical record information made within the preceding 3 years.
Oregon
An individual has the right to authorize disclosure of his or her personal information to an insurance company. An
Oregon resident can exercise this right by requesting an authorization form in writing. Our address is:

                                      Dearbom National" Life Insurance Company
                                       1020 31° Street, Downers Grove, IL 60515




FDL1-504-412 TX                                             6
                                                                                                                                  ,•:;:.
                  Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 157 of 230

                           IMPORTANT INFORMATIONABOUT COVERAGE UNDER THE
           TEXAS LIFE, ACCIDENT, HEALTH AND HOSPITAL SERVICE INSURANCE GUARANTYASSOCIATION
                              (For insurers deelared insoh•ent or Jnpalred oa or oJ1er Septeneber 1, 2011)


  ~    Texas law establishes a system to protect Texas policyholders if their life or health insurattce company fails. 'The
       Texas Life and Health Insurance Guaranty Association ("the Association") administers this protection system. Only
       the policyholders of insurance companies that are members of the Association are eligible for this protection which.is
       subject to the tetms, limitations, and conditions of the Association (aw. (The law is found in the Texas Insurance Code,
       Chapter 463.)
       It is possible that the Association may not protect all or part of your policy because of statutory limitations.
                                             Eligibility for Protection by the Association
       When a member insurance company is found to be insolvent and placed under an order of liquidation by a court or
       designated as impaired by the Texas Commissioner of Insurance, the Association provides coverage to policyholders
       who are:
       • Residents of Texas (regardless of where the policyholder lived when the policy was issued)
       • Residents of other states, ONLY if the following conditions are met:
                1. The policyholder has a policy with a company domiciled in Texas;
                2. The policyholder's state of residence has a similar guaranty association; and
  ~             3. The policyholder is not eligible for coverage by the guarattty association of the policyholder's state of
                     residence.

                                                 Limits of Protection by the Association
       Accident, Accident and Health, or Health Insurance:
       • For each individual covered under one or more policies: up to a total of $500,000 for basic hospital, medical-
          surgical, and major medical insurance, $300,000 for disability or long term care insurance, and $200,000 for other
          rypes of health insurance.
 ~     Life Insurance:
       • Net cash surrender value or net cash withdrawal value up to a total of $] 00,000 under one or more policies on any
            one life; or
       •    Death benefits up to a total of $300,000 under one or more policies on any one life; or
       •    Total benefits up to a total of $5,000,000 to any owner of multiple non-group life policies.
       Individual Annuities:
       • Present value of benefits up to a total of $250,000 under one or more contracts on any one life.
 ~     Group Annuities:
       . Present value of allocated benefts up to a total of $250,000 on any one life; or
       • Present value of unallocated benefits up to a total of $5,000,000 for one contrractholder regardless of the number of
            contracts.
       Aggregate Limit:
       • $300,000 on any one life with the exception of the $500,000 health insurance limit, the $5,000,000 multiple owner
          life insurance limit, and the $5,000,000 unallocated group annuity limit.
                                    These limits are applied for each insolvent insurance company.
       lnsurance companies and agents are prohibited by law from using the existence of the Association for the
       purpose of sales, solicitation, or inducement to purchase any form of insurance. When you are selecting an
       insurance company, you should not rely on Association coverage. For additional questions on Association
       protection or general information about an Insurance company, please use the following contact information.

       Texas Life and Health insurance Guaranty Association         Texas Departrnent of Insurance
       515 Congress Avenue, Suite 1875                              P.O. Box 149104
       Austin, Texas 78701                                          Austin, Texas 78714-9104
A—VN   800-982-6362 or www.txlifega.org                             800-252-3439 or www.tdi.texas.gov


       TX Guaranty Association Notice 1114

                                             •
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 158 of 230


` DP.Clfborn * NQ17oncd'                                                                                                                                Rev. 12/2015

                         WHAT DOES DEARBORN NATIONAO

                         DO W1TH YOUR PERSONAL INFORMATION?

                         Financial companies choose how they share your personal information. Federal law gives consumers the right
                         to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your
                         personal information. Please read this notice carefully to understand what we do.

                         The types of personal information we collect and share depend on the product or service you have with us. This
                         information can include:
                         ■ Social Security number and payment history
                         ■ Transaction history and employment information
                         ■ Medical information and insurance claim history

                         When you are no longer our customer, we continue to share your infotmation as described in this notice.

                         AIl financial companies need to share customers' personal information to run their everyday business. In the section
                         below, we list the reasons financial companies can share their customers' personal information; the reasons Dearborn
                         National chooses to share; and whether you can limit this sharing.



                                                                                                                                                                           ~
  For our everyday business purposes— such as to process your transactions, maintain                                      Yes                           No
  your account(s), respond to court orders and legal investigations, or report to credit
  bureaus

  For our marketing purposes— to offer our products and services to you                                                   Yes                           No
  For joint marketing with other financial companies                                                                      Yes                           No
  For our atfiliates' everyday business purposes— information about your transactions                                     Yes                           No
  and experiences

  For our affiliates' everyday business purposes— information about your                                                  No                    We don't share
  creditworthiness
  For our affiliates to market to you                                                                                     No                    We don't share
  For nonaffiliates to market to you                                                                                      No                    We don't share

                                Go to www.dearbornnational.com



                     ng this notice?

 7  om       nal brand companies:
 • Dental Network of America®, LLC
 • Dearbom National® Life Insurance Company
 ■ Dearborn National® Life lnsurance Company of New York
 Prodncls and serPices marketed mder the Dearborn Na1lonal' bRvrd and fhe slar rogo are underwrtrren antVor provided by [Jearborn Nanona(- Liye lnsnrance (.ompany
 (Doa•ners Grore. Illinofs) which is not licercred fn and does nor solicit busfness in New }ork; in New York rhe company is Dearborn Nationa#4 Life lnsarance Company oj
 Nnv York (Pinsjord. New York). Denlal NeM•ork ojRmericam. LLC is an adminisanlorfor oup dental clainu. DenleMas®, LLC is a dental pro~vder rtetwork Products
 and servfces and avallabili p~ rary by staie and conrpany. and are solely ihe responsibJlty oj~ach qQiliate.




                                                                                                                                                                           ~   ,
                        Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 159 of 230

j
                                                                                                                Denrb®rn * Nattional'

    Who is providing this           The Dearbom National brand companies. ($ee "Other important information" below for the list of
    notice?                         companies.)



    How does Dearborn               To protect your personal information from unauthorized access and use, we use security measures that
    National protect my             comply with federal law. These measu res include computer safeguards and secured files and buildings.
    personal information?
                                    Access to your information is limited to employees who need it in their jobs. lf a company working for
                                    us has access, it is required to protect it.
    How does Dearborn               We collect your personal information, for example, when you
    National collect my             ■ apply for insurance or pay insurance premiums
    personal information?           ■ file an insurance claim or provide employment information
                                    ■ give us your contact information
                                    ■ We also collect your personal information from others, such as credit bureaus, affiliates, or other
                                       companies.
    Why can't I limit all           Federal law gives you the right to lirnit only
    sharing?                        ■ sharing for affiliates' everyday business purposes—information about your creditworthiness
~                                   ■ affiliates from using your information to market to you
                                         haring for nonaffiliates to market to you

                                    :tat:laws and individual companies may give you additional rights to limit sharing.




~   7
    Affiliates



    Nonaf6liates
                                    Companies related by common ownership or control. They can be financial and nonfinancial companies.
                                    ■ Health Care Service Corporation, a Mutual Legal Reserve Company
                                    ■ DenteMax®, LLC
                                    Companies not related by common ownership or eontrol. They can be financial and nonfinancial
                                    companies.
                                    ■ Dearbom Nationa) does not share with nonafriliates so they can market to you
    Joint marketing                 A formal agreement between nonaffiliated financial companies that together market financial products
                                    or services to you.
                                    ■ Our joint marketing partners include categories of companies such as insurance companies and
                                         brokers.
®
    For Insurance Customers in AZ, CA, CT, GA, IL, ME, MA, MN, MT, NC, NJ, NV, OH, OR and VA only: The term "information" as
    used in this part means personal information that is obtained in an insurance transaction. We may give your information to government
    officials, including insurance offieials, law enforcement, and to group policy holders about claim experienee, or to auditors, or as you
    may authorize, or as the Iaw allows or requires. We may give your information to insurance support entities that may keep it or give it
    to others. We may share medical information and other information so we can learn if you qualify for coverage, to process claims, or to
    prevent fraud, or if you authorize us to do so.

    To see your information, write to Dearbom National, Administrative Offce, 1020 31 st Street, Downers Grove, IL 6051 S. You must
    state your full name, address, the name of the insurance company, policy number (if applicable) and the information you want. If you
    think any infot»tation we have is wrong, you may ask us to conect it. We then will let you know what actions we will take. If you do
    not agree with the actions we take, you may send us a concise statement explaining the basis for your concern or dispute about the
    information, and we will place that statement in our file with the information.
    For Califomia lnsurance Customers only: We will share information about you only as permitted by Califomia law. We will not share
    personal information we collect about you with affiliated or nonaffiliated third parties except if permitted by law, or with your consent,
    or to the extent necessary to administer your insurance coverage.
    For MA Insurance Customers only: You may ask in writing for the speci6c reasons we made an adverse underwriting decision.

    For VT I;nsurance Customers only: We will share information about you only as permitted by Vermont law. We will not share personal
    information we collect about you with affiliated or nonaffiliated third parties except if permitted by law, or with your consent, or to the
    extent necessary to administer your insurance'coverage.
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 160 of 230




      ATTACHMENT 17
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 161 of 230




                              Term Life and AD&D
                                   Insurance


                                        Employee Benefit Booklet
.®




~                     nearbofn W iN
                                  at
                                   no®
                                     al
                                                                                                                   9



                                               CITY OF EL PASO
                                                   F022145-0001
                                                    Class 1-04




~    Products and services marketed under the Dearborn NationaP' brand and the star logo are underwritten and/
     or provided by Dearbom National" Life Insun3rtce Company (Downers Grove, IL) in all states (excluding
     New York), the District of Columbia, the United States Virgin Islands, the British Virgin islands, Guam and
     Puerto Rico.
                                                                                                    01/02/201s
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 162 of 230




Dearbora National® Life Insurance                                                       Administrative Office:
                                                                                            1020 31 st Street
                                                                                                                               ~

Company                                                                             Downers Grove IL 60515-5591

                        (A stock life insurance company, herein called the "we" "Us" or "Our")
                                    Having issued Group Policy No. F022145-0001
                                                 (herein called the Poliev)
                                                            to
                                                   CITY OF EL PASO
                                             (herein called the Policyholder)

                               GROUP INSURANCE CERTIFICATE
CERTIFIES that You are insured, provided that You qualify under the ELIGIBILITY AND EFFECTIVE DATES
provision, become insured and remain insured in accordance with the tenns of the Policy. Your insurance is subject
to all the definitions, limitations and conditions of the Policy, and it takes effect as stated in the ELIGIBILITY AND
EFFECTIVE DATES provision.
This Certificate describes Your eligibility for benefits and the terms and provisions of the Policy. It replaces and cancels
any other Certificate previously issued to You under the Policy.
If the tenns and provisions of the Group Insurance Certi6cate (issued to You) are different from the policy (issued to the
Polrcyholder), the Policy will govern. Your coverage may be canceled or changed in whole or in part under the tetms
and provisions of the Policy.
                                    READ YOUR CERTIFICATE CAREFULLY                                                            ~
Signed for Dearborn Nationa) Life Insurance Company



           IfI~...-" X.d.44~                                                           ..,~
                         Secretary                                                President
                        Death Benefits will be reduced if an accelerated death benefit is paid.
DISCLOSURE: The Accelerated Death BeneHt offered under this Policy is intended to qualify for favorable tax
treatment under the Intennal Revenue Code of 1986. If the Accelerated Death Benefit qualifles for such favorable tax           4{
treatment, the benefits will be excluded from the insured Employee's income and not subject to federal taxation. Tax
laws relating to Aecelerated Death Bene6ts are complex. The insured Employee is advised to consult with a qualified
tax advisor about circumstances under which he or she could receive the Accelerated Death Benefit excludable from
income under federal law.
Receipt of the Accelerated Death Benetit payment may afiect the insured Employee, his or her spouse, or his or her
family's eligibility for public assistance such as medical assistance (Medicaid), Aid to Families with Dependent                    °
Children (AFDC), Supplementary Social Security Income (SSI), and drug assistance prognttns. The insured Employee
is advised to consult with a qualified tax advisor and with social service agencies concerning how receipt of such
payment will affect the insured Employee, his or her spouse, or his or her family's eligibility for public assistance.
oot24Tx


                        Basic & Supplemental Group Term Life Insurance Certificate with
                    Accidental Death & Dismemberment and Dependent Life Insurance Benefits
                                                    Non-Participating


FDLI-604412
                       Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 163 of 230
I
         ,




                                                     TABLE OF CONTENTS

             Schedule of Benefits
             Eligibility and Effective Dates
             Group Term Life Insurance Benefit
                   Conversion of Life Insurance
                   Waiver of Premium
                   Accelerated Death Benefit
                  Portability Benefit
             Dependent Life Insurance
                   Conversion of Dependent Life Insurance.
             Accidentai Death, Dismemberment and Loss of Sight Benefit
             Termination Provisions
             General Provisions
             Definitions




    r,




    M




             FDL 1-6Q4-412                                          2
                 Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 164 of 230
t   I




                                                                                                                                     ~

                                           SCHEDULE OFBENEFITS
        POLICYIIOLDEdI:                  CITY OF EL PASO
        POLICY NUMBER:                   F022145-0001
        EFFECTIVE DATE:                  January 1.2018
        ANNUAL ENROLLMENT                10/1-10/31
        PERIOD:



        ELIGIBILITY: Class 04            All other full-time Employees of the Policyholder working in the United States of
                                         America who arc Actively at Work for the Policyholder and who have eompleted
                                         the Eligibility Waiting Period are eligible for the insurance. A full-time Employee
                                         is one who regularly works a minimurn of 30 hours per week for the Polfcyholder.
                                         Part-time, seasonal and temponary Employees of the Policyholder are not eligible.
        Eligibility Waiting Period:      Current Employees:                   First of the month foltowing 30 Days of                ~
                                                                              continuous, full-time active work                              i
                                         New Enrployees:                      First of the month following 30 Days of
                                                                              continuous, full-time active work
        Policyholder Contribution:       Basic Life & AD&D                    100% of premium
                                         Dependent Life                       100% of premium
                                         Supplemenlal LifeAD&D                00/oofpremium
        GROUP TERM LIFE INSURANCE                                                                                                        i
        Employee Basic Life Bene6t Amount             $50,000
        Employee Supplememal Llje BeneJlt Amount Incremental selection from a minimum of $10,000 to a maximum of
                                                      $200,000 in increments of $10,000
        Guarantee Issue Benefit Limit                 Employee Basic: $50,000                                                    _
                                                      Employee Supplemental: $200,000
                                                      Spouse Basic: $2,000                                                           ~
                                                      Spouse Supplemental: $20,000
                                                      Amounts in excess of the Guarantee Issue Benefit Limit are subject to                  ;
                                                      satisfactory Evfdence of Insurability
        Reduction of BeneRts                          Supplemenlal Group Term Life benefits reduce by 350/o of the original
                                                      amount at age 65 and further reduce by 500/o of the original amount at
                                                      age 70, by 700/o of the original amount at age 75. Benefits terminate at               '
                                                      retirement.
        Waiver of Premium
            Waiver Eligibility                             Totally Disabled prior to age 60 without interruption fcom the last       ~
                                                           date w•orked for at least 6 months
            Insured Eligibility                            Fanployee
            Maximum Waiver of Premium Duration            age 70
        Accelerated Death Beneft (ADB)
            Benerit Amount                                75% Basic and Supplemental Term Life Insurance In force                    ~
            lnsured Eligibility                            F.mployee
        FDL 1-604-412                                               3




                                                                              ui
                                                                                                                      ~
               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 165 of 230




®        Minimum Covered Life Insurance Amount        $15,000
         Maximum ADB Payment                          $500,000
         Minimum ADB Payment                         $7,500
     Portability
         Benefit Eligibility                          Basic and Supplemental Lrfe
         Insured Eligibility                          Employee 8c Spouse
         Portability Benefit Duration                 Age 65
         Maximum Portable Amount                     $250,000
     DEPENDENT TERM LIFE INSURANCE
     Spouse Benefit Amount                       Basic: $2,000
         Includes Registered Domestfc Partner
     Spouse Benefit Amount                       Supplemental: Incremental selection from a minimum of $10,000 to a
         Includes Regfstered Domestic Partner    maximum of $100,000 in increments of $10,000, not to exceed 50% of
l~                                               Your amount.
     Child(ren) BeneGt Amount                    Basic:
                                                 $1,000 - Age live birth to 15 days
                                                 $1,000 - age 15 days to 6 months
                                                 $1,000 - age 6 months to 26 years
     Child(ren) Benefit Amount                   Supplemental:
                                                 $2,000 - Age live birth to 15 days
m
                                                 $2,000 - age 15 days to 6 roonths
                                                 Incremental selection from a minimum of $2,000 to a maximum of
                                                 $10,000 in increments of $2,000 - age 6 months to 26 years
     GItOUP ACCIDENTAL DEATH & DISMEMBERMENT
     Employee Basic AD&D Coverage Amount         $50,000
     Seat Belt Benefit                           10% of Employee Coverage Amount, to a maximum of $25,000
~
     Air Bag Benefit                             5% of Employee Coverage Amount to a maximum of $5,000
     Repatriation Benefit                        Actual costs to a maximum of $5,000
     Education Beneilt
     Benefit Amount                              25% of Employee Coverage Amount, to a maximum of $5,000 per year
     Maximum Benefit Duration                    Benefit payable for a maximum of four (4)yean
     Eligible Dependents                         Age live birth to age 25 years
     Day Care Benefit Amount
         Benefit Amount                         25% of Employee Coverage Amount to a maximum of $5,000 per year
         Maximum Benefit Duration                Three (3) Years
     Maximum Spouse Training Benetit            $10,000
     Public Conveyance Benefit                   F.mployee Coverage Amount to a maximum of $200,000
     Felonious Assualt Benefit                   Employee Coverage Amount to a maximum of $25,000
~


     FDL 1-604-412                                          4
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 166 of 230




                     ELIGIBILITYAND EFFECTIVE DATE PROVISIONS                                                              ~
Who is eligiblefoP this insurance?
The eligibility for this insurance is as indicated in the Schedule of Benefits.
The Eligibility li'aiting Period is set forth in the Schedule of Benefits.
00001
When does Yottr Noncontributory insurance become effedtve?
Noncontributory means the Policyholder pays 100% of the premium for this insurance.
Current Employees
If You are an eligible Employee on the Policy effective date, Your Noncontributory coverage under the Policy will
become effective on the date indicated in the Schedule of Benefits, provided You an; Actively at Work on that day.
New Employees
I P You become an eligible Employee after the Policy effeetive date, Your Noncontributory coverage under the Policy
will become effective on the date indicated in the Schedule of Benefits, provided You are Actively at iVork on that day.
                                                                                                                           ~
!f You waive all or a portion of Your Noncontributory coverage and choose to enroll at a later date, You are considered
a late applicant and must furnish Evidence of lnsurabilfty satisfactory to Us before coverage can beeome effective.
Coverage will become effective on the date We determine that the Evidenee oflnsurability is satisfactory and lf'e
provide written notice of approval.
You must be Actively at !f'ork for coverage under the Policy to become effective.
00003
When does Your Contributory insurance beconte effective?
Contributory means You pay all or a portion of the premium for this insurance coverage.                                       ,
                                                                                                                           'i")
You may apply for Supplemental insurance coverage during the Annual Enrollment Period as indicated in the Schedule
of Benefits. Your coverage will become effective as follows, provided You are Actively at li'ork on that date:
Your Contributory coverage for amounts up to the Guarantee Issue Benefit Limit will become effective on the latest of
the following dates provided You are Actively at li'ork on that date:
1. If You enroll for coverage prior to the Policy effective date and Evidence oflnsurability is not n.quired, the Policy
   effective date;
2. If You enroll for coverage within 31 days of Your eligibility date, on the first of the month that falls on or next
   follows the date You sign the Enrollment Form;
3. If You do not enroll for Supplemental coverage within 31 days after Your eligibility date, You must wait until the
   next Annual Enrollment Perfod to apply, unless You qualify because of a Change in Family Status.
        a. Initial requests for coverage or requests for changes to existing coverage made during the Annual Enrollment
           Period will become effective on the Policy anniversary date.
        b. Coverage requested within 31 days of a Change in Family Status will become effective on the first of the
           month that falls on or next follows the date You sign the Enrollment Form.
You must be Actively at li'ork for coverage under the Policy to become effective.
Enrollment Form means the application You complete to apply for coverage under the Policy.
00004-B
Change ln Famlly Status
lf You experience a Change !n Family Status, You may enroll for Supplemental coverage, apply for additional coverage,
or request changes to Your cument Supplemental benefit program(s) without providing Evfdence oflnsurabilfty,
provided the benefit change is consistent with the Change in Family Status. You must submit the appropriate Enrollment
Form within 31 days of the Change in Family Status.
Change In Famlly Status means changes in the status of Your family, including but not limited to:                             !

FDL1-604-412
                 Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 167 of 230




    1.   You get married or exeoute a Domeslic Partner affidavit;
    2.   You have a Dependenl Child, or You adopt or become the legal guardian of a Dependent child;
    3.   Your Spouse dies or You become divorced;
    4.   Your Dependent Child becomes emancipated or dies;
    S.   Your Spouse is no longer employed, resulting in a loss of group insurance, or;
    6. You have a change in classification which results in Yott changing from part-time to full-time, or full-time to part
         time.
    0000s

    When is Evidence of Insurabflity required?
    Evidence of Insurabilify is required if-
    I. You are a late applicant, which means You enroll for insurattce more than 31 days after Your eligibility date or You
        were eligible to enroll under the Prior Poltcy and did not enroll before the expiration of the time allowed to enroll;
         or
    2.   You voluntarily canceled Your insurance and choose to reapply; or
~   3. Your coverage amount exceeds the Guan3ntee Issue Benetit Limit as set forth in the Schedule of Benefits; or
    4. You enroll for additional coverage that is greater than the next higher coverage option during an Annual Enrollment        ~
        Period.
    Receipt of premium before We have approved Evidence of Insurabflity will not constitute acceptance and does not
    guarantee issuance of any benefit amount prior to Our approval.
    Evidence of Irtsurability means a statement of Your medical history which 13Ye will use to determine if You are
    approved for coverage. Evidence of Insurabflfty will be provided at Our expense if You enrol) within 31 days after Your
    eligibility date. Evfdence of Insurability will be provided at Your expense if You are a late applicant, which means You
~   enroll for insurance more than 31 days after Your eligibility date.
    Evldence of Insurability Form means a form provided or approved by Us on wh ich You provide a statement of Your
    medical history.
    You may obtain an Evidence of Insurability Form from the Policyholder.
    o013D6-B
    What !s an Annual 6nrollment period?
    Unless otherwise specified, Annual Enrollment Perlod means a period of time during which eligible Employees may
~   apply for Supplemental life coverage or request changes to their life benefit plan. The Anmral Enrollment Period is
    shown on the Schedule of Benefrts.
    Eligible Employees may enroll for coverage, apply for additional covetage, or request changes to their current
    Supplemental benefit program(s) only during the Annual Enrollment, unless they qualify because of a Change in Family
    StattRs.
    Employees hired after an Annual Enrollmenl period may enroll within 31 days after their eligibility date. If a new
    Employee does not elect Supplemental coverage within that time period, he must wait for the next Annual Enrollment to
    enroll unless he qualifies because of a Change in Family Slatus.
    Initial requests for coverage or requests for changes to existing coverage made during the Annual Enrollment period
    will become effective on the Policy anniversary date.
    OU007
    Ij You are not Actively at Work, when does coverage become ej)''ective?
    If You are absent from Active Work on the date Your covenage would otherwise become effective; and Your absence is
    caused by an Injury, illness or layoff,
    Your effective date for any initial coverage or increased covemge will be deferred unti) the first day You return to Active
    Work



    FDLI-604-412
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 168 of 230




However, You will be considered Actively at 1f'ork on any day that is not Your regularly scheduled work day (including
but not limited to a weekend, vacation or holiday) if You were Actively at Work on the immediately preceding scheduled
work day and You were:
1. not Hospital Confined; or,
2. disabled due to an lnjury or Sickness.
0000s
What happens IjWe are replacing a Prior Popcy7ls continuity ojcoverage providedT
If You were insured for coverage under the Prior Policy on the day immediately preceding Our Policy s Effeotive
Date, and subject to the payment of premiums when due, If'e agn:e to provide continuity of coverage for You and Your
Eligible Spouse and Eligible Dependent Children if You are not Actively at 1Vork on Our Policy Effective Date. If Your
covenage is extended under this provision, You are not eligible for Portability or Waiver ojPremium benefits under Our
Policy.
Coverage under this provision will end on the earlier of
1. The date You return to Active Work, at which time You may be covered as an Actively at {Vork lnsured under Our
Policy,
2, The last day of the c 2th month following Our Policy Effective Date;                                                     ~
3. The last day You would have been covemd under the Prior Policy had the Prior Policy not tetminated;
4. The date You are approved for Waiver ojPremfum under the Prior Policy; or
S. The date insurance tenninates for one of the reasons stated in the Termination Provisions of Our Policy                  ;s
The amount of covetage provided will be the lesser of
1.The amount of coverage You had under the Prior Policy, or,
2. The amount of coverage You are eligible for under Our Policy
Reduced by any amount
1.In-force, paid or payable under the Prior Policy, or
2. Which would have been payable if timely election had been made under the Prior Policy.

Prlor Policy means the group term life insurance policy issued to the Policyholder whose coverage terminated
immediately prior to Dur Policy Effcctive Datc.
4o009-C

Changes to Your coverage                                                                                                    ~
A change in Your coverage may occur if:
1. There is a Policy change; or
2. You enter another class and become eligible for a change in benefits; or
3. You experience a qualified Change in Family Status
If You are eligible for additional coverage due to a Policy ehange, the additional coverage will be effective on the date   a;
the Policy change is effective, as requested by the Policyholder and agreed upon by Us.
Additional coverage for reasons other than a Policy change will be effective as indicated in the "When Does Your
Contributory insurance becorae effective7" section, or the later of•
1. The date You enroll for the additiona) coverage; or
2. The date You become eligibte for the additional coverage, if enrollment is not required; or
3. The date fVe approve Your coverage if 6vidence ojlnsurability is required.
in order for Your additional coverage to begin, You must be Actively at lf'ork.
Additional Contributory coverage is subject to payment of premium.
Any decrease in coverage will take effect immediately.

FDL 1-604-412
               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 169 of 230




    Exception: Increases or decreases to Your Supplemental benefit program elected during the Annual Eurollment Period
    will become effective on the next Policy anniversary date, provided You are Actively at Work on that day.
    oaoia
    Ellgglb8dddy ajter You Termtnate Employment
    If Your coverage ends due to termination of employment and You do not elect cwntinued cwvcrage under the Portability
    Benefit provision, You must meet all the requirements of a new Employee if You are rehired at a later date.
    If You converted all or part of Your group life insurance when employment tenminated, the individual policy must be
    sutsendered upon retum to Actfve Work
    00011




~




    FDL 1-604412
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 170 of 230




                                  TERM LIFE INSURANCE BENEFIT
                 THIS BENEFIT ONLYAPPLIES 7'O YOU IF YOU HAVE ELECTED TERM LIFE
             INSURANCE AND YOU HA VE PAID OR AGREED TO PA Y THE APPLICABLE PREMIUM.
When is a Lije Insurance BeneJit payable?
We will pay Your beneficiary the amount of life insurance in force as of the date of Your death provided:
1. You are insured under the Policy on the date of death, and
2. !f'e receive proof of death.
We will determine the antount of insurance payable based upon the Schedule of Benefits.
OOOt2 TX

Are Ltfe /n.surance Benefits payable jor death by suicide?
Life Insun3nce benefits including Waiver of Premium, increased benefit amounts elected during subsequent Annual
F.nrollment periods and Accelerated Death Benefits, will not be payable for a loss caused by suicide or attempted
suicide, while sane or insane, within one (1) year from the effective date of Your Supplemental Tertn Life Insurance or
the effective date of any increased amount of life insurance. Our liability for a death claim by suicide will be limited to   ~
the return of premium paid for this life insurance.
If You:
I. were covered forSupplemental life insurance under a prior carrier's policy; and
2. were insured under the Policy on its effective date;
3. and there was no lapse in coverage,
We will consider the time You were cwvered under the Policy and under the prior carrier's policy in determining if
benefits are payable for death by suicide. The death benefit, if payable under this provision, will be the lesser of the
benefit under the Policy or the benefit under the prior carrier's policy.
00013

Who w1U recetve Your LJje Insurance Benefits?
Your beneficiary designation must be made on a form which )f'e provide or on a fornt accepted by Us. If two or more
beneficiaries are named, payment of proceeds will be apportioned equally unless You had specified otherwise. The
Polfcyholder may not be named as beneficiary. Unless You provide otherwise, if a beneficiary dies before You, We will
divide that beneficiary's share equally between any remaining named beneficiaries.
If a beneficiary is a minor, or is not able to give a valid release for any payment of benefits made, We will not make
payment until a claim is made by the person or entity which, by court order, has been granted control of the estate of
such beneficiary. This provision does not prevent Us from making payment to or for the benefit of a minor beneficiary
in accordance with the applicable state law.
Facility of Payment
If no named beneficiary survives You or if You do not name a beneficiary, We will pay the amount of insutance:
1. to Your spouse, if living; if not,
2. in equal shares to Your then living natural or legally adopted children, if any; if none,
3. in equal shares to Your father and mother, if living; if not,
4. in equal shares to Your brothers and/or sisters, if living; if not,
5. to Your estate.
If any benefits under this provision are to be paid to Your estate, !Ve may pay an amount not greater than $250 to any
person 1Ve consider equitably entitled by reason of having incurred funeral or other expenses incident to Your death.
Any and all payments made by Us shall fully discharge Us in the amount of such payment.
aQ014 7]c


                                                                                                                              ®
FDL1-604-412
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 171 of 230




`        May You change Your beneJlefary?
         You may ehange Your beneficiary at any time by completing a fortn provided or accepted by Us, and sending it
         to the Policyholder. Your written request for change of beneftciary will not be effective until it is recorded by the
         Polfcyholder. After it has been so recorded, it will take efI'ect on the later of the date You signed the ehange request
         form or the date You specifically requested. If You die before the change has been recorded, We will not alter any
         payment that We have already made. Any prior payment shall fully discharge Us from further liability in that amount.
         If You are approved for continued life coverage under the Waiver of Premium or Portability provision, You may be
         asked to name a beneficiary. A beneflciary designation made in connection with Waiver of Premium or Portability,
         if different from the designation on Your enrollment form, shall wnstitute a change of beneficiary under the Policy.
         Such change of beneficiary only applies while You qualify for continued coverage under the Waiver of Premium or
         Portability provision.
         If continuation of life insurance under the Waiver of Premium or Portability provision ceases, and You are employed
         by the Policyholder, You must make a new beneficiary designation. If You do not name a new beneficiary, We will pay
         death benefits in accordance with the Facility of Payment provision.
         00015


                                         CONVERSION OFLIFE INSUR.4NCE
         How much Life Insurance ►nay You convert !f ellgibilfty terndnates?
         You may convert to an individual poliey of life insurance if Tour life insurance, or a portion of it, eeases because;
         1. You are no longer employed by the Pollcyholder, or
         2. You are no longer in a class which is eligible for life insurance.
         In either of these situations, You may convert all or any portion of Your life insurance which was in fotce on the date
~        Your life insurance ceased.
         How rnuch Life Insarance nuty You convert if the pol'u.y terntJnates or ls amended?
         } ou may also convert to an individual policy of life insurance if Your life insurance ceases because:
         1. life insurance beneGts under the Policy cease; or
         2. the Policy is amended making You ineligible for life insurattce; however, in either of these situations,
          } ou must have been insured under the Policy, or the Policy it replaced, for at least five (S) years. The amount of
    ~    insurance converted in either of these situations will be the lesser of:
    ~    1. the amount of life insurance in force, less any amount for which You bewme eligible under this or any other group
               policy within 31 days after the date Your life insurance ceased; or
         2. $10,000.
         How to apply for conversfon
         ii'e must receive written application and the first premium for the individua) life insurance policy within 31 days after
         life insurance under the Policy ceased. No Evidence oflnsurabflity will be required.
         'Ihe individual policy will be a policy of whole life insurance. It will not contain waiver of pn:mium, accelerated death
         benefit, disability benefits, accidental death and dismembemtent benefits or any other ancillary benefits.
         The minimum issue amount of an individual conversion policy is $2,000. The premium for the individual poliey will be
         based on:
         1. Our cunrent rates based upon Your attained age; and
         2. the amount ofthe individual policy.
         If application is made for an individual policy, the coverage under the individual policy will be effective on the day
         following the 31-day period during which You could apply for conversion.
~        If You die during a period when You would have been entitled to have an individual policy issued to You and ifYou die
         before such an individual policy became effective,lf'e will pay Your beneficiary the greatest amount of group term life
    -'   insurance for which an individual policy could have been issued, provided:
         FDLI-604412                                                  10
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 172 of 230




l. Your death occun-ed during the 31-day period within which You could have made application; and                                ~
2.   We receive proof of death.
If life insurance benefits are paid under the Poiicy, payment will not be made under the wnverted policy, and premiums
paid for the converted policy will be refunded.
If You have elected Portability, conversion is not available for amounts continued under Pottability unless coverage
under Portability terminates. Conversion from Portability will be as specified under Pottability.
Notice. If the Policyholder fails to notify You at lesst 15 days prior to the date insurance under the Policy would cease,
You shall have an additional period within which to elect conversion coverage; but nothing herein shall be construed to
continue any insurance beyond the period provided for in the Policy. The additional election period shall expire 15 days
immediately after the Policylrolder gives You notice, but in no event shall it extend beyond 60 days immediately after
the expiration of the 31-day period explained above.
00016 7'X

                                                WAIVER OFPREMIUM
What ts the Waiver ojPremium benefit?
We will wntinue Your Basic and Supplemental life insurance benefit under the Policy without futther payment of life
insurance premium if You become Totally Dtsabled, provided:                                                                      ~
1. You are insured under the Policy and were Actively at IVork on or after the effective date of the Policy; and
2. You are under the age of 60; and
3. You provide Us with satisfactory written proof within 12 months after the date Yott became Totally Disabled; and
4. Your Total Disabflity has continued without interruptien for at least 6 months; and
S. You are still Totally Dtsabled when You submit the proofof disability; and
6. all required premium has been paid.
Total Disability or Totally Disabled means You are diagnosed by a Doctor to be completely unable because of                      ~
Sickness or Injury to engage in any occupation for wage or profit or any occupation for which You become qualified by
education, training or experience.
We will waive premium beginning the month afler iVe receive satisfactory proof that You have been Totally Disabled
for at least 6 months. Premium will continue to be waived provided You:
1. remain Totally Disable&, and                                                                                              -
2. provide satisfactory written proof of continuing Total Disability upon request. 1Ve will not request proof of
     continuing Total Disability more frequently than once every three months during the first two years of Total
     Disability, and not more frequently than once a year aRer the Insured has been Totally Disabled for two years.              1
You are responsible for obtaining initial and continuing proof of Total Disability.
You will be covered for the amount of life insurance in force as of the date Total Disability commenced. The amount
of life insurance continued in force will be subject to any reduction in benefits as shown on the Schedule of Benefits or
which are the result of an amendment to the Policy, but in no event will the insurettce amount increase while Your life
insurance is continued under Waiver of Premium. This life insurance coverage will continue without the payment of
premium until You are no longer Totally Dfsabled or attain the Maximum Waiver of Premium Dutation as set forth in
the Schedule of Benefits or retire, whichever occurs first.
 fVe may have You examined at reasonable intervals during the period of claimed Total Disability, but not more
frequently than once every three months during the first two years of Total Disability, and not more frequently than
once a year after the Insured has been Totally Disabled fortwo years. Continuation of life insutance under the Waiver
of Premium provision shall end immediately and without notice if You refuse to be examined as and when required.
If You are approved for continued coverage under the Waiver of Premium provision, You will be asked to name a
beneficiary. That beneficiary designation:
1. will only apply while Your coverage continues under this Waiver of Premium provision; and
2. if different from the designation on Your enrollment form, shall canstitute a change of bene8ciary under the Policy.          ~


FDL 1-604-412                                               11
               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 173 of 230




~   lVe will pay the amount of life insuranee in force to Your beneficiary if You die before furnishing satisfactory pnoof of
    Total Disabilfty, if
    1. You die within one year from the date You became Totally Dfsablerl; and
    2. We receive proof that You were continuously Toially Dlsabled until the date of death; and
    3. We receive proof of death.
    If continuation of life insurattce under the Waiver of Premium provision ceases while the Policy is still in fonx, and
    You are employed by the Policyholder, Your life insurance will continue provided premium payments begin on the next
    premium due date. If You return to work with the Policyholder, You must make a new beneficiary designation. If You do
    not name a new benefieiary, We will pay death benefits in accordance with the Facility of Payment provision.
    If continuation of life insunance under the Waiver of Premium provision ceases, and You are no longer employed by
    the Polfcyholder, You may apply for an individual life insunance policy in accordance with the Conversion of Life
    Insurance provision ofthis Certificate.
    Now does ter►nination of the Policy affect Your lnsurance under the Waiver of PrenzWm Benefit?
    Termination of the Policy will not affect any insurance that has been continued under this Provision prior to the
~   termination date.
    What if You are Tota/ly Disabled and the Policy ends before You satisfy the Ellminatlon Period?
    Your coverage under the Policy will end if the Policy ends before You satisfy the Elfmination Period. However, when
    the Policy ends You may be entitled to convert Your coverage to an individual plan of life insurance as deseribed in the
    Conversion of Life Insurance provision.
    You may still submit a claim for Waiver of Premium Benefits after the Policy ends. However, You must be Totally
    Disabled pay the Conversion premium for the full length ofthe Elimination Period and qualify for the Waiver of
    Premium Beneftts.
~   At no time can You be covered under both the individual conversion policy and this Policy.
    Upon receipt of timely notice and due proof of Your Total Disability We will evaluate Your claim. If We determine that
    }ou qualify and You pay all applicable premiums, I3'e will approve Your Waiver of Premium claim under the Policy
    and agree to rescind any individual policy of life insurance issued to You under the Conversion pcivilege. We will refund
    any premiums paid for such coverage. Insurance under the Policy will not go into effect until lVe approve yow claim in
    writing.
    o00tTrXa

~




~

    FDLI-604-412                                                12
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 174 of 230




                                 ACCELERATED DEATHBENEFIT                                                                    ~
What is theAccelerated Death Benedt?
The Accelerated Death Benefrt is a percentage of Your group Basic and Supplemental term life insurance which is
payable to You prior to Your death if ff'e receive acceptable proof that You have a Terminal Condition. The Accelerated
Death Benefit is limited to the maximum and minimum amounts shown on the Schedule of Benefits, and is payable only
once to any one Insured.
The Accelerated Death Benefit is calculated on the group Basie and Supplemental term life insurettee benefit amount in
force under the Policy on the date You are diagnosed with a Terminal Condition. If Your group tetm life insurance will
reduce, due to age, within 12 months after the date 1Ve receive proof, the Accelerated Death Benefrt will be calculated
on the reduced group Basic and Supplemental term life insurance benefit.
Who ls Ellgible for an Accelerated Death BeneJtt?
This bene6t only applies to Insureds with at least the Minimum Covered Life lnsurance Bene6t amounts set forth in the
Schedule of Benefits. You must have been Actfvely at N'ork on or after the effective date of the Policy to be eligible for
an Accelerated Dea1h Benefit.                                                                                                ^R%
This benefit does not apply to Accidental Death and Dismemberrnent benefits.
Terminal Cond&ion means You have been examined and diagnosed by Your poctor as having a non-correctable health
condition that, with reasonable medical certainty, will result in Your death within 12 months ftom the date of the
Doctor's Statement.
Docdor's Statement means a written medical opinion of a Doctor currently licensed to practice in the United States
which:
1. is made at Your expense; and
2. indicates that You have a Terminal Condition; and                                                                         ~
3. includes all medical test results, Iaboratory reports, and any other information on which the medical opinion is
     based;and
4. indicates Your expected remaining life span; and
S. is acceptable to Us.
The Accelerated Death Beneflt Payment
We will pay the benefit during Your lifetime if You are diagnosed with a Terminal Condition if You or Your legal             ~
representative submits a claim for an Accelerated Death Benefrt and provides satisfactory proof. The benefit will
be paid in one sum to You. There is no cost for an Accelerated Death Benefit. At the time of the payment of the
Accelerated Death Benefit, iVe will send a statement to the certiftcate holder specifying the amount of benefits paid, the
effect of the Accelerated Death Benefrt payment on the death benefit face amount, and the amount of benefits remaining
available for acceleration.
Are there any excepdons to the payment ojthe Accelerated Death Benefit?
The Accelerated Death Beneftt will not be payable:
1. for any amount of group tetnm life insurance which is less than the Minimum ADB Payment as set forth in the
    Schedule of Bene6ts; or
2. if Your Terminal Condition is the result of:
    a. attempted suicide, while sane or insane; or
    b. intentionally self-inflicted injury; or
3. if Your group term life insurance benefit has been assigned; or
4. if Your group tenn life insurence benefit is payable to an irrevocable beneficiary, including notification to Us
    that such benefit or a portion of such beneSt is to be paid to a fonner spouse as part of a divorce or separation
     agreement; or
5.   to retirees.

FDLI-604412                                                 13
                    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 175 of 230




t        Notice and ProojojClalm
         You must elect the Accelerated Death Benefit in writing on a form that is acceptable to Us. You must farnish pmof that
         You have a Terminal Condition, including a Doctor's Statement within 91 days of the notice of claim. If proof is not
         given within 91 days, the claim will not be reduced or denied if proof is given as soon as reasonably possible.
         Ejject on Insurance
         The Accelerated Death Benef:t is in lieu of the group tenn life insurance benefit that would have been paid upon Your
         death. When the Accelerated Death Benefil is paid:
         1. the term life insurance benefit otherwise payable upon Your death will be reduced by the amount of the Accelerated
             Death Beneftt. Any portion of the death benefit remaining after reduction of the death benefit due to payment of an
             Acceleraled Death Benefit shall be paid upon the death of the Insured.
         2. the amount of group term life insurance which could otherwise have been converted to an individual contract will
             be reduced by the amount of the Acceleraled Death BenefTt; and
         3.  the premium due for group term life insurance will be calculated on the amount of such insurance remaining in
             force after deducting the Accelerated Death Benefct.
    ~    The payment ofan Accelerated Death Benefit and the balance of the death benefit under the Policy shall constitute full
         settlement of the face amount of the Policy.
         00020 nt




    wi




    ~




    ~
         FDL 1-604-412                                               14
          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 176 of 230




                                                                                                                               N
                                          PORTABILITYBENEFIT
What is the PortabilFty Benefit?
If Your Basic and Supplemental Group Life Insurance, or any portion of it, terrninates, You may elect to continue Your
Life Insurance in accordance with the terms of the Policy by paying premiums directly to Us. If You elect Portability,
You may also elect to continue Dependent Life lnsurance under the conditions set forth below, but You may not apply
for Dependent Life Insurance at the time you apply for Portability. The coverages eligible for Portability and the
Portability Benefit Duration are set forth in the Schedule of Benefits.
The premiums for the coverage continued under the Portability Benefit will not be the same as the premium You are
charged for Your group Life insurance under the Policy. Portability premium will be based on:
1. Our current rates for the applicant's age and class of risk at the time he elects Portability; and
2. the amount of insurance continued under Portability.
The maximum amount of Life Insuranee which may be continued under Portability is the amount of Life Insurance
terminating at the time the Portability Benefit is elected not to exceed the Maximum Portable Amount set forth in the
Schedule of Benefits.
A beneficiary designation on the Application for Portability, if different from the designation on Your enrollment form,       ~
shall constitute a change of beneficiary under the Policy, and that beneficiary designation will only apply while Your
coverage continues under this Portability Bene6t provision.
The Waiver of Premium is not available for any Insured whose Total Disability begins after coverage under Portability
becomes effective. The Accelerated Death Benefit is not available for any Insured who is diagnosed with a Te_rmfnal
Condition after coverage under Portability becomes effective.
What are EUgibl!!ty Requirements jor Eniployee Portabl!!ty?
To be eligible for Portability, You must meet the following conditions:                                                        ~
1. You must have been insured under the Policy for at least one year prior to elccting Portability; and
2. Your Life Insurance, or a portion of it, must have terminated for reasons other than Sickness, Injury, retirement or
    termination of the master Policy; and
3. You must be less than 65 years of age; and
4. You must be able to perfotm the Material and Substantfal duties of any Gainfrrl Occupation for which You are            -
    qualified by education, training or exper➢ence; and
5. You must not have exercised the right to convert under the Conversion of Life Insuranee provision the amount                ~
   of Life Insurance You elect under the Portability Benefit. If You elect the Portability benefit, any amounts of Life
    Insurance which are not ported may be converted in accordance with the terms of the Conversion of Life Insurance
    provision.
You must submit an application for Portability and the first premium within 31 days after the date Your Life Insurance
terminated.
We reserve the right to rescind any coverage amounts continued under Portability if it can be shown that You
misrepresented any of the information provided to support eligibility for Portability.
Can Dependent Llfe Insurance be Ported f Yoar Eligibllity Terminates or Pj Your Spouse's Coverage Terminates?
Yes, You or Your insured Spouse may elect Portability of Dependents' Life Insumnce if Dependents' insurance
coverage ceases as follows:
1. You may apply for Portability of Dependent Life Insurance if You meet the eligibility n:quirements to port Your
    Life Insurance as shown above and You are covered for Dependent Life insurance on the date Your coverage
    ceases.
2. Your insun:d Spouse may apply for Portability of his Group Life Insurance, and/or life insuranee on covered
   Dependent Child(ren) provided:

                                                                                                                               ~

FDL 1-604-412                                               15
              Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 177 of 230




~       a. Your Spouse's life insurance terminates because You die or Your eligibility for Dependent Life Insurattce
             ceased for reasons other than retirement or termination of the master Policy and Your Spouse is less than 65
             years of age.
        b. Your Spouse had elected Dependent Life on eligible Dependent Child(ren) and such coverage is still in force
           when Your eligibility for Dependents Life Insurance ceased for neasons other than retirement or termination of
             the master Policy.
        c. Your Spouse must have been insured for such coverage(s) under the Policy for at least one year prior to
           electing Portability.
       d. Portability is not available if Your Spouse's life insurance terminates because he no longer meets the Policy
           definition of an Eligible Dependent Spouse.
    3. You or Your Spouse must not have exercised the right to convert under the Dependent Conversion Privilege
       provision of the Policy the amount of coverage You or Your Spouse elect under the Portability Benefit. lf You elect
       portability of Dependent Life Insurance, any amounts of Dependent Life lnsurance which are not ported may be
       converted in accordance with the tenms of the Policy.
    If these criteria are met, You or Your Spouse, must submit an Application for Portability and the first premium within 31
~   days after the date such eligible Dependent Life lnsurance terminated.
    1{'e reserve the right to rescind any coverage amounts continued under Portability if it can be shown that You or
    Your Spouse misrepresented any of the information provided to support eligibility for Portability of Dependent Life
    Insurance.
    When will Portable Coverage Terndnate?
    Insurance continued under the Portability Benefit provision of the Policy will terminate at the earliest of the following:
    1. the date You return to work with the Policyholder while the Policy is still in force; or
    2. the date You or Your Spouse fail to pay the required premiums when due; or
~   3. the end of the Portabitity Benefit Duration set forth in the Schedule of Benefits; or
    4. the premium due date following the date a Dependent ceases to meet the definition of an Eligible Dependent.
    lfcontinuation of life insurance underthe Portability Beneflt provision ceases while the Policy is still in force, and You
    are employed by the Policyholder, Your life insurance will continue provided premium payments begin on the next
    premium due date. If You retum to work with the Polfcyholder, You must make a new beneficiary designation. If You do
    not name a new beneficiary, we will pay death benefits according to the Facility of Payment provision.
    Is Conversion available after coverage under Portability ends?
~   If coverage under Portability terminates according to (3) or (4) above, You may convert to an individual policy of whole
    life insurrance in accordance with the terms of the Conversion provisions of the Policy. No Evidence of Insurabilfty will
    be required. The amount of the conversion policy may not exceed the amount of life insumnce which terminated as set
    forth above.
    00022




m

    FDL I-604-412                                               16
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 178 of 230




                                                                                                                               M,
                                   DEPENDENT LIFE INSURANCE
             TIIIS BENBFIT ONLYAPPLIES IF YOU IlAVE ELECTED DEPENDENT TERM LIFE
           INSURANCEAND YOU HAVE PAID OR AGREED TO PAY THE APPLICABLE PREMIUM.
What ts the Depeadent Lije lnsurance BeneJlt?
We will pay You the amount of insurance set forth in the Schedule of Benefits on the life of Your Dependent(s) while
Your insurance is in force. Payment will be in one lump sum.
If You are not living at the time Dependent life insurance benefits become payable, lYe will pay the benefit:
1. to Your Spouse, if living; if not,
2. in equal shares to Your then living natural or legally adopted children, if any; if none,
3. in equal shares to Your father and mother, if living; if not,
4. in equal shares to Your brothers and sisters, if living; otherwise
5. to Your estate.
Are Lije Insurance Beaeftts payable jor death by sulctde?
Life lnsurance benefits will not be payable for a loss caused by suicide or attempted suicide, while sane or insane,           ~
within one (1) year from the effective date of Your covered Dependent's Supplemental Term Life Insuranee or the
effective date of any increased amount of life insutance. Our liability for a death claim by suicide will be limited to the
return of premium paid for this life insurance.
If Your covered Dependent(s):
1. were covered for Voluntary life insurance under a prior carriers policy; and
2. were insured under the Policy on its effective date;
3. and there was no lapse in coverage,                                                                                         ~
We will consider the time Your covered Dependent(s) were covered under the Policy and under the prior carrier's policy
in detennining if benefits are payable for death by suicide. The death benefit, if payable under this provision, will be the
lesser of the benefit under the Policy or the benefit under the prior carrier's pol icy.
00023

Who Ls eliglble jor Dependent Ltje lnsurance?
If You are insured for life insurattce under the Policy and belong to a class listed in the Schedule of Benefits as eligible   ~
for Dependent Life Insurance beneflts, You are eligible to enroll for this benefit. If You or YourSpouse are enrolled for
Dependent Life Insurance and subsequently acquire a new Eligible Dependent, that Dependent will automatically be
covered.
Note: No eligible person may be covered more than once under the Policy. If a person is covered as an Employee,
he cannot be covered as a Spouse or Dependent Child of another Employee. If both parents are covered as insured
Employees under the Policy, only one may enroll for life insurance coverage on Eligible Dependent Child(ren).
When does Dependent Lije Insurance become efjective?
Provided You:
1. have aompleted any required Employve Eligibility WaitFng Period; and
2. apply for Dependent Life lnsurance no later than 31 days after becwming eligible for this benefit; and
3. have paid or are obligated to pay any applicable premium,
Life insurance for Your Eligible Dependent(s) will become effective an the later of:
1, the first of the month that falls on or next follows date Your group insumnce coverage becomes effective;
2. the rirst of the month that falls on or next follows effecdve date of the Dependent Life Insurance beneft; or
3. the first ofthe month that falls on or next follows date You enroll Your Eligible Depeadent(s);
4. the first of the month that falls on or next follows the date You acquire Your Eligible Dependent(s);                       ~

FDL l -644-412                                               17
                 Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 179 of 230




~    S. if Evidence of Insurability is required, the date We determine that evidence is satisfactory and We provide notice of
         approval.
     if You enroll for Dependent Life Insuranee more than 31 days after You are eligible to do so, You must fumish Evidence
     oflnsurabilfty satisfactory to Us for each Dependent, and coverage will become effective as set forth above.
     If an Eligfble Dependent is required to submit satisfactory Evidence of Insurability for any reason, insurance in the
     amount for which We require such evidence will become effective on the date We determine that the evidence is
     satisfactory and We provide notice of approval.
     If an Elfgfble Dependent is Hospital Confined or Your eligible Spouse is unable to perform two of the Activfties of Daily
     Livfng on the date coverage would otherwise become effective, insurance will not become effective until the date the
     Elfgible Dependent is No Longer Hospital Confrned or Your Spouse is able to perform at least two of the Activities of
     Daily Llving.
     When do changes !n the Dependent Llfe Insurance bene,Jit beconre effective?
     Ifno Evfdence oflnsurabflfty is required, increases in the amount of Dependent Life Insurance will become effective
     immediately on the date of the change, provided the Dependent is not Hospital Conftned on that day. If the Dependent
     is llospftal Confined, the increase will become effective on the date the Dependent is No Longer hfosprtal Confrned.
(~   For amounts on which Evidence of lnsurabilfty is required, increases in the amount of Dependent Life Insurance will be
     effective on the date We determine that evidence is satisfactory and We provide notice of approval date.
     Any decrease in the amount of Dependent Life lnsurrance wil) become eflective immediately on the date of the change.
     00024
     Definitions which apply to the Dependent Life insurance provisions
     Ellgible Dependent means:
     1. the Spouse or pomestic Partner of each individual eligible to be insured under the Policy;
~    2. a natural or adopted child of each individual eligible to be insured under the policy if the child is:
          a. younger than 26 years of age; or
          b, physically or mentally disabled and under the parents' supervision; or
     3. a natural or adopted grandchild of each individual eligible to be insured under the policy if the child is:
          a. younger than 26 years of age; and
          b. a dependent of the insured for federal income tax purposes at the time the application for coverage of the child
               is made.
~    Dependent Chlld - See Dependent or Ellgible Dependent
     No Longer Hospltal Confned means the Eligible Dependent has been discharged from a hospital, nursing home or
     other medical facility which provides skilled medical care. "Chis provision does not apply to Your Dependent Child born
     while You are insured under the Policy or covered under the prior policy.
     Spouse means lawful spouse. Spouse will include Your Registered Doniestic Partner.
     00026 TXb


                         CONVERSION OF DEPENDENT LIFE INSURANCE
     Can Dependent Life Insurance be converted if ElBgibility Tertnlnates?
     Yes, a Dependent may convert to an individual policy of life insurance if his life insurance, or any portion of it, ceases
     because:
     l. You are no longer employed by the Policyholder, or
     2. You are no longer in a class which is eligible for Dependent Life lnsurance; or
     3. You die; or
~    4. a Dependent Chtld reaches the limiting age under the Policy; or
     S. a Dependent Spouse is no longer eligible as a result ofdivorce or dissolution of marriage; or

     FDL 1-604-412                                                I8
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 180 of 230




6. a Dependent is no longer eligible as defined in this provision.                                                            ""I)
In any of these situations, the Dependent may convert up to the amount which was in force on the date insurance was
terminated.
How ►nucb can Your eovered Dependent convert !f the Policy ts terminated or anrended7
A Dependent may also convert to an individual policy of life insutance if his life insurance ceases because:
1. Dependent Life Insurance benefits under the Policy cease; or
2. the Policy is amended making the insured Dependent ineligible for Dependent Life lnsurance; however,
he must have been insuned under the Policy, or the policy it replaced, for at least five (5) years. The amount of insurance
converted in either of these situations will be the lesser of:
1. the amount of life insutattce in force, less any amount for which the Dependent becomes eligible under this or any
    other group policy within 31 days after the date his life insurance ceased; or
2. $10,000.
How to apply jor conversfon
We must receive written application and the first premium for the individual life insunince policy within 31 days after
life insurance under the Policy ceases. No Evidence ojlnsurability will be required.                                          ~
The individual policy will be a policy of whole life insurance. It will not contain Accidental Death and Dismemberment
benefits or any other supplementary benefits.
The minimum issue amount of an individual conversion policy is $2,000. T1ie premium for the individual policy will be
based on:
1. Our current mtes based upon the applicant's attained age; and
2. the amount of the individual policy.
If the Dependent applies for an individual policy, the ooverage under the individual policy will be effective on the day      ~
following the 31-day period during which he could apply for wnversion.
If the Dependent dies during a period when he would have been entitled to have an individual policy issued to him
and if he dies before such an individual policy became efl'ective, We will pay the greatest amount of group term life
insurance for which an individual policy could have been issued, provided;
l. the death occurred during the 31-day period during which he could have made application; and
2. We receive proof of death.
If life insurance benefits are paid under the Policy, payment will not be made under the converted policy, and We will        ~
refund any premiums paid for the converted policy.
00027 TX                                                                                                                      ~




                                                                                                                              ~
                                                                                                                               r

FDL 1-604-412                                              19
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 181 of 230
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 182 of 230




hfemiplegia means total Paralysis of one arm and one leg on the same side of the body.                                         ~
Loss, with respect to hand or foot, means actual and permanent severance from the body at or above the wrist or ankle
joint, as applicable. With respect to eyes, speech and hearing, loss means entire and irrecoverable loss of sight, speech
or hearing. With respect to thumb and index finger, loss means complete severance of entire digit at or above joints.
Paralysis means loss of use without severance of a limb as a result of an Injury to the Spinai Cord, which has continued
for 12 months. Paralysis must be determined by a Doctor to be permanent, total and irreversible.
Paraplegia means total Paralysis of both legs.
Quadriplegia means total Paralysis of both arms and both legs.
Uniplegla means total Paralysis of one limb.
The total amount of AD&D benefits payable for all Losses for any lnsured resulting from any one Accident will not be
greater than the Covetgge Amount set forth in the Schedule of Benefits.
Except as provided in a particular AD&D benefit provision, We will pay benefits for loss of life to the same
beneficiary(ies) named to receive life insurance benefits. Benefits for ali other Losses will be paid to You.
00030
                                                 SEAT BELT BENEFIT                                                             ~
13'bat Is the Seat Bell BenefrtT
We will pay an additional amount, as set forth in the Schedule of Benefits, if a benefit is payable under the AD&D
Benefit for Your loss of (ife as the result of an Accident which occurs while You were driving or riding in an
Aulomobile, if•
I. the Automobile is equipped with Seat Belc.s.
2. the Seat Belt was in actual use and properly fastened at the time of the Accident.
3. the position of the Seat Belt is certified in the official report of the Aceident or by the investigating ofYicer. A copy
   of the police accident report must be submitted with the claim.
4. You were driving or riding in an Automobile driven by a licensed driver who was neither
   a. intoxicated or driving while impaired. Intoxication and impairment shall be determined, with or without
        conviction, by the law of the jurisdiction in whieh the Aceident occurs or .08% blood alcohol eontent if the
        jurisdiction in which the Accident occurned does not define intoxioation; nor
   b. under the influence of any narcotic, hallucinogen, barbiturate, amphetamine, gas or fumes, poison or any other
        controlled substance as defined in Title lI of the Comprehensive Drug Abuse prevention and Control Act                 ~
        of 1970, as now or hereafter amended, unless as prescribed by a licensed physician and used in the manner
        prescribed. Conviction is not necessary for a determination of being under the influence.
If the required certification is not available and if it is unclear whether You were properly wearing a Seat Belt, then We
will pay an additional benefit of $1,000.
Automobile means a validly registered private passenger car (or policyholder-owned car), station wagon, jeep-type
vehicle, SUV, pick-up truck or van-type car that is not licensed commercially or being used for commercial purposes.
Seat Belt means those belts that form an occupant restraint system.
00031
                                                   AIR BAG BENEFIT
What Is the Alr Bag BeneJit?
We will pay an additional amount as set forth in the Schedule of Benefits if a benefit is payable under the AD&D
Benefit for Your loss of life as the result of an Accfdent which occurs while You are driving or riding in an Automobfle
provided that:
1. You were positioned in a seat that was equipped with an Air Bag;
2. You were properly strapped in the Seat Belt when the Air Bag inflated; and
3. the poiice report establishes that the Air Bag inflated properly upon impact.                                               ®
FDL I -604-412                                               21
                    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 183 of 230




(01`~    If it is unclear whether You were properly wearing Seat Bell(s) or if it is unclear whether the Air Bag inflated properly,
         then the Air Bag Benefit will be $1,000.
         A/r Bag means an inflatable supplemental passive restraint system installed by the manufacturer of the Autoraobile, or
         proper replacement parts as required by the automobile manufacturer's specifications, that inflates upon collision to
         protect an individual from injury and death. A Seat Belt is not considered an Air Bag.
         00032

                                                       REPATRIATlON BENEFIT
         What !s the Repatriation Benefit?
         We will pay an additional amount, as set forth in the Schedule of Benefits, for the prepatation and transportation of Your
         body to a mortuary if
         1. the Coverage Amount under the AD&D Benefit is payable for Your loss of life; and
         2. Yotir death occurs at least 75 miles away from Your principal residence.
         00033

                                                         EDUCATION BENEFIT
 rep~,   What !s the Educallon Benefrt?
         We will pay an additional amount, as set forth in the Schedule of Benefits to Your Dependent Student if an AD&D
         benefit is payable for Your loss of life. If'e will only pay one Education Benefit to any one Dependent Student during
         any one school year. lf the Dependent Student is a minor, We will pay the benefit to the legal representative of the
         minor.
         Definitions which apply to the Education Benefit:
         Student means an Eligible Dependent child who, on the date of Your death, is:
~        1. A full-time post-high school student in a School ojHigher Education; or
   _     2. A student in the 12th grade but who becomes a full-time post-high school student in a School ojHlgher Education
             within 365 days aRer Your death.
         Scltool ojNigher Education means an institution which:
         1. is legally authorized by the State in which it is located; and
         2. provides either a program for:
               a. Bachelor's degrees or not less than a two year program with full credit towards a Bachelor's degree; or
 ~             b. Gainful employment as long as such program is at least one year of training; and
 '       3. is accredited by an Ageney or association recognized by the U.S. Department of Education under the Higher
               Education Assistance Act as may be amended from time to time.
         When Benefit Ends: A Dependent Student will no longer be eligible to receive the Dependent Eduoation Benefit upon
         the earlier of the following:
         1. Our payment of the fourth installment of the Dependent Education Benefit on behalf of or to the Dependent
             Student; or
         2. At the end of the period during which due Proof must be submitted if no due Proof is submitted.
         Special Child Education Benefit: If Your Eligfble Dependent child does not qualify as a Student, but is enrolled in
         an elementary or high school, We will pay a Child Education Benefit in the amount of $1,000. This benefit is payable
         once upon proof that You died as a result of an Accident for which the Accidental Death & Dismembennent benefit
         is payable and that, within 12 months after Your death, Your EligFble Dependent Child is a full-time student in an
         elementary or high school.
         00034
                                                     SPOUSE TRAINING BENEFIT
         What ts theSpoWse Training Beneflt?
t~       We will pay an additional amount, as set forth in the Schedule of Benefits, to Your Dependent Spouse if the coverage
         amount under the AD&D Benefit is payable for Your loss of life. The benefit payable is up to the Maximum Spouse
         FDL I-604-412                                                22
             Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 184 of 230




 Training Benefit set forth in the Schedule of Benefits. The benefit is paid annually for the cost of covered expenses       ~
 incurred within 36 months of Your death.
 We will pay this benefit if You:
 1. die within 365 days of and as a result of a covered Accfdent; and
 2.     are survived by a Spouse.
 The benefit will be payable for Your surviving Spouse who:
     enrolls within 365 days after Your death in any School ojhfigher Education for the purpose of training, retraining or
     refreshing skills needed for employment; and
 2. incurs expenses payable directly to or approved and certified by such school.
School ofHigher Educadox means an institution which:
 1.   is legally authorized by the State in which it is located; and
 2.   provides either a program for.
      a. Bachelor's degrees or not less than a two year program with full credit towards a Bachelor's degree; or
      b. Gainfui employment as long as such program is at least one year of tnaining; and
3.    is accredited by an Agency or association recognized by the U.S. Department of Education under the Higher              ~
      Education Assiatance Act as may be amended from time to time.
QOo35
                                                  DAYCARE BENEFIT
 !f'hat ls the Day Care Benefit?
lf'e will pay an additional amount, as set forth in the Schedule of Benefits, if the Employee Coverage Amount under the
AD&D Benefit is payable for Your loss of life. The benefit is paid annually for the cost of covered expenses incurred, if
 You are survived by a Dependent Chfld who:
1. on the date of the covered Accfdent was enrolled in a legally licensed Day Care Center, or                                ~
2. is enrolled in a legally licensed Day Care Center within 365 continuous days from the date of the covered
   Accldent: and
3.    is less than 13 years of age.
The Day Care Center Benefit is payable for incurred Day Care Center expenses for each child who qualifies:
l. in an amount up to the Day Care Benefit Amount as set forth in the Schedule of Benefits ; and
2. only while the Dependent child continues to be enrolled in a legally licensed Day Care Center.                            ~
We will pay this benefit once a year, at the end of a 12-month period in which there an; documented Day Care Center
expenses, for not more the Maximum Day Care Bene6t Duration, as set forth in the Schedule of Benefits, or until the
child's 13th birthday, whichever happens first.
If at the time of the Accident, coverage for a Dependent Child is in force, but there is no Dependent child who qualifies,
we will pay an additional benefit of $1,500 to Your designated beneficiary.
This benefit will be payable to Your surviving Spmcse, if Your Spouse has custody of the child. If You have no surviving
Spouse, or Your child does not live with Your Spouse, then the benefit will be paid to the child's legally appointed
guardian.
Day Care Center means a facility which is run according to law, including laws and regulations applicable to child care
facilities, and which provides care and supervision for childn;n in a group setting on a regular, daily basis.
A Day Care Center does not include: a hospital, the child's home or care provided during nomtal school hours while a
child is attending grades one through twelve.
00036
                                          PUBLIC CONVEYANCE BENEFI T
What rs the Pubpc Conveyance Be,refrt?
!f'e will pay an additional amount, as set forth in the Schedule of Benefits, if an AD&D benefit is payable for Your loss    ~?
of life as the result of an Accfdent which occurs while You are a fare-paying passenger in a Publrc Corrveyance that;
FDL 1-604-412                                                23
              Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 185 of 230




~   1. is run by a c,ommon carrier regulated by the govemment; and
    2. transports passengers for hire; and
    3. is not chartered or other privately arranged conveyance.
    Public Conveyance means
    1. Any land or water conveyance licensed for the tcattsportation of passengers for hire; or
    2. Any aircraft operated by a business organized to operate an aiccraft service and licensed for the transportation of
         passengers for hire.
    00038
                                               FELONIOUS ASSAULT BENEFIT
    What rs the Felonfous Assault BeneJk?
    We will pay an additional amount, as set forth in the Schedule of Benefits in the event of Your death, to Your designated
    beneficiary if
    1. Loss of life oceurs while You are on the business ofthe Polfcyholder or commuting to or from the premises of the
       Pollcyholder; and
~   2. Loss of life is the direct result of any of the following:
        a. Robbery, holdup or attempt thereat;
        b. Kidnapping while attempting a holdup;
        c. Felonious assault inflicted by persons other than fellow Employees or members of Your family or household.
    00039

                                             EXPOSURE AND DISAPPEA.RANCE
    If, as a result of an Accident while insured for this benefit, if You are unavoidably exposed to the elements and suffer a
~   Loss as a result of that exposure, that Loss will be covered. If Your body has not been found within one (1) year of an
    Accidental disappearance, forced landing, sinking or wrecking of a conveyance in which You were occupants, You will
    be deemed to have suffered loss of life.
    00043
                                                         LIMIT.4TIONS
    Are there any Limitatfons jor losses due to an Accident?
    We will not pay any benefit for any Loss that, directly or indirectly, results in any way from or is contributed to by:
~   l. any disease or infirmity of mind or body, and any medical or surgical treatment then:of; or;
    2. any infection, except a pus-forming infection of an Accidental cut or wound; or
    3. suicide or attempted suicide, while sane or insane; or
    4. any intentionally self-inflicted Injury; or
    5. war, declared or undeclared, whether or not You are a member of any armed forces; or
    6. travel or flight in an aircraft while a member of the crew, or while engaged in the operation of the aircraft, or giving
         or receiving training or instruction in such aircraft; or
    7. commission of, participation in, or an attempt to commit an assault or felony; or
    8. under the influence of any narcotic, hallucinogen, barbiturate, amphetamine, or any other controlled substance
         as defined in Title II of the Cotnprehensive Drug Abuse Prevention and Control Act of 1970, ac now or hereafter
         amended, unless as prescribed by a licensed physician and used in the manner prescribed. Conviction is not
         necessary for a determination of being under the influence; or
    9. intoxication as defined by the laws of the jurisdiction in which the Accfdent occurred or .08% blood alcohol content
         if the jurisdiction in whieh the Accidenl occurred does not define intoxication. Conviction is not necessary for a
         determination of being intoxicated; or
    10. active participation in a Rfot. Riot means all forms of public violence, disorder, or disturbance of the public peace,
~        by three or more persons assemblcd together, whether with or without a common intent and whether or not damage
         to person or property or unlawful act is the intent or the consequence of such disorder.
    00050

    FDL I-604-412                                               24
            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 186 of 230




                                                UNIFORM PROVISIONS                                                           17
                                     (Applicable to Dismemberment Coverage Only)
Initlal Notice ojCialne
We must receive written notice of Loss within 30 days of the date of Loss, or as soon as reasonably possible. The
Polfcyholder can assist with the appropriate telephone number and address of Our Claim Department. Notice may be
sent to Our Claim Department at the address shown on the claim form or given to Our Agent.
Claim Fornu
W ithin 15 days of Our being notified in writing of a claim, IVe will supply the claimant with the necessary claim
forms. The claim fonn is to be completed and signed by the claimant, the Policyholder and the claimant's Doctor.
If the appropriate claim forms are not received within 15 days, then the claimant will be considered to have met the
requirements for written proof of loss if lf'e receive written proof, which describes the oecurrence, extent and nature of
the Loss.
rme Limit jor Flling Your Clalm
We must receive written proof of loss within 91 days after the date a Loss is incunred. If it is not possible to give Us
written pcuof within 91 days, the claim is not affected if the proof is given as soon as possible. However, unless the       ~
cla9mant is legally incapacitated, vrritten proof of loss must be given no later than one year after the time proof is
otherwise due.
No benefits are payable for claims submitted more than 1 year after the time proof is due. However, benefits may be
paid for late claims if it can be shown that:
1. It was not reasonably possible to give written pnoof during the one year period, and
2. Proof of loss satisfactory to Us was given as soon as was reasonably possible.
For the Education Benefit, proof of loss must:
1. lnclude proof of Dependent Student status; and                                                                            ~
2. Be submitted no later than
     a. Two months after completion of course work for that particular school year if the Dependent Student is
         enrolled in a School ojHigher Education at the time of Your death. Schoo) year shall be deemed to begin on
         September lst and end on August 31st; or
     b. W ithin six (6) months after enrollment in a School ojHfgher F.ducation if the Dependent Student is in the 12th
         grade at the time of Your death.
After the first year in a School ojHigher Education, due proof must be submitted in accordance with the time limits          ""11
defined in Item (a) above.
Physical Eacamination/.4utopsy
Upon receipt of a claim, We may examine an lnsured at Our expense, at any reasonable time. We reserve the right to
perfonn an autopsy, at Our expense, if it is not prohibited by any applicable local law(s).
00051 TX




                                                                                                                             ~


FDL I -604-412                                               75
                 Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 187 of 230




~
                                               TERMINATION PROVISIONS
    When does Your coverage umder the Policy endP
    Your coverage will terminate on the earliest of the following dates. Termination will not affect Your claim for a covered
    Loss which occumed while the coverage was in force.
    1. the date on which the Policy is terminated;
    2. the date You stop making any required contr➢bution toward payment of premiums;
    3. the effective date of an amendment to the Policy which terminates insurance for the class to which You belong; or
    4.   the date You:
         a. are no longer a member of a class eligible for this insurance,
         b. request termination of coverage under the Policy,
         c.    are retired or pensioned, or.
         d. are no fonger Actively at If'ork as a result of a disability, layoff, leave of absence, sabbatical or military leave.
            However, You may continue to be eligible for group insurance coverage, as follows:
~   Disability                         Until the end of the twelfth month following the month in which the disability began,
                                       provided all premiums are paid when due, the Policy is in force, and Your coverage is
                                       not replaced with group life insurance provided by a new carrier.
    Layoff                            Until the end of the month following the month during which the layoff began, provided
                                      all premiums are paid when due, the Policy is in force, and Your coverage is not
                                      replaced with group life insurance provided by a new carrier.
    Leave of Absence                  Until the end of the month following the month during which the leave of absence
~                                     began, or, the period of time in accordance with the FMLA provision below, provided
                                      all premiums are paid when due, the Policy is in force, and Your coverage is not
                                      replaced with group life insurance provided by a new carrier.
    Sabbatical                         Until the end of the month following the sixth month in which the sabbatical began,
                                       provided all premiums are paid when due, the Policy is in force, and Your coverage is
                                       not replaced with group life insurance proved by a new carrier.
    Military Leave                    Until the end of the twelfth month following the month in which the military leave
                                      began for non-uniformed personnel. For uniformed peisonnel, coverage may continue
                                      for the entire duration of the military leave, provided all premiums are paid when due,
                                      the Policy is in force, and Your coverage is not replaced with group life insurance
                                      provided by a new carrier.
    For the purposes of this Termination Provision only, Disability means You are unable to perform al) of the ,tfaterial and
    Substantfal Duttes of Your Regular Occupalion.
    OOo52TXa
    Will coverage be continued if You are ellgible for leave under FMLA7
    In the event You are eligible for and the Policyholder approves a leave under the Family and Medical Leave Act of 1993
    (FMLA), or any applicable state family and medical leave law (State FML), provided tfie required premium continues
    to be paid, the Policy is in force and Your coverage is not replaced with group life insurance provided by a new carrier.
    Your insurance will continue for a period of up to the later of
    I. the leave period permitted by the fedecal Family and Medical Leave Act of 1993 and any amendments; or
    2. the leave period permitted by applicable state law.
    You are eligible for leave under this Act in order to provide care:
    1. After the birth of a child; or
~   2. After the legal adoption of a child; or
    3. After the placement of a foster child in Your home; or
    4. To a spouse, child or parent due to their serious illness; or
    FDL 1-604-4 I2                                               26
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 188 of 230




S. For Your own serious health condition.                                                                                      ~~
While granted a Family or Medical Leave of Absence:
l. The Policyholder must remit the requined premium according to the terms of the Policy; and
2. coverage will terminate if You do not return to work as scheduled accwrding to the terms of Your agreement with
   the Polrcyholder.
o0053a
When does Dependent Lfje Ittsurance coverage end7
Unless life insurance is continued under the Portability Benefit provision, Dependent Life Insurance coverage will end
on the earliest of:
I. the date You are no longer Actively at ff'ork (except in the case of disability, layoff or leave of absence as set forth
     above); or
2. the date on which the Policy is terminated;
3. the date You stop making any required contribution toward payment of premiums;
4. the effective date of an amendment to the Policy which terminates insuranee for the class to which You belong; or
5.   the date You:                                                                                                            Aft.
     a. are no longer a member of a class eligible for this insurance,
     b. request termination of coverage under the Policy,
     c.   are retired or pensioned, or
6. the date a Dependent Child or Spouse no longcr meets the Policy definition of Elfgible Dependent
Note: Coverage will cwntinue past the age limit for eligible Dependent Children who are primarily dependent upon You
for support and who cannot work to support themselves due to a physical or mental incapacity which began before the
age limit was reached. Proof of such incapacity must be provided to Us upon nequest.
00054 TX                                                                                                                      ~




                                                                                                                              ®




                                                                                                                              ~

FDL I -604-412                                               27
               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 189 of 230




                                                    GENERALPROVIMIONS
                      ..
Entire,'rontr        Chwtkes'
Thp Policy,,.the;Pblieyholikri,.,4pjilieatt9n;t.he &np16yee,.!s C crtifiq#tc pf.cov'e'ra"ge,.'a-ii,d, Yg-iirApplidati6fi, if6fiy, and
,any.ptlicr-attaphe.doApers;f6rrn"'tiie6ntirec'ontract~etNvccn-tiieparties..Co,
                                                         ch .     ~ -           :,     go Ai!IdOr'tliO!Poli4y,6iinb e: a mdiidedby
                                                                                  ,crh-..
 mutual-consbrit betWwen the Pdli bldet- find:  'Ijs No angelwthc-Pblicy i,s-YaH4 4nlessapprO,ed-iri wtiting-.:by dfi'ei'bf,
(?ur oOcor's N  ',q agerit'has thesigh(to chign   I Vdicy"or to waive any,o;f its, Provisions;

Slatonenft 6it. theAp,01icatioll
Ih the Asence dffiraud,all statements iiiad in an
                                               -Y signed,,goplitati6n gte comid6red rebrescntations and not,w prranties
(dbsoWte guarantees). Np: representation bY:
                             .
 L ffio.Pblkyh&der' in applyin for the Policy w      ako'it.v6d unlesS d i'c reprdgetitatibiii's''c"on'ta*ined in his:signed
      ,4pp1!&afion;,,-o
                      'r
2.     any Dnp  .joyed jA:applyin _:fo'- r,ins'ur4Anco undcrtfie.P o,lic  % be. used ~o _rodpdd-.qr d
                                                                       v vill                                      `unl'ess.a copy o~f' the
                                                                                                           a.c19ini.
      'applicAtioh.-,fOr irisura
                               inice4,sigfted 15y- the;               or has~becn. given to,thle.-Employee.

L ega'l A clib n's
Unless'-Otherwisq prpyided                                                    y kindindy'be filedag4instUst
1;    ti fitil`.60 da}Sa, fter Proofof cl Eiim'iias"bep'
                                                       ti given; or
.2,   inlore'thah 3.y.ears, after proof;6fLqss,mustbv fi)ed, unless the IaNv.in thokstato.'whote'Ydzilive a]16%Vs a longer' perkov
      of-tine.

amcdl L`rror.
Clerical error oroni1 ss ion                                           not.
                                                                          -
1.                                        I Ybii-are I6fititied
      Pravent Yozi from reqe!ytng,cover4goJf            1       tb coverage uifd`rthet~
                                                                               e        s cif the,130li
                                                                                        nn
2.    Cause covern eto begiii or covcmgp to continue. f6r Y6y. Whpil.1he. towt6gc4ould not',otheiwik,
                                                                                                    .bo effeciim

If the pvr                 gives U.~.i.n.form-atic,iP'about.)oit.thtit is j'n0 rre
                                                                                ' ct,. V&will-ai
-1.   W     lic,'factsitodecido.:whpther-)'bzi,havecoverage, pqoer,ihePolicy,,;iidinwliiit,,'ain6iiiits-:atid
2.    Makda fair adjustment:of th6premium..



The validity of 'the iVicvifiall rfot bo'contqstcd..'&xceiA f4f no    'nmodyinbrit of~prerni6m,s a ter it has been. i fo
                                                                                                                       ' rqe,'f or;<yo
years.froni tile dA1q--Of:js,sYe. Thq:Vallidity oftho,' Ppfi.oy shall norbd;cont ested on the basis of a statemetit-,made'relatin cy
to insurability Oy aii y:i)ersQn povere'd, tiride thOblicy aft erskWitisurande has been in force for p yeqrs.duritig,su h'
pers,on!s 1-
           i r6tim      d stiail - not,,,be,
              i. e, aii                  . . .con teme&u
                                                  - . ntosstho 9tat6indtit ~ i's 6ofit'di n'ed in -a    to nJn§"mentsigrleq byy the
                                                                                                   , wiit
person, m aking such siatemont.

Pre-InhwuProlvisions
Preniiuhis are-payable.in Uriited Siates dollars on or b qfO,re their,due.'d
                                                                           ~ , [,atos. Tho~P6144~h6ld~r has,ogr&ed t'o ded-uci firom:
                        .     .
Your pay atiylpreniiuins payable f6r Yow-SUPPIOlenYoI          . co
                                                                  Y .cragq
                                                                       .   The e p~icyA#1det                        p      u    for
the C'Iltire,tiin6"coverhgt tinder,'the PolriCy isjiii,effcct.

Preiiiiuni cliarges;,f6r~.i~ereas.es~in~, insumn~rti
                                                p,,aoL!n,ts:b e'comi ne e ffectivelduririg:ajpbli cy month will'begin o.n thmn  ee,
                                                                                    .
premi'urti dtic date. Piremium charges'fbIr in'sti.ra-nc!e'.te,rtn'inakti-ni! 40iing, a polidy ni6ndi-xvill cease-atthe end ofthe nionih.
in whi6h suell instir - a rimterminates-This rnethqdpfchj~rging Oremitini is,fior accci           u nii
                                                                                                     ng pOrpo4es oniyJtwill not-
extend:any insurance coveragq, beyond.Ahe date it woluld otlienyise havetem               iilindt6d.

Misstatement. of Age
                                                              -
1f You haVqJnisstated YouKage'i 4he triiue'4gi,e'%vill be psed,,to determine:


2. th(i ainount,6f insurance;-and
3. :afiy,Dther'rights:& beriefits:

FDL 1-604'-:4,12                                                         28
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 190 of 230




Premiums will be adjusted to reflect the premiums that would have been paid if the true age had been known.                 ~
Conjormfty wlth State Statutes and Regulatlons
lf any provision of the Policy conflicts with the statutes and regulations of the state in which the Policy was issued or
delivered, it is automatically changed to meet the minimum requirements of the statute.
Assignment
You may assign any incident of ownership You may possess of the life insurance bene6ts provided under the Policy to
anyone other than the Polfcyholder. We are not responsible for the validity or legal effect of any assignment. Collateral
assignments, by whatever name called, are not permitted.
FDt.t-604-707-GenP'PX REV2011




                                                                                                                            N




                                                                                                                            w




                                                                                                                            M,




                                                                                                                            w


FDL I -604-412                                              29
                Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 191 of 230




                                                     DEFINITIONS
    This section tells You the meaning of special words and phrases used in this CertiGcate. To help You recognize
    these special words and phrases, the trst letter of each word, or each word in the phrase, is capital'rced wherever
    it appears.
    AcBvely at Work or Ac71ve Work means that You must:
    1, work for the PolFcyholder on a full-time active basis; or
    2. work at least the minimum number of hours set forth in the Schedule of Benefits: and either:
       a. work at the Polrcyholder's usual place of business; or
       b. work at a location to which the Polrcyholder's business requite.s You to travel;
    3. be paid regular eatnings by the Polfcyholder, and
    4. not be a temporary or seasonal Employee.
    You will be considered Actively at lf'ork if You were actually at work on the day immediately preceding:
    1.   a weekend (except for one or both of these days if they are scheduled days of work);
    2.   holidays (except when such holiday is a scheduled work day);
    3.   paid vacations;
    4,   any non-scheduled work day;
    5.   excused leave of absence (except medical leave and lay-off); and
    6.   emergency leave of absence (except emergenoy medical leave); and
    You were not /lospftal Confined or disabled due to an lnjury or Sicloress.
    000s i
    Activfties ojDaily Living means:
    1. Eating — Feeding oneself by getting food into the body from a receptacle (such as a plate, cup or table) or by a
        feeding tube or intravenously.
    2. Toileting — Getting to and from the toilet, getting on and off the toilet and performing associated personal hygiene.
    3. Transfening — Moving into or out of a bed, chair or wheelchair.                                                         -
    4. Bathing — Washing oneself by sponge bath; or in either a tub or shower, including the task of getting into or out of
        the tub or shower.
~   5. Dressing — Putting on and taking offall items of clothing and any necessary braces, fasteners or artificial limbs.
    6. Continence — Ability to maintain control of bowel and bladder function; or when unable to maintain contro) of
        bowel or bladder function, the ability to perform associated personal hygiene (including caring for catheter or
        colostomy bag).
    00062

    Annual Enrollment Perfod means a pedod of time prior to the Policy anniversary date during which eligible Employees
    may apply for Supplemental life coverage or request changes to their life benefit plan. The A►nrual Enrollment Period is
    shown on the Schedule of Beneftts.

    Application means the document which sets forth the eligible classes, the amounts of insurance, and other r+elevant
    information pertaining to the plan of insurance for which the Policyholder applied.

    Coma or Comatose means a state of complete loss of consciousness from which You cannot be aroused and there is no
    evidence of response to stimulation.
    00069

    Contributory means You pay all or a portion of the premium for this insurance coverage.
    o4a7o
    Dependent or EligFble Dependeat means:
    1.   the Spouse or pomestic Partner of each individual eligible to be insured under the Policy;
    FDL 1-604-412                                               30
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 192 of 230




2. a naturai or adopted child of each individual eligible to be insured under the policy if the child is:                 ~
   a. younger than 26 years of age; or
   b. physically or mentally disabled and under the parents' supervision; or
3. a natural or adopted grandchild of each individual eligible to be insured under the policy if the child is:
   a. younger than 26 years of age; and
        a dependent of the insured for fedetal inwme tax purposes at the time the application for coverage of the child
           is made.
Dependent Chlld - See Dependent or Eligible Depeudent
00072 Txa
Dodor means a person legally licensed to practice medieine, psychiatry, psychology or psychotherapy, who is neither
You nor a member of Your immediate family. A licensed medical practitioner is a Doctor if applicable state law requires
that such practitioners be recognized for purposes of certiHcation of Total Disability, Terminal Condition or covered
Loss, and the treatment provided by the practitioner is within the scope of his or her license.
00073
Doctor's Statement means a written medical opinion of a Doctor cun ently licensed to practice in the United States
which:                                                                                                                    ~
1.   is made at Your expense; and
2, indicates that You have a Terminal Condition; and
3. includes all medical test results, laboratory reports, and any other inforination on which the medical opinion is
     based;and
4,   indicates Your expected remaining life span; and
5.   is acceptable to Us.
00125 TX
Employee means an Actively at Work full-time employee whose principal employment is with the Policyholder, at the
Policyholder's usual place of business or such place(s) that the Policyholder's normal course of business may require,
who is Actively at Work for the minimum hours per week as set forth in the Schedule of Benefits and is reported on the
Policyholder's records for Social Security and withholding tax purposes.
00074
Gainjul Occupatlon means any work or employment in which the insured Employee:
1. is or could reasonably become qualified, considering his or her edueation, training, experience, and mental or
     physical abilities;                                                                                                  ^V1
2. could reasonably find work or employment, considering the demand in the national labor force; and
3. could eam (or reasonably expect to eam) a before-tax income at least equal to 601/a of his or her Pn:-disability
   lncome.
00079
Hospital ConJlned means that, upon the recommendation of a Doclor, You are registered as an inpatient in a hospital,
nursing home or other medical facility which provides skilled medical cane or as an outpatient in a hospital because
of surgery. You an: not Hospital Conftned if You are receiving emergency treatment or if You are hospitalized solely
because of non-swgical medical or diagnostic test.
ooast
Injury means bodily injury resulting directly from an Accident and independently of all other causes.
00082
Insured means an Employee covered under the Policy.
00083
Male Pronoun whenever used includes the female.
000ss
Material and Substantial Dutles means duties that are normally required for the performance of Your Regular
Occupation and cannot be reasonably omitted or modiEied.
00089

FDL 1-604-4 l2                                             31
                      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 193 of 230



                                                                                                                                        e)




~        Non-Contributory means the Polfcyholder pays 100% of the premium for this insurance.
         oo092
         Pollcy means this contract between the Policyholder and Us including the attached Application, which provides group
         insurance benefits.
         00097
         Pollcyholder means the person, firm, or institution to whom the Policy was issued. Policyholder also means any
         covered subsidiaries or affiliates set forth on the face of the Policy.
         00098 TX

         Proojunder the Accelerated Death Benefit means evidence satisfactory to Us that You have a Terminal Condition.
         OOIOoa T}C
         Pabllc Conveyance means
         I. Any land or water conveyance licensed for the transportation of passengers for hire, except one that has been leased
            by the Policyholder, or
         2. Any aircraft operated by a business organized to operate an aircraft service and licensed for the transportation of
            passengers for h ire
         00101
f~       Regtstered Domestic Partner means an adult of the same or opposite gender who has an emotional, physical and
         financial relationship to You, similar to that of a Spouse, as evidenced by the following:
         1. You and Your pomestic Partner share financial responsibility for a joint household and intend to continue an
             exclusive relationship indefinitely;
         2. You and Your pomestic Partner each are at least eighteen (18) years of age;
         3. You and Your pomestfc Partner are both mentally competent to enter into a binding contract;
         4. You and Your pomestic Partner share a residence and have done so for at least 12 months;
~        5. Neither You nor Your pomestfc Partner are married to or legally separated from anyone else;
         6. You and Your pomestPc Partner are not related to one another by blood closer than would bar marriage; and
         Neither You nor Your pomestic Partner is a Domestic Partner of anyone else.
         Where the laws of the governing jurisdiction mandate a definition of Registered Domestfc Partner other than shown
         above, that definition will be used in the Policy.                                                                        --
         00104
         Regular Occupatfon means the occupation that You are routinely performing when Your life insurance tenninates due
         to Disabilfty. We will look at Your occupation as it is normally performed in the national economy, instead of how the
(0111'
         work tasks are performed for a specific Policyholder or at a specific location.
         00105
         Sickness means illness, disease, pregnancy or complications of pregnancy.
         00109
         Supplemental means coverage for which You pay 100%of the premium.
         00114
         Terminal Conditlon means You have been examined and diagnosed by Your poctor as having a non-correctable health
         condition that, with reasonable medical eertainty, will result in Your death within 12 months firom the date of the
         Doctor's Statement.
         00115 TX

         We, Our and Us means Dearbom National Life lnsumnce Company. Chicago, lllinois.
         Oo119
         You, Your and Yours means the eligible Cmployee to whom this Certificate is issued and whose insuranee is in force
         under the terms of the Policy.
         00120




         FDL 1-604-412                                                 32                                                                ~a
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 194 of 230




               IMPORTANT NOTICE                                            AVISO IMPORTANTE                            ~

To obtain information or make a complaint:                  Para obtener informaci6n o para presentar una queja:
                                                                                                                           I

You may call Dearborn National* Life Insurance              Usted puede Ilamar al numero de telefono gratuito
Company's toll-free telephone number for information or     de Dearbom Nationalm Life Insuranee Company's para
to make a complaint at:                                     obtener informacibn o para presentar una queja al:

1-800-3484512                                               1-800-3484512

You may also write to Dearborn National" Life Insurance     Usted tambidn puede escribir a Dearborn Nationalm Life
Company at:                                                 lnsurance Company at:
] 020 31 st Street, Downers Grove, IL 60515-5591            1020 31st Street, Downers Grove, IL 60515-5591

You may contact the Texas Department of Insurance to        Usted puede comunicarse con el Departatnento de
obtain inforrnation on companies, coverages, rights, or     Seguros de Texas para obtener infonmacibn sobre
complaints at:                                              compa0fas, coberturas, derechos, o quejas al:

1-800-252-3439                                              1-800-252-3439                                             ~

You may write the Texas Department of Insurance:            Usted puede escribir al Departamento de Seguros de
                                                            Texas a:
                                                                                                                           ~•~
P. O. Box 149104                                            P. 0. Box 149104
Austin, TX 78714-9104                                       Austin, TX 78714-9104
Fax: (512) 475-1771                                         Fax: (512) 475-1771
Web: httpJ/www.tdi.state.tx.us                              Sitio Web: http://www.tdi.state.tx.us                      ~
E-mail: ConsumerProtection@tdi.texas.gov                    E-mail: ConsumerProtection@tdi.texas.gov

PREMIUM OR CLA1M DISPUTES:Should you have                   DISPUTAS POR PRIMAS DE SEGUROS O
a disputc concerning yow premium or about a claim,          RECLAMACIONESoSi tiene una disputa relacionada
you should contact the company first. If the dispute is     con su prima de seguro o con una reclamaci6n, usted debe
not resolved, you may contact the Texas Department of       comunicarse con Ia companfa primero. Si la disputa no es
Insurance.                                                  resuelta, usted puede comunicarse con el Departamento
                                                            de Seguros de Texas.

A'I"i'ACH THIS NOTICE TO YOUR POLICY: This                  ADJUNTE ESTE AVISO A SU PbLIZA::Este aviso
notice is for information only and does not become a part   es solamente para prop6sitos informativos y no se
or condition of the attached document.                      convierte en parte o en condici6n del documento adjunto.




                                                                                                                       ~


9-632-916 TX
                Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 195 of 230

                        1MPORTANT INFORMATIONABOUT COVERAGE UNDER THB
        TEXAS LIFE, ACCIDENT, HEALTHAND HOSPITAL SERVICE INSURANCE GUARANTYASSOCIATION
                                 (Forinurrcn dedarrd fasolvenl or txWalnd on or qJler Septenrber /, I0lJ)


    Texas law establishes a system to protect Texas policyholders if their life or health insutance company fails. The
    Texas Life and Health Insumnce Guaranty Association ("the Association") administers this protection system. Only
    the policyholders of insurance companies that are members of the Association are eligible for this protection which is
    subject to the terms, limitations, and conditions of the Association law. (The law is found in the Texas Insurance Code,
    Chapter 463.)
    It is possible that the Association may not protect all or part of your policy because ofstatutory limitations.            ?
                                          Eligibility for Protection by the Association
    When a member insurance company is found to be insolvent and placed under an order of liquidation by a court or
    designated as impaired by the Texas Commissioner of Insucance, the Association provides coverage to policyholders
    who are:
    • Residents of Texas (regardless of where the policyholder lived when the policy was issued)
    • Residents of other states, ONLY if the following conditions are met:
             1. The policyholder has a policy with a company domiciled in Texas;
             2. The policyholder's state of residence has a similar guaranty association; and
             3. The policyholder is not eligible for coverage by the guaranty association of the policyholder's state of
                 residence.
                                             Limits of Protection by the Association
    Accident, Accident and Health, or Health Insurance:
    • For cach individual covered under one or more policies: up to a total of $500,000 for basic hospital, medical-
       surgieal, and major medical insurance, $300,000 for disability or long term care insurance, and $200,000 for other
       types of health insurance.
    Life llnsurance:
    . Net cach surrender value or net cash withdrawal value up to a total of $100,000 under one or more policies on any
      one life; or
    • Death benefits up to a total of $300,000 under one or mon; policies on any one life; or
    • Total benefits up to a total of $5,000,000 to any owner of multiple non-group life policies.
    Individual Annuities:
    .    Pnsent value of benefits up to a total of $250,000 under one or more contracts on any one life.
~   Group Annuities:
    • Present value of allocated benefits up to a total of $250,000 on any one life; or
    • Present value of unallocated beneCts up to a total of $5,000,000 for one cwntractholder regardless of the number of
       contracts.
    Aggregate Limit:
    . $300,000 on any one life with the exception of the $500,000 health insurance limit, the $5,000,000 multiple owner
       life insurance limit, and the $5,000,000 unallocated group annuity limit.
                                 These limits are applied for each insolvent insurance company.
    Insurance companies and agents are prohibited by law from using the existence of the Association for the
    purpose of sales, solicitation, or inducement to purchase any form of insurance. When you are selecting an
    insurance company, you should not rely on Association coverage. For additional questions on Association
    protection or general information about an insuranee company, please use the following contact information.

    Texas Life and Health insurance Guaranty Association             Texas Department of Insurance
    515 Congress Avenue, Suite 1875                                  P.O. Box 149104
    Austin, Texas 78701                                              Austin, Texas 78714-9104
~   800-982-6362 or www.txlifega.org                                 800-252-3439 or www.tdi.texas.gov


    TX Guaranty Association Notice 1114
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 196 of 230
   Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 197 of 230




                                                                                                              ~




                                 0
                 neaarborn WNcxtloncLr
                                                                                                              ~


                                          Administrative Office:
                         1020 31st Street • Downers Grove, lllinois 60515-5591


                                                                                                              ~




Products and services marketed under the Dearbom National* brand and the star logo are underwritten and/
or provided by Dearborn Nationalg' Life Insurance Company (Downers Grove, IL) in all states (excluding
New York), the District of Columbia, the United States Virgin Islands, the British Virgin Islands, Guam and
Puerto Rico.
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 198 of 230




      ATTACHMENT 18
                       Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 199 of 230




    St.Pierre, Vanessa
~
     From:                              Michel, Mary L
     Sent:                              Thursday, September 20, 2018 3:54 PM
     Tm:                                St.Pierre, Vanessa
     Subject:                           RE: Benefits Department Errors affecting my benefits



     Ms. St. Pierre,

     Thank you for your email and I am sorry this has not been a smooth process for you.

     My staff has been working to get me the required documentation and I would like to set up a meeting
     with you next week to discuss your situation.

     Is there a day and time that would work best for you?

~ Thanks,



     ✓
     tlaW Ati64 PHR. SHRM-CP
       fitiman Resources Assistant Director
       Human Resources Department
(00"" 300 North Campbell —15` Floor
       El Paso. TX 79901
     (915) 212-1267
      michelml@ekpasotexas.gov

  From: St.Pierre, Vanessa
  Sent: Thursday, September 13, 201810:57 AM
~ To: Michel, Mary L. <MichelML@elpasotexas.gov>
  Subject: Benefits Department Errors affecting my benefits

      Good Morning Ms. Michel,

               I was given your name in order to reach out to you regarding some errors that occurred that have affected my
      benefits greatiy. l was hoping you could assist me in correcting this error if possible so that I may obtain the benefits I
      had requested and was led to believe I had enrolled In. In parttcuiar, on at least two separate occasions the benefits
      specialists of your department led me to believe that my husband was covered after requesting coverage for
      supplemental life insurance.                   .I

                Upon my employment in September of 2014 at my initial enrollment 1 requested maximum coverage of
      supplemental life insurance for both my husband and myself. I selected this in particular because I was told approvals
  were guaranteed at initial employment and that my husband could get 5095 of my elected rate. I noted "OUFAT" on my
  check stub monthiy and attrlbuted the deduction to the life insurance I requested being taken out of my check monthly,
  thus believing he was covered as I requested. Upon my inquire to determine how to obtain the supplemental life
~ insurance since my husband passed away last week, I was rnade aware yesterday by Brenda Kinderman over a phone call
  that my husband had no supplernental insurance and that only I was covered with maximum supplemental life
      insurance. I do not believe I should suffer the consequences of your departments mistakes.
                      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 200 of 230




             At the very least, after It appears your department made the initial mistake all this time, I again requested this
~ supplemental insuranoe when discussing my request of $200,000 for myself and $100,000 for my spouse last year with
     another benefits specialist at open enroliment on December 13, 2017. During the enrollment process, I had completed
     as much of the form as possible however, the rates of supplemental insurance coverage were not provided on the
     annual enrollment package (see attached) so I left the Part E Supplemental 6ife Insurance biank. It was at that time that
     after informing the benefits speciaiist of what I was wanting that he completed the application for both myseif and my
     spouse suppiemental insurance. I was again led to belleve that I had supplemental insurance for my husband after he
     completed the form in which he indicated the selection of Emptoyee and Dependents and wrote "SAME" under the rates
     of both Employee and Spouse/DP instead of the rates. I have attached the form I am indicating foryour perusal.

             It is my hope that you can help in alleviating this stress and burden at the present time. Had I been made aware
     that my husband was not insured through the City of EI Paso as I was led to believe, I would have looked for private term
     insurance elsewhere. My family was depending on this life insurance and I ask that you can assist in obtaining the funds
     of a$100,000 life policy. I look forward to your response.

     Thank you,

f 0""' Va4V454. S-P Pi,e.rm RDN, LD, 113C4-0
     Nutrition Services Manager
     City of EI Paso Department of Public Health
     WIC Program
     915-731-5778



~




®




~
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 201 of 230




      ATTACHMENT 19
                 Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 202 of 230

                                                  LAW OFFICES OF

                                       MIKE M.ILLIGAN
        (915) 544-5587                          ATTORNEY AT LAW                      certffleci in t.abor & Employment
     FAX (915) 544-2773                                                              an d a~ Trial Law by the Texas
                                                  4171 N. M ESa                      8oard ofLegaf SpedalfzaUon
     email: elpasomikel3®aol.com
                                                  SUITE B-201
                                               E! Paso, Texas 79902                  ctcen~d i~, Te~,s and nrgw rur~~:o,
         Yia Certifted 1i~ai1                                                        Sfate and Federal Courts
         Return Receipt Requested


                                                     October 24, 2018


         Claims Departrnent
         Dearborn National Life Insurance Company
         1020 31 st Street '
         Downers Grove, IL 60515-5591

~               Re: Dependent Life Insurance Claim of Beneficiary Vanessa St. Pierre
                      City of El Paso Policy Number F022145-0001, Class 14
                      Dependent Date of Death: August 31, 2018

         To the Plan Adnunistrator:

                Ms. St. Pierre has retained me to present the above claim and request inforrnation
         conceming it. A copy of my power of attorney is enclosed. Please investigate the claim in
         accordance with your claims procedure.

                I note that your Summary Plan Description states that it is covered' by the Employee
        Retirement Income Security Act (ERISA). Without conceding the applicability of ERISA, I
        wish to request in Ms. St. Pierre's behalf all of the information required by 29 U.S.C. §
        1024(b)(4). Tl:is includes, but is not limited to, the Master Plan Document (MPD), including all
~*      amendments thereto; the Summary Plan Description; and al} other "documents which you claim
        constitute the terms of the Plan.

                If you have any questions, comments, or requests, please call, write, or email them to me,
        an4 I will address them promptly. Again without conceding the applicability of ERISA, I invite
        your attention to the time lirnits therein and the daily penalties for a violation thereof.

                                                    Sincerely,                ~
                                                                                         ,
                                                   9w     i4.                      ~,~..
                                                    Mike Milligan''
                                                    Attomey for Vanessa St. Pierre

        MM/cm
        Enclosure
      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 203 of 230




                                    POWER OF ATTORNEY

STATE OF TEXAS
COUNTY OF EL PASO

       I, Vanessa St. Pierre, of the County of EI Paso, State of Texas, do constitute and
appoint Michaei T. (Mike) Milligan, of EI Paso, Texas, my lawful attomey in my name,
piace, and stead to represent me in dealing with third parties regarding an.
administrative claim for life insurance proceeds, and to execute all necessary receipts,
releases, and discharges therefor. I give and grant to this attomey full power and
authority to do and perrorm aA and every act and thing whatever requisite and
necessary to be done in connection with the above matter as fully to all intents and
purposes as I might or could do if personally present. I further authorize and empower
my attorney to bring suit if necessary to prevent damage to my legal position, and
prosecute such litigation to final judgment or to enter setttement negotiations, subject tcs
my final approval of any compromise of my claims.

        I do specifically authorize my attomey, Michael T. (Mike) Milligan to appoint an
attorney by substitution and hereby ratify and confirm all such lawful acts by my
attorney, Michael T. (Mike) Miiligan, or a substitute, may do or cause to be done by
virtue heneof.

       Witness my hand on the ~L3 day of October, 2018.



                                         VANESSA ST. PIERRE

STATE OF TEXAS
COUNTY OF EL PASO

     This instrument was acknowledged before me, the undersigned authority, by
Vanessa St. Pierre on the    day of Qctober, 2098.

                                                           l~..       •        Lt~✓V
               CARoa R MIu.tGEw                             V
                                         NOTARY PUBLIC IN A-MID FOR
   •~~': = tdqFiotaty1D#6021734
     ~         E*m Nowmer 2, 2o2t        THE STATE OF TEXAS

                                         Commission expires:__ Ij* ' a roZ r(
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 204 of 230




      ATTACHMENT 20
                          Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 205 of 230


          DeU1'b0,rn * 1VatIonQ1'
          P.O. Box 7070
          Downers Grove, Illinois 60515-5591


          CITY OF EL PASO
          ATTN: BRENDA KINDERMAN/LUZ ESPINOSA
          PO BOX 1890
          EL PASO, TX 79901




    November 5, 2018




    RE:     Group Life Claim Case
            Insured: VANESSA ST. PIERRE
            Group: CITY OF EL PASO
            Group No: F022145:1
            Claim No: K201818111
            Company: Dearborn National Life Insurance Company

    Dear L.Thomas, V.Rodriguez, R.Sandova, Susan May:

    This letter is to acknowledge receipt of the dependent claim for group insurance benefits. The claim will be reviewed
    within our standard processing time.

    To help us with our review, we need the following information:

            • Part 1-of the Life Claim forms
            • Enrollment form and Pay Stubs

~ You can submit the information to our office address below or fax it to my attention at 855-645-8242. Please
    include the claim number listed above on the information you provide.

    If you have any questions, feel free to contact me at 630-691-0204 or call our customer service number at
    800-778-2281. You can also email me at balinda_caldwell@bcbsil.com.

    Sincerely,
    8 ati,vAd,w CtzU4we.a
    BALINDA CALDWELL
    Admin Clerk I
    Dearbom National
    Claims Department




                         P.O. Box 7070, Downers Grove, lllinois 60515-5591 A Toll Free: 800.778.2281 A Fax: 855.645.8242
           Products and servie8s marketed under the Dearliom Nalional® brand and the star logo are underwritten andlor provided by dearbom National® Lire
          Insuranoe Company (Downers Grove. IL) in all states (excluding New York), the District oi Columbia, the United States virgin Islands and Puerto Rioo.
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 206 of 230




      ATTACHMENT 21
                    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 207 of 230




    ICQrbQL'n * mLtIojlQr                                                                          I.ife Insurance Claim Form
        tra~.ar,nbt, t>~ H.eron'24ao►sc.cow"                                                              Ratum to: Dearbom National
                                                                                                         Attenttan: Clairru Deparbnent
     Phone: (8QQ) 778-2261 ( Fax (855) 64S.8242                                                 P.O. Box 7070, Downars Grovs, IL 60515


     Part 1: To be completed by Fmployer/Admbtte~
     -Emp
    '~oY
       _    r+r_._.:.. P._ ._
            .                 ^
      Group Name: C t~ 6 E, ?OL%O                                       Group Number:      f0122I45 —1
     Subsidiary Neme:                                                   Aa:ount NumberlDivision:
     Group Address: Straet: 30D N- COrnODtat sEtw+
                       C* EI %io                                        State: TX                          zrp:1°iDR
     Name and Titfe of Authorizod Representative: M" Vamn&Z, CAaojn+ M"er1
     Phone: (Q1S) 2,22^z61l                                             Email: rn,~,,~•, n~~lnG• CpmJ
     Preferred Comnxsnication: EftmaU O Phone

     Employee Information
      Last Name: St Piene                                                First: Veama                      Middleo
     Stn:et: 12216 Kira Cbristel                                                                           8irth date: ov1?/1975
     Gty: EI Peso                                                        State: Tx                 Tp: 79936
     Phone: 91S-731 5778                                                 Efiail: :t.piarrav®atpaotazURoV
     Ernployee SSN / D. _ __                                             Status: )~Adive O RetLad O Dieablad O Terminated
     Date of Mira: 2/5/ 1-7 Inwranoe Efedive Date:                       Le:t Day Worked:                  Date Tadnbtatad:
     Annual Selary:                Clas=                                 Hours Worfced per Weelc 40
      Employeel Date of Last Pr®mlum Contrfbutton:

     Deceased (nfomtatlon (if otharthm etnployee)
      m Spouse        [] Dependent Child
      Last Name: St Pterse                                              First AlRad                              Middle_ lobmmn

®     Birth date: 07119/1977          Date of Death: Q8/31I2018         SSN: 465 37-6677
      Ful(-T'ane Student O Yea         D No                             Schoal:
     Was He/She Incapadtated and ReGant on the Employea for Rnancial5upport p Yes O No




     Insurance informatton
     Bastc Ltfe: S 200                                                  Ao&D: S
     SupptementaWoluntaryufa: StAkn~ O~~ ~~                             SupplementaWolunta ry AD&D: S
     Additlonal8ane6ts: p Seat 8elt (.] Air;odb9 Q E cstion y O Other.
    1 certNy tfwt 1 have read th[s doormont and the lnfonnatton ts aoesrrata uud compkato. I undatstand ehat any pena+ who knowbsly fdes
    a at$tement of datm aontnhrin ny fa(re or mitlaadtng Informatlon may be wbjad to crlminal end dv8 pmiahlsR

                                                                                                        t~ ~2~~t8
    Slgnstur® ef Authorh             yer/Pla~nn Repreaentative                                            Date
    Rabata0x+rla~tmnlemdaadrrele Da+~ora~h0sa~anOrhatnrh~goa uaQe~mn+e6trrpoa~4dlyOnet,euk~thal'l~Irt~maaat.a~rrt~~+eafimrt8lbdfAettftakFiq
    JlrQrlt+rtl Ard~td6~mllt9uUS Y~+hlradtiodAwro~
    ftptd6
                                                                                                  DNL/St. Plerme 02ft'w
rsz~iMS amOId 7S/INO                                                                                                   4wcok
                                                              ~+
~lslt~c+m(8~+9e~~~?~~6►~f~1tm~0+pQ11P>~~rt9~~~m+a4~rfas~ ~4~N~~~~~~
                                            yuomielS u+ewmD/iuvPqaLm9 " ur!: pus alald'y°o ww fiepgeu°9 4se3
                                                             •lsnn oyl }o ,equ,nu uo!le3Unuept wi eti1 pue wePgounq
       wP powQu ueeq se41sr4 aip 7eyi uopeivaumaop 7oru1 ")o ax,aispro 6u;4paw uoneluauunoop Bpinad qm4 V•a
                                                                                                           ~Leppausq
    drepuooea ayl }o uopeivawnOOp pue'aleogtuao yieep paglueo !euu eyl lo 6dos e•ypeap Jo }oa:d opins,d tpeseewC -q
                   7ualadwosul eqs,o leieise ayl !tonlw ayl jo ulep !epueuy asp agsue4 oi uegnnB io anneivase,:dai
       !e8o! e Buliupdde iapio unoo !eu,6po ue eplAoni weuew iepueug elpuey oi ivalBdwaoul jo alelso ne •jounu d -e
                                                                                                       m tieposue eqt i1
                                                                                            NOLLItW IlOdNI 1NliMOdW I
                                                                                                     ~L+aP8+we9 !o w~~f5
                   worW Moptmpupujoal;49=eqAvwuWuuapq Bufpealqw jo osle} due Bu!uMuoo urFep;o waweipie e
mg*uw=l0" umm mo PR Ptm+ePun 1'aloiduroo pve eiemaop sl uoReuuo)u} ayl Aue ivaunnep eriA pareu oae41 lmmom 1
                                                                                                                                 ~
                                   xei oiRp pue Iwapej p1o4tpiM oi Pwlnbel ®q 6eaa eM l4Maa oi ge} nogl! •6ugjoffuN
dmpeq pione ol pannbeJ suape>g!yss 84= uetp isylo )ueuuqop elqi)o uoliqnosd he oi iuosvo„no,t sjlnbw iou saop W a41
                                                      •wniw Yel moA ua spuepi,+:.p to iselalul Bupiodaa lepun jo asneoaq
    BuipFWp% dmpeq ol iaa(qns AItuaLr►m ale noR 1rq15'1!I otp d4 pagSou uaeq ane4 noX 1! w► oqu Zum! ino sion isnw no,&
                                                                                                    VWPeuliu) U29=91VID
                                                                                   -uosiad -g•n jelpo io uaspio -g-n e u,e 1•g
                                   pue :6ulPlo"lm dnpeq ol yaejqns jeSaml ou uwe 1 ieyi ew pagpou Sal cKp(h) lo'spuepvp
  io iseanu! I!e 3iodai oi ain!!e} e}o i!nsai e se 6wlJ~lo44ilM dmPc4 ol1oelqns we I ieyl (SaU aouuag anuaaa8 i°weiul aylltq
   pe9Aou ueaq lou ane41(q) jo Su3PlW41tM d ►3peq WouJ iduiaxa we 1(e) msnaoaq 6u!plo4q$pH dnqaoq 01 pehns iou we 1•Z
                             pua !jaqumu uop"3uep! m+tediceyf4pnoeS (epog pauoo ~w sl uuol sryql uo uMo441eepnu eU -1
                                                                                     :1e44 /Spw I'~n f+ed lo .KWusd joPufl
                          'ol4el!~ 1! al ~IioM ~aylo epinad 'Pa~lnbe, g 8•M u+md S81 'oN O~Jl p euat~ 'S~ e noit ra~
                                                                                                            61ii+3}t~ Sal
                                                                                            21yY► pagm0 oi d.npoqu" ~
                       no3trxatoesdl*eaoMd*ls :sWAb'Pw3                                       Stts•Ifl*S16 :jeqwnN OWL!d
                             gf66t dlZ                XL MIetS                                                   " 13 :A!D
                                                                                                  1vmq.1 wF}I 91 ZZl aeanS
                    ;01lNSSeeA°id+rj        SL611[1IEom3ep4u?9                                       salvMd :eweN uepleW
                :Om!W                             as uoA 204                                            aw)d iS :eumN W1
                                                                                                     uo}teuiiafu! 1lmgpuee
                                                                     jou!uw e V diepgeuaq 1i i►no!aq uopeuua}ul 3ue3,odwl e)S
                                                    •uuo) aiendas e eieldwao 3srw+ qaaa Iker41sueq eua usen arow sl aieyrlt
                                                                             Ajapl1amg .4q p®;eldu;tao eq oj :z zwd
StS09'11'eAOtD M+^"oo'OLO[ "'Od                                                  ZbZB•Sb9 (SS8) =d I 19ZZ-eCL (=) vwq3
ivauRiedaQ suRep ;uonuolaV
leuosiei~t uloq~ap :01 wrqe~                                                    ~o.aR,ma qna~rf ~+aaAa~n
uuo:1 wlep eoueinst,1 a3n                                                   •IUVOIwx * U.Toq.maQ
      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 208 of 230
tin  "W a"v ,d 7snNo
                                            :dr, j               :81e15                                                            Ar)
                                 aaqwnN auo4d                                                                                   a+aans
                                                         wepeWoumuop leuo~p~ mj ~se tnu an ~uewleis o+P lo ~aua~vide, Ia1 mt+ amrwA 1t
                    sm                                                    owoPluw                (-Pmuvmdo8 Rft1 -:tirxpp) ®nWASi
                                                     wo!aOWD4"
       peu8Ie s14f lo Adoo e op»w o; poluaue we I puqs,epun I                                      wI IwW! ~14 Ps+3mmd q m6uOi
                                           '1eu16No s:p se pWA                      ou Aew pue sua4dpeo ey:6q wnsops7P-a ot »e2qns
        se peaepp'uao eq oi sP uo.aea.04MV si41 lo Adoomo4d V                    eq Raw pesopap io pesn vopauuojW eyi puess:epvn 1•
            °esaW8 Woqe e&P 7e k:adwe0 ey: os eauapuadsauoo                                               'nyuo9 io lelUep eqp u! tl'm
         Ile p4P ummotinV +I+pfa uopexw e1e1*4 ol WqM                            6eua uogete►oyuob► splt utm o3 Iesnjej 3e+{3 PMmpun I .
                                                                                                          S1.90911 'GMD *JauMc'Q
     po3sad Q ml pW pojePlsum e4 LL^ uoqezl+o<W 'pan:eoa                                                            o<ac xoe •oa
         lou sl uapemea uoa1mp •uoAesuo4tnt/ qLp uo eous" L9                                                    IeugOe1V'JDi'eO0
                                                                                                                                           n
       uopye uMa+ wy AMduo' ey, wm ssp o3 l&m'ouq, Auf                                                211 posealM ®q nl uopeuuoJtq •
       tB Buolen uZ uopeil:nqW spp a'Ioneu kw Iintp pw=mxm I                             'IuosJs,ABolo*Mjo'vH5olldel'a+!♦ m9~
                                         -azpoq3ne jey:ny I sbr -            se y~ns} svodet enne6~Nq }eny}o Jluue io s:odai wep,wy •
                                jo W@I Aq peJlnbei aq ARu sy .                      pue'®eaj®Aoo aouomsul eupe6w uopeuuojuldvor •
                                               ia :{c}un,ep 6w
     4p!* uopwjuoO uq sa7puot is6aq z ssoufseiq 6uluuoped                                                                t((quoplpuoa
            suopeAueBio m suos:od ~®yto lo i~muiw s~ ol .                        l"peui Rue pue'muepuodsa= io suqy%lerx'(selou
          ~A~W ~Pns ewery l~v Aw► ~twdu~ a4! •~Jo~4                              Afto4a4hd Bu!pnlue) satou'sustpVo3ai •auoda:
           ~e®P~ol:+rleP ku e:eiqeRe oi (d+:edwo•J anA} ~SuaduiaJ                Iopew 6wpnpug Animne'suopeqlnsm Isuopdpm+d
     eummem puoim umpmflpmaqAw► vopcmmrov                                          Yuewsesq'~(,cis~l Irn~ew 6ulp~e80: spe~e~~o ~ep .
               qqy fo atn Aci peumqo oamuwo)w eq+ pveu+®pun I                             :pena®}e+ eq o3 uogeuuo}ul pansaymulep
                                                                                                        NOLLt/WUUM 1NVAOdYql
                                M00                                                                            1Gepyau®8 ~o e+:n7tu6~
          ,8I-$-1/
                                                                                                                                           M
                                                                                                                                           -1
                  '        !o Pue Ia'Iuqm ~i ~
                       +~ p"                  ~s eq Aau' uoPwmoWl 8ulpeep u jo aqe} Rue 6ulupu oo wlep lo suawn~s
*op}A6ulMwo! oyM towed Rue 3ap puovMpun I'83vidurov pua slemoaa sl uoheuuolul OP Pue 7u0=aP s1tN pew aua+l I mp 4pm I
         I MINl+qrot *eIPPriN                              pu31d Wy                                    atold 3$ :awel,t 3u1 Pecemaa
                             'Jo sPo= 841 woil uoliowjojul as+aaiw ol joqe4sluluqoe uaid ly®ueq jo fapod jo wfaldweUePW4
     •bIlod dnaB !aueu:i:edop .4ejea opqnd io lueweaiojuo mg :ooslelp iu0w%jedap *ua6e luawuianoB *®dwoo aoueJnwleu
     jo aoueuewl'eo',pa s~euam *qpe} pelelm Apeqps:u lo }espow isy:o 51u,Jo 1e3ldeo4'9o:'w9e am yqeoqlo J®pinoedJoy:o
      jovp+aweyd'leuolsssjo:d laolpeuu'ueprytyd                                      ~                     ea}:oylne (pouBlcre~wn eyl} I
                                                                             ,
..       _..       .       ...._                     .      (•saiou ~fda~pny~tcd ~o asrala~ ~o~,uopespoy~ne eieledo: e.a,lnbal p~► e~
                                                                             uope"ul }o "eeies ao; aaWqt94pnV :H Wd
S15w1iWamsmuwp'OLOtWB'Od                                                                    Z`Z8-bD9mmd I l9xZ-ALL{OOe}lauc48
4uriamdo0 fa!e!q mcAuet3d
pMNIeN 0u09:000:e4 wmaa
auo:j auleJ, e3ueansul e}q                                                             .IUUOIW.N * QJQqJDaQ
           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 209 of 230
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 210 of 230




      ATTACHMENT 22
                         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 211 of 230


            DPAf'bOfn * NatioIIQ.l-
            P.O. Box 7070
            Downers Grove, Illinois 60515-5591


            VANESSA ST. PIERRE
            12216 KIRA CHRISTEL
            EL PASO, TX 79936




    December 4, 2018




 (01714E:    Group Life Claim Case
             Insured: ALFRED J ST PIERRE
             Group: CITY OF EL PASO
             Group No: F022145:1
             Claim No: K201818111
             Company: Dearborn National Life Insurance Company

    Dear V St. Pierre:

    Your Dearborn National family is working on your behalf and currentiy reviewing your claim for Group Life
    Insurance benefits.

    To help us with our review, we need the following information:

             • Copy of Death Certificate

(
011'
   You can submit the informa6on to our office address below, email, or fax it to my attention at 865-645-8242.
   Please inciude the ciaim number listed above on the information you provide.

    We have an obligation to issue a decision within a set period of time from when we receive the claim and all
    necessary information. Since we do not have all the information needed to make a determination, we will toll that
    time until we receive the requested information. Once we have the requested documentation and any additional
    information we may need to properly evafuate the claim, we will promptiy process your claim and notify you of
    the outcome.

    To help you with the unique challenges that resuit ffirom losing a loved one, Beneficiary Resource Services is
    available to provide legal support, funeral planning, and grief counseling services. You can contact them at
    800-769-9187 or log on to www.beneficiaryresource.com (Usemame: Dearbom National).




                                                         ~
                         P.O. Box 7070, Downers Grove, Illinois 60515-5591 A Toll Free: 800.778.2281 A Fax: 855.645.8242

             Produds and services marlceted under th® Dearbom Netioeal® brend and the star logo are underwritten qp~{p~~gd ~]~~m t'   L~
            Insuranoe Company (Downers Grove, IL) in all states (excludin® New York), the Dislrict of Columbia, the ~/~ ~(n,~fr
                      Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 212 of 230



    VANESSAST. PIERRE                                                                                                                      Page 2 of


If you have any questions, feel free to contact me at 630-691-0204 or call our customer senrice number at
800-778-2281. You can aiso email me at baiinda_caidwell@bcbsil.com.

Sincerely,
8aUvt.cici Caldwe.LL
BALINDA CALDWELL
Admin Clerk I
Dearbom National
Claims Department


BeneBaary Resourcs Senrices"' is provided by Momeau Shepell. Momesu ShepeU Is not an atliliate of the Dearbom National brand oompanies and the services
provided by Momeau Shepell ere separate from the insurance and insuranoe senrices provided by the Dearbom National brdnd compardes.




m




m




                       P.O. 8ox 7070, Downers Grove, Illinois 60515-5591 A Toll Free: 800.778.2281 a Fax: 855.645.8242

         Products and services marketed under the Dearbom Nalfonal® brand and the star logo ere underwritten an{tiprprc~ earbom y~t~'qr~@I~ Lite
        Insurance Company(   Downeis Grove, IL) In aU statea(
                                                            excluding New YoA ), the DlsUict of Columbia, tha l~/Y~ttfi~ d /t~~n~fsl~IdRico.
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 213 of 230




     LaTrina Dorsey ,

     From:                             Jon Potter
     Sent:                             Tuesday, December 11, 2018 9:47 AM
     To:                               LaTrina Dorsey
     Subject:                          RE: CITy OF EL PASO - F022145 - ciass 4


     It is basic dependent life at 2,000 and empioyer paid.

     Thanks


     From: LaTrina Dorsey
     Sent: Tuesday, December 11, 2018 8:37 AM
     To:Jon Potter <Jonathan Potter@dearbornnational.com>
     Subject: RE: CITY OF EL PASO - F022145 - ciass 4

~ The emaii is about dependent life not basic, but Mandy ciarify what I needed to know

     Thanks

     LaTrina


     From: Jon Potter
     Sent: Monday, December 10, 2018 3:54 PM
     To: LaTrina Dorsey <Latrina Dorsey@ bcbsil. com>
     Subject: RE: CITY OF EL PASO - F022145 - class 4

     Latrina

     Please let me know where the confusion is in the cert. Basic is 100% empioyer paid:

~




                                                                ~
                                                                                       DNL/St. Pierre 0310
               Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 214 of 230




                             Hdp


    Q.S'hare6r:oww Webi&     --4



                                                                         NeW Ernplbyees:

                      Policyholftr Cdntribidion:                         Basic Lffe &-AD&D
                                                                         Dependeattife
                                                                         Sqppl?mental LifeAD&D
                       GROUP TERM LUE MSURAiNCE
                       Eniployee.'Basic Lffe Benefft Amount                                $5.0;   00
                       Einployee Supplemental LTe BenejUAmount Io'cremental selec
                                                               $200;000 in incre
                       Guarantee Issue Benefit Limit                                       Employee Basic:
                                                                                           Epipipyee supple
                                                                                           Spougelhsic: $2
                                                                                           $pouse Supplem(
                                                                                           Amoiints in exce!
                                                                                                        Eilidt




From: Mandy Hernandez <rnandv0teb-inc.cgrn>
Sent: Monday, December 10, 2018 2:40 PM
To: Jon Potter <Jonathan Potterodearbornnational.com>; LaTrina Dorsey <Latrina Dgrsevffi)bcbsiI.cgrn>
Subject: Re: CITY OF EL PASO - F022145 - class 4



Good Afternoon,


                                                         2
                                                                               DNUSt. Pieffe 0311
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 215 of 230




       What Jon stated below is in fact accurate. There is a basic dependent life benefit of $2,000 for spouse paid for
       by the City. Let me know if you need further ciarification.




       Kind Regards,



       Mandy Hernandez

       Account Manager


(611~ T.E.B. Benefits Group Inc.

       F: 915-542-3531 P: 655-687-9887 Ext. 702


       401 Congress Avenue, Suite 1540, Austin Texas 78701
       702 Wyoming Avenue, EI Paso, Texas 79902

       www.teb-inc.com


       (This e-mail and any attachments may be confidentiai or fegally privileged.
       If you received this message in enror or are not the intended recipient, you
       shouid destroy the e-mail message and any attachmenls or copies, and you are
       prohibited from retaining, distributing disctosing or using any infonnatlon
       contained herein. Please inform us of the erroneous delivery by retum
       e-nail. Thank you for your cooperation.)
(11~


       From: Jon Potter <Jonathan Potter@dearbornnational.com>
       Sent: Monday, December 10, 20181:00:25 PM
       To: LaTrina Dorsey; Mandy Hernandez
       Subject: RE: CITY OF EL PA50 - F022145 - ciass 4

       Latrina,

       The $2,000 basic dependent life benefit shouid be employer paid according to what I'm reviewing in prior carrier certs.

       We can request an amendment to cleariy define this, but I'd like Mandy to confirm she and the City agree there is a
       basic dependent iife benefit that is paid for by the City, spouse $2,000 benefit.

       Mandy, can you confirm.

       Thanks
       Jon

                                                                                      3
                                                                                          DNL/St. Pierre 0312
                       Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 216 of 230



     From: LaTrina Dorsey
     Sent: Monday, December 10, 2018 9:54 AM
     To: Jon Potter <Jonathan Potter(ftearbornnational.com>
     Subject: CITY OF EL P61S0 - F022145 - class 4

     Good Morning Jon,

     I have a claim in house for dependent spouse coverage $2,000.00.1 need your help with contributory; genelco shows ER
     100% contribution but certificate shows ER 046 contribution. Was their an amendant? No amendant in ECM and
     employee check stubs shows no premiums being paid for dependent coverage.

     Thank you,

     ./'
      9       .a.f

     LaTrina Dorsey
     Claims Advocate 1

em' DeorbOm * Natiawr
     Administrative Office
     P.O. Box 7070
     Downers Grove, IL 60515
     Toll Free: 800.778.2281
     Office: 630.458.5686
     Fax: 855.645.8242
     E-mail: latrina dorsevndearbornnational.coin


     HCSC Company Disclaimer

      The information contained in this communication Is confidential, private,
      proprietary, or other+uise privileged and is intended oniy for the use of
      the addressee. Unauthorized use, disclosure, distribution or copying is
~ strictly prohibited and may be unlawful. If you have received this
      communication in error, please notify the sender immediately at
      (312) 653-6000 in Illinois; (800) 447-7828 In Montana;
      (800)835-8699 in New Mexico; (918)560-3500 in Oklahoma;
      or (972)766-6900 in Texas.




                                                                                     DNL/St. Pierre 0313
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 217 of 230




      ATTACHMENT 23
                       Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 218 of 230


         nealrborn * rrational'
         P.O. Box 7070
         Downers Grove, Illinois 60515-5591


         VANESSA ST. PIERRE
         12216 KIRA CHRISTEL
         EL PASO, TX 79936




   December 12, 2018




t01"',
   Dear Vanessa:

   On behalf of your Dearborn National family, I want to let you know that we are thinking of you and your family.
   Losing a loved one is never easy, and we are here for you during this difficult time. We hope the enclosed check
   provides you with some comfort and support.

   If you have any questions, feel free to contact me at 630-458-5686 or call our customer service number at
   800-778-2281. You can also email me at latrina—dorsey@dearbornnafional.com.

   Sincerely,
   La.Trirn,cvVarsey
    LATRINA DORSEY
    Claims Advocate I
(0*'Dearbom National
    Claims Department




                      P.O. Box 7070, Downers Grove, Illinois 60515-5591 A Toll Free: 800.778.2281 A Fax: 855.645.8242

          Products and services marketed under the Dearbom National® brand and the star logo are undenwitten ctpp{pz~gd by~earbom~ Life
         Insurance Company (Downars Grove. IL) in aA states (exdudin® New York), the DiaUict of Columbia, the l~/y i(r~f/t~        Rico.
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 219 of 230




      ATTACHMENT 24
                    Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 220 of 230


                                                   I AW OFFICES OF

                                         MIKE MILLIGAN
        (915), 544-5587                         ATTORNEY AT LAW                     Certlfied in Labor & Employment
    FAX (915) 54472773                                                              and Civil Tdal Law by fhe Texes
    emait: elpasomikel3@aol.com                    4171 N. Mesa                     Board ot Legal SpedaJfzaLfon
                                                    SUITE B-201
                                                EI Paso, Texas 79902                ucensed in Texas and Mew Mexkq,
                                                                                    State and Federa! Courts

                                                       February 15, 2019


         Claims Department                                    Via Fax 855-645-8242
         Dearborn National Life Insurance Company
         1020 31st Street
         Downers Grove, IL 60515-5591

         City of El Paso                                     Via Certified Mail
~        Human Resources Department                          Return Receipt Requested
         300 N. Campbell
         El Paso, TX 79901

                Re:       Dependent Life Insurance Claim of Beneficiary Vanessa St. Pierre
                          City of El Paso Policy Number 1`022145-000I, Class 14
                          Dependent Date of Death: August 31, 2018

        To the Above Addressees:

               Please advise me, as attorney for Ms. St. Pierre, of the amount of premiums which the
        City mistakenly failed to deduct from her wages to pay the premiums on the life insurance policy
        which is the subject of this apparent dispute.

                It is Ms. St. Pierre's intention to tender that amount by cashier's check to the City of El
~       Paso. By copy of this letter to the City Attorney's office, Ms. St. Pierre is exercising her First
        Amendment right to petition the City for redress of her grievances, an exception to Rule 4.02(a)
        of the Texas Disciplinary Rules of Professional Conduct.

                                                      Respectfully yours,

                                                                       •                pu,~
                                                      Michael T. Milligan
                                                      Attorney for Vanessa St. Pierre
        MIvUcm

        cc:     El Paso City Attomey
                Via Email cityattomey@elpasotexas.gov
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 221 of 230




      ATTACHMENT 25
                         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 222 of 230




                            Human'Resources


          Njoy,pr
        beq,Margo
                           'Pearbom Nationa[ Ltfc:Insuiance C ompany
                              ttn,.JUINE TAYLOIt
   ,City Odiincil            . QI EIst Wo koti.t Dn ve
                            Ribbardso.nil Tegas- 75082.

   Peter, Byarzbein         Deatborn-NatiOnal Insurande    ' Comppy
       DisWot2 .            A ttn.',, C-LADAS-
                                             ,W~&100~
  Alexsancka:Apndllo'       1020311t Stre'et                                        91. 7 19 9: q~!:l 7034 92.55: ~211,75
                                                                  t                                                          .1 .
                            Dowhers- Qrovv;-Illinoij
                                                ... I.&,~_p5%I 15
          .                                                                     .
'Cassandra Hernandez-                  RE.- ilenderpfb~ ive.:wid fndeiwii4..v 6f Thiid-Paily Claim
                                            W42017,135.79 F411~ fnsiiMd Sirpp     ~ Ieienennil 9e n
   ,   DisWcU4,
                                            3'anasq St. ROM? -Ddpend&ht'Life-liiTtirancg-Claim1
   6r. Sarn Morga.n
                                            City
         oiswct-5
       lsabel galcidb
                                                     I
                                            Taylor.,P nd
          Disfrictb
 Claudiii Otdaz Perez
                                                                                                        -ty
         6istdcff
             I
                             iagar,
                                "d' s, to.   t eab
                                             h   , Ve-idf6rencedw
                                                   6              claim. Thi'-nOticc.,,,'is.,:giv_vn-pursuanftQ-.,,T
                                                                                                                 Pat 7          tract
       .Hbnry RIVera         _4kw0,qeqt.Og 4.JIjideffinifI6664);                                                   oaies th&:coiItrdd
                                      ,
                            bdWeen4h6%Ci'
                                        ty 4RO Qpaxbqm INA ional, IN rboriO_:
         .DfsWct 8
       Cismy Lizarraja
                           -Ag: ,you are, A~yare, V,anessaSt-Tierre I~ds 151W *a &Oeridda lift~.ihsurance glaimzs:~~ihe,
                                                                                       "
                             bewfIc   ,.-bf,herdepchd6fitun der tkabgyp-ref6rence fftb.,ihsu raridd pblidy.. Sptdificdll y',
                                   'iary
                             _NMS,St Pie7;,O§put
                                             i~   .5..the,
    pty hlanage~r                                                                 e`tlie Aea.ih: ol~ her spq        ugust
   Tcimm 'Gonzalez          :3 1, o I s ,

                             The,City% Flum'ari Resources D,epartment, received 16rmal:hdtice ofthedlaihi. bn D66eniber
                                    tlkrQughtwo'lcttdts r6deiVcd-fr6hi.Mg.. StCPie 04s: t oMqy IVII'k-   an
                             was addies`sed1b di6-:0ity. dat d'N        b                                       titiI Decetp~berq
                                                                                                 0 TdCO 'iVCd "ti
                                                                                          %VdS"niit
                            ,4nd'-(he secqgd: fekter' ,~ya§ addi6gsed t6 bo!4 the,,City;:and.bearbom '     aate6-,Qecember
                                                                                                                   "          .6,
                            2018;                                                       b
                                                                  p,lqtqr,-Addressedztd ot' h the. Ci"
                                                                                                     tYan   j.g.pqarbqM;44tpO'
                             F-ebruAry- I5, 2019.

                             Fofypur, Ptive.ni"en'c'ei.l."'Am'.'e^nc'l'o"si'n"ac'o,P;e 6f the'ref6rencqd,'k4ers,,As wclf'dstfiexcIevant.'
                            :paiagFAptisofthe.c,,ontract;ciatiscs;.(O.- t.kq d6ri(rAi:t(RF,P):,4't'-is'sue., Efyoti.have:q .y.q4qAtions-
                                                                                                                                y
                             or,ii.e.edanyadditk"
                                                qn,al,
                                                     'itif6fthitioii,plea  ,,     s eco.ntac,t.tl~ljkry~Niiphel,..Hutriaii.~d.Uee
                                                                                                                               .~s.sisant
                                                                                                                                  m      .
                             D' ibr - ((90),-21                        i:, I iefffilkLefv                V ,



                                                                                                                  .
                                                Cinda:Bal'l,.Thbfyiat,-:IPMA'75C'P'i,PHA,,S'Hktv)'-SCO',f-~H,ym4n Riaoqrm.Direct6ir
                                                                                         Ns TexJs-79901] (915).212-0045.
         Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 223 of 230




            fiuman Resources




         4
                 ely,



                       otnas
              man Resources Director


            Cc: Benefit Services
                 Employee's Medical File

(91111
            Attachments Enclosed




®
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 224 of 230




      ATTACHMENT 26
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 225 of 230




                              UnTph        Re,so
                                               ,.qr.c.e_s



           Mayor
         Dee Margo          April 1,,2619

                            Mr-Mike-Millig"all
       City C.ouncil        LaW Ofbxs4 Mikd,, Mill i'gim
                            41     I.MIesaI'&iiteB46'l
          District 1
                            ,E] Paso, Texas,79902.,
       Peter Svarzbein

          Disttict 2
     Alexsandra AhneII6     k-e:.   'Dqend                      CIaiiii of Vanqsa,St. Pierra
                                                                                          .
                                     Qjwborn.Natipiial/C ity of El Pa~o Pol icy-Ndibb6r, FO22145-00Q1. , Class 1.-04
      District 3
,~-Asandra Hemandez
                                    .
           District 4       Dzar Mr. Mil l'igaii:
       Dr. Sam Morgan,
                            The, C-ityofElPis (4 C itj") is in.rcpell5t-qf 'lie nQbce ofdigputo, df, y6dr -cli'&ht, Vanes~a_
                                                                                                                           Si'-
           Dlistrict. 5
       Is.abel Saicido,     Pierre,--ifi eoahedidn wifli jier,Plaiiii forbenefits qSsQciatod.-%Yith tljedeath.of lidt husband bti
                            August,,3!.,,2O 18. This leildr is,t&- I inf6rni -y6,UthatiP
                                                                                       leQ.ity ofRaso1iastenderedVour
                                                                                                    U
          District 6
                            client!.,-s, ependellt                                   ' N
                                                                           0 Dehrborii   , atjojiaF for] iaildlitig.
     Claudia Ordaz Perez

          District 7                                        hiunicaiionsa id--cqrrespqndenr-c to Dearbprh Natibnal.
        Henry Rivera

          District 8
       Cissy Lizarraga      S'hico.redy,


       "iry IVIanager
~k     4ommy Gonzalez,

                             AlI    Bhall Thoinas
                            14umati Res-ouroes Directo
                                                     'll



                            Cc.: Deaeb6ri-I National




                                               bri.da'BallThomasi IPMA-SCPIPHR,-SHRM-SCR =.Human Reso.urces Director                E


                                                  0ty #11 800. N. 6a,rnpopll I El Plalso, Tega.8:79901 1 (915)212-0045!

                                                               "Delivering Outstanding Services!'
Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 226 of 230




      ATTACHMENT 27
                            Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 227 of 230


R        ~     nearborn * rrationnl'
               P.O. Box 7070
               Downers Grove, Illinois 60515-5591


               VANESSA ST. PIERRE
               12216 KIRA CHRISTEL
               EL PASO, TX 79936




         May 16, 2019




    (0.,RE:     Group Life Claim Case
                Insured: ALFRED J ST PIERRE
                Group: CITY OF EL PASO
                Group No: F022145:1
                Claim No: K201818111
                Company: Dearbom National Life Insurance Company

         Dear Vanessa:

         Your Dearbom National family has been working on your behalf to process your claim and provide you with the
         best possible outcome.

         We have completed our review of your claim. Unfortunately, we are not able to approve Group Life Benefits on
         this claim because the dependent spouse Mr. Alfred St. Pierre was not eligible for coverage.

         The above group plan contains the following provisions:
    r~
                                                         "SCHEDULE OF BENEFITS

         DEPENDENT TERM LIFE INSURANCE
         Spouse Benefit Amount                             Basic: $2,000
         Includes Registered Domestic Partner

         Spouse Benefit Amount                             Supplemental: Incremental selection from a minimum of $10,000 to a
         Includes Regfstered Domestic Partner              maximum of $100,000 in increments of $10,000, not to exceed 50%
                                                           of Your amount.

                                                      DEPENDENT UFE 1NSURANCE

         What is the Dependent Life lnsurance BenefltT
         We will pay You the amount of insurance set forth in the Schedule of Benefits on the life of YourDependent(s)
         while Yourinsurance is in force. Payment will be in one lump sum.


                           P.O. Box 7070, Downers Grove, Illinois 60515-5591 A Toll Free: 800.778.2281 A Fax: 855.645.8242

                Products and senrices marketed under the Dearbom NatlonabV brand and the starlogo are underwritten~ rqd tLqearbom~ Life
                                                                                             Dct of Cotumbia , ~he
               Insurance Company (Downers Grove, IL) in all states (excluding New York), theistri                  ~jr6 l'fl~f~    Rico.
                       Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 228 of 230


     VANESSA ST. PIERRE                                                                                                             Page 2 of


   Who is eligible for Dependent Llfe lnsuranceT
   If You are insured for life insurance under the Policy and beiong to a class listed in the Schedule of Benefits as
   eligible
   for Dependent Life Insurance benefits. You are eligible to enroll for this benefit. If You or Your Spouse are
   enrolled for
   Dependent Life Insurance and subsequentty acquire a new Eligible Dependent, that Dependent will automatically
   be
   covered.

   When does Dependent Life lnsurance become effectiveT
   Provided You:
   1. have completed any required Employee Eligibility Waiting Period; and
   2. appiy for Dependent Life Insurance no later than 31 days after becoming eligible for this benefit; and
   3. have paid or are obligated to pay any applicabie premium,
   Life insurance for YourEligible Dependenf(s) will become effective on the later of:
   1. the first of the rnonth that falls on or next follows date Yourgroup insurance coverage becomes effectrye;
,o2. the first of the month that falls on or next follows effective date of the Dependent Life Insurance benefit; or
   3. the first of the rnonth that falls on or next follows date You enroll Your Eligible Dependent(s);
   4. the firrst of the month that falls on or next follows the date You acquire Your Eligible Dependent(s);
   5. if Evidence of lnsurability is required, the date We determine that evidence is satisfactory and We provide
   notice of approval.

   If You enroll for Dependent Life Insurance more than 31 days after You are eligible to do so, You must fumish
   Evidence of lnsurability satisfactory to Us for each Depend'ent, and coverage will become effective as set forth
   above.

   If an Eligible Dependent is required to submit satisfactory Evidence of lnsurability for any reason, insurance
   in the amount for which We require such evidence will become effective on the date We determine that the
   evidence is satisfactory and We provide notice of approval.

    If an Eligib/e Dependent is Hospital Confrned or Your eiigible Spouse is unable to perform two of the Activities of
   Daily Living on the date coverage would otherwise become effective, insurance will not become effective until the
(-~Jate the Eligible Dependent is No Longer Hospital Confined or Your Spouse is able to perform at least two of the
   Activlties of Daily Living.

   Definitions which apply to the Dependent Life Insurance provision:

   Eligible Dependent means:
   1. the Spouse or pomestic Partner of each individual eiigible to be insured under the Policy;

   Spouse means lawful spouse. Spouse will include YourRegistened Domestic Partner.

   Evidence of lnsurabllity means a statement of Your medical history which We will use to determine if You are
   approved for coverage. Evidence of lnsurabllity will be provided at Our expense if You enroll within 31 days after
   Youreligibility date. Evidence oflnsurabilitywill be provided at Yourexpense if You are a late applicant, which
   means You enroll for insurance more than 31 days after Youreligibility date.

   We reviewed the following documentation in making our determination:

   1. Group Certificate
                      P.O. Box 7070, Downers Grove, Illinois 60515-5591 A Toll Free: 800.778.2281 A Fax: 855.645.8242

          Produds and aervice® markeled under the Dearbom National® brand and Ihe ster logo are undennrriUen~ prqip{~gd t~earbom t~l n Li(e
         Insuranoe Company (Downers Grove, IL) in afl st®tee (excluding New Yodc), the Distrid of Columbia, the ~~f(jr¢I(l>~1~~ #jl
                                                                                                                                r       Rloo.
                     Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 229 of 230


                                                                                                                                   Page 3 of
    VANESSA ST. PIERRE


  2.Employer Claim Form
  3.Enrollment Form
  4.Financial Records

   We received correspondence from City of EI Paso advising us that your date of hire was August 11, 2014.
   You became eligible for benefits the first of the month following 30 Days of continuous, full-time active work
   on October 01, 2014. By enrollment form dated August 12, 2014, Mrs. St. Pierre, a current employee of the
   Ciq+ of EI Paso, sought to enroll her husband, Alfred St. Pierre, as a dependent spouse for $100,000.00 in life
   insurance coverage being provided by Dearborn. In order to obtain coverage in this amount for Mr. St. Pierre,
   Mrs. St. Pierre needed to submit a completed Evidence of Insurability form and have the coverage approved by
   Dearbom. Dearbom did not receive a completed Evidence of Insurability form for Mr. St. Pierre and accordingly,
   did not approve the coverage.

   Under the terms of the Policy, the applicant is not covered until approved by Dearbom and the City should not
   withdraw premium payments from the employee's paycheck until it receives written approval from Dearborn.
   The City provided us with copies of pay stubs demonstraGng that the premium was not withdrawn from Mrs. St.
(%-P-Pierre's paycheck for the payment of the putative insurance coverage claimed to be in force. In addition, we
   received electronic data showing that Mrs. St. Pierre logged into the employee beneflt system on November 17,
   2016 to review her benefits and made no changes. Furthermore, the City provided a compieted enrollment form
   signed and dated December 13, 2017 in which Mrs. St. Pierre did not make any changes to coverage. Mr. St.
   Pierre died on August 31, 2018. As of the time of his death, Dearbom has not received any proof demonstrating
   that Mr. St. Pien•e submitted Evidence of Insurability to Dearbom, Dearbom approved the coverage or that
   premiums were paid by Mrs. St. Pierre to keep the coverage in force.

   For these reasons, we regret to inform you that we are unable to approve Group Life Benefits on this claim. If
   you choose to appeal this determination, please provide any evidence indicating that Dearbom approve Mr. St.
   Pierre for dependent spousal coverage and that premiums were paid to Dearbom.

   No intemal rules, guidelines, protocols, standards or other similar criteria exist relevant to our conclusion.

   Any additional information must be submitted within the time for appeal as noted.

(~?f you disagree with the position of the Company, we are happy to review any additional facts you may wish
   to submit. If you have any questions regarding this determination, please feel free to contact me directly at
   800-778-2281, ext. ####. If you disagree with this determination, you may appeal this claim decision by sending
   your written request for review to:


                                           Dearborn National Life Insurance Company
                                                       Claim Department
                                                    Attn: Appeals Specialist
                                                     Administrative Office:
                                                         P.O. Box 7070
                                                Downers Grove, IL 60515-5591


   Dearbom National Life Insurance Company reserves all of its rights and defenses whether expressly stated or
   implied.


                      P.O. Box 7070, Downers Grove, Illinois 60515-5591 A Toll Free: 800.778.2281 A Fax: 855.645.8242

          Pnoduds and senriees marketed under the Dearbom Netlonal® brartd and the star logo are underwrftten anftC~qd ty~jearbom t'     Li(e
         Insurance Company (Oowners Grove, IL) In all states (exeluding New York), the District of Columbia, the lja~/y Elir~tr/~Jrm ~Rico.
                           Case 3:20-cv-00257 Document 1 Filed 10/14/20 Page 230 of 230



         VANESSA ST. PIERRE                                                                                                       Page 4 of




    Sincerely,
     LcETrinmt.Doi''wy
    LATRINA DORSEY
    Claims Advocate I
    Dearbom National
    Claims Department




mi




(5"1-"




                            P.O. Box 7070, Downers Grove, Illinois 60515-Wg1 a Toll Free: 800.778.2281 e Fax 855.645.8242

              Produde and servioes marketed under the Oearbom Nationai® brand ard the sfar logo are undenvritten t{gQ{pt~~m t~ptjQr~l~ Life
              Insurance Company (Downers Gmve, IL) In all etates (exduding New Yodc), the D'~iet of Cotumbia, the 1~   W   ®r>dff3~?(~ Rioo.
